MEMBERSHIP INTEREST
PURCHASE AGREEMENT


AMONG

LEUCADIA NATIONAL CORPORATION

NATIONAL BEEF PACKING COMPANY, LLC

U.S. PREMIUM BEEF, LLC

NBPCO HOLDINGS, LLC

TKK INVESTMENTS, LLC

TMKCO, LLC

AND

TMK HOLDINGS, LLC

DATED AS OF


December 5, 2011





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I
THE TRANSACTIONS
2


1.1


Basic Transaction
2


1.2


Purchase Price
2


1.3


Time and Place of Closing
3


1.4


Deliveries at the Closing
4


1.5


Mechanics of Payments
4


1.6


Obligations of Sellers
4


1.7


Supporting Agreements
4


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS AND NEW KLEINCO
5


2.1


Authorization of Sellers and New Kleinco
5


2.2


Ownership of National Interests
6


2.3


No Knowledge of Misrepresentations or Omissions
6


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF NATIONAL
7


3.1


Organization and Qualification
7


3.2


Authorization of Transaction
7


3.3


Capital Structure of National
8


3.4


Capital Structure of Subsidiaries
9


3.5


Non-Contravention
9


3.6


Financial Statements
10


3.7


Certain Developments
11


3.8


Real and Personal Property
11


3.9


Taxes
14


3.10


Contracts and Commitments
17


3.11


Proprietary Rights
17


3.12


Litigation; Proceedings
19


3.13


Employee Benefits
19


3.14


Securities Laws
22


3.15


Compliance with Laws
23


3.16


Environmental Matters
23


3.17


Employees
25


3.18


No Brokers
26


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
27


4.1


Organization and Power
27


4.2


Authorization of Transaction
27


4.3


Absence of Conflicts
27


4.4


No Consents
28


4.5


Litigation
28


4.6


Financial Ability
28


4.7


No Knowledge of Misrepresentations or Omissions
28



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
ARTICLE V
COVENANTS
29


5.1


Conduct of Business
29


5.2


Information
31


5.3


Consents
32


5.4


Notification by National of Certain Matters
32


5.5


Notification by Buyer of Certain Matters
33


5.6


Other Agreements
34


5.7


Access to Information
34


5.8


Governmental Consents
34


5.9


Antitrust Laws; Commercially Reasonable Efforts; Further Assurances
35


5.10


Investigation and Agreement by Buyer; No Other Representation or Warranties
36


5.11


Other Acquisition Proposals
37


5.12


Member Approval
40


5.13


Non-Competition Agreement
41


5.14


No Exercise of Transfer Rights
43


ARTICLE VI
CONDITIONS PRECEDENT
43


6.1


Conditions to Each Party's Obligation
43


6.2


Conditions to Obligation of Buyer
43


6.3


Conditions to Obligations of Sellers
46


ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER
47


7.1


Termination
47


7.2


Effect of Termination
49


7.3


Return of Documentation
51


ARTICLE VIII
MISCELLANEOUS
52


8.1


Indemnification
52


8.2


Limited Survival of Representation, Warranties
56


8.3


Amendment and Waiver
57


8.4


Notices
58


8.5


Binding Agreement; Assignment
60


8.6


Severability
60


8.7


Other Definitional Provisions
60


8.8


Captions
60


8.9


Entire Agreement
60


8.10


Counterparts and Facsimile Signatures
61


8.11


Waiver of Jury Trial
61


8.12


Public Announcements
61


8.13


Jurisdiction
61


8.14


Governing Law
62



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
8.15


Attorney's Fees
62


8.16


Parties in Interest
62


8.17


Expenses
62


8.18


Rules of Construction
63


8.19


Enforcement
64


8.20


Tax Matters
64


ARTICLE IX
NEW KLEINCO Guarantee
67


9.1


New Kleinco Guarantee
67










--------------------------------------------------------------------------------

SCHEDULES
Schedule 1.2(d)
Sellers Disclosure Schedule
National Disclosure Schedule
EXHIBITS
Exhibit A
Defined Terms

Exhibit B
Sellers’ National Interests

Exhibit C
Individuals and Entities Party to Non-Competition Agreements

Exhibit D
Escrow Agreement

Exhibit E
Tax Reporting Allocations

Exhibit F
Assignment of Membership Interests

Exhibit G
First Amended and Restated Limited Liability Company Agreement of National Beef
Packing Company, LLC

Exhibit H
Cattle Purchase and Sale Agreement

Exhibit I
USPB Pledge Agreement

Exhibit J
Klein Pledge Agreement

    





--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT
INTRODUCTION
This MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is entered into
as of December 5, 2011, by and among Leucadia National Corporation, a New York
corporation (“Buyer”), National Beef Packing Company, LLC, a Delaware limited
liability company (“National”), U.S. Premium Beef, LLC, a Delaware limited
liability company (“USPB”), NBPCo Holdings, LLC, a South Dakota limited
liability company (“NBPCo”), TKK Investments, LLC, a Missouri limited liability
company (“TKK”), TMKCo, LLC, a Missouri limited liability company (“TMK”), and
TMK Holdings, LLC, a Missouri limited liability company (“New Kleinco”). USPB,
NBPCo, TKK and TMK are each at times referred to in this Agreement as a
“Seller,” and collectively as the “Sellers”. Buyer, each Seller and New Kleinco
are referred to individually as a “Party” and collectively herein as the
“Parties”. Unless defined in this Agreement, capitalized terms used in this
Agreement are defined in Exhibit A.
RECITALS
WHEREAS, Sellers in the aggregate own all of the membership interests in
National (as to each Seller, its “National Interest” and collectively the
“National Interests”);
WHEREAS, this Agreement contemplates a transaction among National, Buyer,
Sellers and New Kleinco, in which (i) USPB and NBPCo will sell to Buyer the
National Interests set forth opposite their respective names on Part I of
Exhibit B in return for cash (the “Sale”), (ii) TKK and TMK both of which are
controlled by Timothy M. Klein (“Klein”) will sell to National the National
Interests set forth opposite their respective names on Part II of Exhibit B in
return for cash and such National Interests shall thereafter be cancelled (the
“Put”) and (iii) Buyer will sell to New Kleinco, which is controlled by Klein, a
portion of the National Interests acquired in the Sale set forth opposite its
name on Part III of Exhibit B in return for cash (the “Klein Purchase”). The
National Interests sold, purchased and retained after the consummation of each
of the Sale, Put and Klein Purchase are shown on Exhibit B;
WHEREAS, concurrently with the execution of this Agreement Klein has entered
into an employment agreement with National (“Klein Employment Agreement”) to be
effective upon the Closing;
WHEREAS, concurrently with the execution of this Agreement each of the
individuals and entities set forth on Exhibit C has entered into a
non-competition agreement with National (each, a “Non-Competition Agreement” and
collectively, the “Non-Competition Agreements”); and
WHEREAS, concurrently with the execution of this Agreement, National, certain of
its Subsidiaries and the lender parties thereto have entered into the Third
Amendment to Amended and Restated Credit Agreement and Limited Consent (the
“Credit Agreement Consent”).
NOW, THEREFORE, in consideration of the Recitals, the mutual representations,
warranties, covenants, agreements and conditions contained in this Agreement,
and in order to set

--------------------------------------------------------------------------------

forth the terms and conditions of the transactions contemplated by this
Agreement and the mode of carrying the same into effect, the Parties agree as
follows:
ARTICLE I

THE TRANSACTIONS
1.1    Basic Transaction.
(a)    Sale. On and subject to the terms and conditions of this Agreement, Buyer
agrees to purchase from USPB and NBPCo, and each of USPB and NBPCo agrees to
sell to Buyer, its respective National Interests listed in Part I of Exhibit B,
free and clear of all Liens, for the consideration specified below in
Section 1.2.
(b)    Put. Immediately after the consummation of the Sale, on and subject to
the terms and conditions of this Agreement, National agrees to purchase from TKK
and TMK, and each of TKK and TMK agrees to sell to National, its respective
National Interests listed in Part II of Exhibit B, free and clear of all Liens,
for the consideration specified below in Section 1.2 and such National Interests
shall thereafter be cancelled.
(c)    Klein Purchase. Immediately after the consummation of the Put, on and
subject to the terms and conditions of this Agreement, New Kleinco agrees to
purchase from Buyer, and Buyer agrees to sell to New Kleinco, a portion of the
National Interests acquired in the Sale listed in Part III of Exhibit B, free
and clear of all Liens, for the consideration specified below in Section 1.2.
1.2    Purchase Price.
(a)    Purchase Price.
(1)    Sale. Buyer agrees to pay to each of USPB and NBPCo at the Closing the
purchase price reflected on Part I of Exhibit B for the issued and outstanding
National Interests owned by each such Seller reflected on Part I of Exhibit B
(the aggregate amount payable to USPB and NBPCo is referred to as the “Purchase
Price”). USPB and NBPCo will each sell its National Interests to Buyer for the
portion of the Purchase Price set forth in Part I of Exhibit B, to be paid in
cash.
(2)    Put. National agrees to pay to each of TKK and TMK at the Closing the
purchase price reflected on Part II of Exhibit B for the issued and outstanding
National Interests owned by each such Seller reflected on Part II of Exhibit B
(the aggregate amount payable to TKK and TMK is referred to as the “Put Price”).
TKK and TMK will each sell its National Interests to National for the portion of
the Put Price set forth in Part II of Exhibit B, to be paid in cash.
(3)    Klein Purchase. New Kleinco agrees to pay to Buyer at the Closing the
purchase price reflected on Part III of Exhibit B for the issued and outstanding
National Interests owned by Buyer reflected on Part III of Exhibit B (the
aggregate amount payable to Buyer is

--------------------------------------------------------------------------------

referred to as the “Klein Purchase Price”). Buyer will sell its National
Interests to New Kleinco for the Klein Purchase Price set forth in Part III of
Exhibit B, to be paid in cash.
(b)    Escrow. As set forth in Section 8.1(h) below, $50 million of the Purchase
Price to be paid to USPB and NBPCo as set forth on Exhibit B (“Escrow Fund”)
shall be deposited in an escrow account with the Escrow Agent to be held by the
Escrow Agent in accordance with the terms of the Escrow Agreement attached
hereto as Exhibit D.
(c)    Tax Reporting Allocations. The Parties agree that, for tax purposes,
including for purposes of determining the amount of money or the fair market
value of property received by Sellers that is attributable to unrealized
receivables of National or inventory of items of National pursuant to Code
section 751(a) and for purposes of determining the new tax basis of National’s
assets resulting from the transactions contemplated by this Agreement, the
allocation principles and parameters set forth in Exhibit E shall be
determinative, and that such allocation resulting therefrom will reflect the
amount that National would have received for each of its assets had it sold all
of its assets in a fully taxable transaction to an unrelated third party for
cash in an amount equal to the fair market value of such assets immediately
prior to the transfer by Sellers of their interests in National. For all tax
purposes, the Parties agree that the transactions contemplated in this Agreement
shall be reported in a manner consistent with the terms of this Agreement,
including the allocation principles and parameters set forth in Exhibit E, and
that, except as otherwise required by Applicable Law none of them will take any
position inconsistent therewith in any Tax Return, in any refund claim, in any
litigation, or otherwise.
(d)    Agreement to Make Separate Purchases. Buyer, Sellers and New Kleinco may
enter agreements to purchase and/or restructure their ownership interests in
(directly or through one or more designated wholly-owned Subsidiaries of Buyer)
one or more Subsidiaries of National or assets of National in separate purchases
or transactions to be effected as part of this Agreement, which transactions
shall be set forth on Schedule 1.2(d) to this Agreement (the “Schedule 1.2(d)
Transactions”). In such event, the Purchase Price, the Put Price and the Klein
Purchase Price shall be adjusted to take into account the purchase price for any
such Schedule 1.2(d) Transaction, so that in total, the economics of the
transactions contemplated by this Agreement are preserved, and further, in all
cases, the operations of National are continued, regardless of any change in
operating structure and Sellers retain an interest in those assets and
Subsidiaries which maintain the same financial and governance rights of Sellers,
reflecting their percentage ownership of the total value of the National
Interests following the Sale, as if such Subsidiaries or assets (as applicable)
had not been purchased separately or were not the subject of any restructuring
transaction. At Buyer’s election, some or all of the Schedule 1.2(d)
Transactions may be effected after the Closing. Sellers and New Kleinco shall
cooperate with Buyer to implement such Schedule 1.2(d) Transactions.
1.3    Time and Place of Closing. Unless otherwise agreed to by the Parties, the
Closing will occur at 11 a.m. local time on the third Business Day after the
date on which the conditions to Closing are satisfied or waived by the Party
entitled to do so (other than conditions the fulfillment of which are to occur
at the Closing but subject to the satisfaction or waiver of such conditions).
Each of Buyer, Sellers and New Kleinco shall notify the other Parties when all
of their respective conditions to Closing are satisfied or waived. The Closing
shall take place at a location mutually

--------------------------------------------------------------------------------

agreed to by the Parties, but if there is no agreement, then at the offices of
Stoel Rives, LLP, Salt Lake City, Utah. The date upon which the Closing actually
occurs is referred to as the “Closing Date”.
1.4    Deliveries at the Closing. At the Closing:
(a)    Each Seller will deliver to Buyer a duly executed assignment of its
National Interests, free and clear of all Liens, in the form set forth in
Exhibit F, and each of Sellers, New Kleinco and National will deliver to Buyer
the various certificates, instruments, and documents referred to in Section 6.2
to be delivered at the Closing;
(b)    Buyer will deliver to Sellers the various certificates, instruments, and
documents referred to in Section 6.3 to be delivered at the Closing; and
(c)    Buyer will deliver to each of USPB and NBPCo the payment specified in
Section 1.2(a)(1).
(d)    National will deliver to each of TKK and TMK the payment specified in
Section 1.2(a)(2).
(e)    New Kleinco will deliver to Buyer the payment specified in
Section 1.2(a)(3).
(f)    Buyer will deliver to New Kleinco a duly executed assignment of its
National Interests, free and clear of all Liens, in the form set forth in
Exhibit F.
1.5    Mechanics of Payments. The cash payments under or pursuant to this
Agreement shall be made by wire transfer of immediately available funds to one
or more accounts designated by the payee not less than three (3) Business Days
prior to the Closing. The cash payments as contemplated by Section 1.2 shall be
made only after delivery to the payor of an assignment of the applicable
National Interests as contemplated by Section 1.4.
1.6    Obligations of Sellers. Unless expressly stated otherwise, any liability
or obligation of the Sellers collectively arising out of this Agreement
(including pursuant to Section 8.1) shall be several, not joint, and apportioned
to each Seller according to the Seller’s Portion.
1.7    Supporting Agreements. Contemporaneously with the execution of this
Agreement, (i) the members of National shall approve the Restated LLC Agreement,
which shall also be approved by Buyer as a condition to the Closing and which
shall provide for, among other things, the reclassification of the Class A units
and Class B units of National into one class, (ii) each of National and USPB
shall approve the Cattle Purchase and Sale Agreement in the form attached hereto
as Exhibit H (“Cattle Purchase and Sale Agreement”), (iii) each of National and
USPB shall approve the Pledge Agreement in the form attached hereto as Exhibit I
(“USPB Pledge Agreement”) pursuant to which USPB shall grant to National a
perfected security interest in its National Interests in order to support the
Cattle Purchase and Sale Agreement and (iv) each of New Kleinco and Buyer shall
approve the Pledge Agreement in the form attached hereto as Exhibit J

--------------------------------------------------------------------------------

(“Klein Pledge Agreement”) pursuant to which New Kleinco shall grant to Buyer a
perfected first priority security interest in its National Interests in order to
support the indemnification obligations of TKK, TMK and New Kleinco hereunder;
provided, however, that the Restated LLC Agreement, the Cattle Purchase and Sale
Agreement, the USPB Pledge Agreement and the Klein Pledge Agreement referenced
in this Section 1.7 shall not be effective until the Closing.
ARTICLE II    

REPRESENTATIONS AND WARRANTIES OF SELLERS AND NEW KLEINCO
Except as set forth in the Sellers Disclosure Schedule, which may address and
supplement any item in this Article II (subject to Section 8.18(b)), each Seller
and New Kleinco separately represents and warrants to Buyer, severally and not
jointly, that the representations and warranties contained in this Article II
are true and correct as to that Seller or New Kleinco, respectively, as of the
date of this Agreement and as of the Closing Time.
2.1    Authorization of Sellers and New Kleinco.
(a)    Seller and New Kleinco Authorization. Such Seller or New Kleinco,
respectively, has full power and authority to:
(1)    execute and deliver this Agreement;
(2)    execute and deliver all other Transaction Documents to which such Seller
or New Kleinco, respectively, is or will be a party; and
(3)    perform such Seller’s or New Kleinco’s respective obligations under this
Agreement and the Transaction Documents.
(b)    Execution and Performance of Transaction Documents. The execution,
delivery and performance by such Seller or New Kleinco, respectively, of the
Transaction Documents to which such Seller or New Kleinco, respectively, is a
party, do not, and the consummation of the transactions contemplated by this
Agreement will not, subject to obtaining the Consents, approvals, authorizations
and permits and making the filings described in Section 3.5 conflict with, or
result in any violation of, or default (with or without notice or lapse of time,
or both) under, or give rise to a Lien or right of modification, termination,
cancellation or acceleration of any obligation or loss of a benefit under, or
require that any Consent be obtained or any notice be given with respect to:
(1)    such Seller’s or New Kleinco’s respective certificate of formation or
operating agreement;
(2)    any contract of such Seller or New Kleinco, respectively, in existence as
of the date of this Agreement; or
(3)    any order, writ, judgment, injunction, decree, statute, law, ordinance,
rule or regulation of any Governmental Entity applicable to such Seller or New
Kleinco, respectively,

--------------------------------------------------------------------------------

or by which or to which any portion of its respective properties or assets is
bound or subject.
(c)    Other Seller or New Kleinco Action Not Necessary. Each of NBPCo, TKK, TMK
and New Kleinco represents that it has obtained approval by the requisite number
of its members of this Agreement and the Transaction Documents, and no
additional Consent is required by its member(s) in order to complete the
transactions contemplated by this Agreement. Each Seller represents that, except
as provided in Section 2.1(d), no other proceeding or action on the part of such
Seller is necessary to approve and authorize, and New Kleinco represents that no
other proceeding or action on its part is necessary to approve and authorize:
(1)    such Seller’s or New Kleinco’s execution and delivery of any other
Transaction Document to which such Seller or New Kleinco, respectively, is or
will be a party; or
(2)    the performance of such Seller’s or New Kleinco’s respective obligations
under this Agreement or the Transaction Documents.
(d)    USPB Member Approval. USPB represents that (i) subject to Section 5.11(b)
and the provisions of Section 5.11, the Board of Directors of USPB has
unanimously approved this Agreement and will unanimously recommend approval of
the transactions in this Agreement to the members of USPB and (ii) the approval
by the members of USPB of this Agreement and the contemplated transactions has
not been obtained as of the date on which this Agreement is executed and will be
sought by USPB in accordance with Section 5.12.
(e)    Binding and Enforceable Agreement of Seller or New Kleinco. Except as
provided in Section 2.1(d), this Agreement and all other Transaction Documents
to which such Seller or New Kleinco, respectively, is a party have been, or will
be at Closing, duly executed and delivered by such Seller or New Kleinco,
respectively, and will constitute the valid and binding agreements of such
Seller or New Kleinco, respectively, enforceable against such Seller or New
Kleinco, respectively, in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency or other laws affecting
creditors’ rights generally and limitations on the availability of equitable
remedies.
2.2    Ownership of National Interests. Such Seller is the beneficial and record
owner of the National Interests to be transferred by such Seller pursuant to the
Sale or the Put, as the case may be, and such Seller’s ownership is, and
immediately prior to the Closing Time will be, free and clear of all Liens,
options, proxies, voting trusts or agreements and other restrictions, other than
as expressly provided in the National Limited Liability Company Agreement.
2.3    No Knowledge of Misrepresentations or Omissions.
(a)    Each of the Sellers (other than NBPCo) represents that, as of the date of
this Agreement and at Closing, to such Seller’s Knowledge, the representations
and warranties or certificates of such Seller or National in this Agreement, the
Sellers Disclosure Schedule and the National Disclosure Schedule (including
updated schedules to the extent delivered hereunder) are not untrue or
incorrect, individually or in the aggregate, in any material respect, and do
not, individually or in the aggregate, contain material errors in, or material
omissions from, the Sellers

--------------------------------------------------------------------------------

Disclosure Schedule or the National Disclosure Schedule to this Agreement which
would result in a material misrepresentation to the Buyer.
(b)    New Kleinco represents that, as of the date of this Agreement and at
Closing, to New Kleinco’s Knowledge, the representations and warranties of New
Kleinco in this Agreement and the Sellers Disclosure Schedule are not untrue or
incorrect, individually or in the aggregate, in any material respect, and do
not, individually or in the aggregate, contain material errors in, or material
omissions from, the Sellers Disclosure Schedule to this Agreement which would
result in a material misrepresentation to the Buyer.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES OF NATIONAL
Except as set forth in the National Disclosure Schedule, which may address and
supplement any item in this Article III (subject to Section 8.18(b)) National
represents and warrants to Buyer that the representations and warranties
contained in this Article III are true and correct as of the date of this
Agreement and as of the Closing Time.
3.1    Organization and Qualification.
(a)    Organization. National and each of its Subsidiaries is duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation, organization or formation as set forth on
National Disclosure Schedule 3.1, and has all requisite limited liability
company, corporate, partnership, trust or similar power and authority to own,
lease and operate its assets and properties and to carry on its business as
presently conducted.
(b)    Qualified, Good Standing. National and each of its Subsidiaries is duly
qualified or licensed as a foreign limited liability company or corporation, as
the case may be, to transact business and is in good standing in each
jurisdiction in which the nature of the business it is conducting, or the
operation, ownership or leasing of its assets or properties, makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed and in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Data
Room contains correct and complete copies of the certificate of formation,
limited liability company agreement, operating agreement, certificate of
incorporation, articles of incorporation, articles of organization, by-laws or
other comparable organizational documents (“Organizational Documents”), as
applicable, of National and each of its Subsidiaries as in effect on the date of
this Agreement.
3.2    Authorization of Transaction. National has full power and authority to
execute and deliver this Agreement and all other Transaction Documents to which
it is a party and to perform its obligations under this Agreement and the
Transaction Documents. No other proceedings or actions on the part of National
are necessary to approve and authorize National’s execution and delivery of this
Agreement or any other Transaction Documents to which it is or will be a party
or the performance of its obligations under this Agreement or the Transaction
Documents. This Agreement constitutes, and each of the other Transaction
Documents to which National is or will

--------------------------------------------------------------------------------

be a party will when executed constitute, a valid and binding obligation of
National, enforceable against National in the United States in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency or other laws affecting creditors’ rights generally and limitations
on the availability of equitable remedies.
3.3    Capital Structure of National.
(a)    Set forth on National Disclosure Schedule 3.3(a) is a true and correct
list of all issued and outstanding units representing National Interests as of
the date of this Agreement and the owners of such units.
(b)    No Other Voting Rights. No bonds, debentures, notes or other instruments
or evidence of indebtedness having the right to vote (or convertible into, or
exercisable or exchangeable for, securities having the right to vote) on any
matters on which the holders of National Interests may vote are issued or
outstanding.
(c)    Valid National Interests. All outstanding National Interests have been
duly authorized and validly issued, and are fully paid and non-assessable, and
were not issued in violation of any preemptive or other similar rights. There:
(1)    are no ownership interests or other voting or equity securities of
National, issued or outstanding, or other contractual or other rights entitling
any party to any form of equity, ownership, participation or beneficial interest
in National;
(2)    are no securities of National or any Subsidiary of National convertible
into, or exchangeable or exercisable for, ownership interests of National or
other voting or equity securities of National or any Subsidiary of National;
(3)    are no voting trusts or similar agreements to which National or any
Subsidiary of National is a party with respect to the voting of equity interests
in National or any Subsidiary of National;
(4)    is no option, warrant, call, preemptive right, subscription or other
right, agreement, arrangement, understanding or commitment of any character,
relating to the issued or unissued ownership interests of National or any
Subsidiary of National other than in the National Limited Liability Company
Agreement obligating National or any Subsidiary of National to issue, transfer
or sell or cause to be issued, transferred or sold any ownership interests or
other equity interest in National or any Subsidiary of National, or securities
convertible into or exchangeable for the interests, or obligating National or
any Subsidiary of National to grant, extend or enter into any option, warrant,
call, subscription or other right, commitment, arrangement or agreement; and
(5)    is no contractual obligation of National or any Subsidiary of National to
repurchase, redeem or otherwise acquire any ownership interests of National or
other equity interests in National or any Subsidiary or Affiliate of National or
to provide funds to make any investment (in the form of a loan, capital
contribution or otherwise) in any Subsidiary of National or any other Person
other than as provided in the National Limited Liability Company Agreement.

--------------------------------------------------------------------------------

3.4    Capital Structure of Subsidiaries.
(a)    Capital Structure. Each of National’s Subsidiaries is listed on National
Disclosure Schedule 3.4(a), which contains a true and correct list of each
Subsidiary of National and all of the issued and outstanding equity of each such
Subsidiary.
(b)    National Is Owner of All Subsidiaries’ Equity.
(1)    National directly or indirectly is the beneficial and record owner of all
issued and outstanding equity of each Subsidiary and National’s ownership is
free and clear of all Liens, options, proxies, voting trusts or agreements and
other restrictions;
(2)    all equity of each Subsidiary has been duly authorized and validly issued
and is fully paid and non-assessable;
(3)    no equity of any Subsidiary has been issued in violation of any
preemptive or other similar rights;
(4)    no amounts of equity of any Subsidiary are reserved for issuance, and
there are no contracts, agreements, commitments or arrangements obligating any
Subsidiary to offer, sell, issue or grant any equity of, or any options,
warrants, calls, preemptive rights, subscriptions or other rights, agreements,
arrangements, understandings or commitments of any character, to acquire any
equity of, or any securities that are convertible into or exchangeable or
exercisable for any ownership interest of any Subsidiary or other voting or
equity securities of such Subsidiary; and
(5)    National does not own, directly or indirectly, any capital stock of, or
other voting securities or equity interests in, any corporation, partnership,
joint venture, association or other entity.
3.5    Non-Contravention.
(a)    Execution and Performance of Transaction Documents. The execution,
delivery and performance by National of the Transaction Documents to which
National is a party do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the terms of this Agreement
will not, subject to obtaining the Consents, approvals, authorizations and
permits and making the filings described in this Section 3.5 conflict with, or
result in any violation of, or default (with or without notice or lapse of time,
or both) under, or give rise to a Lien or right of modification, termination,
cancellation or acceleration of any obligation or loss of a benefit under, or
require that any Consent be obtained or any notice be given with respect to:
(1)    any of the Organizational Documents, as applicable, of National and each
of its Subsidiaries as in effect on the date of this Agreement;
(2)    except for the Material Contracts set forth on National Disclosure
Schedule 3.10 with an asterisk, if any, any Material Contract or Permit
applicable to National or

--------------------------------------------------------------------------------

any of its Subsidiaries or their respective properties or assets;
(3)    any order, writ, judgment, injunction, decree, statute, law, rule or
regulation of any Governmental Entity applicable to National or any of its
Subsidiaries or by which or to which any portion of their respective properties
or assets is bound or subject; or
(4)    any properties or assets of National or any Subsidiary of National
except, with respect to each of clauses (2) and (3), the violations, conflicts,
breaches or defaults as would not reasonably be expected to have a Material
Adverse Effect.
(b)    Governmental Consents. No Consent of, or registration, declaration or
filing with any Governmental Entity is required by National or any of its
Subsidiaries in connection with the execution, delivery and performance by
National of this Agreement and the other Transaction Documents to which it is a
party or the consummation by National of the transactions contemplated by this
Agreement, except:
(1)    the filing of a notification and report form by USPB under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (“HSR Act”),
and the expiration or termination of the applicable waiting period thereunder,
and to the extent that the Antitrust Laws of applicable foreign jurisdictions
may be applicable to the transactions contemplated by this Agreement,
clearances, approvals, Consents or the expiration of a waiting period under such
Antitrust Laws;
(2)    the other Consents, approvals, orders, authorizations, registrations,
declarations, filings, notices or permits the failure of which to be obtained or
made would not reasonably be expected have a Material Adverse Effect; and
(3)    as set forth on National Disclosure Schedule 3.5(b).
3.6    Financial Statements.
(a)    Delivery. National has delivered to Buyer or otherwise made available to
Buyer through filings with the SEC true, correct and complete copies of the
audited consolidated balance sheets and the related consolidated statements of
earnings, of member’s equity and of cash flows of National and its consolidated
Subsidiaries for the fiscal years ended 2008, 2009, 2010 and 2011 and the notes
thereto, accompanied by the audit opinion of KPMG, independent registered public
accounting firm of National, for the fiscal years ended 2008, 2009, 2010 and
2011 (collectively, the “Financial Statements”).
(b)    Prepared In Accordance With GAAP. The Financial Statements (in each case
including the notes thereto) were prepared from the books and records of
National and in accordance with GAAP applied on a consistent basis during the
periods involved, except as otherwise noted therein or set forth on National
Disclosure Schedule 3.6(b). The Financial Statements fairly present, in all
material respects, the consolidated financial position and consolidated results
of operations, cash flows and changes in financial position of National and its
consolidated Subsidiaries as of the

--------------------------------------------------------------------------------

respective dates of the Financial Statements and for the periods then ended
(subject in the case of unaudited interim financial statements, to normal
year-end adjustments and the absence of complete footnotes).
(c)    No Unreported Liabilities. National and its consolidated Subsidiaries do
not have any material liability or obligation of any kind, whether absolute,
accrued, asserted or unasserted, contingent or otherwise, required by GAAP to be
set forth in a financial statement or in the notes thereto, except liabilities,
obligations or contingencies that:
(1)    have been incurred in the ordinary course of business consistent with
past practice since August 25, 2007;
(2)    are accrued or reserved against in the Latest Balance Sheet; or
(3)    as disclosed on National Disclosure Schedule 3.6(c).
3.7    Certain Developments. During the period from May 28, 2011 through the
date hereof:
(a)    there has not occurred any event, change, occurrence or circumstance
that, individually or in the aggregate with any such other events, changes,
occurrences or circumstances, that to the Knowledge of National has had or would
reasonably be expected to have a Material Adverse Effect;
(b)    the business of National and each of its Subsidiaries has been carried on
and conducted in all material respects in the ordinary course of business
consistent with past practice; and
(c)    neither National nor any of its Subsidiaries has:
(1)    experienced any damage, destruction or loss, whether or not covered by
insurance, with respect to the property or assets of National or any of its
Subsidiaries having a replacement cost of more than $500,000 for any single loss
or $1,000,000 for all losses; or
(2)    taken, authorized any of, or committed, resolved or agreed to take, any
action that would have been prohibited by Section 5.1 had this Agreement been in
effect on May 28, 2011.
3.8    Real and Personal Property.
(a)    Title and Encumbrances. National Disclosure Schedule 3.8(a) sets forth as
of the date of this Agreement a list of all real property owned fee by National
or its Subsidiaries (“Owned Real Properties”), all real property ground leased
to National or its Subsidiaries (“Ground Leased Real Properties”; each Owned
Real Property or Ground Leased Real Property sometimes is referred to as a
“Property”; the Owned Real Properties and the Ground Leased Real Properties
collectively are referred to as the “Properties”) and the existing title
insurance policies and title reports given by a title insurance company for each
Property (“Title Reports”). To

--------------------------------------------------------------------------------

National’s Knowledge, National or a Subsidiary of National has, and will have on
the Closing Date, the title in and to the Owned Real Properties, and a ground
leasehold interest in and to the Ground Leased Real Properties together with an
ownership interest in all improvements constructed thereon, as disclosed in the
Title Reports, free and clear of all Liens other than Permitted Encumbrances.
(b)    Material Improvements. To the Knowledge of National:
(1)    the Leased Properties (as defined below) and the material improvements on
the Properties have access to sewer, water, gas, electric, telephone and other
utilities as are necessary to allow the business of National and each of its
Subsidiaries operated on the Leased Properties and Properties, as applicable, to
be operated in the ordinary course consistent with past practice as currently
operated.
(2)    the material improvements located on the Properties are in sufficiently
good condition (except for ordinary wear and tear) for all purposes for which
they are presently being used, and to the Knowledge of National, they are in
material compliance with all Applicable Laws.
(c)    Condemnation Proceedings. As of the date of this Agreement, no
condemnation proceeding is pending against any of the Properties, or, to the
Knowledge of National, threatened.
(d)    Restrictive Covenants Not Violated. To National’s Knowledge, the current
use of the Properties by National and its Subsidiaries does not violate in any
material respect any restrictive covenant identified in the Title Reports that
affect any of the Properties.
(e)    Real Property Leases (Landlord or Sublandlord). National Disclosure
Schedule 3.8(e) sets forth a list of all real property leases to which National
or any of its Subsidiaries, as landlord or sublandlord, is a party as of the
date of this Agreement. Each lease set forth on National Disclosure Schedule
3.8(e) is a valid and binding obligation of National or a Subsidiary of National
(subject to any of such leases being terminated in the ordinary course of
business consistent with past practice and in accordance with the terms of the
leases) and is in full force and effect. To the Knowledge of National, neither
National nor any of its Subsidiaries is, as of the date of this Agreement, in
default in any material respect under any lease set forth on National Disclosure
Schedule 3.8(e).
(f)    Real Property Leases (Ground Leases). National Disclosure Schedule 3.8(f)
sets forth a list of all real property ground leases to which National or any of
its Subsidiaries, as tenant, is a party as of the date of this Agreement,
including all amendments thereto. Each ground lease set forth on National
Disclosure Schedule 3.8(f) (each, a “Ground Lease”) is a valid and binding
obligation of National or a Subsidiary of National and is in full force and
effect. True, correct and complete copies of all Ground Leases (including all
amendments thereto) have been made available to Buyer. To the Knowledge of
National, neither National nor any of its Subsidiaries is, as of the date of
this Agreement, in default in any material respect under any ground lease set
forth on National Disclosure Schedule 3.8(f). There are no Material arrears of
rent under any Ground Lease. To the Knowledge of National each of the Ground
Leases is valid, binding, in full force and

--------------------------------------------------------------------------------

effect and is unmodified as against National or its Subsidiaries and, to the
Knowledge of National, as against the landlord thereunder. National or a
Subsidiary of National is in occupation of each of the Ground Leased Properties.
None of the Ground Leases have been assigned by National or the Subsidiaries in
favor of any Person. No rents have been paid more than one (1) month in advance.
(g)    Real Property Leases (Tenant or Subtenant). National Disclosure Schedule
3.8(g) sets forth a list of all real property leases (other than Ground Leases)
to which National or any of its Subsidiaries, as tenant or subtenant, is a party
as of the date of this Agreement, including all amendments thereto. All
properties leased by National or any of its Subsidiaries, as tenant or
subtenant, other than through Ground Leases, hereinafter are referred to as
“Leased Properties”. To the Knowledge of National each lease set forth on
National Disclosure Schedule 3.8(g) (each, a “Lease”) is a valid and binding
obligation of National or a Subsidiary of National and is in full force and
effect. True, correct and complete copies of all Leases (including all
amendments thereto) have been made available to Buyer. To the Knowledge of
National, neither National nor any of its Subsidiaries is, as of the date of
this Agreement, in default in any material respect under any lease set forth on
National Disclosure Schedule 3.8(g). There are no Material arrears of rent under
any Lease. As of the date of this Agreement, no condemnation proceeding is
pending or, to the Knowledge of National, threatened by any Governmental Entity
in writing, which would preclude or materially impair the use of the leased
premises under that certain Office Lease by and between Kansas City, Missouri,
as landlord, and National, as tenant, dated March 4, 2008 (as amended by First
Amendment to Office Lease dated as of June 1, 2010, the “Headquarters Lease”)
for the uses for which it is intended. To the Knowledge of National, each of the
Leases is valid, binding, in full force and effect and is unmodified as against
National or its Subsidiaries and, to the Knowledge of National, as against the
landlord thereunder. National or a Subsidiary is in occupation of each of the
Leased Properties. None of the Leases have been assigned by National or the
Subsidiaries in favor of any Person.
(h)    Personal Property. National or its Subsidiaries have good title to, or
hold pursuant to valid and enforceable leases, all the tangible properties and
assets of National and its Subsidiaries (excluding Real Property) that are
material to the conduct of the businesses of National and its Subsidiaries, with
only the exceptions as constitute Permitted Encumbrances.
(i)    Taxes, Utility Bills. All real and personal property taxes and
assessments and all utility bills pertaining to the Properties have been, and
will continue to be until Closing, paid in full on or before the date that such
bills fall due, and there are no currently existing delinquencies with respect
thereto and neither National nor any of its Subsidiaries has received any notice
of proposed local improvement changes or special levies. No real estate taxes
are being contested.
(j)    Applicable Laws. To the Knowledge of National, the Properties and Leased
Properties are, and the current use of them is, in material compliance with all
Applicable Laws, including, without limitation, zoning laws. To the Knowledge of
National, no written notice of violation of any Applicable Law or of any
covenant, restriction or easement affecting the Properties or any part of them
or with respect to the use or occupancy of the Properties or any part of them
has been given by any Governmental Entity having jurisdiction over the
Properties or by any other Person entitled to enforce the same.

--------------------------------------------------------------------------------

(k)    No Encroachments. To the Knowledge of National, except as shown on the
Title Reports and surveys provided as part of due diligence, the improvements on
the lands on which the Properties are situated (the “Lands”) are located wholly
within the boundaries of the Lands and do not encroach upon any registered or
unregistered easement or right-of-way affecting the Lands. To the Knowledge of
National, except as shown on the Title Reports and surveys provided as part of
Due Diligence, there is no encroachment onto the Lands by buildings or
improvements from any adjoining lands that would materially adversely affect the
operations of National or its Subsidiaries at the Properties.
(l)    Access. To the Knowledge of National, the Properties have full access to
and from public highways, which access is sufficient for the purposes of the
operation of the businesses of National and its Subsidiaries, and neither
National nor the Subsidiaries have Knowledge of any fact or condition that would
result in the interruption or termination of such access.
3.9    Taxes. With respect to any and all tax years beginning on or after August
25, 2007:
(a)    Filed and Paid. All Tax Returns required to be filed by or with respect
to National or any of its Subsidiaries have been filed when due. All such Tax
Returns are true, correct and complete in all respects. All Taxes due and owing
by National or any of its Subsidiaries (whether or not shown or required to be
shown on any Tax Return) have been timely paid. All Tax withholding and deposit
requirements imposed on or with respect to National or any of its Subsidiaries
have been satisfied in all material respects. There are no Liens on any of the
assets of National or any of its Subsidiaries that arose in connection with any
failure to pay any Tax other than Permitted Encumbrances. All required estimated
Tax payments sufficient to avoid any underpayment penalties or interest have
been made by or on behalf of National and each of its Subsidiaries.
(b)    No Unpaid Taxes in Excess of Reserves. The unpaid Taxes of National or
its Subsidiaries:
(1)    do not exceed the reserve for Tax liability for National or its
Subsidiaries, as the case may be, on the Latest Balance Sheet included in the
Financial Statements (exclusive of any reserve for deferred Taxes established to
reflect timing differences between book and Tax income); and
(2)    will not exceed the reserve as adjusted for the passage of time through
the Closing Date in accordance with the past custom and practice of National or
its Subsidiaries, as the case may be.
(c)    No Arrangement Not Deductible Under § 280G or 162(m). There is no
contract, agreement, plan or arrangement covering any Person that, individually
or collectively, could give rise to the payment of any amount that would not be
deductible by National or any Subsidiary of National as the case may be, by
reason of:
(1)    Section 280G of the Code (or any corresponding provision of state, local
or foreign tax law); or

--------------------------------------------------------------------------------

(2)    Section 162(m) of the Code (or any corresponding provision of state,
local or foreign tax law).
(d)    No Waivers or Extensions of Filing. Neither National nor any of its
Subsidiaries has granted (or is subject to) any waiver or extension that is
currently in effect of the period of limitations for the assessment, collection
or payment of any Tax or the filing of any Tax Return.
(e)    No Unpaid Assessments. No material unpaid Tax assessment, deficiency or
adjustment has been assessed against or with respect to National or any of its
Subsidiaries by any Governmental Entity. No Tax Return concerning or relating to
National or any of its Subsidiaries or their respective operations has been
audited or examined by any Governmental Entity for any period beginning after
August 25, 2007, nor is any audit, claim, suit, investigation or examination in
process or pending, and neither National nor any of its Subsidiaries has been
notified of any (i) request for such an audit or other examination, or (ii)
request for any information related to Tax matters. Neither National nor any of
its Subsidiaries reasonably expects any Governmental Entity to assess any
additional Taxes for any period for which Tax Returns have been filed. Neither
National nor any of its Subsidiaries is a party to any action or proceeding for
the assessment or collection of Taxes. Each of National and its Subsidiaries has
made available to Buyer correct and complete copies of all income and other
material Tax Returns, examination reports and statements of deficiencies filed,
assessed against or agreed to by National or its Subsidiaries, as the case may
be, since August 25, 2007.
(f)    Partnership Status. National and each of its Subsidiaries has at all
times since its formation been treated and taxed as either a partnership or a
disregarded entity for United States federal income tax purposes and neither
National nor any of its Subsidiaries has ever been treated as a publicly traded
partnership within the meaning of Section 7704 of the Code. National Disclosure
Schedule 3.9(f) currently identifies the status, for federal income tax
purposes, of National and each of its Subsidiaries.
(g)    No Tax Group. Neither National nor any of its Subsidiaries has ever been
a member of a combined, consolidated, affiliated or unitary group for any Tax
purposes, other than, with respect to any of the Subsidiaries of National, the
group of which it currently is a member.
(h)    Amounts Accounted For In Periods. Neither National nor any of its
Subsidiaries has agreed to or will be required to include any amount in income
for any taxable period ending after the Closing Date (i) as a result of a change
in accounting method, whether pursuant to Section 481(a) of the Code or any
similar provision of law or otherwise, for any taxable period ending on or
before the Closing Date or (ii) pursuant to any agreement with any Governmental
Entity with respect to any taxable period, and neither National nor any of its
Subsidiaries will be required to make such an adjustment to its income as a
result of the transactions contemplated by this Agreement. There is no
application pending with any Governmental Entity by or on behalf of National or
any of its Subsidiaries requesting permission for any change in any accounting
methods for Tax purposes. Neither National nor any of its Subsidiaries will be
required to include in any period ending after the Closing Date any income that
accrued in a prior period but was not recognized in any prior period as a result
of the installment method of accounting or otherwise, and no

--------------------------------------------------------------------------------

Governmental Entity has proposed any such adjustment or change in accounting
period.
(i)    No Unresolved Governmental Tax Claims. No written claim has ever been
made by any Governmental Entity in any jurisdiction in which National or any of
its Subsidiaries does not file Tax Returns that National or any of its
Subsidiaries is or may be is subject to taxation by that jurisdiction and that
has not been resolved.
(j)    No Tax Agreements. Neither National nor any of its Subsidiaries is a
party to or has any obligation under any Tax sharing, Tax indemnity, Tax
allocation or similar agreement or arrangement (whether or not written).
(k)    No Closing Agreements, etc. National and its Subsidiaries will not be
required to include any amount in taxable income or exclude any item of
deduction or loss from taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of (a) any “closing
agreement” as described in Section 7121 of the Code (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date, (b) any installment sale or open transaction
disposition made on or prior to the Closing Date, or (c) any prepaid amount
received on or prior to the Closing Date, nor has National or any of its
Subsidiaries granted to any Person any power of attorney that is currently in
force with respect to any Tax matter.
(l)    No Tax Shelters or Reportable Transactions. Neither National nor any of
its Subsidiaries has ever participated in a “potentially abusive tax shelter”
transaction or a “reportable transaction” within the meaning of Treas. Reg.
Section 1.6011 4 or any “tax shelter” within the meaning of Section 6662 of the
Code.
(m)    No Code Section 355 or 361 Transactions. Neither National nor any of its
Subsidiaries has distributed stock of another Person, or has had its stock
distributed by another Person, in a transaction (i) that was purported or
intended to be governed in whole or in part by Section 355 or Section 361 of the
Code or (ii) that could otherwise constitute part of a “plan” or “series of
related transactions” (within the meaning of Section 355(e) of the Code) in
conjunction with the transactions contemplated by this Agreement.
(n)    No CFC or PFIC Status. None of National’s Subsidiaries is, or has been
since its incorporation, a controlled foreign corporation within the meaning of
Section 957 of the Code or a passive foreign investment company within the
meaning of Section 1297 of the Code.
(o)    No USRPHC. Neither National nor any of its Subsidiaries is, or has been,
a United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code.
(p)    Section 754 Elections. A valid election under Section 754 of the Code has
been made by or on behalf of National and each of its Subsidiaries that is
treated as a partnership for U.S. federal income tax purposes.
3.10    Contracts and Commitments.
(a)    Material Contracts. National Disclosure Schedule 3.10(a) sets forth as of

--------------------------------------------------------------------------------

the date of this Agreement all Material Contracts to which either National or
any of its Subsidiaries is a party or by which any of them or their assets or
properties are otherwise bound. Each Material Contract is:
(1)    a legal, valid and binding obligation of National or its Subsidiaries
and, to the Knowledge of National, a legal, valid and binding obligation of each
other party thereto; and
(2)    in full force and effect and is enforceable in accordance with their
respective terms (except as such enforceability may be limited by bankruptcy,
insolvency or other laws affecting creditors’ rights generally and limitations
on the availability of equitable remedies).
(b)    Parties Have Performed Contracts. Neither National nor any Subsidiary of
National nor, to the Knowledge of National, any other party to the Material
Contracts is in default under or in breach or violation of, nor in receipt of
any claim of default or breach under, any Material Contract. No party to any
Material Contract has given National or any of its Subsidiaries written notice
of its intention to cancel, terminate, change the scope of rights under, or not
renew, any Material Contract. Since May 26, 2010 as to each current Material
Contract, there has not occurred any event or events that, with the lapse of
time or the giving of notice or both, would constitute a default by National or
any of its Subsidiaries (or to National’s Knowledge a default by any other party
thereto) thereunder, or permit the termination of, any such Material Contract.
3.11    Proprietary Rights.
(a)    Registered Rights. National Disclosure Schedule 3.11(a) sets forth all of
the patents and patent applications, registered trademarks, and applications,
material unregistered trademarks, and copyright registrations and applications
owned by National and its Subsidiaries.
(b)    Rights To Use Intellectual Property. As used herein, the term
“Intellectual Property” means all of the following and similar intangible
property and related proprietary rights, interests and protections related to:
(i) trademarks, service marks, domain names, trade names, brand names, logos,
trade dress and other proprietary indicia of goods and services and the goodwill
associated therewith, whether registered, unregistered, or intent-to-use
applications, and all issuances, extensions, renewals of such registrations and
applications in the United States and any foreign country; (ii) all copyrights
and copyrightable material fixed in a tangible medium whether or not formally
registered or applied to be registered including advertisements, package
designs, and software; (iii) confidential information, formulas, designs,
devices, technology, know-how, research and development, methods, processes,
customer lists, supplier lists, and other trade secrets whether or not
patentable that are material to the operations of the business, of National and
its Subsidiaries; and (iv) patents, pending patent applications, patentable
subject matter whether or not included in a patent application, and all
issuances, divisions, continuations, continuations-in-part, reissues,
extensions, and renewals of such patents and applications both in the United
States and in any foreign country as well as the rights to sue and enforce
against third parties for infringement for any of the foregoing, and to collect
for past and present damages. National Disclosure Schedule 3.11(a) denotes which
registered (or pending applications for registration) Intellectual Property is
owned by National and its Subsidiaries (“Owned Intellectual Property”) and which
is licensed to

--------------------------------------------------------------------------------

National and its Subsidiaries (excluding off-the shelf third-party software)
(“Licensed Intellectual Property”) (collectively, the Owned Intellectual
Property and the Licensed Intellectual Property constituting “National
Intellectual Property”). National and its Subsidiaries have the right to enter
into this Agreement to enable the National Intellectual Property to be used and
owned after the Closing in the same manner as National did prior to the Closing.
(c)    Validity of Intellectual Property and Related Agreements. To the
Knowledge of National, all Owned Intellectual Property that is registered or has
pending applications is valid and subsisting, and any agreements relating to the
Owned Intellectual Property or the Licensed Intellectual Property (“IP
Agreements”) are valid, binding, and enforceable between the parties thereto,
and National and, to its Knowledge, the other parties thereto are in material
compliance with the terms and conditions of such IP Agreements. To the Knowledge
of National, the execution and delivery or effectiveness of this Agreement or
the performance or obligations under this Agreement will not cause National to
be in breach of any IP Agreements and the consummation of the transactions
contemplated by this Agreement will not result in the modification,
cancellation, termination, suspension of, or acceleration of any payments with
respect to such IP Agreements, or give any party to any IP Agreement the right
to do any of the foregoing, except where such breach would not, individually or
in the aggregate be reasonably expected to have a Material Adverse Effect.
(d)    No Infringement. To the Knowledge of National, the use of the National
Intellectual Property by National and its Subsidiaries does not infringe upon or
misappropriate any Intellectual Property rights of any other Person and, since
December 31, 2007, National has not received any demand, claim or notice from
any Person with respect to the Intellectual Property which challenges the
validity of any Owned Intellectual Property. To the Knowledge of National as of
the date of this Agreement, no other Person is infringing upon or
misappropriating any Owned Intellectual Property and to the Knowledge of
National there is no reasonable basis for such claims. No registered trademark
or service mark owned by National or its Subsidiaries is involved in the United
States in any opposition, cancellation or equivalent proceeding, and, as of the
date of this Agreement, to the Knowledge of National, no such action has been
threatened. To the Knowledge of National, no patent owned by National is
involved in the United States in any interference, reissue, reexamination or
equivalent proceeding.
(e)    No Licenses Granted to Others. As of the date of this Agreement, National
has not granted a license to any Person to use any Owned Intellectual Property
other than such licenses granted to customers in the ordinary course of
business.
(f)    Confidential Information. To the Knowledge of National, National has
taken all reasonable steps to protect and preserve the confidentiality of all
confidential or trade secret information included in the National Intellectual
Property that to the Knowledge of National would have a Material impact on the
business of National. National has complied with all Applicable Laws and
National’s internal privacy policies relating to the use, collection, storage,
disclosure, and transfer of any personal information collected by National or by
third parties having authorized access to the records of National. National and
its Subsidiaries have not transferred ownership of any Intellectual Property to
any third party, or knowingly permitted National’s rights in any

--------------------------------------------------------------------------------

Intellectual Property to enter the public domain.
3.12    Litigation; Proceedings. To the Knowledge of National there is no
material pending claim, charge, complaint, grievance, action, suit, proceeding,
hearing, or arbitration threatened against or involving National or any of its
Subsidiaries, whether at law or in equity, whether civil or criminal in nature,
by any Person or Governmental Entity before any arbitrator or Governmental
Entity. To the Knowledge of National as of the date of this Agreement, there are
no material investigations relating to National or any of its Subsidiaries
pending or threatened by or before any arbitrator or any Governmental Entity.
3.13    Employee Benefits.
(a)    As used herein, the term “Employee Benefit Plan” includes any pension,
retirement, savings, disability, medical, dental, health, life, death benefit,
group insurance, profit sharing, deferred compensation, stock option, bonus,
incentive, vacation pay, tuition reimbursement, severance pay, or other employee
benefit plan, trust, agreement, contract, policy or commitment (including,
without limitation, any pension plan, as defined in Section 3(2) of ERISA
(“Pension Plan”), and any welfare plan as defined in Section 3(1) of ERISA
(“Welfare Plan”)), whether any of the foregoing is funded, insured or
self-funded, written or oral, (i) sponsored or maintained by National, or any of
its affiliates, to the extent such affiliate is described in Code
Section 414(b), (c) or (m) and corresponding Treasury Regulations (each a
“Controlled Group Member”) and covering any Controlled Group Member’s active or
former employees (or their beneficiaries), (ii) to which any Controlled Group
Member is a party or by which any Controlled Group Member (or any of the rights,
properties or assets thereof) is bound, or (iii) with respect to which any
Controlled Group Member has made any payments, contributions or commitments or
may otherwise have any liability (whether or not such Controlled Group Member
still maintains such Employee Benefit Plan). Each Employee Benefit Plan is
listed on National Disclosure Schedule 3.13.
(b)    No Controlled Group Member sponsors, maintains or has established any
Welfare Plan which provides for continuing benefits or coverage for any
participant or any beneficiary of a participant after such participant’s
termination of employment, except as may be required by Code Section 4980B or
Section 601 (et seq.) of ERISA (“COBRA”), or under any applicable state law, and
at the expense of the participant or the beneficiary of the participant.
(c)    Each Employee Benefit Plan sponsored by a Controlled Group Member
complies in all material respects with the applicable requirements of ERISA, the
Code and any other Applicable Law governing such Employee Benefit Plan, and each
Employee Benefit Plan sponsored by a Controlled Group Member has at all times
been properly administered in all material respects in accordance with all such
requirements of Applicable Law, and in accordance with its terms and the terms
of any applicable collective bargaining agreement to the extent consistent with
all such requirements of Applicable Law. Each Employee Benefit Plan sponsored by
a Controlled Group Member which is intended to be qualified is qualified under
Code section 401(a), has received a favorable determination letter from the
Internal Revenue Service (“IRS”) stating that such Employee Benefit Plan meets
the requirements of Code section 401(a) and that the trust associated with such
Employee Benefit Plan is tax-exempt under Code section 501(a) and to the
Knowledge of National no event has occurred which would jeopardize the qualified
status of any such plan or

--------------------------------------------------------------------------------

the tax exempt status of any such trust under Sections 401(a) and 501(a) of the
Code, respectively. To the Knowledge of National no lawsuits, claims or
complaints to, or by, any person or governmental entity have been filed or are
pending and, to the Knowledge of National, there are no facts or contemplated
events which could be expected to give rise to any such lawsuit, claim (other
than routine claims for benefits) or complaint with respect to any Employee
Benefit Plan. There are, and have been, no audits by any governmental agency
with respect to any Employee Benefit Plan. Without limiting the foregoing, the
following are true with respect to each Employee Benefit Plan:
(1)    all Controlled Group Members have filed or caused to be filed every
material return, report statement, notice, declaration and other document
required by any law or governmental agency, federal, state and local (including,
without limitation, the IRS and the Department of Labor) with respect to each
such Employee Benefit Plan (except where failure to file in combination with any
other failures described in this Section 3.13(c) would not reasonably be
expected to be Material), each of such filings has been complete and accurate in
all material respects and no Controlled Group Member has incurred any liability
in connection with such filings in all cases is a Member that would be Material;
(2)    all Controlled Group Members have delivered or caused to be delivered to
every participant, beneficiary and other party entitled to such material, all
Material plan descriptions, returns, reports, schedules, notices, statements and
similar materials, including, without limitation, summary plan descriptions and
summary annual reports, as are required under Title I of ERISA, the Code, or
both (except where failure to deliver in combination with any other failures
described in this Section 3.13(c) would not reasonably be expected to be
Material), and no Controlled Group Member has incurred any Material liability in
connection with such requirements;
(3)    no Controlled Group Member is delinquent in making contributions or
payments to or in respect of any such Employee Benefit Plan as to which such
Controlled Group Member is obligated to make contributions or payments (without
regard to any waiver granted by the IRS under Code section 412), nor has any
Controlled Group Member failed to pay any assessments made with respect to any
such Employee Benefit Plan (except where such delinquency or failure in
combination with any other failures described in this Section 3.13(c) would not
reasonably be expected to be Material). All contributions and payments
(including salary deferral contributions elected by employees) with respect to
such Employee Benefit Plans that are due and owing or required to be made by a
Controlled Group Member with respect to periods ending on or before the Closing
Date (including periods from the first day of the current plan year or policy
year to the Closing Date) have been, or will be, made before the Closing Date in
accordance with the appropriate plan document, actuarial report, collective
bargaining agreements or insurance contracts or arrangements or as otherwise
required by ERISA or the Code; and
(4)    with respect to each such Employee Benefit Plan, to the extent
applicable, National has made available though the Data Room or otherwise to
Buyer true and complete copies of (a) all plan documents, or any and all other
documents that establish the existence of the plan, trust, arrangement,
contract, policy or commitment and all amendments thereto, (b) the most recent
determination letter, if any, received from the IRS and the application filed
with respect thereto, (c) the three (3) most recent Form 5500 Annual Report (and
all schedules and reports relating

--------------------------------------------------------------------------------

thereto) and actuarial reports, and (d) all related trust agreements, insurance
contracts or other funding agreements that implement each such Employee Benefit
Plan.
(d)    With respect to each Employee Benefit Plan sponsored by any Controlled
Group Member, there has not occurred, and no person or entity is contractually
bound to enter into, any “prohibited transaction” within the meaning of
Section 4975(c) of the Code or Section 406 of ERISA, which transaction is not
exempt under Section 4975(d) of the Code or Section 408 of ERISA. Each Employee
Benefit Plan that is a “group health plan” (as defined in ERISA section 607(1)
or Code section 5001(b)(1)) has been operated at all times in material
compliance with COBRA, the Health Insurance Portability and Accountability Act
of 1996 and any related regulation or applicable similar state law.
(e)    To the Knowledge of National there has not been any “Reportable Event,”
as described in Section 4043 of ERISA, with respect to any Employee Benefit Plan
sponsored by a Controlled Group Member (other than such events for which the
thirty (30) day notification period has been waived by the Pension Benefit
Guaranty Corporation (“PBGC”)) subject to Title IV of ERISA.
(f)    No Controlled Group Member has incurred: (i) any liability to the PBGC or
to a trust (for plan terminations instituted prior to December 18, 1987)
described in Section 4049 of ERISA (prior to its repeal), (ii) any multiemployer
plan (as defined in Section 4001(a)(3) of ERISA (“Multiemployer Plan”))
withdrawal liability (and no event has occurred which, with the giving of the
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA as a result of a complete or partial withdrawal (within
the meaning of Sections 4203 or 4205 of ERISA, respectively) from, or on behalf
of, a Multiemployer Plan, or (iii) any other liability under Title IV of ERISA.
(g)    No Controlled Group Member or any organization which is a successor or
parent corporation of such entities, within the meaning of ERISA
Section 4069(b), has engaged in a transaction described in ERISA Section 4069.
(h)    With respect to each Employee Benefit Plan maintained by any Controlled
Group Member, such plan permits the plan sponsor to amend or terminate the plan
at any time and without any liability, subject to the applicable requirements of
ERISA and the Code for plan termination.
(i)    No assets of, and no assets managed by, National constitute “plan assets”
as defined in 29 C.F.R. Section 2510.3-101, and none of the transactions
contemplated by this Agreement (including those transactions occurring after the
Closing) will constitute a “prohibited transaction” within the meaning of
Section 4975(c) of the Code or Section 406 of ERISA, which transaction is not
exempt under Section 4975(d) of the Code or Section 408 of ERISA.
(j)    The consummation of the transactions contemplated by this Agreement will
not: (i) entitle any current or former employee of National to severance pay,
unemployment compensation or any similar payment; (ii) accelerate the time of
payment or vesting, or increase the amount of any compensation due to, or in
respect of, any current or former employee of National;

--------------------------------------------------------------------------------

or (iii) result in or satisfy a condition to the payment of compensation that
would, in combination with any other payment, result in an “excess parachute
payment” within the meaning of Code section 280(G).
(k)    Each Employee Benefit Plan that is a nonqualified deferred compensation
plan (as defined under Section 409A of the Code) has been operated and
administered in good faith compliance with Section 409A of the Code.
(l)    No payments to be made to any executive or individual in connection with,
or as a result of, the transactions contemplated by this Agreement will be
non-deductible or result in an excise tax payment under Section 280G of the
Code.
3.14    Securities Laws.
(a)    Each of the reports, schedules, forms, statements and other documents
filed by National with the SEC in the last 12 months (“National SEC Documents”),
as amended prior to the date of this Agreement, complied as to form in all
material respects with, to the extent in effect at the time of filing, the
requirements of the Securities Act or the Exchange Act, as the case may be,
applicable to such National SEC Documents, and none of the National SEC
Documents when filed or, if amended prior to the date hereof, as of the date of
such amendment, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, which individually or in the aggregate would require an
amendment, supplement or correction to such National SEC Documents;
(b)    National maintains disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) to ensure that material information
relating to National and its Subsidiaries is made known to its principal
executive officer, principal financial officer and principal accounting officer.
Each of the financial statements (including the related notes) of National
included in the National SEC Documents complied at the time it was filed as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto in effect at the time of such filing;
(c)    Neither National nor any of its Subsidiaries is a party to, or has any
commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar contract or arrangement (including any contract or
arrangement relating to any transaction or relationship between or among
National and any of its Subsidiaries, on the one hand, and any unconsolidated
Affiliate, including any structured finance, special purpose or limited purpose
entity or person, on the other hand), or any “off-balance sheet arrangement” (as
defined in Item 303(a) of Regulation S-K of the SEC), where the result, purpose
or effect of such contract or arrangement is to avoid disclosure of any Material
transaction involving, or Material liabilities of, National or any of its
Subsidiaries in National’s or such Subsidiary’s published financial statements
or other National SEC Documents; and
(d)    None of the Subsidiaries of National are, or have at any time in the last
12 months been, subject to the reporting requirements of Section 13(a) or 15(d)
of the Exchange Act.

--------------------------------------------------------------------------------

3.15    Compliance with Laws. Since August 25, 2007:
(a)    each of National and its Subsidiaries has complied with, is in compliance
with and has operated its business and maintained its assets in compliance with,
all Applicable Laws in all respects, except where such non-compliance would not,
individually or in the aggregate be reasonably expected to have a material
impact on the business of National and its Subsidiaries taken as a whole;
(b)    each of National and its Subsidiaries holds all permits, licenses,
variances, exemptions, orders, franchises and approvals of all Governmental
Entities used or necessary for the lawful conduct of its respective business as
presently conducted, except for such permits, licenses, variances, exemptions,
orders, franchises and approvals the failure of which to hold would not,
individually or in the aggregate be reasonably expected to have a material
impact on the business of National and its Subsidiaries (the “National
Permits”). The National Permits are valid and in full force and effect, and
National and each of its Subsidiaries are in all material respects in compliance
with the terms of the National Permits. Set forth on National Disclosure
Schedule 3.15(b) is a list of all Material National Permits; and
(c)    neither National nor any of its Subsidiaries has received written notice
to the effect that a Governmental Entity (i) claimed or alleged that National or
any of its Subsidiaries was not in compliance with any Applicable Laws
applicable to National or any Subsidiary of National or any of their respective
assets or business operations, or (ii) was considering the amendment,
termination, revocation or cancellation of any material National Permit except ,
in each case, where such notice would not reasonably be expected to have a
Material Adverse Effect. The consummation of the transactions contemplated by
this Agreement will not cause the revocation or cancellation of any National
Permit.
3.16    Environmental Matters. The representations and warranties in this
Section 3.16 are to the Knowledge of National.
(a)    The real property and facilities owned, leased or operated by National
and its Subsidiaries and the operations of National and its Subsidiaries are and
have been in compliance with applicable Environmental Laws, except where
noncompliance would not result in National or any Subsidiary of National
incurring Material liabilities.
(b)    No judicial or administrative proceeding has been instituted that is
currently pending, nor has a Governmental Entity or any person threatened by
written notice to bring a proceeding against National or any Subsidiary alleging
the violation of, or liability under, any Environmental Law, that is reasonably
likely to result in National or any Subsidiary of National incurring Material
liabilities.
(c)    All permits required to conduct the operations of National pursuant to
Environmental Laws have been duly obtained or an application has been made and
the subject permit has been administratively extended pending the new permit
issuance, and National and each of its Subsidiaries is in compliance with such
permits except to the extent that failure to obtain a permit or comply with a
permit would not reasonably be likely to result in National or any Subsidiary

--------------------------------------------------------------------------------

of National incurring Material liabilities.
(d)    Neither National nor any of its Subsidiaries has stored, disposed of,
arranged for or allowed the disposal of, transported or handled any Hazardous
Materials in a manner that would reasonably be likely to result in National or
any Subsidiary of National incurring Material liabilities under applicable
Environmental Laws.
(e)    Hazardous Materials are not present at any real property or facilities
currently or formerly owned, leased or operated by National or any of its
Subsidiaries in a condition that violates any applicable Environmental Law, and
in a manner that would reasonably be likely to result in National or any
Subsidiary of National incurring Material liabilities.
(f)    National has provided in the Data Room all material non-privileged
documents in National’s or any of its Subsidiaries’ possession or reasonable
control relating to (A) the environmental condition of real property currently
or formerly owned, leased or operated by National or any of its Subsidiaries and
(B) any actual or potential material liabilities or obligations of National or
any of its Subsidiaries arising under or related to Environmental Laws.
(g)    Neither National nor any Subsidiary has received any written notification
from any Governmental Entity directing National or such Subsidiary that:
(1)    it is a potentially responsible party under the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. sections 9601
et. seq.; and
(2)    any real property or facility currently or formerly owned, leased or
operated by National or any Subsidiary is identified or proposed for listing as
a federal National Priorities List pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act.
(h)    Neither National nor any Subsidiary has been requested to share in the
costs of upgrades or expansions of publicly-owned treatment works beyond fees
charged to National or any Subsidiary by the publicly-owned treatment works,
except as provided in National Disclosure Schedule 3.16(h).
(i)    Neither National nor any Subsidiary has expressly and contractually
assumed the liabilities of any other Person that reasonably could result in
National or any Subsidiary incurring material liabilities under or pursuant to
any applicable Environmental Law.
(j)    The transactions contemplated by this Agreement do not require the
consent of any Governmental Entity under or pursuant to any applicable
Environmental Law, except as provided in National Disclosure Schedule 3.16(j).
(k)    National and each Subsidiary has obtained adequate supplies of water
necessary to carry on its business as presently conducted, and as presently
proposed to be conducted and there are no pending or threatened claims or
proceedings seeking to curtail or revoke such rights.

--------------------------------------------------------------------------------

(l)    “Environmental Laws” means: (i) all federal, state and local laws
(including common law), statutes, codes, ordinances, rules, and regulations and
(ii) all permits, orders, decrees, determinations, judgments or binding
agreements issued, promulgated or entered into by or between National or a
Subsidiary and any Governmental Entity or issued by any Governmental Entity to
National or to any Subsidiary, in each case relating to pollution, the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) and natural resources, including laws and regulations
relating to exposure to, Releases or threatened Releases of Hazardous Materials,
or otherwise relating to the generation, manufacture, processing, distribution,
use, treatment, storage, transport, handling of or exposure to Hazardous
Materials. Environmental Laws include the Comprehensive Environmental Response,
Compensation and Liability Act, the Superfund Amendments and Reauthorization
Act, the Resource Conservation and Recovery Act, the Clean Air Act, the Federal
Water Pollution Control Act, the Oil Pollution Act, the Safe Drinking Water Act,
the Hazardous Material Transportation Act, the Toxic Substances Control Act, and
the Federal Insecticide Fungicide and Rodenticide Act.
(m)    “Hazardous Materials” means any substance, material or waste defined as,
or otherwise characterized as, “toxic,” “hazardous,” a “pollutant,” a
“contaminant” or words of similar meaning or effect under any applicable
Environmental Law, including, without limitation, petroleum or any fraction
thereof.
(n)    “Release” means any release as that term is defined at 42 U.S.C.
9601(22).
3.17    Employees.
(a)    Wage and Employment Laws. To the Knowledge of National each of National
and its Subsidiaries is in compliance in all material respects with all
Applicable Laws relating to the employment of personnel and labor, including
provisions thereof relating to wages and hours, equal opportunity, collective
bargaining, plant closing and mass layoff, health and safety, immigration and
the payment of social security and other taxes, except where noncompliance with
any Applicable Law by National or its Subsidiaries would not reasonably be
expected to have a Material Adverse Effect.
(b)    Labor Unions. National Disclosure Schedule 3.17(b) lists each collective
bargaining agreement or other collective labor contract or industrial instrument
to which National or any Subsidiary is a party. To the Knowledge of National all
of the collective bargaining agreements or other collective labor contracts or
industrial instruments set forth on National Disclosure Schedule 3.17(b) have,
since August 6, 2003, been duly ratified, certified or approved by the parties
having authority to ratify, certify or approve of the collective agreements or
other collective labor contracts or industrial instruments. To the Knowledge of
National, except for those unions which are parties to one or more of the listed
collective bargaining agreements:
(1)    neither National nor any of its Subsidiaries has agreed to recognize any
union or other collective bargaining representative; and
(2)    as of the date of this Agreement, no union or other collective bargaining
representative has been certified as the exclusive bargaining representative of
any of its

--------------------------------------------------------------------------------

employees.
All employees covered by the collective bargaining agreements or other
collective labor contracts or industrial instruments listed on National
Disclosure Schedule 3.17(b) are employees of National or its Subsidiaries as of
the date of this Agreement.
(c)    No Strikes, Proceedings and Complaints. Except as set forth on National
Disclosure Schedule 3.17(c), as of the date of this Agreement, to National’s
Knowledge there are no pending (including current) or threatened in writing by a
Governmental Entity against or affecting National or any Subsidiary:
(1)    labor strikes, slowdowns, lockouts, representation or certification
campaigns, or work stoppages with respect to employees of National or any of its
Subsidiaries;
(2)    material grievance or arbitration proceedings, written decisions, letter
agreements or settlement agreements arising out of collective bargaining
agreements to which National or any of its Subsidiaries is a party;
(3)    material unfair labor practices or unfair labor practice charges or
complaints before the National Labor Relations Board or other Governmental
Entity responsible for regulating labor relations; or
(4)    charges, complaints or proceedings before the Equal Employment
Opportunity Commission, Department of Labor or any other Governmental Entity
responsible for regulating employment practices that would reasonably be
expected to have a Material Adverse Effect.
(d)    No Plant Closings and Layoffs. Since August 28, 2010, there have not been
any plant closings, mass layoffs or other terminations of employees of National
or any of its Subsidiaries which would create any liabilities for National or
any of its Subsidiaries under the WARN Act or similar Applicable Laws.
3.18    No Brokers. No broker, finder, financial advisor, investment banker or
other Person is entitled to any investment banking, brokerage, finder’s,
financial advisor’s or other similar payment in connection with the origination,
negotiation or consummation of the transactions contemplated by this Agreement
that will be the obligation of National or any of its Subsidiaries.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF BUYER
Except as set forth in the Buyer Disclosure Schedule, which may address and
supplement any item in this Article IV (subject to Section 8.18(e)) Buyer
represents and warrants to Sellers and New Kleinco that the representations and
warranties contained in this Article IV are true and correct as of the date of
this Agreement and as of the Closing Time.
4.1    Organization and Power. Buyer is a corporation duly organized, validly
existing

--------------------------------------------------------------------------------

and in good standing under the laws of its respective jurisdiction of
incorporation, and has all requisite power and authority to carry on its
business as presently conducted and as presently proposed to be conducted by it.
Buyer is duly qualified or licensed as a foreign corporation to transact
business and is in good standing in each jurisdiction in which the nature of the
business it is conducting, or the operation, ownership or leasing of its assets
or properties, makes such qualification or licensing necessary, except in such
jurisdictions where the failure to be so qualified or licensed and in good
standing would not, individually or in the aggregate, reasonably be expected to
materially adversely affect the ability of Buyer to timely consummate any of the
transactions contemplated under this Agreement or perform its obligations under
this Agreement.
4.2    Authorization of Transaction. Buyer has full power and authority to
execute and deliver this Agreement and all other Transaction Documents to which
it is a party and to perform its obligations under this Agreement and the
Transaction Documents. No other proceedings or actions on the part of Buyer are
necessary to approve and authorize Buyer’s execution and delivery of this
Agreement or any other Transaction Documents to which it is or will be a party
or the performance of its obligations under this Agreement or the Transaction
Documents. This Agreement constitutes, and each of the other Transaction
Documents to which Buyer is or will be a party will when executed constitute, a
valid and binding obligation of Buyer, enforceable against Buyer in the United
States in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency or other laws affecting creditors’ rights
generally and limitations on the availability of equitable remedies.
4.3    Absence of Conflicts. The execution, delivery and performance by Buyer of
the Transaction Documents to which Buyer is a party do not, and the consummation
of the transactions contemplated by this Agreement and compliance with the terms
of this Agreement will not, subject to obtaining the Consents, approvals,
authorizations and permits and making the filings described in Section 4.4
conflict with, or result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a Lien or right of
modification, termination, cancellation or acceleration of any obligation or
loss of a benefit under, or require that any Consent be obtained or any notice
be given with respect to:
(a)    any of the terms, conditions or provisions of Buyer’s certificate of
incorporation or bylaws;
(b)    any order, writ, judgment, injunction, decree, statute, law, rule or
regulation of any Governmental Entity applicable to Buyer or by which or to
which any portion of its respective properties or assets is bound or subject;
(c)    any material agreement of Buyer; or
(d)    any properties or assets of Buyer;
except, with respect to each of clauses (a), (b), (c) and (d), the violations,
conflicts, breaches or defaults as would not reasonably be expected to
materially adversely affect the ability of Buyer to timely consummate any of the
transactions contemplated under this Agreement or perform its obligations under
this Agreement.

--------------------------------------------------------------------------------

4.4    No Consents. No Consent, registration, declaration, or filing with any
Governmental Entity or any other Person is required by Buyer in connection with
the execution, delivery and performance by Buyer of this Agreement and the other
Transaction Documents to which either of them is a party or the consummation by
Buyer of the contemplated transactions, except for:
(a)    the filings required under the HSR Act and the Antitrust Laws of
applicable foreign jurisdictions; and
(b)    other Consents, approvals, orders, authorizations, registrations,
declarations, filings, notices or permits the failure of which to be obtained or
made would not reasonably be expected to materially adversely affect the ability
of Buyer to timely consummate any of the transactions contemplated under this
Agreement or perform its obligations under this Agreement.
4.5    Litigation. As of the date of this Agreement, there are no actions,
suits, proceedings, orders or investigations pending (or, to Buyer’s Knowledge,
threatened) against or affecting Buyer at law or in equity, or before or by any
Governmental Entity, which could reasonably be expected to materially adversely
affect the ability of Buyer to timely consummate any of the transactions
contemplated under this Agreement or perform its obligations under this
Agreement.
4.6    Financial Ability. Buyer has the financial ability to consummate the
transactions contemplated by this Agreement using Buyer’s financial resources
without delay or restriction.
4.7    No Knowledge of Misrepresentations or Omissions. As of the date of this
Agreement and at Closing, Buyer has had the opportunity and has reviewed all due
diligence information of National, Sellers and New Kleinco in the Data Room and
otherwise disclosed to Buyer and Buyer is not aware that any of the
representations and warranties or certificates of Sellers, New Kleinco and
National in this Agreement, Sellers Disclosure Schedule and National Disclosure
Schedule (including updated schedules to the extent delivered hereunder) are
untrue or incorrect, individually or in the aggregate, in any respect, and do,
individually or in the aggregate, contain any material errors in, or material
omissions from, the National Disclosure Schedule to this Agreement which would
result in a material misrepresentation to Buyer; provided, however, that Buyer
shall have no responsibility for the accuracy of such due diligence information,
representations or warranties; and provided, further, that such due diligence
information shall not affect Buyer’s right to terminate this Agreement pursuant
to Section 7.1(c).
ARTICLE V    

COVENANTS
5.1    Conduct of Business. Except as required by Applicable Laws or as
contemplated by or otherwise permitted or required under this Agreement or in
National Disclosure Schedule 5.1 or to the extent that Buyer shall otherwise
consent in writing (such consent not to be unreasonably withheld, conditioned or
delayed), from and after the date of this Agreement until the Closing, National
shall not (and shall not permit any of its Subsidiaries to):
(a)    Ordinary Course of Business. Fail to act in the ordinary course of
business

--------------------------------------------------------------------------------

consistent with past practice to:
(1)    preserve intact National’s and each of its Subsidiaries’ business
organizations in all material respects; and
(2)    preserve each of its goodwill, relationships and rights with employees,
agents, independent contractors, creditors, business partners, customers,
suppliers and others dealings with it;
(b)    Maintenance of Assets. Fail to maintain the properties and assets of
National and each of its Subsidiaries in good working condition except for
ordinary wear and tear, or fail to maintain supplies in quantities consistent
with historical practices;
(c)    Amendments of Material Contracts. Except for amendments, terminations or
non-renewals in the ordinary course of business consistent with past practice,
modify or amend in any material respect, terminate or fail to renew any Material
Contract, or waive, release or assign any material rights or material claims
thereunder or enter into any contract that would be a Material Contract if it
were in effect on the date of this Agreement;
(d)    Restructuring Plans. Adopt or effect a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring,
recapitalization, reclassification or other reorganization of National or any of
its material Subsidiaries;
(e)    Officer, Director, Employee Compensation. (i) Make or offer to make any
change in the compensation (or benefits) payable or to become payable to any of
its officers, directors, employees, agents or consultants or to Persons
providing management services, other than with respect to non-officer employees
in the ordinary course of business consistent with past practice; (ii) enter
into, adopt, amend or terminate any employment, severance, Tax gross-up,
consulting, termination, collective bargaining, bonus, profit-sharing,
compensation, indemnification, stock option, pension, retirement, vacation,
deferred compensation or other agreement or Employee Benefit Plan; (iii) make
any loans to any of its officers, directors, employees, Affiliates, agents or
consultants or make any change in its existing borrowing or lending arrangements
for or on behalf of any of such Persons pursuant to an Employee Benefit Plan or
otherwise; or (iv) take any action to accelerate any rights or benefits, or make
any determinations not in the ordinary course of business consistent with past
practice, under any Employee Benefit Plan;
(f)    Transfer of Assets. Sell, lease, license, exchange or otherwise transfer
(by merger or otherwise) or dispose of, or voluntarily mortgage, pledge or
subject to any Lien, other than Permitted Encumbrances, any of the properties or
assets of National or any of its Subsidiaries other than in the ordinary course
of business, consistent with past practice;
(g)    Benefit Plans. Except pursuant to the terms of the Employee Benefit Plans
or other agreement in effect as of the date of this Agreement: (i) pay any
pension or retirement allowance to any officer, director, employee of National
or any of its Subsidiaries or (ii) pay, offer to pay or agree to pay or make any
arrangement for payment to any officers, directors or employees

--------------------------------------------------------------------------------

of National or any of its Subsidiaries of any amount relating to unused vacation
days (except payments and accruals made in the ordinary course of business
consistent with past practice);
(h)    Intellectual Property Rights. (i) Transfer or grant any rights or
licenses under, or (ii) enter into any settlement regarding the breach or
infringement of, any United States or foreign license of any Intellectual
Property, or (iii) modify any existing rights with respect thereto or (iv) enter
into any licensing or similar agreements or arrangements other than with respect
to clause (iv), in the ordinary course of business consistent with past
practice;
(i)    Accounting Principles. Except as required by GAAP, change any of the
accounting methods, principles or practices used by National or any of its
Subsidiaries that would impact the financial statements of National or any of
its Subsidiaries;
(j)    Billing and Collection Practices. Change, in any general way, any of its
practices, policies, procedures or timing of the collection of accounts
receivable, billing of its customers, payment terms, cash collections, cash
payments, or terms with vendors, which shall not restrict National’s ability to
deal with any individual customer or vendor in the ordinary course of business
consistent with past practice;
(k)    Claim Settlement. Pay, discharge or satisfy any material claims,
liabilities or obligations (whether absolute, accrued, asserted or unasserted,
contingent or otherwise) (i) related to products, that individually exceeds
$500,000, or in the aggregate exceed $7,000,000 or (ii) not related to products,
that individually exceeds $750,000;
(l)    Distributions. Make any distributions to its Members, other than a
distribution that is (i) required to be made pursuant to Section 5.2.1 (Tax
Distributions) and Section 5.2.2 (Priority Return Distributions) of the National
Limited Liability Company Agreement, which, in the case of any year end
distribution or interim period true up distribution, shall be as determined from
the taxable income calculation determined by National’s outside tax preparer,
(ii) consistent with past practice, and (iii) permitted under the Credit
Agreement;
(m)    Securities. (i) Offer, issue, sell, transfer, pledge, dispose of,
encumber or grant rights with respect to (whether through the issuance or
granting of any options, warrants, commitments, subscriptions, rights to
purchase or otherwise) any member interests of any class or any securities
convertible into or exercisable or exchangeable for member interests of any
class (except for pledges of capital stock or securities under the Credit
Agreement and other than the issuance of certificates in replacement of lost
certificates); (ii) adjust or reclassify any of its equity securities or issue
new equity securities or any right, option, warrant or right of any kind to
acquire any equity securities of National;
(n)    Redemptions. Other than the Put, redeem or otherwise acquire any of its
respective ownership interests or securities, as applicable;
(o)    Organizational Documents. Change or amend its Organizational Documents;
provided, that National may amend the National Limited Liability Company
Agreement by the adoption of the Restated LLC Agreement;

--------------------------------------------------------------------------------

(p)    Indebtedness. Except (i) under the Credit Agreement in the ordinary
course of business consistent with past practice and (ii) for current
liabilities within the meaning of GAAP incurred in the ordinary course of
business consistent with past practice, incur or assume any indebtedness for
borrowed money, assume, guarantee, endorse or otherwise become liable or
responsible for the obligations of any other Person (other than endorsements of
checks in the ordinary course of business consistent with past practice) or make
any loans, advances or capital contributions to, or investments in, any Person
(other than among National and its Subsidiaries and among such Subsidiaries, in
the ordinary course of business consistent with past practice);
(q)    Tax Matters. Make any settlement of or compromise any Tax liability,
consent to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes, enter into any closing agreement
pursuant to Section 7121 of the Code (or any similar provision of state, local
or foreign Tax law), change in any material respect any Tax election or Tax
method of accounting, make any new Tax election (other than pursuant to
Section 6.2(i)), or adopt any new Tax method of accounting;
(r)    Capital Expenditures. Make any capital expenditure or enter into any
capital expenditure commitment other than (i) as set forth in the budget dated
July 6, 2011 previously provided to Buyer and set forth on National Disclosure
Schedule 5.1(r) (the “Capital Expenditure Budget”) or (ii) any commitment not
reflected in the Capital Expenditure Budget and not in excess of (x) for
maintenance purposes, $5,000,000 individually, (y) for regulatory purposes,
$2,000,000 individually or (z) for growth or expansion purposes, $1,000,000
individually or $5,000,000 in the aggregate; and
(s)    Authorization of Above Actions. Authorize any of, or commit or agree to
take any of, the foregoing actions.
5.2    Information.
(a)    Protected Information. National and the Sellers shall (i) afford to Buyer
and its officers, directors and such of its employees, accountants, consultants,
legal counsel, agents and other representatives as are assisting Buyer in
connection with the transactions contemplated by this Agreement, reasonable
access to the officers, employees, accountants, consultants, agents,
representatives, properties, offices and facilities of National and its
Subsidiaries and to their respective books and records all of which shall be
subject to the approval of the CEO of National, which shall not be unreasonably
withheld, (ii) permit Buyer, subject to the approval of the CEO of National,
which shall not be unreasonably withheld, to make such inspections (including
non-invasive environmental site assessments) as it may request and (iii)
cooperate with Buyer and its representatives in connection therewith. Prior to
the Closing Date, neither National nor any of its Subsidiaries shall be required
to grant access or furnish information to Buyer, its Affiliates or any of their
respective representatives to the extent that the access or the furnishing of
the information is prohibited by Applicable Laws. Further access shall not be
given to the proprietary business strategy and monitoring formula and process
developed by the management of National.
(b)    All information provided pursuant to this Section 5.2 shall remain
subject in all respects to the Confidentiality Agreement. The Confidentiality
Agreement as to information of

--------------------------------------------------------------------------------

National shall terminate upon Closing, provided that all information about the
Sellers shall remain subject to the Confidentiality Agreement.
5.3    Consents. After the date of this Agreement and prior to the Closing,
National shall use its reasonable best efforts, but excluding making any
expenditures or payments to any third party, to obtain the Consent, in form and
substance reasonably satisfactory to Buyer, from each party to a Material
Contract to the extent that it is required to be obtained by National in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents, and transactions contemplated by the
Transaction Documents in order for such Material Contracts to remain in full
force and effect following the Closing.
5.4    Notification by National of Certain Matters.
(a)    Prompt Notice. National, each Seller and New Kleinco shall give prompt
written notice to Buyer of:
(1)    the occurrence, or failure to occur, of any event of which it has
Knowledge that would, individually or in the aggregate, be reasonably likely to
cause any representation or warranty of National, such Seller or New Kleinco
contained in this Agreement including any disclosures allowed under this
Agreement, as provided under paragraph (b) below or in any other Transaction
Document to be untrue or inaccurate in any material respect at any time from the
date of this Agreement to the Closing determined as if such representation or
warranty were made at such time or to such Seller’s, New Kleinco’s or National’s
Knowledge, would give rise to the failure of a condition set forth in Section
6.2;
(2)    the failure of National, such Seller or New Kleinco to comply with or
satisfy in any material respect any covenant or condition to be complied with by
it hereunder;
(3)    any written notice or other written communication from any Person
alleging that the Consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement;
(4)    any written notice or other written communication from any Governmental
Entity in connection with the transactions contemplated by this Agreement; and
(5)    any capital expenditure or capital expenditure commitment not reflected
in the Capital Expenditure Budget that is in excess of $1,000,000 regardless of
whether Buyer’s consent is required for such expenditure or commitment under
Section 5.1.
(b)    Effect of Notification. No notification under paragraph (a) above, and no
access, inspection or investigation, or information or notice received, pursuant
to this Agreement, shall affect the representations or warranties of the Parties
or the conditions to their respective obligations under this Agreement, except
as specifically provided in this Agreement, including whether a party has
Knowledge. Sellers, New Kleinco and National shall be entitled to make
notification in the form of updates and/or modifications to Sellers’ Disclosure
Schedule or National Disclosure Schedule and the notification shall amend and
supplement the appropriate schedules

--------------------------------------------------------------------------------

previously delivered. The updated Sellers’ Disclosure Schedule and National
Disclosure Schedule shall not affect the determination of satisfaction of the
conditions to Closing set forth in Section 6.2(a) or 6.2(b), but is incorporated
as part of Sellers’ Disclosure Schedule and the National Disclosure Schedule, as
applicable, for purposes of Section 5.10(b) (Limitations of Representations and
Warranties) and Section 8.1 (Indemnification) in the determination of whether
there has been any misrepresentation or breach of warranty that otherwise might
have existed hereunder by reason of the variance or inaccuracy.
5.5    Notification by Buyer of Certain Matters. Buyer shall give to Sellers
prompt written notice of:
(a)    the occurrence, or failure to occur, of any event of which Buyer has
Knowledge that would be reasonably likely to cause any representation or
warranty of Buyer contained in this Agreement or in any other Transaction
Document to be untrue or inaccurate in any material respect at any time until
the Closing determined as if such representation or warranty were made at that
time or to Buyer’s Knowledge would give rise to the failure of a condition set
forth in Section 6.3 or Buyer’s Knowledge of information for which Buyer would
reasonably have a right to indemnification under Sections 8.1(a), 8.1(b), 8.1(c)
or 8.1(d) and of which none of Sellers or National is not already aware;
(b)    the failure of Buyer to comply with or satisfy in any material respect
any covenant or condition to Closing to be complied with by it hereunder;
(c)    any written notice or other written communication from any Person
alleging that the Consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement;
(d)    any written notice or other written communication from any Governmental
Entity in connection with the transactions contemplated by this Agreement; and
(e)    any occurrence or event to Buyer’s Knowledge which would materially delay
or prevent the Closing from occurring including Buyer’s Knowledge or
determination of a condition or event that would give rise to the failure of a
condition set forth in Section 6.2 or Section 6.3 or be reasonably expected to
give Buyer a right to terminate this Agreement under Article VII, in each case,
of which none of Sellers or National is not already aware;
provided, however, that notification under this Section 5.5 shall not affect the
representations or warranties of the Parties or the conditions to their
respective obligations under this Agreement.
5.6    Other Agreements. Sellers, New Kleinco and National shall cause each of
the Transaction Documents, which shall be mutually agreed to by Sellers, New
Kleinco, National and Buyer, as applicable, to be executed and delivered by each
Person contemplated to be party thereto (other than Buyer), and Buyer shall
execute each of the Transaction Documents to which it is contemplated to be a
party thereto, in each case, as of the Closing.
5.7    Access to Information. Following the Closing, National shall, and Buyer
shall

--------------------------------------------------------------------------------

cause National to, hold, consistent with its past practice with respect to
record retention, the books and records of National and each Subsidiary of
National existing on the Closing Date and not destroy or dispose of any of such
books or records for a period of seven (7) years from the Closing, and
thereafter, if it desires to destroy or dispose of the books and records, offer
first in writing the other Parties at least thirty (30) days prior to the
destruction or disposal to surrender them to other Parties or their
representatives. During that seven (7) year period, National shall, and Buyer
shall cause National to, during normal business hours, and upon reasonable
notice, and subject to Applicable Laws and reasonable requirements to confirm
confidentiality and/or applicable legal privileges are maintained, make
available to the Sellers, New Kleinco and their respective representatives
(including counsel and independent auditors) access to the information, files,
documents and records (written and computer) that are not otherwise protected by
legal privilege relating to National and its Subsidiaries or any of their
businesses or operations for any and all periods prior to the Closing Date that
they may require with respect to any reasonable purpose not adverse to National
(including, without limitation, any Tax matter) in connection with any claim,
dispute, action, cause of action, investigation or proceeding of any kind by or
against any Person, and shall cooperate reasonably with Sellers, New Kleinco and
their respective representatives (including counsel and independent auditors) in
connection with the foregoing, at the sole cost and expense of Sellers or New
Kleinco, including, without limitation, by making tax, accounting and financial
personnel and other appropriate employees and officers of National and each of
its Subsidiaries available to Sellers, New Kleinco and their respective
representatives (including counsel and independent auditors), with regard to the
reasonable purpose, during normal business hours and provided the foregoing does
not interfere with business operations of National or its Subsidiaries.
5.8    Governmental Consents.
(a)    HSR Filing. Promptly following the execution of this Agreement, the
Parties shall file, or cause to be filed by their respective “ultimate parent
entities,” with the FTC and the DOJ the notifications and other information (if
any) required to be filed under the HSR Act with respect to the transactions
contemplated in the Transaction Documents.
(b)    Other Governmental Entities. In addition, the Parties shall promptly
proceed to prepare and file with the appropriate Governmental Entities such
additional requests, reports or notifications as may be required or, in the
opinion of Buyer or Sellers, advisable, in connection with this Agreement
including under the Antitrust Laws of applicable foreign jurisdictions.
(c)    Cooperation. With respect to each of the above filings, and any other
requests from Governmental Entities, the Parties shall, subject to the other
terms of this Agreement, diligently and expeditiously prosecute and use
commercially reasonable efforts to obtain any clearance under the Antitrust Laws
for the transactions contemplated by this Agreement and to resolve any
objections as may be asserted by any Governmental Entity with respect to the
transactions contemplated by this Agreement, and cooperate fully with each other
in the prosecution of, such matters including, subject to Applicable Law, by
permitting counsel for the other Party to review in advance (to the extent
possible), and consider in good faith the views of the other Party in connection
with, any such filing or any proposed oral or written communication with any
Governmental Entity and by providing counsel for the other Party with copies of
all filings and submissions made by such Party

--------------------------------------------------------------------------------

and all correspondence between such Party (and its advisors) with any
Governmental Entity and any other information supplied by such Party and such
Party’s Subsidiaries to a Governmental Entity or received from such a
Governmental Entity in connection with the transactions contemplated by this
Agreement. Any competitively sensitive information that is disclosed pursuant to
this Section 5.8(c) will be limited to each of Buyer’s and National’s respective
outside counsel and economists pursuant to a separate customary confidentiality
agreement. Each of Buyer and National shall furnish to the other such necessary
information and reasonable assistance as the other may reasonably request in
connection with its preparation of any such filing or submission.
(d)    Status. Buyer, National, New Kleinco and each Seller shall keep each
other apprised of the status of any communications with, and any inquiries or
requests for additional information from, the FTC, the DOJ, any other
Governmental Entity or any third party with respect to the transactions
contemplated by this Agreement.
(e)    Strategy. Buyer shall not require National or National’s parent, USPB,
to, and USPB shall not be required to, take any action with respect to
satisfying any Antitrust Laws that would bind National or its Subsidiaries in
the event the Closing does not occur. Neither National, nor any Seller, nor New
Kleinco, shall take any action with respect to satisfying any Antitrust Laws
that would bind National or its Subsidiaries after the Closing without the prior
written consent of Buyer.
5.9    Antitrust Laws; Commercially Reasonable Efforts; Further Assurances.
(a)    Subject to other terms of this Agreement, including Section 5.9(c), from
the date of this Agreement through the date clearance is obtained from all of
the relevant foreign and domestic antitrust authorities or the date of
termination of the required waiting period under the HSR Act and the antitrust
laws of applicable foreign jurisdictions, respectively, neither Buyer nor
Sellers, New Kleinco or National shall take, or cause their respective
Affiliates to take, any action that could reasonably be expected to hinder or
delay the obtaining of clearance or the expiration of the required waiting
period under the HSR Act or any other applicable Antitrust Law. Nothing in this
Section 5.9(a) shall be understood to contradict the duties of the Parties
outlined in Section 5.9(c).
(b)    Take Actions To Consummate Transaction. Subject to Section 5.9(c), upon
the terms and subject to the conditions set forth in this Agreement, (i) Buyer,
National, Sellers and New Kleinco shall use their respective commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or advisable (subject to any
Applicable Laws) to consummate the transactions contemplated by this Agreement
and make effective the contemplated transactions as promptly as practicable,
including all actions necessary to satisfy the conditions to Closing and (ii) no
Party shall take any action after the date of this Agreement to materially delay
the obtaining of, or result in not obtaining, any Consent from any Governmental
Entity necessary to be obtained prior to Closing.
(c)    Limitations. Notwithstanding any other provision of this Agreement, (i)
without Buyer’s prior written consent, National shall not, and Sellers shall not
permit National or any of its Subsidiaries to, commit to any divestiture
transaction or agree to any restriction on the

--------------------------------------------------------------------------------

businesses of National or any of its Subsidiaries, and (ii) nothing in
Section 5.8 or this Section 5.9 shall (A) limit any applicable rights a Party
may have to terminate this Agreement pursuant to Section 7.1 so long as such
party has up to then complied in all material respects with its obligations
under Section 5.8 and this Section 5.9, or (B) require Buyer to litigate or
threaten any litigation or to offer, accept or agree to (1) dispose or hold
separate any part of its, National’s or any of their respective Affiliate’s
businesses, operations, assets or product lines, (2) not compete in any
geographic area or line of business, (3) restrict the manner in which, or
whether, Buyer, National or any of their respective Affiliates may carry on
business in any part of the world, and/or (4) any limitations with respect to
Buyer’s or its Affiliates’ ownership or voting of any equity interests in
National or any of its Subsidiaries.
(d)    After the date hereof, National and Sellers shall use their respective
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or advisable (subject
to any Applicable Laws) to obtain all Consents necessary to provide Buyer with
any collective bargaining agreement or other collective labor contract or
industrial instrument referred to in National Disclosure Schedule 3.17(b) that
has not previously been made available to Buyer. Sellers shall provide each such
collective bargaining agreement or other collective labor contract or industrial
instrument to Buyer as soon as reasonably practical after the date hereof.
5.10    Investigation and Agreement by Buyer; No Other Representations or
Warranties.
(a)    Independent Investigation. Buyer acknowledges and agrees that it has made
its own inquiry and investigation into, and, based on its inquiry and
investigation and the representations and warranties in this Agreement and the
Transaction Documents, has formed an independent judgment concerning, National
and its Subsidiaries and their businesses and operations, and Buyer has been
furnished with or given access to the information about National and its
Subsidiaries and their businesses and operations as it requested in determining
whether to enter into this Agreement. Buyer acknowledges and agrees that it has
had an opportunity to ask all questions of and receive answers from National in
determining whether to enter into this Agreement. In connection with Buyer’s
investigation of National and its Subsidiaries and their businesses and
operations, Buyer and its respective representatives have received from National
or its representatives certain projections and other forecasts for National and
its Subsidiaries and certain estimates, plans and budget information, which
National shall have prepared in good faith. Buyer acknowledges that: (1) there
are uncertainties inherent in attempting to make such projections, forecasts,
estimates, plans and budgets; and (2) Buyer has not been authorized by National
to rely upon the estimates, projections, forecasts, plans and budgets as to
future results so furnished to it or its representatives.
(b)    Limitation of Representations and Warranties. Buyer agrees that, except
for the representations and warranties made by Sellers, New Kleinco and National
that are expressly set forth in Article II and Article III of this Agreement and
in the Sellers Disclosure Schedule (as amended and supplemented through
Closing), the National Disclosure Schedule (as amended and supplemented through
Closing) and the Transaction Documents, neither Seller nor New Kleinco

--------------------------------------------------------------------------------

nor National nor any of their respective Affiliates or representatives has made
and shall not be deemed to have made to Buyer or to any of its representatives
any representation or warranty of any kind. Except as expressly set forth in
this Agreement, no Person has been authorized by any Seller or New Kleinco or by
National to make any representation or warranty relating to National or any
Subsidiary of National or their respective businesses or operations, or
otherwise in connection with the transactions contemplated by this Agreement
and, if made, the representation or warranty may not be relied upon. Without
limiting the generality of the foregoing, except as set forth in Article II and
Article III of this Agreement and in the Sellers Disclosure Schedule, National
Disclosure Schedule and Transaction Documents, Buyer agrees that none of the
Sellers, New Kleinco or National, any of their Affiliates or any other Person
makes or has made any representation or warranty to Buyer or to any of its
representatives with respect to:
(1)    any projections, forecasts, estimates, plans or budgets of future
revenues, expenses or expenditures, future results of operations (or any
component thereof), future cash flows (or any component thereof) or future
financial condition (or any component thereof) of National or any of its
Subsidiaries or the future business, operations or affairs of National or any of
its Subsidiaries heretofore or hereafter delivered to or made available to Buyer
or its representatives; or
(2)    any other information, statements or documents heretofore or hereafter
delivered to or made available to Buyer or its representatives, including the
information in the on line Data Room with respect to National or any of its
Subsidiaries or the business, operations or affairs of National or any of its
Subsidiaries, except to the extent and as expressly covered by a representation
and warranty contained in Article II or Article III of this Agreement or the
Sellers Disclosure Schedule, National Disclosure Schedule or Transaction
Documents, which representations and warranties are the only representations and
warranties that Buyer is relying on in connection with its execution of this
Agreement (other than that any of the foregoing were prepared in good faith by
Sellers, New Kleinco or National).
5.11    Other Acquisition Proposals.
(a)    No Solicitation. Subject to Section 5.11(b), neither any Seller, nor New
Kleinco, nor National nor any of its Subsidiaries will, nor shall any Seller,
New Kleinco or National authorize or encourage any investment bankers,
consultants or other advisors to any Seller, New Kleinco, National or National
Subsidiaries to, or permit any officer, director, employee, agent or other
representative of any Seller, New Kleinco, National or any National Subsidiary
to, solicit, initiate, or encourage (including by way of furnishing non-public
information) the submission of any proposal or offer from any Person (or
participate in any negotiations of any proposal or offer with any Person or
group other than Buyer and its Affiliates) relating to any (i) acquisition of
assets of National and its Subsidiaries (including securities of such
Subsidiaries) equal to 15% or more of National’s consolidated assets or to which
15% or more of National’s revenues or earnings on a consolidated basis are
attributable, (ii) acquisition of beneficial ownership of any National Interests
or of 15% or more of the membership interests of National, any of its
Subsidiaries or USPB or (iii) any merger, consolidation, share exchange,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving National, any of its Subsidiaries or USPB (any such

--------------------------------------------------------------------------------

proposal or offer an “Acquisition Proposal”). For purposes of clarity, in
response to any inquiry or other communication regarding an Acquisition Proposal
any Seller, New Kleinco or National may refer the Person making the Acquisition
Proposal to this Section 5.11 and state that Sellers, New Kleinco and National
are subject to the requirements of this Section 5.11, which referral shall not
be a breach of this Section 5.11.
(b)    Superior Proposal. If, after the date of this Agreement, but prior to
receipt of USPB Member Approval: (i) any Seller, New Kleinco or National
receives a bona fide written Acquisition Proposal, which was unsolicited and not
involving a breach of Section 5.11(a), and, in accordance with the provisions of
Section 5.11, Sellers, New Kleinco or National, as applicable, shall promptly
disclose to Buyer the material terms and conditions of the Acquisition Proposal
and the identity of the Person making such Acquisition Proposal; and (ii) the
Board of Directors of USPB, having received the advice of outside legal counsel
and an outside financial advisor, reasonably determines in good faith that such
Acquisition Proposal is or is reasonably likely to lead to a Superior Proposal
(after taking into account any written offer by Buyer to improve the terms of
this Agreement in response to such Acquisition Proposal), Sellers, New Kleinco,
National and their Representatives (after providing Buyer not less than 24 hours
written notice of its intention to take the action in clauses (1) and (2) below
and prior to receipt of USPB Member Approval) may:
(1)    furnish information (including non-public information) with respect to
National and Sellers to the Person making the Acquisition Proposal (and its
representatives) pursuant to a customary confidentiality agreement (provided
that (A) such confidentiality agreement shall not restrict Buyer’s rights to
information under any provision of this Agreement and shall contain provisions
that are no less restrictive with respect to the conduct of the Person to whom
information is disclosed than those contained in the Confidentiality Agreement
and the Indication of Interest (other than provisions relating to exclusivity),
(B) USPB and National shall provide Buyer with a correct and complete copy of
each such confidentiality agreement or other agreement providing access to
information of National and Sellers within 24 hours of the execution thereof by
both parties, and (C) all non-public information that is provided to such Person
(and/or its representatives) shall concurrently also be provided, if not
previously provided, to the Buyer);
(2)    participate in discussions or negotiations with the Person making the
Acquisition Proposal (and its representatives) regarding the Acquisition
Proposal; and
(3)    during the period when the Board of Directors is determining pursuant to
clause (b)(ii) of this Section 5.11 if an Acquisition Proposal is or is
reasonably likely to lead to a Superior Proposal and during any period while
Sellers, New Kleinco, National and their Representatives are participating in
discussions or negotiations regarding an Acquisition Proposal pursuant to clause
(b)(2) of this Section 5.11, postpone any meeting of the USPB Members for a
period of time equal to the sum of the periods of time required to complete the
activities contemplated by clauses (b)(ii) and (b)(2) of this Section 5.11 (the
“Determination Period”); provided, that any such Determination Period shall not
exceed ten (10) days, subject to any additional extension of up to twenty (20)
days, with the total Determination Period not to exceed a total of thirty (30)
days, and such extension only upon advice of outside legal counsel to USPB that
such extension is necessary for the USPB Board to fulfill its fiduciary duties
under Delaware law. USPB’s obligations

--------------------------------------------------------------------------------

to seek USPB Member Approval shall be tolled for the Determination Period. If,
at the end of the Determination Period, this Agreement has not been terminated
pursuant to Section 7.1(g), the time period for seeking USPB Member Approval
specified in Section 5.12 shall resume and continue for the remainder of such
period, without any portion of the Determination Period being considered a
portion of the time periods specified in Section 5.12.
The Parties further acknowledge and agree that any activities of any Seller, New
Kleinco, National, any of their Subsidiaries, investment bankers, consultants,
other advisors, officers, directors, employees, agents or other representatives
pursuant to this Section 5.11(b) or pursuant to Section 5.11(d) below shall not
constitute, or be deemed to constitute a breach of this Section 5.11, or of any
other provision of this Agreement.
(c)    Recommendation of this Agreement. Subject to Sections 5.11(b) and
5.11(d), USPB agrees that neither its Board of Directors nor any committee of
the Board of Directions shall:
(1)    (i) withdraw (or modify in a manner adverse to Buyer), or propose to
withdraw (or modify in a manner adverse to Buyer), the recommendation or
declaration of advisability by the Board of Directors or any committee thereof
of the Sale to Buyer and the other transactions contemplated by this Agreement
or (ii) recommend, adopt or approve, or propose publicly to recommend, adopt or
approve, any Acquisition Proposal; or
(2)    approve or recommend, or propose to approve or recommend, or execute or
enter into, permit National or any of its Subsidiaries to execute or enter into,
any letter of intent, memorandum of understanding, agreement in principle,
merger agreement, acquisition agreement, option agreement, joint venture
agreement, partnership agreement or other similar agreement constituting or
related to any Acquisition Proposal (other than a confidentiality agreement
pursuant to Section 5.11(b)(1)) (a “Competing Transaction Agreement”).
(d)    Notwithstanding anything in Section 5.11(a) or Section 5.11(c) to the
contrary, prior to the receipt of USPB Member Approval:
(1)    in order to comply with its fiduciary duties, the Board of Directors of
USPB or any of its committees may withdraw or modify its recommendation of the
Sale to Buyer and the other transactions contemplated by this Agreement (a
“Change of Recommendation”), cancel or postpone any meeting of the USPB Members,
and otherwise communicate with the USPB Members as the Board of Directors or any
committee thereof deems necessary or appropriate in response to a material event
or development with respect to National, other than any Acquisition Proposal,
that was not known to the Board of Directors on the date of this Agreement,
which event or development becomes known to such Board of Directors prior to
receipt of USPB Member Approval, if such Board of Directors reasonably
determines in good faith, after consultation with outside legal counsel, that
the failure to make such Change of Recommendation would constitute a breach of
the USPB directors’ fiduciary duties to the members of USPB under applicable
Delaware law; and
(2)    in response to a Superior Proposal that did not result from a breach

--------------------------------------------------------------------------------

of any provision of this Section 5.11, the Board of Directors of USPB may make a
Change of Recommendation with respect to such Superior Proposal, cancel or
postpone any meeting of the USPB Members, and otherwise communicate with the
USPB Members as the Board of Directors or any committee thereof deems necessary
or appropriate and a Competing Transaction Agreement providing for such Superior
Proposal may be entered into, executed and delivered, if, but only if, (A) USPB
Member Approval had not yet been obtained, (B) the Termination Fee pursuant to
Section 7.2(b)(1)(ii) is paid to Buyer and (C) this Agreement is terminated
pursuant to Section 7.1(g);
provided, however, that no Change of Recommendation, entry into any Competing
Transaction Agreement and/or termination of this Agreement pursuant to
Section 7.1(g) shall be made until after the fifth Business Day following
Buyer’s receipt of written notice from USPB (a “5.11 Notice”) advising Buyer
that the Board of Directors of USPB intends to make such Change of
Recommendation, or that such Competing Transaction Agreement and/or termination
of this Agreement is proposed, and specifying either (i) in the case of clause
(1) the material event or development giving rise to the Change of
Recommendation or (ii) in the case of clause (2), the terms and conditions of
(and the identity of the Person or group of Persons making) the Superior
Proposal and including copies of all materials and forms of agreements relating
thereto (it being understood and agreed that any amendment to the financial
terms or other material terms or conditions of such Superior Proposal shall
require a new 5.11 Notice and a new five (5) Business Day period whether in
response to a written offer from Buyer or otherwise and any such five (5)
Business Day period shall toll any other time periods requiring action by USPB
or Sellers unless the five (5) Business Day time period is waived by Buyer in
writing and delivered to Sellers); and during such period, if requested by
Buyer, the Sellers shall engage in good faith negotiations with Buyer to amend
this Agreement to make such Change of Recommendation, entry into any Competing
Transaction Agreement and/or termination of this Agreement unnecessary.
(e)    Superior Proposal. “Superior Proposal” means a bona fide written
Acquisition Proposal made by any Person or group other than Buyer and its
Affiliates to USPB or National after the date of this Agreement and not
involving a breach of this Section 5.11, and is otherwise on terms and
conditions which the Board of Directors of USPB determines (after consultation
with outside legal counsel and an outside financial advisor) in good faith are
more favorable to Sellers than those set forth in this Agreement taking into
account all the terms and conditions of such Acquisition Proposal and this
Agreement (including any changes to the terms of this Agreement offered in
writing by Buyer and specifically the Board of Directors of USPB may consider
whether Buyer’s written offer is binding or not in its determination).
5.12    Member Approval. USPB shall give all required notices and take all
action necessary to notify its members of a meeting to seek approval of the Sale
and consummation of the other transactions contemplated by this Agreement by the
affirmative vote of the majority of voting power of each class of interests in
USPB authorized to vote as provided in the Limited Liability Company Agreement
of USPB (“USPB Member Approval”) and mail to its members information relevant to
their vote and as required under Applicable Laws. The Board of Directors of USPB
shall:
(a)    promptly and duly call, give notice of, convene and hold a meeting of its

--------------------------------------------------------------------------------

members within thirty (30) days after the date of this Agreement for the purpose
of obtaining USPB Member Approval, subject to the tolling of such thirty (30)
day period during any Determination Period arising pursuant to Section 5.11(b)
and Section 5.11(d), during any period described in Section 5.11(d) and during
any period (which shall not be more than ten (10) days) required for securities
or other filings by USPB and distribution of modified disclosure to USPB’s
Members as a result of any amendment or other modification of this Agreement;
(b)    recommend to its members that they grant USPB Member Approval (and
include such recommendation in all materials disseminated to members, subject to
any Change of Recommendation pursuant to Section 5.11(d));
(c)    pursuant to this Section 5.12, take all commercially reasonable action to
solicit and use commercially reasonable efforts to obtain USPB Member Approval
(including, without limitation, by providing on the proxy or similar card that a
properly completed, signed and returned proxy or similar card that does not
specify the USPB member’s vote when received by USPB will be voted in favor of
USPB Member Approval), subject, however, to (i) Section 5.11(b) (including
during any Determination Period described in that Section); (ii)
Section 5.11(d); (iii) Section 5.12(a) (including during any period described in
such Section); and (iv) Section 5.12(c); and
(d)    promptly notify Buyer of the results of the USPB member meeting held in
accordance with this Section 5.12.
Without limiting the generality of the foregoing, USPB shall cause soliciting,
proxy and recommendation materials contemplated by this Section 5.12 to be
prepared, filed and disseminated in accordance with Applicable Laws. USPB shall
(A) provide Buyer with a reasonable opportunity to review and comment on such
documents and any amendments or supplements thereto prior to their dissemination
recognizing that if Buyer has not commented on such documents, amendments or
supplements within two (2) Business Days after receiving such documents,
amendments or supplements, any additional time request by Buyer, if granted by
USPB, shall further toll the 30-day period in Section 5.12(a) and (B) provide
Buyer with such other reasonable information with respect to the solicitation of
the approvals contemplated by this Section 5.12 as Buyer may reasonably request.
5.13    Non-Competition Agreement.
(a)    Commencing on the Closing Date and continuing for so long as USPB and its
Affiliates own or Control any Ownership Interests of National but in any event
not less than ten (10) years after the Closing Date, USPB shall not, directly or
indirectly, singularly or in the aggregate, own or Control any Ownership
Interests of, or otherwise run, manage, operate, direct, Control or participate
in the ownership, management, operation or Control of, any Competing Business or
any Competing Facility other than an Ownership Interest of not more than two
percent (2.0%) in the aggregate in any publicly traded entity that is a
Competing Business or that owns or Controls a Competing Business or a Competing
Facility.
(b)    NBPCo Holdings shall be subject to the non-competition and other
restrictive

--------------------------------------------------------------------------------

covenants set forth in Section 6.7(b) of the Restated LLC Agreement in the form
attached hereto as Exhibit G, which Section 6.7(b) is incorporated herein by
reference.
(c)    Each Seller and New Kleinco shall not (and shall cause their respective
Affiliates not to), directly or indirectly, cause, solicit, induce or encourage
any officers or key employees of National to leave such employment or hire,
employ or otherwise engage any such individual or cause, induce or encourage any
material actual or prospective client, customer, supplier, landlord, lessor or
licensor of National or any of its Subsidiaries to terminate or modify any such
actual or prospective relationship; provided, however, that, with respect to
NBPCo, (i) NBPCo and its Affiliates shall not be prohibited from hiring any such
officers or key employees of National if such individual contacts NBPCo or its
Affiliates on his or her own initiative or in response to a published general
solicitation not specifically targeted at such individual, in each case, without
any direct or indirect solicitation by NBPCo or its Affiliates, (ii) nothing in
this Section 5.13(c) shall limit the right of NBPCo or its Affiliates to take
any action that would otherwise be permitted under Section 6.7(b)(ii) of the
Restated LLC Agreement in the form attached hereto as Exhibit G, which Section
6.7(b)(ii) is incorporated herein by reference, and (iii) NBPCo’s covenants and
obligations under this Section 5.13(c) shall expire and be of no further force
and effect at such time as NBPCo and its Affiliates cease to own or Control any
Ownership Interests of National.
(d)    Each of the Sellers and New Kleinco agrees that such Seller or New
Kleinco, as applicable, shall be liable for any breach or violation of the
provisions of this Section 5.13 by any of Seller’s or New Kleinco’s respective
Subsidiaries or any officer or director of any Seller or New Kleinco or any of
such Party’s respective Subsidiaries. The covenants and undertakings contained
in this Section 5.13 relate to matters which are of a special, unique and
extraordinary character and a violation of any of the terms of this Section 5.13
will cause irreparable injury to Buyer, the amount of which will be impossible
to estimate or determine and which cannot be adequately compensated.
Accordingly, the remedy at law for any breach of this Section 5.13 may be
inadequate. Therefore, notwithstanding anything to the contrary, Buyer shall be
entitled to an injunction, restraining order or other equitable relief from any
court of competent jurisdiction in the event of any breach of any provision of
this Section 5.13 without the necessity of proving actual damages or posting any
bond whatsoever. The rights and remedies provided by this Section 5.13 are
cumulative and in addition to any other rights and remedies which Buyer may have
hereunder or at law or in equity. In the event that Buyer were to seek damages
for any breach of this Section 5.13, any portion of the Purchase Price which is
allocated by the Parties to the foregoing covenants shall not be considered a
measure of or limit on such damages. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 5.13
is invalid or unenforceable, the Parties agree that the court making the
determination of invalidity or unenforceability will have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.
5.14    No Exercise of Transfer Rights. From the Signing Date until Closing or
termination of this Agreement under Article VII, each of the Sellers agrees that
such Seller shall not exercise

--------------------------------------------------------------------------------

any of the transfer rights set forth in any of Section 12.1, 12.2, 12.3, 12.5 or
12.6 of the National Limited Liability Company Agreement; provided, however,
that this Section 5.14 shall not prohibit the Put by TKK and TMK.
ARTICLE VI    

CONDITIONS PRECEDENT
6.1    Conditions to Each Party’s Obligation. The respective obligations of
Sellers, New Kleinco and Buyer to effect the Closing contemplated under this
Agreement are subject to the satisfaction, on or prior to the Closing Date, of
the following conditions:
(a)    the waiting period (and any extension thereof) under any Antitrust Laws,
including the HSR Act, applicable to the transactions contemplated under this
Agreement shall have been terminated or shall have expired, and all clearances,
approvals, or Consents under any Antitrust Laws, including under the Antitrust
Laws of applicable foreign jurisdictions, shall have been obtained or expired,
as the case may be;
(b)    no temporary restraining order, preliminary or permanent injunction or
other order issued by any Government Entity preventing the consummation of the
transactions contemplated by the Transaction Documents shall be in effect;
(c)    no action shall have been taken nor any statute, rule or regulation shall
have been enacted or promulgated by any Governmental Entity that prohibits
consummation of the transactions contemplated by this Agreement; and
(d)    USPB Member Approval shall have been obtained.
6.2    Conditions to Obligation of Buyer. The obligation of Buyer to effect the
Closing contemplated hereby is subject to the satisfaction, on or prior to the
Closing Date, of the following conditions unless waived, in whole or in part, by
Buyer:
(a)    each of the representations and warranties of Sellers, New Kleinco and
National (i) set forth in Sections 2.1, 2.2, 3.1, 3.2, 3.3, 3.4, 3.6(a) and
3.6(b) of this Agreement shall (without giving effect to any supplements to the
Sellers Disclosure Schedule or the National Disclosure Schedule) be true and
correct in all respects as of the date of this Agreement and shall be true and
correct in all respects as of the Closing Date as though made on and as of such
time (other than such representations and warranties that are expressly made as
of another date, which shall be true and correct as of such date), (ii) set
forth in Sections 3.6(c), 3.7, 3.9 and 3.18 of this Agreement (together with the
representations set forth in clause (i), the “Specified Representations”) shall
(without giving effect to any supplements to the Sellers Disclosure Schedule or
the National Disclosure Schedule) be true and correct in all material respects
as of the date of this Agreement and shall be true and correct in all material
respects as of the Closing Date as though made on and as of such time (other
than such representations and warranties that are expressly made as of another
date, which shall be true and correct as of such date) and (iii) set forth in
this Agreement other than the Specified Representations (considered without
regard to any

--------------------------------------------------------------------------------

qualification by or reference to materiality, Material or Material Adverse
Effect set forth therein, and without giving effect to any supplements to the
Sellers Disclosure Schedule or the National Disclosure Schedule), shall be true
and correct in all respects as of the date of this Agreement and shall be true
and correct in all respects as of the Closing Date, provided, however, that the
condition in this clause (iii) (but not in clause (i) or clause (ii)) shall be
deemed to have been satisfied unless the individual or aggregate impact of all
inaccuracies of such representations and warranties has or would reasonably be
expected to have a Material Adverse Effect; and, if the condition in this clause
(a) is satisfied, Buyer shall have received certificates signed on behalf of
National by an executive officer of National, by each of the Sellers and by New
Kleinco, as applicable to such respective party’s own representations and
warranties, to the effect of this Section 6.2(a), which certificates shall be
qualified by the Knowledge of such respective party;
(b)    National, the Sellers and New Kleinco shall (without giving effect to any
supplements to the Sellers Disclosure Schedule or the National Disclosure
Schedule) have performed and complied in all material respects with all their
obligations and covenants under this Agreement and the other Transaction
Documents; and, if the condition in this clause (b) is satisfied, Buyer shall
have received a certificate signed on behalf of National by an executive officer
of National, and by each of the Sellers and New Kleinco, as applicable to such
respective party’s own representations and warranties, to the effect of this
Section 6.2(b), which certificates shall be qualified by the Knowledge of such
respective party;
(c)    each Seller shall have delivered to Buyer a duly executed and
acknowledged certificate, in compliance with the Code and Treasury Regulations,
certifying such facts as to establish that the Seller’s sale of its National
Interests and any other transactions contemplated by this Agreement are exempt
from withholding pursuant to Section 1445 of the Code;
(d)    all documents, instruments, certificates or other items required to be
delivered at the Closing by National, Sellers or New Kleinco pursuant to this
Agreement or otherwise reasonably requested by Buyer shall have been delivered
(including evidence that all Liens related to the National Interests being
delivered to Buyer have been released);
(e)    each Seller shall have executed and delivered an assignment of the
applicable National Interests in the form attached hereto as Exhibit F;
(f)    the Consents listed on National Disclosure Schedule 6.2(f) shall have
been obtained in a form reasonably satisfactory to Buyer; provided, however,
that, for the avoidance of doubt, if National and Sellers have otherwise
complied with their covenants and obligations under Sections 5.3 and 5.9(b),
with respect to such Consents, the failure of National, Sellers or New Kleinco
to obtain or cause the delivery to Buyer of such Consents shall not be
considered a breach of this Agreement;
(g)    no action or proceeding shall have been instituted or overtly threatened,
or claim or demand made or overtly threatened, in each case, by or before a
Governmental Entity, with respect to which the Governmental Entity pursuing such
action or proceeding or making such claim or demand is reasonably seeking to
restrain or prohibit, or to obtain damages with respect to, the consummation of
the transactions contemplated by this Agreement or any Transaction Document;

--------------------------------------------------------------------------------

(h)    there shall not have occurred any event, change, occurrence or
circumstance that, individually or in the aggregate with any such events,
changes, occurrences or circumstances, has had or would reasonably be expected
to have a Material Adverse Effect; and, if the condition in this clause (h) is
satisfied, Buyer shall have received certificates signed on behalf of National
by an executive officer of National, and by each of the Sellers, as applicable,
to the effect of this Section 6.2(h), which certificates shall be qualified by
the Knowledge of such respective party;
(i)    on or prior to the Closing Date, Sellers shall cause, or shall have
caused, National and each of its Subsidiaries to, make a valid protective
election under Section 754 of the Code for National and each of its Subsidiaries
that is treated as a partnership for United States federal income tax purposes;
and
(j)    there shall not have occurred any change in Applicable Laws or
interpretation thereof by a Governmental Entity generally affecting the Industry
that is or would reasonably be expected to be materially adverse to the
business, operations or financial condition of National and its Subsidiaries,
taken as a whole;
(k)    each of the following agreements shall have been executed by National,
each Seller and New Kleinco to the extent a party thereto and shall be in full
force and effect:
(1)    Restated LLC Agreement;
(2)    Escrow Agreement;
(3)    Cattle Purchase and Sale Agreement;
(4)    USPB Pledge Agreement; and
(5)    Klein Pledge Agreement.
(l)    The Schedule 1.2(d) Transactions shall have occurred or been provided for
and Sellers and New Kleinco shall have consented thereto or agreed to cooperate
in connection therewith; and
(m)    The Credit Agreement Consent shall be in full force and effect;
(n)    The Klein Employment Agreement and each of the Non-Competition Agreements
are in full force and effect; and
(o)    Sellers shall have delivered to Buyer all collective bargaining
agreements, other collective labor contracts and industrial instruments
referenced on National Disclosure Schedule 3.17(b) that were not previously made
available to Buyer prior to the Signing Date and Buyer, in its reasonable
discretion, is satisfied with the terms and conditions of each such collective
bargaining agreement, collective labor contract and industrial instrument;
provided that, for the avoidance of doubt, if National and Sellers have
otherwise complied with their covenants and obligations under Sections 5.9(b)
and 5.9(d) with respect to such collective bargaining agreement, collective
labor contract and industrial instrument, the failure of National or Sellers to
cause the

--------------------------------------------------------------------------------

delivery to Buyer of such collective bargaining agreement, collective labor
contract and industrial instrument shall not be considered a breach of this
Agreement.
6.3    Conditions to Obligations of Sellers. The obligations of Sellers and New
Kleinco to effect the Closing contemplated under this Agreement is subject to
the satisfaction, on or prior to the Closing Date, of the following conditions
unless waived, in whole or in part, by Sellers and New Kleinco:
(a)    each of the representations and warranties of Buyer set forth in this
Agreement shall be true and correct in all material respects both as of the date
of this Agreement and as of the Closing Date as though made on and as of the
time (other than the representations and warranties that are made as of another
date, which shall be so true and correct as of that date); provided, however,
that this condition shall be deemed to have been satisfied unless the individual
or aggregate impact of all inaccuracies of such representations and warranties
materially adversely affect the ability of Buyer to timely consummate the Sale
or any of the other transactions contemplated by this Agreement, and Sellers
shall have received a certificate signed on behalf of Buyer by an executive
officer of Buyer acknowledging the condition in this clause (a) are true;
(b)    Buyer shall have performed or complied in all material respects with all
obligations and covenants required to have been performed or complied with by it
under this Agreement and the other Transaction Documents at or prior to the
Closing Date, and Sellers shall have received a certificate signed on behalf of
Buyer by an executive officer of Buyer, acknowledging the condition in this
clause (b) is true;
(c)    all documents, instruments, certificates or other items (including,
without limitation, the payments to be made at the Closing) required to be
delivered at the Closing by Buyer pursuant to this Agreement or otherwise
reasonably requested by Sellers shall have been delivered; and
(d)    the Restated LLC Agreement shall have been executed by the Buyer and
shall be in full force and effect.
ARTICLE VII    

TERMINATION, AMENDMENT AND WAIVER
7.1    Termination. This Agreement and the transactions contemplated by this
Agreement may be terminated prior to the Closing and the transactions
contemplated by this Agreement may be abandoned at any time prior to the Closing
Time:
(a)    Mutual Consent. By mutual written consent of Buyer and Sellers.
(b)    By Sellers: Breach. By Sellers, if there shall have been any breach by
Buyer, of any covenant or agreement set forth in this Agreement, which breach:
(1)    would give rise to the failure of a condition to the Closing (testing

--------------------------------------------------------------------------------

each Closing condition as it pertains to the breach as if the date of
termination were the Closing Date) in the favor of the terminating Party; and
(2)    cannot be cured by Buyer, or has not been cured by Buyer, within twenty
(20) days following receipt by Buyer of written notice of such breach, or if
there are less than twenty (20) days from the receipt of such written notice
until the Termination Date, within such shorter period (“Cure Period”);
provided, however, that the right to terminate this Agreement under this
Section 7.1(b)(2) shall not be available to Sellers if any Seller or National
shall have failed to perform or observe in any respect any covenant or
obligation contained in this Agreement where such breach or failure to perform
at the time of the exercise of the termination right would give rise to the
failure of a condition set forth in Section 6.2 (testing the Closing condition
as it pertains to the breach or failure to perform as if the date of the
exercise of the termination right were the Closing Date).
(c)    By Buyer: Breach. By Buyer if there shall have been any breach by
National, Sellers or New Kleinco of any covenant or agreement set forth in this
Agreement, which breach:
(1)    (i) would give rise to the failure of a condition to the Closing (testing
each such Closing condition as it pertains to such breach as if the date of
termination were the Closing Date) in the favor of Buyer; and (ii) cannot be
cured by National, Sellers or New Kleinco, or has not been cured by National,
Sellers or New Kleinco, within the Cure Period following receipt by National of
written notice of such breach, provided, however, that the right to terminate
this Agreement under this Section 7.1(c)(1) shall not be available to Buyer if
Buyer has failed to perform or observe in any respect any covenant or obligation
contained in this Agreement where such breach or failure to perform at the time
of the exercise of the termination right would give rise to the failure of a
condition set forth in Section 6.3 (testing each such Closing condition as it
pertains to such breach or failure to perform as if the date of the exercise of
the termination right were the Closing Date); and
(2)    there is a an incorrect representation or warranty given by National, a
Seller or New Kleinco under Article II or Article III which would give rise to
the failure of a condition to the Closing (testing each such Closing condition
as it pertains to such breach as if the date of termination were the Closing
Date) in the favor of Buyer.
(d)    Either Party: Failure of USPB Member Approval. Buyer or Sellers may
terminate this Agreement if a meeting is held in accordance with Section 5.12
for the purpose of obtaining such USPB Member Approval and such USPB Member
Approval is not obtained and notice of the termination is given within five (5)
Business Days after (i) in the case of Sellers, the meeting for USPB Member
Approval has been held and (ii) in the case of Buyer, receipt of notice to Buyer
from USPB that USPB Member Approval was not received at the meeting; provided,
however, that the right to terminate this Agreement under this Section 7.1(d)
shall not be available to Sellers if a Seller or National has failed to perform
or observe in any material respect any covenant or obligation contained in
Section 5.11 or 5.12.
(e)    Either Party: Court Order. By either Buyer or Sellers if a court of
competent jurisdiction or other Governmental Entity shall have issued an order,
decree or ruling or taken any

--------------------------------------------------------------------------------

other action, in each case permanently restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement
or the Transaction Documents and such order, decree, ruling or other action
shall have become final and nonappealable, or there shall be any statute, rule
or regulation enacted or promulgated by any Governmental Entity which prohibits
the consummation of the transactions contemplated by this Agreement or the
Transaction Documents.
(f)    Either Party: Failure To Close Before Expiration. By either Buyer or
Sellers if the Closing shall not have occurred for any reason on or before the
date 90 days after the date of execution of this Agreement (the “Termination
Date”); provided, however, that the right to terminate this Agreement under this
Section 7.1(f) shall not be available to Buyer if Buyer’s failure, or to Sellers
if any Seller’s, New Kleinco’s or National’s failure, to perform or observe in
any material respect any covenant or obligation contained in this Agreement has
been the cause of or resulted in the failure of the Closing of the transactions
contemplated by this Agreement to occur on or before the Termination Date and
further provided that the Termination Date shall be extended to permit Sellers,
New Kleinco, National and Buyer to comply with the provisions of Section 5.11.
(g)    Sellers’ Change of Recommendation. By Sellers, prior to receipt of USPB
Member Approval, to the extent permitted by Section 5.11(d)(2), if at any time
prior to the receipt of USPB Member Approval both of the following conditions
are met:
(1)    (i) the Board of Directors of USPB makes a Change of Recommendation in
compliance with Section 5.11(d), and (ii) Sellers notify Buyer in writing of the
Change of Recommendation; and
(2)    concurrently with such termination, Sellers shall have paid (or caused to
be paid) to Buyer the Termination Fee by wire transfer of immediately available
funds to an account designated by Buyer.
(h)    Change of Recommendation; Breach of No Solicitation; Failure to Hold
Meeting. By Buyer, if:
(1)    (i) a Change of Recommendation shall have occurred and (ii) Buyer
notifies Sellers in writing of such termination within fifteen (15) days after
receipt of written notice of such Change of Recommendation; or
(2)    Sellers or New Kleinco shall have breached their obligations under
Section 5.11 in any material respect; or
(3)    USPB shall not have held the membership vote contemplated by Section
5.12(a) by the 75th day after the date hereof.
(i)    Either Party: Any Other Reason. By either Buyer or Sellers for any reason
other than as set forth in Sections 7.1(a) through 7.1(h) above.
(j)    Notice of Termination. Any termination pursuant to this Section 7.1
(other

--------------------------------------------------------------------------------

than a termination pursuant to Section 7.1(a)) shall be effected by written
notice from the Party so terminating to the other Parties, which notice shall
specify the Section pursuant to which this Agreement is being terminated.
7.2    Effect of Termination.
(a)    Survival and Liability. In the event of the termination of this Agreement
by either Buyer or Sellers as provided for in and in compliance with
Section 7.1, this Agreement shall immediately become void and of no further
force or effect with no liability or obligation under this Agreement on the part
of Buyer, National, Sellers, New Kleinco or their respective Affiliates,
officers, directors, employees, stockholders or members; provided, however, that
this Section 7.2 and Articles VII and VIII (except Sections 8.1, 8.2, 8.12 and
8.20) and Exhibit A shall survive the termination; and
(b)    Certain Fees.
(1)    Upon termination of this Agreement, a fee of $35 million (the
“Termination Fee”) may be due and payable in accordance with the provisions of
this Section 7.2(b). Notwithstanding any other provisions of this Agreement, no
Termination Fee shall be payable if:
(i)    this Agreement is terminated pursuant to Section 7.1(a) (Mutual Consent);
or
(ii)    either Buyer or Sellers terminate this Agreement pursuant to Section
7.1(e) (Court Order).
(2)    Upon the termination of this Agreement, National shall pay the
Termination Fee to Buyer if:
(i)    Buyer terminates this Agreement pursuant to Section 7.1(c) (Breach by
Sellers or National); or
(ii)    Sellers terminate this Agreement pursuant to Section 7.1(f) (Failure to
Close Before Expiration Date) and at the time of such termination Buyer could
have terminated this Agreement pursuant to Section 7.1(c) (Breach by Sellers or
National), and prior to Sellers’ termination of this Agreement, Buyer has
notified Sellers of the breach or breaches giving rise to such termination
right;
(iii)    Sellers terminate this Agreement pursuant to Section 7.1(g) (Sellers’
Change of Recommendation);
(iv)    Buyer terminates this Agreement pursuant to Section 7.1(h) (Change of
Recommendation, Breach of No Solicitation; Failure to Hold Meeting); or
(v)    Sellers terminate this Agreement pursuant to Section 7.1(i) (Any Other
Reason).

--------------------------------------------------------------------------------

The payment of the Termination Fee shall be made (i) if such termination of the
Agreement was by Buyer, within two (2) Business Days of such termination and
(ii) if such termination of the Agreement was by Sellers, concurrently with, and
as a condition precedent to, such termination.
(3)    Upon the termination of this Agreement, Buyer shall pay the Termination
Fee to National if:
(i)    (A) all of Buyer’s conditions to Closing set forth in Section 6.1 and
Section 6.2 of this Agreement have been satisfied or waived by Buyer, (B) Buyer
fails to consummate the transactions contemplated by this Agreement within two
(2) Business Days following the date the Closing should have occurred pursuant
to Section 1.3 of this Agreement and (C) Sellers terminate this Agreement
pursuant to Section 7.1(b) (Breach by Buyer); or
(ii)    Buyer terminates this Agreement pursuant to Section 7.1(i) (Any Other
Reason).
The payment of the Termination Fee shall be made (i) if such termination of the
Agreement was by Sellers, within two (2) Business Days of such termination and
(ii) if such termination of the Agreement was by Buyer, concurrently with, and
as a condition precedent to, such termination.
(4)    National shall pay the Termination Fee to Buyer if (A) either Buyer or
Sellers terminate this Agreement pursuant to Section 7.1(d) (Failure of USPB
Member Approval) or Section 7.1(f) (Failure to Close Before Expiration Date),
(B) after the date hereof and prior to such termination, a Person or group other
than Buyer and its Affiliates has made an Acquisition Proposal to National or
Sellers or has otherwise publicly disclosed or proposed an Acquisition Proposal
of which National or Sellers is aware or has been informed, and (C) within
twelve (12) months following the date of such termination, National or Sellers
announce or enter into a written agreement with respect to, or consummate a
transaction relating to any Acquisition Proposal. Such payment shall be made
within two (2) Business Days after the announcement of or entry into a written
agreement with respect to, or if earlier, the consummation of such Acquisition
Proposal. The Parties agree that (x) no Termination Fee shall be due under this
Section 7.2(b)(4) if National has previously paid a Termination Fee to Buyer
pursuant to Section 7.2(b)(2) and (y) if a Termination Fee is paid under this
Section 7.2(b)(4), National shall be entitled to a credit against payment of
such Termination Fee in respect of any fee previously paid pursuant to Section
7.2(b)(5) below. For the avoidance of doubt, for purposes of this Section
7.2(b)(4), Acquisition Proposal shall not include any initial public offering
for the securities of National or any of its Subsidiaries so long as one or more
third parties does not obtain Control of National or any of its Subsidiaries as
a result of such initial public offering.
(5)    National shall pay Buyer an amount equal to Buyer’s reasonable costs
related to the investigation, negotiation and implementation of the transactions
under this Agreement, including costs of legal counsel, consultants, advisors,
due diligence, and printing, such amount not to exceed $2,500,000, if either
Buyer or Sellers terminate this Agreement pursuant to Section 7.1(d) (Failure of
USPB Member Approval) and neither Buyer nor Sellers are receiving a

--------------------------------------------------------------------------------

Termination Fee, such payment to be made (i) if such termination is by Sellers,
concurrently with, and as a condition precedent to, such termination, or (ii) if
such termination is by Buyer, within two (2) Business Days of such termination.
(6)    All amounts payable pursuant to this Section 7.2(b) shall be paid by wire
transfer of immediately available funds to an account to be designated by the
payee. If the amounts payable pursuant to this Section 7.2(b) shall not be
received by the payee when due pursuant to this Agreement, such amounts shall
accrue interest for the period commencing on the day next following the date
when due any such amount became past due, at a rate equal to (x) the prime
lending rate as published in The Wall Street Journal in effect on the date such
payment was required to be made plus (y) 3%. In addition, if the amounts payable
pursuant to this Section 7.2(b) shall not be received by the payee when due
pursuant to this Agreement, the payor shall also pay to the payee all of such
payee’s attorneys’ fees and other costs and expenses in connection with efforts
to collect such amounts. Sellers shall guarantee all payments required to be
made by National pursuant to this Section 7.2.
(7)    If this Agreement is terminated, the sole and exclusive remedy (whether
at law, in equity, in contract, in tort or otherwise) for a Party for any
breach, Loss or damage shall be to receive the amounts payable pursuant to this
Section 7.2(b), if any, including the right to enforce payment of the fees under
this Section 7.2(b) and upon payment of such amount, if any, no Person shall
have any rights or claims against any Party or any of their Affiliates under
this Agreement or otherwise, whether at law, in equity, in contract, in tort or
otherwise, and no Party or any of their Affiliates shall have any further
liability or obligation relating to or arising out of this Agreement or the
transactions contemplated by this Agreement. In the event of a termination of
this Agreement in accordance with Article VII, the provisions of this
Section 7.2(b)(7) shall control, notwithstanding any other provision of this
Agreement providing for any other remedies.
7.3    Return of Documentation. Following termination of this Agreement in
accordance with Section 7.1, Buyer shall return or destroy all agreements,
documents, contracts, instruments, books, records, materials and all other
information regarding National or any of its Subsidiaries or other Affiliates
provided to Buyer or any representatives of Buyer in connection with the
transactions contemplated by this Agreement or the other Transaction Documents.
Nothing in this Section 7.3 shall diminish any obligations of Buyer under the
Confidentiality Agreement.
ARTICLE VIII    

MISCELLANEOUS
8.1    Indemnification.
(a)    Indemnification for Breach of National Representation or Warranty. USPB
and NBPCo hereby agree, severally and not jointly, to indemnify, hold harmless
and defend Buyer and its Affiliates, successors and assigns (“Buyer Indemnified
Persons”) from and against, and to reimburse the Buyer Indemnified Persons with
respect to, any and all Losses incurred by a Buyer Indemnified Person by reason
of or arising out of or in connection with (i) any breach or inaccuracy of any
representation or warranty of National made in Article III of this Agreement or
the Schedules

--------------------------------------------------------------------------------

or Exhibits to this Agreement or any certificate delivered by National pursuant
to this Agreement (without giving effect to any materiality, Material or
Material Adverse Effect qualifications in the representations and warranties in
this Agreement other than in Section 3.7(a)) and (ii) any breach or failure of
any covenant or agreement by National in this Agreement or the Schedules or
Exhibits executed or provided by National under this Agreement.
(b)    Indemnification for Breach of Seller or New Kleinco Representation or
Warranty. Each of Sellers and New Kleinco hereby agrees to indemnify, hold
harmless and defend the Buyer Indemnified Persons from and against, and to
reimburse the Buyer Indemnified Persons with respect to, any and all Losses
incurred by a Buyer Indemnified Person by reason of or arising out of or in
connection with (i) any breach or inaccuracy of any representation or warranty
made by such Seller or New Kleinco in Article II of this Agreement or by such
Seller in the Sellers Disclosure Schedule or any certificate delivered by such
Seller or New Kleinco pursuant to this Agreement and (ii) any breach or failure
of any covenant or agreement by such Seller or New Kleinco in this Agreement or
the Schedules or Exhibits executed or provided by such Seller or New Kleinco
under this Agreement.
(c)    Environmental Indemnification. Notwithstanding any other provision
limiting USPB’s and NBPCo’s indemnification obligations, except the limitations
set forth in Section 8.1(g)(i), USPB and NBPCo hereby agree to indemnify and
reimburse National and/or the Buyer Indemnified Persons with respect to fifty
percent (50%) of any and all Losses incurred by National and/or a Buyer
Indemnified Person that are, in the aggregate, in excess of $1,000,000 and that
arise out of or are in connection with the obligation to investigate, remediate,
monitor or otherwise respond to the presence of the Hazardous Materials
(“Remedial Activities”) at, on, under or migrating from the National facility
all as set forth on National Disclosure Schedule 8.1(c) (the “Site”) discovered
as a result of or in furtherance of bona fide construction activities currently
scheduled to be undertaken at the Site; provided that such Seller shall have no
obligations hereunder if Remedial Activities are not required by, or necessary
to comply with, Environmental Laws. The specific Hazardous Materials site,
discovery period, and scheduled construction activities shall be specified on
National Disclosure Schedule 8.1(c).
(d)    Solicitation Materials Indemnification. Notwithstanding any other
provision limiting USPB’s indemnification obligations, including the limitations
set forth in Section 8.1(g), USPB hereby agrees to indemnify and reimburse
National and/or the Buyer Indemnified Persons with respect to one hundred
percent (100%) of any and all Losses incurred by National and/or a Buyer
Indemnified Person that arise out of or are in connection with the obligation of
USPB to prepare, file and disseminate the soliciting, proxy and recommendation
materials in accordance with Applicable Laws as contemplated in Section 5.12;
provided that USPB shall have no obligations hereunder with respect to
information or statements made or incorporated by reference in such soliciting,
proxy and recommendation materials that are provided by Buyer or its
representatives for inclusion in such materials.
(e)    Definitions. As used in this Section 8.1, the term “Losses”:
(1)    Includes all losses, damages, diminution of value, lost profits, costs
and expenses, including interest from the date of any such loss is actually
incurred to the time of

--------------------------------------------------------------------------------

payment, and penalties reasonably relating to the claim;
(2)    Includes reasonable out-of-pocket costs relating to a valid claim
including reasonable expenses of investigation relating to the claim, reasonable
attorneys’ fees (at trial, on appeal, in connection with any petition for review
and in any agency proceedings) and reasonable consulting, expert and accounting
fees incurred in investigating, defending or prosecuting any claim;
(3)    Shall be calculated net of the amount of any insurance proceeds in
respect of that loss and payment by National of any deductibles at the levels
that are in place for both insurance and deductibles as of the date this
Agreement is entered into; and
(4)    Shall be reduced by any amounts National failed to mitigate in a
commercially reasonable manner after the Closing.
(f)    Reserves/Accruals. Notwithstanding anything in this Agreement to the
contrary, in no event shall any Loss in respect of Taxes be offset or reduced by
the amount of any reserve or accrual unless the Purchase Price has been reduced
by such amount.
(g)    Limitations on Indemnification.
(1)    Notwithstanding the foregoing, (i) the maximum aggregate liability of
USPB and NBPCo under Section 8.1(a)(i) and Section 8.1(c) together shall be
limited to $50,000,000 (the “Cap”); (ii) USPB and NBPCo shall not be responsible
for indemnification of Losses pursuant to Section 8.1(a)(i) until such time as
all such Losses pursuant to Section 8.1(a) shall aggregate to more than
$5,000,000 (the “Tipping Basket”), at which point USPB and NBPCo shall become
liable for Losses back to the first dollar; and (iii) USPB and NBPCo shall not
be responsible for indemnification of a Loss pursuant to Section 8.1(a)(i) if
such Loss individually (or in the aggregate arising from the same factual
circumstances) is less than $1,000,000 and such Loss shall not be included for
purposes of determining whether the Tipping Basket has been reached. The
limitation on liability in this Section 8.1(g)(1) shall not apply to any
representation, warranty or schedule (x) that is a misrepresentation or omission
by National, Seller or New Kleinco constituting actual and knowing fraud by
National, Seller or New Kleinco in the context in which it was given, or (y) in
respect of Sections 3.1, 3.2, 3.3, 3.4, and 3.18, and Section 3.9 for taxes to
be paid by the members of National for profits and losses occurring prior to
Closing.
(2)    In addition to Section 8.1(g)(1), (i) the maximum aggregate liability of
NBPCo under (A) Section 8.1(a)(i), other than with respect to (x) Section 3.9
for taxes to be paid by the members of National for profits and losses occurring
prior to Closing or (y) a misrepresentation or omission by NBPCo constituting
actual and knowing fraud by NBPCo in the context in which it was given, (B)
Section 8.1(a)(ii) and (C) Section 8.1(c), shall be limited to NBPCo’s portion
of the Purchase Price and (ii) the maximum aggregate liability of TKK, TMK and
New Kleinco under Section 8.1(b) shall be limited to the value of the National
Interests owned by New Kleinco as set forth on Exhibit 3.1 of the Restated LLC
Agreement. The limit of NBPCo’s indemnification obligation for those items
described in the preceding sentence is referred to as the “NBPCo Limit.”
(h)    Escrow.

--------------------------------------------------------------------------------

(1)    Any obligation of USPB and/or NBPCo pursuant to this Article VIII shall
first be satisfied from the Escrow Fund, to the extent that there is any amount
remaining in the Escrow Fund, by release of funds to the relevant Buyer
Indemnified Person by the Escrow Agent.
(2)    If, on the one year anniversary of the Closing, there shall not have been
any claims for indemnification pursuant to this Section 8.1 properly made on or
prior to such one year anniversary, then $20 million of the Escrow Fund shall be
released to USPB and NBPCo in accordance with the provisions of the Escrow
Agreement.
(3)    On the two year anniversary of the Closing (“Release Date”), the
difference, if positive, obtained by subtracting from the remaining amount of
the Escrow Fund an amount equal to the aggregate amount of unsatisfied claims
for damages of Buyer Indemnified Persons properly made on or prior to the
Release Date shall be released to USPB and NBPCo in accordance with the
provisions of the Escrow Agreement. Further, from and after the Release Date, to
the extent that (a) any amounts have been withheld in respect of unsatisfied
claims and (b) the applicable underlying claims are resolved in favor of USPB
and NBPCo, such amounts shall be promptly released to USPB and NBPCo in
accordance with the terms of the Escrow Agreement. For the avoidance of doubt,
the release of funds from the Escrow Fund shall not affect any obligation of
USPB or NBPCo under this Section 8.1.
(i)    Seller’s and New Kleinco’s Obligations. The obligations of the various
Sellers and New Kleinco under this Agreement shall be several and not joint. The
maximum amount of USPB’s and NBPCo’s obligation to indemnify Buyer under Section
8.1(a) or Section 8.1(c) (in each case, subject to Section 8.1(g)) is limited to
such Seller’s Portion of the total amount payable to Buyer under Section 8.1(a)
or Section 8.1(c) (in each case, subject to Section 8.1(g)); provided, however,
(i) for the avoidance of doubt, NBPCo’s indemnification obligations with respect
to items subject to the NBPCo Limit shall terminate once the NBPCo Limit is
reached; and (ii) with respect to items subject to the NBPCo Limit, after the
NBPCo Limit is reached, USPB’s indemnification obligation under Section 8.1(a)
and Section 8.1(c) (in each case, subject to Section 8.1(g)) shall continue for
the entire amount of such obligations without being limited to USPB’s Seller’s
Portion of the total amount payable to Buyer under Section 8.1(a) or Section
8.1(c) (in each case, subject to Section 8.1(g)). Each Seller shall not be
liable for the indemnification obligations of any other Seller. The amount for
each Seller’s or New Kleinco’s indemnification obligation is defined as the
“Obligation Amount”. Sellers and New Kleinco agree that, after the Closing, they
shall not seek indemnification from National pursuant to any indemnification
provision, whether contractual or otherwise, for any indemnification liability
hereunder.
(j)    Procedure for Claims by Buyer. If a Buyer Indemnified Person intends to
seek indemnification under this Section 8.1, such Buyer Indemnified Person shall
provide to each of the Sellers or New Kleinco, as applicable, from whom
indemnification is sought written notice of the existence of such claim as soon
as practicable but in all cases within the appropriate Claim Period under
Section 8.2(a), Section 8.2(b), and Section 8.2(c) including reasonably specific
and reasonably detailed information regarding the alleged breach or inaccuracy
and information supporting the amount of the Losses; provided that the failure
of any Buyer Indemnified Person to

--------------------------------------------------------------------------------

give timely notice hereunder shall not affect rights to indemnification
hereunder (i) unless, and then only to the extent that, such Seller or New
Kleinco, as applicable, demonstrates actual material damage caused by such
failure, and then only to the extent thereof or (ii) unless such notice is given
after the expiration of the appropriate Claim Period. A claim for
indemnification by a Buyer Indemnified Person must be made in the appropriate
Claim Period and a claim for indemnification by a Buyer Indemnified Person from
Sellers or New Kleinco outside of the appropriate Claim Period is not valid (for
clarity, expiration of Claim Period shall not affect any claim for
indemnification asserted prior to expiration of the Claim Period and the
applicable representations and warranties shall survive the expiration of the
Claim Period solely for the purpose of resolving any claim properly made within
the Claim Period until such claim is finally resolved). Each of Sellers and New
Kleinco shall have a period of sixty (60) days in which to review the written
notice and related information provided by Buyer to it and to request reasonable
additional information from National or Buyer regarding Buyer’s claim for
indemnification, which additional information Buyer shall promptly provide or
cause, whether through action of National’s board of managers or otherwise, to
be provided. Within fifteen (15) Business Days following the end of the sixty
(60) day review period specified above, either each Seller and/or New Kleinco,
as applicable, shall pay Buyer the applicable Obligation Amount, or such Seller
or New Kleinco, as applicable, shall reject Buyer’s claim for indemnification by
written notice to Buyer (the “Rejection Notice”). If, at the end of such fifteen
(15) Business Day period such Seller or New Kleinco, as applicable, has not
either paid the applicable Obligation Amount or delivered a Rejection Notice,
then such Seller or New Kleinco, as applicable, shall be conclusively obligated
to pay Buyer the applicable Obligation Amount. In the event a Seller or New
Kleinco delivers a Rejection Notice, (x) Buyer shall have all rights and
remedies under law to pursue the claim subject to the limitations on liability
in this Agreement and such Seller or New Kleinco, as applicable, shall have all
defenses available to it under law and (y) such Seller or New Kleinco, as
applicable, shall not have an indemnification obligation unless and until there
is an adjudication or other final determination that such Seller or New Kleinco,
as applicable, has an obligation to Buyer.
(k)    Sole Remedy. From and after the Closing, except for any representation,
warranty, or schedule that is a misrepresentation or omission by Sellers, New
Kleinco or National constituting actual and knowing fraud by such Party in the
context it was given, the Parties acknowledge and agree that, the sole and
exclusive remedy for any breach or inaccuracy, or alleged breach or inaccuracy,
of any representation or warranty or certificates delivered by Sellers, New
Kleinco or National to Buyer under this Agreement will be indemnification in
accordance with this Section 8.1. In furtherance of the foregoing, Buyer hereby
waives, to the fullest extent permitted by Applicable Law, any and all other
rights, claims, and causes of action (including rights of contributions, if any)
that may be based upon, arise out of, or relate to a misrepresentation by
National in this Agreement (including any tort or breach of contract claim or
cause of action based upon, arising out of, or related to any representation or
warranty made by Sellers, New Kleinco or National in or in connection with this
Agreement or as an inducement to enter into this Agreement), known or unknown,
foreseen or unforeseen, which exist or may arise in the future, that it may have
against the other arising under or based upon any Applicable Law (including any
such Applicable Law under or relating to environmental matters), common law, or
otherwise. Subject to Section 7.2(b)(6), the foregoing shall not limit Buyer’s
ability to seek specific performance, injunctive relief or other non-monetary
equitable remedies as may be required to enforce covenants or other

--------------------------------------------------------------------------------

agreements (including Section 5.13), or to seek any remedy in connection with
other Transaction Documents.
(l)    Investigation. Except as set forth in Section 5.4(b), the right to
indemnification under this Section 8.1 or any other remedy based on
representations, warranties, covenants and agreements of Sellers, New Kleinco or
National in this Agreement shall not be affected by any investigation conducted
at any time, or any knowledge acquired (or capable of being acquired) by Buyer
at any time, whether before or after the execution and delivery of this
Agreement or the Closing Date.
(m)    Right of Offset. In the event (a) any Seller or New Kleinco
(“Indemnitor”) becomes obligated to make any payments to Buyer (which for
purposes of this Section 8.1(m) shall include Buyer’s wholly owned, direct or
indirect Subsidiaries) under this Agreement, (b) after taking into account all
amounts in the Escrow Fund which shall first be used to satisfy an
indemnification obligation of USPB and/or NBPCo covered by the Escrow Fund,
there remains unpaid any portion of the indemnification obligation (the
“Indemnification Shortfall”) and (c) a period of at least five (5) Business Days
has elapsed since Buyer has provided written notice of such Indemnification
Shortfall, the Indemnitor hereby authorizes and directs that upon notice to
National by Buyer, with a copy to the Indemnitor, Buyer may require National to
pay to Buyer any and all payments or distributions under the Restated LLC
Agreement that National would, but for this provision, make to the Indemnitor or
any of its Permitted Transferees (as such term is defined in the Restated LLC
Agreement) to pay such Indemnification Shortfall in full. Sellers and New
Kleinco agree that they will cooperate (and cause each of their Permitted
Transferees to cooperate) with National and Buyer to effectuate this provision,
including providing any consents or written directions to National confirming
such payments and that any transfer of membership interests in National by a
Seller or New Kleinco to a Permitted Transferee shall be subject to this
obligation.
8.2    Limited Survival of Representations, Warranties.
(a)    Sellers. The representations and warranties of each Seller and New
Kleinco and any certificate delivered by any Seller or New Kleinco pursuant to
this Agreement are made as of the execution of this Agreement and as of the
Closing Date and shall survive the Closing Date until the expiration of the
Claim Period applicable thereto. The Claim Period for a Buyer Indemnified Person
to make a claim against any Seller (other than TKK and TMK) for a breach of any
of such Seller’s representations, warranties or certificates delivered by such
Seller pursuant to this Agreement as well as for a failure of such Seller to
perform any agreement, covenant or obligation in this Agreement required to be
performed on or prior to the Closing is until the two year anniversary of the
Closing; provided, that (1) the Claim Period for a claim related to any of such
Seller’s representations, warranties or certificates delivered by such Seller
pursuant to this Agreement with respect to Sections 2.1(a), 2.1(b), 2.1(c),
2.1(e) and 2.2 shall be indefinitely and (2) the Claim Period for a claim
pursuant to Section 8.1(c) shall be until sixty (60) days following the
expiration of the applicable statute of limitations with respect to the
particular matter that is the subject matter thereof (including all applicable
periods of extension). The Claim Period for a Buyer Indemnified Person to make a
claim against TKK, TMK or New Kleinco for a breach of the representations and
warranties of TKK, TMK or New Kleinco or certificates delivered by TKK, TMK or
New Kleinco pursuant

--------------------------------------------------------------------------------

to this Agreement as well as for a failure of TKK, TMK or New Kleinco to perform
any agreement, covenant or obligation in this Agreement required to be performed
on or prior to the Closing is until the eighteen month anniversary of the
Closing.
(b)    National Representations and Warranties. National’s representations,
warranties, covenants, and any certificates delivered by National or an officer
of National are made as of the execution of this Agreement and as of the Closing
Date and shall survive the Closing Date until the expiration of the Claim Period
applicable thereto. The Claim Period for a Buyer Indemnified Person to make a
claim against Sellers for a breach of any of National’s representations,
warranties, covenants or certificates delivered by National pursuant to this
Agreement as well as for a failure of National to perform any agreement,
covenant or obligation in this Agreement required to be performed on or prior to
the Closing is until the two year anniversary of the Closing; provided, that (1)
the Claim Period for a claim related to any of National’s representations,
warranties or certificates delivered by National pursuant to this Agreement with
respect to Sections 3.1, 3.2, 3.3, 3.4 and 3.18 shall be indefinitely, and (2)
the Claim Period for a claim related to any of National’s representations,
warranties or certificates delivered by National pursuant to this Agreement with
respect to Section 3.9 shall be until sixty (60) days following the expiration
of the applicable statute of limitations with respect to the particular matter
that is the subject matter thereof (including all applicable periods of
extension).
(c)    No Limitation. Other than the representations, warranties and
certificates referred to in Section 8.2(a) and 8.2(b), this Section 8.2 shall
not limit any covenant or agreement of the Parties which by its terms
contemplates performance, or creates rights or remedies, after: (1) the Closing
Time, including without limitation, those contained in Article I and this
Article VIII, and Section 5.7, 5.8 and 5.13; or (2) the termination of this
Agreement, pursuant to Article VII. The Claim Period for any such covenant or
agreement shall be until such covenant or agreement is fully performed or until
such covenant or agreement expires in accordance with its terms.
8.3    Amendment and Waiver. This Agreement may only be amended if the amendment
is set forth in a writing executed by the Parties. No waiver of any provision of
this Agreement shall be binding unless the waiver is in writing and signed by
the Party against whom such waiver is to be enforced. No failure by any Party to
insist upon the strict performance of any covenant, duty, agreement, or
condition of this Agreement or to exercise any right or remedy with respect to a
breach of this Agreement shall constitute a waiver of any breach or any other
covenant, duty, agreement, or condition.
8.4    Notices. All notices, demands, and other communications given or
delivered under this Agreement will be in writing and will be deemed to have
been given when personally delivered or sent by facsimile transmission, or other
electronic means of transmitting written documents, or sent to the Parties at
the respective addresses indicated below by registered or certified U.S. mail,
return receipt requested and postage prepaid or by private overnight mail
courier service. Notices, demands, and communications sent by facsimile
transmission or other electronic means must also be sent by regular U.S. mail or
by private overnight mail courier service to the Parties in order for the notice
to be effective. Notices, demands, and communications to the National, Sellers,
New Kleinco or Buyer, must, unless another address is specified in writing, be
sent to the address indicated

--------------------------------------------------------------------------------

below:
If to Buyer:
Leucadia National Corporation
315 Park Avenue South
New York, NY 10010
Attention: President
Fax: (212) 598-3245

with a copy (which copy shall not constitute notice to Buyer) to:

Andrea A. Bernstein (andrea.bernstein@weil.com)
Matthew J. Gilroy (matthew.gilroy@weil.com)
Weil, Gotshal and Manges LLP
767 Fifth Avenue
New York, NY 10153
Fax: (212) 310-8007
If to National:
National Beef Packing Company, LLC
12200 Ambassador Drive, 5th Floor
Kansas City, MO 64163
Attention: General Counsel
Fax: (816) 713-8889

with a copy (which copy shall not constitute notice to National) to:

Husch Blackwell, LLP
4801 Main Street, Suite 1000
Kansas City, MO 64112
Attention: John Brungardt
(john.brungardt@huschblackwell.com)
Fax: (816) 983-8080

If to Sellers:
U.S. Premium Beef, LLC
P.O. Box 20103
Kansas City, MO 64195
Attention: Steven D. Hunt, CEO
Fax: (816) 713-8810

with a copy (which copy shall not constitute notice to USPB) to:

Mark J. Hanson (mjhanson@stoel.com)
Ronald D. McFall (rdmcfall@stoel.com)
Stoel Rives LLP
33 South Sixth Street, Suite 4200
Minneapolis, MN 55402


--------------------------------------------------------------------------------

Fax: (612) 373-8881

NBPCo Holdings, LLC
891 Two Rivers Drive
Dakota Dunes, SD 57049
Attention: Rich Jochum
Fax: (605) 217-8001

with a copy (which copy shall not constitute notice to NBPCo):

Michael M. Hupp
Koley Jessen P.C., L.L.O.
1125 S. 103rd Street, Suite 800
Omaha, NE 68124
Fax:    (402) 390-9500

TKK Investments, LLC
5964 N. Cosby Ave.
Kansas City, MO 64151
Attention: Timothy M. Klein

TMKCo, LLC
5964 N. Cosby Ave.
Kansas City, MO 64151
Attention: Timothy M. Klein
If to New Kleinco:
TMK Holdings, LLC
5964 N. Cosby Ave.
Kansas City, MO 64151
Attention: Timothy M. Klein

Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that the notice of change of address shall be
effective only upon receipt.
8.5    Binding Agreement; Assignment. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned by any
of the Parties, whether by operation of law or otherwise, without the written
consent of the other Parties and any purported assignment without such consent
shall be void; provided, however, that Buyer may assign, in its sole discretion,
any or all of its rights, interests, and obligations under this Agreement in
whole or in part to one or more Subsidiaries or to any Affiliate of Buyer;
provided, however, that no such assignment shall effect a release of Buyer from
its obligations under this Agreement and Buyer shall remain fully liable for all
its obligations under this Agreement. Subject to the foregoing, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.
8.6    Severability. Whenever possible, each provision of this Agreement will be

--------------------------------------------------------------------------------

interpreted in a manner as to be effective and valid under Applicable Laws, but
if any provision of this Agreement is held to be prohibited by or invalid under
Applicable Laws, the provision will be ineffective only to the extent of the
prohibition or invalidity, without invalidating the remainder of the provision
or the remaining provisions of this Agreement.
8.7    Other Definitional Provisions. The terms “hereof,” “herein” and
“hereunder” and terms of similar import will refer to this Agreement as a whole
and not to any particular provision of this Agreement. Article, Section,
paragraph, clause, subsection, Exhibit and Schedule references contained in this
Agreement are references to Articles, Sections, clauses, subsections, Exhibits
and Schedules in or attached to this Agreement, unless otherwise specified. Each
defined term used in this Agreement has a comparable meaning when used in its
plural or singular form. Each gender specific term used in this Agreement has a
comparable meaning whether used in a masculine, feminine or gender neutral form.
Whenever the terms “include” or “including” are used in this Agreement (whether
or not such terms are followed by the phrase “but not limited to” or “without
limitation” or words of similar effect) in connection with a listing of items
within a particular classification, that listing will be interpreted to be
illustrative only and will not be interpreted as a limitation on, or an
exclusive listing of, the items within that classification. Each reference in
this Agreement to any Applicable Laws will be deemed to include such Applicable
Laws as they hereafter may be amended, supplemented or modified from time to
time and any successor thereto, unless such treatment would be contrary to the
express terms of this Agreement. Any term used but not defined in this Agreement
shall have the meaning given to the term in Exhibit A, which Exhibit A is
incorporated into this Agreement by reference. Whenever any amount is stated in
this Agreement in “Dollars” or by reference to the “$” symbol, such amount shall
be United States dollars (unless a contrary intention appears) and will, when
the context allows, include equivalent amounts in other currencies.
8.8    Captions. The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and will not be
deemed to limit, characterize, or in any way affect any provision of this
Agreement, and all provisions of this Agreement will be enforced and construed
as if no caption had been used in this Agreement.
8.9    Entire Agreement. This Agreement (including the Exhibits, Schedules and
certificates delivered pursuant to this Agreement), the Transaction Documents
and the Confidentiality Agreement contain the entire agreement between the
Parties and supersede any prior understandings, agreements or representations by
or between the Parties, written or oral, which may have related to the subject
matter in any way.
8.10    Counterparts and Facsimile Signatures. This Agreement may be executed
and delivered (including by facsimile transmission) in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart.
8.11    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAWS,
EACH OF THE PARTIES IRREVOCABLY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY

--------------------------------------------------------------------------------

RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED
ON OR IN CONNECTION WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER
NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 8.11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
8.12    Public Announcements. Prior to the Closing, no Party shall issue any
press release or make any public statement with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of the other
Parties (which consent shall not be unreasonably withheld or delayed), except
that any Party may make any disclosure required by Applicable Laws (including
federal securities laws) or applicable stock exchange rules if it determines in
good faith that it, or any Subsidiary or parent company thereof, is required to
do so. A Party, with respect to the each such disclosure, shall provide the
other Parties with prior notice and a reasonable opportunity to review the
disclosure.
8.13    Jurisdiction. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
THE PARTIES AGREE THAT ANY SUIT, ACTION OR PROCEEDING SEEKING TO ENFORCE ANY
PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN CONNECTION WITH, THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THIS AGREEMENT SHALL BE BROUGHT IN
THE COURT OF CHANCERY OF THE STATE OF DELAWARE (OR, IN THE CASE OF ANY CLAIM AS
TO WHICH THE FEDERAL COURTS HAVE EXCLUSIVE SUBJECT MATTER JURISDICTION, THE
FEDERAL COURT OF THE UNITED STATES OF AMERICA) SITTING IN THE STATE OF DELAWARE,
AND EACH OF THE PARTIES CONSENTS TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS
(AND OF THE APPROPRIATE APPELLATE COURTS) IN ANY SUIT, ACTION OR PROCEEDING AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUIT, ACTION OR
PROCEEDING IN ANY OF THOSE COURTS OR THAT ANY SUIT, ACTION OR PROCEEDING WHICH
IS BROUGHT IN ANY OF THOSE COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
PROCESS IN ANY SUIT, ACTION OR PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN
THE WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY OF THE NAMED
COURTS. WITHOUT LIMITING THE FOREGOING, EACH PARTY AGREES THAT SERVICE OF
PROCESS ON IT BY NOTICE AS PROVIDED IN SECTION 8.4 SHALL BE DEEMED EFFECTIVE
SERVICE OF PROCESS.
8.14    Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE
INTERNAL LAW OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN

--------------------------------------------------------------------------------

THE STATE OF DELAWARE.
8.15    Attorneys’ Fees. In any action or proceeding instituted by a Party
arising in whole or in part under, related to, based on or in connection with
this Agreement or the subject matter of this Agreement, the prevailing Party
shall be entitled to receive from the losing Party reasonable attorneys’ fees,
costs and expenses incurred in connection with the action or proceeding,
including any appeals from the action or proceeding.
8.16    Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party and its successors and permitted assigns.
Nothing in this Agreement is intended to confer upon any other Person any rights
or remedies of any nature whatsoever under or by reason of this Agreement except
as expressly set forth in this Agreement.
8.17    Expenses.
(a)    Fees for Agreement. Each Seller will pay the Seller’s Portion of the fees
and expenses incurred by Sellers and (except as provided in Section 8.17(c)
below) National in connection with the drafting of this Agreement.
(b)    Fees for Proxy Statement. USPB will pay for all fees and expenses
incurred for the proxy statement in connection with the transactions
contemplated under this Agreement.
(c)    Fees for Due Diligence Review. National will bear all fees and expenses
incurred for the due diligence review (including the establishment of the Data
Room and the preparation of the Schedules hereto).
(d)    Other Fees. Except as otherwise expressly provided in this Agreement
(including Section 7.2(b)), the Parties shall each pay all of their own fees,
costs, and expenses (including fees, costs, and expenses of legal counsel,
investment bankers, advisors, accountants, brokers, or other representatives and
consultants and appraisal fees, costs, and expenses) incurred by the Person in
connection with the preparation, negotiation, execution, and delivery of this
Agreement and the other Transaction Documents, the performance of their
respective obligations under this Agreement, and the consummation of the
transactions contemplated by this Agreement.
8.18    Rules of Construction.
(a)    Representation By Counsel. Each of the Parties acknowledges that it has
been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement. Each Party and
its counsel cooperated in the drafting and preparation of this Agreement and the
documents referred to in this Agreement, and any and all drafts relating to this
Agreement shall be deemed the work product of the Parties and may not be
construed against any Party by reason of its preparation. Accordingly, any rule
of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any Party that drafted it is of no
application and is expressly waived.
(b)    Limited Purpose of Disclosure Schedule. The inclusion of any information

--------------------------------------------------------------------------------

in the Sellers Disclosure Schedule or the National Disclosure Schedule shall not
be deemed an admission or acknowledgment, in and of itself and solely by virtue
of the inclusion of the information in the National SEC Documents, the Sellers
Disclosure Schedule or the National Disclosure Schedule, that the information is
required to be listed in the Sellers Disclosure Schedule or the National
Disclosure Schedule or that the items are material to National. The headings, if
any, of the individual sections of the Sellers Disclosure Schedule and the
National Disclosure Schedule are inserted for convenience only and shall not be
deemed to constitute a part of the section or a part of this Agreement. The
Seller Disclosure Schedule and the National Disclosure Schedule are each
arranged in sections corresponding to those contained in Article II or Article
III, as the case may be, merely for convenience, and the disclosure of an item
in one section of the Sellers Disclosure Schedule or the National Disclosure
Schedule as an exception to a particular representation or warranty shall be
deemed adequately disclosed as an exception with respect to all other
representations or warranties contained in Article II or Article III, as the
case may be, to the extent that the relevance of the item as an exception or as
contemplated under Section 5.4 hereof a supplement to such other representations
or warranties is reasonably apparent on the face of the item, notwithstanding
the presence or absence of an appropriate section of the Sellers Disclosure
Schedule or the National Disclosure Schedule with respect to other
representations or warranties or a reference to the other representations or
warranties in either the Sellers Disclosure Schedule or the National Disclosure
Schedule or in the particular representation or warranty in Article II or
Article III, as the case may be.
(c)    Dollar Amounts Not An Admission of Materiality. The specification of any
dollar amount in the representations and warranties or otherwise in this
Agreement or in the National SEC Documents, the Sellers Disclosure Schedule or
the National Disclosure Schedule is not intended and shall not be deemed to be
an admission or acknowledgment of the materiality of those amounts or items, nor
shall the same be used in any dispute or controversy between the Parties to
determine whether any obligation, item or matter (whether or not described
herein or included in any Schedule) is or is not material for purposes of this
Agreement (other than with respect to any representation, warranty or provision
of this Agreement in which such specification occurs).
(d)    U.S. Dollar. The term “dollar”, “U.S. dollar”, “United States dollar”,
“$”, “USD” and like expressions means United States dollars or (as relevant) an
equivalent amount in another currency. For purposes of this Agreement, any Debt,
amount, liability, or obligation that is expressed in a foreign currency
pursuant to the underlying agreement or transaction shall be converted into
United States dollars:
(1)    pursuant to the terms of the underlying agreement or transaction if the
conversion is expressly addressed in that agreement or transaction; or
(2)    if clause (1) is not applicable based on the 12 noon rate for customs
purposes as quoted by the Federal Reserve Bank of New York on the last Business
Day that is immediately prior to the date that the determination of the
conversion is required under this Agreement or any successor rate quoted by the
Federal Reserve Bank of New York.
(e)    Buyer Disclosure Schedule Not Admission. The inclusion of any information
in the Buyer Disclosure Schedule shall not be deemed an admission or
acknowledgment, in and of

--------------------------------------------------------------------------------

itself and solely by virtue of the inclusion of the information in the Buyer
Disclosure Schedule, that the information is required to be listed in the Buyer
Disclosure Schedule or that the items are material to Buyer. The headings, if
any, of the individual sections of each of the Buyer Disclosure Schedules are
inserted for convenience only and shall not be deemed to constitute a part of
the Buyer Disclosure Schedules or a part of this Agreement. The Buyer Disclosure
Schedule is arranged in sections corresponding to those contained in Article IV
merely for convenience, and the disclosure of an item in one section of the
Buyer Disclosure Schedule as an exception to a particular representation or
warranty shall be deemed adequately disclosed as an exception with respect to
all other representations or warranties contained in Article IV to the extent
that the relevance of the item to the representations or warranties is
reasonably apparent on the face of the item, notwithstanding the presence or
absence of an appropriate section of the Buyer Disclosure Schedule with respect
to other representations or warranties or a reference to the other
representations or warranties in either the Buyer Disclosure Schedule or in the
particular representation or warranty in Article IV.
8.19    Enforcement. The Parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms on a timely basis or were otherwise
breached. It is accordingly agreed that prior to termination of this Agreement
in accordance with Article VII, the Parties shall be entitled to an injunction
or other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any court identified
in Section 8.13, this being in addition to any other remedy to which they are
entitled at law or in equity.
8.20    Tax Matters.
(a)    Tax Returns. The Parties agree that Buyer’s purchase of the National
Interests will result in a termination of National for Federal income tax
purposes under Code Section 708. Sellers shall control the preparation and
filing, in a manner consistent with the past practice of National or any of its
Subsidiaries, as applicable, all Tax Returns in respect of National or any its
Subsidiaries that are required to be prepared and filed prior to the Closing
Date; provided, however, that to the extent that any item on any such Tax
Returns would reasonably be expected to have an adverse effect on Buyer,
National, or any of its Subsidiaries, Sellers shall provide a copy of such Tax
Returns to Buyer at least fifteen (15) days prior to the due date for filing
such Tax Returns and Sellers shall not file such Tax Returns without Buyer’s
consent (which shall not be unreasonably withheld, conditioned, or delayed).
Buyer shall control the preparation and filing (including through direction and
oversight of National) all other Tax Returns in respect of National and its
Subsidiaries (including any Tax Return for any Pre-Closing Tax Period and
required to be filed after the Closing Date); provided, however, that in the
case of any such Tax Return for a Pre-Closing Tax Period, such Tax Return will
be prepared in a manner consistent with prior tax accounting practices and
methods used by National or any of its Subsidiaries, as applicable, except as
otherwise required by Applicable Law, and Buyer shall provide a copy of any such
Tax Return to Sellers for their review and comment at least fifteen (15) days
prior to the due date for filing such Tax Returns and shall attempt in good
faith to address all reasonable comments made by the Sellers; provided, however,
that to the extent that Sellers would be reasonably expected to have material
liability for any item on such Tax Returns pursuant to this Agreement, Buyer
shall not file such Tax Returns without Sellers’ consent (which shall not be
unreasonably withheld, conditioned, or delayed).

--------------------------------------------------------------------------------

(b)    Straddle Periods. To the extent permitted by Applicable Law, the Parties
agree to cause the taxable period of National and each of its Subsidiaries to
close on the Closing Date. In the case of Taxes of National or any of its
Subsidiaries that are payable with respect to a taxable period beginning on or
prior to and ending after the Closing Date (a “Straddle Period”), the portion of
any such Tax that is allocable to the portion of the Straddle Period ending on
the Closing Date shall be borne and paid by Sellers, and such portion shall be
determined as follows:
(1)    in the case of Taxes that are (A) based upon or related to income or
receipts, (B) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible), or (C) not
described in clauses (1)(A), (1)(B), or (2) of this Section 8.20(b), deemed
equal to the amount that would be payable if the taxable period ended on the
Closing Date; and
(2)    in the case of Taxes imposed on a periodic basis with respect to one or
more assets or otherwise measured by the level of any item, deemed to be the
amount of such Taxes for the entire period, multiplied by a fraction the
numerator of which is the number of calendar days in the period ending on the
Closing Date and the denominator of which is the number of calendar days in the
entire Straddle Period.
(c)    Tax Matters Information. After the Closing, the Parties shall (1)
provide, and shall cause each of their Affiliates to provide, to the other
Parties and their Affiliates (at the expense of the requesting Party) such
information relating to National as the Parties may reasonably request with
respect to Tax matters; (2) (A) retain, in a manner in compliance with
Section 6001 of the Code, all books and records of National and each of its
Subsidiaries with respect to Tax matters pertinent to National or any of its
Subsidiaries relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and, to the extent notified
by Buyer, National, or any of its Subsidiaries, any extensions thereof) of each
respective taxable period, and to abide by all record retention agreements
entered into with any taxing authority, and (B) give the other Parties
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if any other Party so requests, Buyer, National, or
a Subsidiary, as the case may be, shall allow the requesting Party to take
possession of such books and records; and (3) cooperate with each other in (A)
the conduct of any audit or other proceeding with respect to any Tax relating to
National or any of its Subsidiaries for each taxable period or portion of such
period ending on or prior to the Closing Date until the expiration of the
applicable statute of limitations taking into account any and all extensions or
waivers and (B) the structuring of any Schedule 1.2(d) Transaction following the
Closing Date and the consummation and execution of any agreement in furtherance
thereof.
(d)    Taxing Authority Notice. If Buyer or any of its Affiliates (including
National) receives any written notice from any taxing authority proposing any
adjustment to any income tax return relating to any Pre-Closing Tax Period,
Buyer shall provide Sellers prompt written notice of such taxing authority
notice. Sellers shall have the right to control, at their own expense, any audit
relating solely to a Pre-Closing Tax Period and for which a Seller has financial
responsibility pursuant to this Agreement or by law, and Buyer shall have the
right to control, at its own expense, all other audits; provided, however, that
neither Buyer nor Sellers (or their respective Affiliates) shall have

--------------------------------------------------------------------------------

the right to take a position that would have a Material Adverse Effect on the
other Party or Parties without the written consent of such other Party (which
consent shall not be unreasonably withheld, conditioned or delayed).
(e)    Post Closing Distributions.
(1)    Notwithstanding anything in this Agreement to the contrary, with respect
to the period between National’s most recent distributions and the Closing, upon
completion of the Federal, state and local income tax returns described above,
National shall make a priority return distribution under Section 5.2.2 of the
National Limited Liability Company Agreement and a tax distribution to each
Seller in an amount equal to forty-eight percent (48%) of the taxable income of
National reported on the Tax Returns described in Section 8.20(a) and allocated
to that Seller (collectively for each Seller, the “Final Pre-Closing Tax
Distribution”), in both cases reduced by any prior tax distributions made to the
Seller with respect to such income under Section 5.2.1 of the National Limited
Liability Company Agreement. If the amount of the Final Pre-Closing Tax
Distribution for a Seller shall be less than the aggregate amount actually
distributed to such Seller in respect of the taxable year ending on the Closing
Date, such Seller shall pay to National the amount of such excess distribution.
(2)    Sellers shall, and shall cause National and any of its Subsidiaries (as
applicable) to, consent to any distribution necessary to undertake any Schedule
1.2(d) Transaction hereof in connection with the transactions contemplated by
this Agreement.
(f)    Transfer Taxes. All transfer, documentary, registration, stamp, and other
similar Taxes (including, charges for or in connection with the recording of any
instrument or document as provided in this Agreement) payable in connection with
the Sale and the other transactions contemplated by this Agreement (“Transfer
Taxes”) will be borne one-half by Buyer, on the one hand, and one-half by the
Sellers (in accordance with their percentage ownership of the total value of the
National Interests), on the other hand, with such Transfer Taxes to be timely
paid by each such party.
ARTICLE IX    

NEW KLEINCO Guarantee
9.1    New Kleinco Guarantee. New Kleinco hereby unconditionally and
irrevocably, as a primary obligor and not only a surety, guarantees to Buyer and
the other Buyer Indemnified Persons, and their respective successors,
transferees and permitted assigns, the prompt and complete payment and
performance by TKK and TMK when due of their indemnification obligations under
Section 8.1 (the “Klein Guaranteed Obligations”).  This guarantee shall remain
in full force and effect until all of the Klein Guaranteed Obligations shall
have been paid in full.  New Kleinco waives (i) any and all notice of the
creation, renewal, extension or accrual of any of the Klein Guaranteed
Obligations and (ii) diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon TKK or TMK with respect to the Klein
Guaranteed Obligations.
Remainder of Page Intentionally Left Blank

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


SELLERS:    U.S. Premium Beef, LLC

By: _/s/ Steven D. Hunt____________________
    Name: Steven D. Hunt
    Title: President and Chief Executive Officer


NBPCo Holdings, LLC

By: _/s Rich Jochum_______________________
    Name: Rich Jochum
    Title: Manager


TKK Investments, LLC

By: _/s/ Timothy M. Klein__________________
    Name: Timothy M. Klein
    Title: Manager


TMKCo, LLC

By: _/s/ Timothy M. Klein__________________
    Name: Timothy M. Klein
    Title: Manager




NEW KLEINCO:    TMK Holdings, LLC

By: _/s/ Timothy M. Klein__________________
    Name: Timothy M. Klein
    Title: Manager

--------------------------------------------------------------------------------





BUYER:    Leucadia National Corporation

By: _/s/ Ian M. Cumming__________________
    Name: Ian M. Cumming
    Title: Chairman of the Board


NATIONAL:    National Beef Packing Company, LLC

By: _/s/ Timothy M. Klein__________________
    Name: Timothy M. Klein
    Title: President, Chief Executive Officer and
Manager







--------------------------------------------------------------------------------

Schedule 1.2(D)


At the request of Buyer, the Parties shall cause the following transactions to
occur:


1.
At or prior to the Closing, National shall form a direct, wholly owned Delaware
limited liability company (“NewSub”).



2.
National shall transfer, and shall cause its Subsidiaries to transfer, all of
the tangible and intangible assets of National and its Subsidiaries located in
Pennsylvania to NewSub in exchange for all of the membership interests in
NewSub. In connection with this transfer, NewSub and National shall take all
necessary steps to substantially continue all benefits available to all
employees located in Pennsylvania prior to their transfer to NewSub.



3.
Following the Closing, National shall declare and make a pro rata dividend of
all of the membership interests in NewSub to the members of National.



4.
Simultaneously with Step 3, (i) the Parties that receive the membership
interests in NewSub shall enter into the NewSub limited liability company
agreement set forth on Exhibit I hereto and (ii) the members of National shall
enter into the National limited liability company agreement set forth on Exhibit
II hereto.



5.
NewSub and National (or one or more designated Subsidiaries of National) shall
enter into one or more agreements to memorialize the on-going business
relationship between NewSub and National (e.g., management services agreement,
loan agreement, trademark license agreement, etc.).






--------------------------------------------------------------------------------

National Beef Pennsylvania, LLC
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
DATED AS OF _________, 20__



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
RECITALS
 
1


AGREEMENT
 
2


1.
Definitions
2


2.
FORMATION AND PURPOSE
8


2.1


Conversion; Formation
8


2.2


Name
9


2.3


Registered Office/Agent
9


2.4


Term
9


2.5


Purpose
9


2.6


Powers
9


2.7


Certificates
10


2.8


Principal Office
10


3.
MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS
10


3.1


Members
10


3.2


Member Interests and Units
11


3.3


Additional Members and Units
11


3.4


Capital Contributions
11


3.5


Termination of Governance Rights
11


3.6


Additional Issuances of Units
12


4.
CAPITAL ACCOUNTS
12


4.1


Allocations
12


4.2


Capital Accounts
13


4.3


Revaluations of Assets and Capital Account Adjustments
13


4.4


Additional Capital Account Adjustments
13


4.5


Additional Capital Account Provisions
14


5.
DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS
14


5.1


Board of Managers Determination
14


5.2


Distributions
14


5.3


No Violation
15


5.4


Withholdings
15


5.5


Property Distributions and Installment Sales
16


5.6


Net Profit or Net Loss
17


5.7


Regulatory Allocations
18


5.8


Tax Allocations
19


6.
STATUS, RIGHTS AND POWERS OF MEMBERS AND CERTAIN MEMBER AGREEMENTS
19


6.1


Limited Liability
19


6.2


Return of Distributions of Capital
19


6.3


No Management or Control
20


6.4


Specific Limitations
20






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
6.5


Member Voting
20


6.6


Required Consents
20


6.7


Restrictions on Member Competition
21


6.8


Agreement for NBPCo to Negotiate Certain Requirements Contracts in Good Faith
23


6.9


Agreement Regarding NBPCo Waiver of Right of Set-off
23


6.10


Contracts with Managers or their Affiliates
24


6.11


Member Compensation; Expenses; Loans
24


7.
DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF THE
BOARD OF MANAGERS
24


7.1


Board of Managers
24


7.2


Initial Managers
25


7.3


Number and Designation Rights
25


7.4


Voting and Act of the Board; Action without a Meeting
26


7.5


Tenure
26


7.6


Resignation
26


7.7


Removal
26


7.8


Vacancies
26


7.9


Meetings
26


7.10


Notice
27


7.11


Waiver
27


7.12


Quorum
27


7.13


Compensation
27


7.14


Authority of Board of Managers
27


7.15


Reliance by Third Parties
28


8.
DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS
28


8.1


Officers, Agents
28


8.2


Election
29


8.3


Tenure
29


8.4


Chairman of the Board of Managers, Chief Executive Officer, President and Vice
President
29


8.5


Chief Financial Officer
29


8.6


Chief Accounting Officer
29


8.7


Secretary and Assistant Secretaries
29


8.8


Vacancies
30


8.9


Resignation and Removal
30


8.10


Compensation
30


8.11


Delegation
30


8.12


Certain Actions Requiring Board of Manager Consent
30



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
9.
BOOKS, RECORDS, ACCOUNTING AND REPORTS
32


9.1


Books and records
32


9.2


Delivery to Member, Inspection; etc
32


9.3


Accounting Fiscal Year
33


9.4


Reports
33


9.5


Filings
34


9.6


Non-Disclosure
34


9.7


Restrictions on Receipt
35


10.
TAX MATTERS MEMBER
35


10.1


Tax Matters Member
35


10.2


Indemnity of Tax Matters Member
36


10.3


Tax Returns
36


10.4


Tax Elections
36


10.5


Tax Information
36


11.
TRANSFER OF INTERESTS
36


11.1


Restricted Transfer
36


11.2


Permitted Transferees
37


11.3


Transfer Requirements
37


11.4


Concurrent Transfer with National Units
38


11.5


Consent
38


11.6


Withdrawal of Member
38


11.7


Noncomplying Transfers Void
39


11.8


Amendment of Exhibit 3.1
39


11.9


Limited Interests
39


12.
FIRST OFFER; TAG-ALONG, TAKE-ALONG RIGHTS; LIQUIDITY OPTION
39


12.1


Offers to Leucadia
39


12.2


Tag-Along Rights
41


12.3


Take-Along Rights
43


12.4


Miscellaneous
44


12.5


Liquidity Options
45


13.
DISSOLUTION OF COMPANY
50


13.1


Termination of Membership
50


13.2


Events of Dissolution
50


13.3


Liquidation
50


13.4


No Action for Dissolution
51


13.5


No Further Claim
51








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
14.
INDEMNIFICATION
51


14.1


General
51


14.2


Exculpation
52


14.3


Persons Entitled to Indemnity
52


14.4


Procedure Agreements
52


14.5


Duties of Board of Managers
52


14.6


Interested Transactions
53


14.7


Fiduciary and Other Duties
53


15.
REPRESENTATIONS AND COVENANTS BY THE MEMBERS
54


15.1


Investment Intent
54


15.2


Securities Regulation
54


15.3


Knowledge and Experience
54


15.4


Economic Risk
54


15.5


Binding Agreement
55


15.6


Tax Position
55


15.7


Information
55


15.8


Licenses and Permits
55


15.9


Operating Structure
55


16.
COMPANY REPRESENTATIONS
55


16.1


Duly Converted and Formed
55


16.2


Valid Issue
55


17.
AMENDMENTS TO AGREEMENT
56


17.1


Amendments
56


17.2


Corresponding Amendment of Certificate
56


17.3


Binding Effect
56


18.
GENERAL
56


18.1


Successors; Delaware Law; Etc
56


18.2


Notice, Etc
56


18.3


Execution of Documents
57


18.4


Consent to Jurisdiction
57


18.5


Waiver of Jury Trial
58


18.6


Severability
58


18.7


Table of Contents, Headings
58


18.8


No Third Party Rights
58


18.9


Effectiveness
58


 
 
 




--------------------------------------------------------------------------------

NATIONAL BEEF PENNSYLVANIA, LLC
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
This Amended and Restated Limited Liability Company Agreement (this “Agreement”)
of National Beef Pennsylvania, LLC, a Delaware limited liability company (the
“Company”) is entered into as of [___________], 2011 and is by and among,
Leucadia National Corporation, a New York corporation (“Leucadia”), U.S. Premium
Beef, LLC, a Delaware limited liability company (“USPB”), NBPCo Holdings, LLC, a
South Dakota limited liability company (“NBPCo”), and TMK Holdings, LLC, a
Missouri limited liability company (“New Kleinco”), which is controlled by
Timothy M. Klein (“Klein”) (with certain other Persons from time to time in
accordance with the terms of this Agreement, Leucadia, USPB, NBPCo and New
Kleinco collectively the “Members”) and the Company.
RECITALS
WHEREAS, Leucadia, National Beef Packing Company, LLC, a Delaware limited
liability company (“National”), USPB, NBPCo, TKK Investments, LLC, a Missouri
limited liability company, TMK Co, LLC, a Missouri limited liability company
(both TKK Investments, LLC and TMK Co, LLC are controlled by Klein) and New
Kleinco entered into that certain Membership Interest Purchase Agreement, dated
as of [_________], 2011 (the “Membership Interest Purchase Agreement”), pursuant
to which Leucadia has become a member of National;


WHEREAS, as contemplated by Schedule 1.2(d) of the Membership Interest Purchase
Agreement, National formed the Company as a limited liability company pursuant
to the Delaware Limited Liability Company Act (6 Del. C. § 18 101, et seq.), as
amended from time to time (the “Act”), by filing a Certificate of Formation with
the Office of the Secretary of State of the State of Delaware and entering into
a Limited Liability Company Agreement on [__________], 2011 (the “Initial LLC
Agreement”);


WHEREAS, as contemplated by Schedule 1.2(d) of the Membership Interest Purchase
Agreement, National will contribute and/or assign to the Company all of its
tangible and intangible assets located in the Commonwealth of Pennsylvania in
exchange for 100% of the membership interests of the Company;


WHEREAS, as contemplated by Schedule 1.2(d) of the Membership Interest Purchase
Agreement, National will declare and distribute 100% of the membership interest
of the Company, as a distribution to its members, in proportion to each such
member’s National Percentage Interest (the “National Distribution”);


WHEREAS, upon the National Distribution, (i) National will cease to hold any
membership interests of the Company and (ii) Leucadia, USPB, NBPCo and New
Kleinco collectively will hold 100% of the membership interests of the Company;


WHEREAS, Leucadia, USPB, NBPCo and New Kleinco desire to amend and restate the
Initial LLC Agreement effective as of the Effective Date by entering into this
Agreement; and



--------------------------------------------------------------------------------

WHEREAS, as of the Effective Date this Agreement shall amend, restate and
supersede in all respects, the Initial LLC Agreement, and such Initial LLC
Agreement shall be of no further force and effect as of the Effective Date.
AGREEMENT
NOW, THEREFORE, the Members agree as follows:
1.Definitions
For purposes of this Agreement: (a) references to “Articles,” “Exhibits” and
“Sections” are to Articles, Exhibits and Sections of this Agreement unless
explicitly indicated otherwise, (b) references to statutes include all rules and
regulations thereunder, and all amendments and successors thereto from time to
time; and (c) the word “including” shall be construed as “including without
limitation.”
“Accredited Investor” has the meaning defined in Regulation D under Section 4(2)
of the Securities Act.
“Act” is defined in the Recitals.
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
(a)    credit to such Capital Account any amounts that such Member is obligated
to restore pursuant to this Agreement or is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g)(1); and
(b)    debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted and applied by the Board of Managers consistently therewith.
“Affiliate” means with respect to any specified Person, any Person that directly
or through one or more intermediaries Controls or is Controlled by or is under
common Control with the specified Person.
“Agreement” means this Amended and Restated Limited Liability Company Agreement
of the Company dated as of the Closing Date and effective as of the Effective
Date, as amended from time to time.
“Aggregate Units” means, as to each Member on the Effective Date of this
Agreement other than Leucadia, the number of Units held by such Member on the
Effective Date of this Agreement,

--------------------------------------------------------------------------------

together with any additional Units subsequently acquired by such Member.
“Applicable Holding Period” means with respect to Leucadia, USPB, NBPCo and New
Kleinco and their respective Permitted Transferees, the period commencing on the
Closing Date and ending on the three (3) year anniversary of the Closing Date.
“Asset Value” of any property of the Company means its adjusted basis for
federal income tax purposes unless:
(a)    the property was accepted by the Company as a contribution to capital at
a value different from its adjusted basis, in which event the initial Asset
Value for such property shall mean the gross fair market value of the property
agreed to by the Company and the contributing Member; or
(b)    as a consequence of the issuance of additional Units or the redemption of
all or part of the Interest of a Member, the property of the Company is revalued
in accordance with Section 4.3.
As of any date, references to the “then prevailing Asset Value” of any property
shall mean the Asset Value last determined for such property less the
depreciation, amortization and cost recovery deductions taken into account in
computing Net Profit or Net Loss in fiscal periods subsequent to such prior
determination date.
“Assumption” is defined in Section 12.5.4.2.
“Base Tax Rate” is defined in Section 5.2.1.
“Board of Managers” or “Board” means the board of managers of the Company
elected and determined in accordance with Article 7.
“Business Day” means any day other than: (a) a Saturday, Sunday or federal
holiday or (b) a day on which commercial banks in New York, New York are
authorized or required to be closed.
“Call Date” is defined in Section 12.5.2(b).
“Call Election Period” is defined in Section 12.5.2(b).
“Call Member(s)” is defined in Section 12.5.2(a).
“Call Notice” is defined in Section 12.5.2(a).
“Call Units” is defined in Section 12.5.2(a).
“Called Member” is defined in Section 12.5.2(a).
“Capital Account” is defined in Section 4.2.
“Capital Contribution” means with respect to any Member, the sum of (i) the
amount of

--------------------------------------------------------------------------------

money plus (ii) the fair market value of any other property (net of liabilities
assumed or to which the property is subject) contributed to the Company with
respect to the Interest held by such Member pursuant to this Agreement.
“Cattle Agreement Trigger” is defined in Section 12.5.1(b).
“Cattle Purchase and Sale Agreement” means the Cattle Purchase and Sale
Agreement dated as of [_________], 2011 by and among National and USPB.
“Certificate of Formation” means the certificate of formation of the Company,
and any amendments thereto and restatements thereof, filed on behalf of the
Company with the Delaware Secretary of State pursuant to Sections 18 214 and 18
201 of the Act.
“Closing Date” means [________], the date on which the transactions contemplated
by the Membership Interest Purchase Agreement were closed.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Company” is defined in the introductory paragraph.
“Company Minimum Gain” has the meaning ascribed to the term “partnership minimum
gain” set forth in Regulations Section 1.704-2(b)(2) and 1.704-2(d).
“Competitor” or “Competing Business” means, other than as set forth in Section
6.7(b)(vii), any business (other than National and any of its Subsidiaries),
whether in corporate, proprietorship or partnership form or otherwise, that is
engaged, directly or indirectly, anywhere in the world in one or more of the
following businesses: cattle slaughter, beef processing and/or packaging,
including for the case ready and portioned beef market, retail and/or wholesale
marketing of beef and hide tanning.
“Competing Facility” means, other than as set forth in Section 6.7(b)(vii), any
cattle slaughtering facility, any beef processing and/or packaging facility, any
retail and/or wholesale beef marketing operation or any hide tanning facility
owned by a Competing Business anywhere in the world.
“Confidential Information” is defined in Section 9.6.1.
“Control” (including the terms “Controlling”, “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.
“Deemed Aggregate Taxable Income” is defined in Section 5.2.2.
“Distribution” means cash or property (net of liabilities assumed or to which
the property is subject) distributed to a Member in respect of the Member’s
Interest.
“Effective Date” means the date on which the National Distribution is
consummated.

--------------------------------------------------------------------------------

“Fair Value” is defined in Section 12.5.3.
“Final Transfer Date” is defined in Section 12.1.3.
“Fiscal Year” means the fiscal year of the Company, which shall be the Company’s
taxable year as determined under Regulations Section 1.441 1 or Section 1.441 2
and the Regulations under Section 706 of the Code, which is the taxable year
ending on December 31, or such other Fiscal Year as determined by the Board of
Managers.
“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.
“Governance Rights” means the rights of a Member or with respect to an Interest,
or benefits accorded to such Member or with respect to such Interest, pursuant
to Section 3.6 (Additional Issuances of Units), 6.5 (Voting), 6.6 (Required
Consents), Section 7.3 (Number and Designation Rights), Section 7.4 (Voting and
Act of the Board; Action without a Meeting), Article 9 (Books, Records,
Accounting and Reports), Section 12.2 (Tag-Along Rights), Section 12.3
(Take-Along Rights) and Section 12.5 (Liquidity Option); provided, however, that
the obligations of such Member or with respect to such Interest in such
designated sections or otherwise in this Agreement shall not be included in the
definition of “Governance Rights.”
“Indemnified Persons” is defined in Section 14.1.
“Initial Capital Contribution” is defined in Section 3.1.
“Initial Contribution Date” means the Effective Date.
“Initial LLC Agreement” is defined in the Recitals.
“Interest” means, with respect to any Member as of any time, such Member’s
limited liability company interest in the Company, together with such Member’s
rights and obligations with respect thereto set forth in this Agreement.
“Klein” is defined in the introductory paragraph.
“Klein Non-employment Trigger” is defined in Section 12.5.1(b).
“Leucadia” means Leucadia National Corporation so long as it holds any Units and
thereafter shall mean the Permitted Transferee of Leucadia holding the most
Units of all the Permitted Transferees of Leucadia.
“Manager” means any Person that is a member of the Board of Managers.
“Member Consent” means the approval, voting by Units held by the Members, of the
Members holding a majority of the outstanding Units, excluding Units owned and
voting by Leucadia or an Affiliate of Leucadia, provided, if a Member is
disproportionately adversely affected by any action requiring Member Consent
compared to other Members (other than Leucadia or Affiliates

--------------------------------------------------------------------------------

of Leucadia), such Member’s consent shall also be required.
“Member Minimum Gain” means an amount, with respect to each “Nonrecourse
Deduction” as set forth in Section 704(b) of the Code and Regulations Sections
1.704-2(b)(1) and 1.704-2(c), equal to the Company Minimum Gain that would
result if the Member’s Nonrecourse Deductions were treated as a Nonrecourse
Liability, determined in accordance with Regulations Section 1.704-2(i)(3).
“Members” means the Persons listed as members on Exhibit 3.1 and any other
Person that both acquires an Interest in the Company and is admitted to the
Company as a Member.
“Membership Interest Purchase Agreement” is defined in the Recitals.
“National” means National Beef Packing Company, LLC, a Delaware limited
liability company.
“National Credit Documents” means (a) the Amended and Restated Credit Agreement
dated as of June 4, 2010 among National, and the lenders and agents party
thereto, as amended by the First Amendment thereto dated June 10, 2011, the
Limited Waiver and Second Amendment thereto dated July 7, 2011 and the Third
Amendment to Amended and Restated Credit Agreement and Limited Consent dated on
or about the Closing Date and all related documents and any refinancing thereof
and (b) any other loan document or arrangement and any refinancing thereof.
“National Distribution” is defined in the Recitals.
“National Percentage Interest” of a Member as of a particular time means the
percentage ownership of National reflecting ownership of all membership
interests in National upon liquidation of National as designated from time to
time on Exhibit 3.1 to the National Restated LLC Agreement.
“National Restated LLC Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of National, dated as of the Closing Date, as
amended from time to time thereafter.
“National Units” means the units representing membership interests of National
by a member thereof, together with such National’s member’s rights and
obligations with respect thereto set forth in the National Restated LLC
Agreement.
“NBPCo” is defined in the introductory paragraph.
“Net Profit” and “Net Loss” are defined in Section 5.6.1.
“New Kleinco” is defined in the introductory paragraph.
“Non-Consenting Member” is defined in Section 10.1.
“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.704-2(b)(3).
“Notice of Proposed Sale” is defined in Section 12.2.2.

--------------------------------------------------------------------------------

“Notice of Purchase” is defined in Section 12.1.1.
“Notice of Sale” is defined in Section 12.1.1.
“Offer Period” is defined in Section 12.1.1.
“Offered Units” is defined in Section 12.1.1.
“Other Members” is defined in Section 12.5.6.
“Ownership Interest” means any capital stock, share, partnership interest,
membership interest, unit of participation, joint venture interest of any kind
or other similar interest (however designated) in any Person and any option,
warrant, purchase right, conversion right, exchange rights or other contractual
obligation which would entitle any Person to acquire any such interest in such
Person or otherwise entitle any Person to share in the equity, profit, earnings,
losses or gains of such Person (including stock appreciation, phantom stock,
profit participation or other similar rights).
“Pay Date” is defined in Section 12.5.4.1.
“Percentage Interest” of a Member as of a particular time shall mean the
percentage ownership of the Company reflecting ownership of all Interests upon
liquidation of the Company as designated on Exhibit 3.1 so amended in
conformance with the procedures in Exhibit 3.1.
“Permitted Transferee” is defined in Section 11.2.
“Person” means an individual, partnership, joint venture, association,
corporation, trust, estate, limited liability company, limited liability
partnership, unincorporated entity of any kind, governmental entity, or any
other legal entity, including any Member.
“Put/Call Date” means a Put Date or a Call Date, as applicable.
“Put/Call Member(s)” means a Put Member(s) or a Call Member(s), as applicable.
“Put/Call Units” means Put Units or Call Units, as applicable.
“Put Date” is defined in Section 12.5.1(b).
“Put Election Period” is defined in Section 12.5.1(b).
“Put Member(s)” is defined in Section 12.5.1(a).
“Put Notice” is defined in Section 12.5.1(a).
“Put Units” is defined in Section 12.5.1(a).
“Putting Member” is defined in Section 12.5.1(a).
“Regulation D” means Regulation D under the Securities Act.

--------------------------------------------------------------------------------

“Regulations” means the Treasury regulations, including temporary regulations,
promulgated under the Code.
“Regulatory Allocations” is defined in Section 5.7.
“Securities Act” means the Securities Act of 1933, as amended, and the rules,
regulations and interpretations promulgated pursuant thereto.
“Senior Management Team” means at any particular time the Chief Executive
Officer and President of the Company.
“Subsidiary” means, with respect to any Person, any other entity which is
Controlled by such Person.
“Succession Plan” means a plan approved by the Board for the orderly succession
of the Senior Management Team.
“Tag-Along Notice” is defined in Section 12.2.3.
“Tag-Along Period” is defined in Section 12.2.3.
“Tag-Along Right” is defined in Section 12.2.1.
“Take-Along Notice” is defined in Section 12.3.2.
“Take-Along Right” is defined in Section 12.3.2.
“Tax Distribution” is defined in Section 5.2.1.
“Tax Matters Member” is defined in Section 10.1.
“Transfer” means a direct or indirect sale, assignment, pledge, encumbrance,
abandonment, disposition or other transfer.
“Units” is defined in Section 3.2.
“USPB” is defined in the introductory paragraph.
“Withholding Indemnified Parties” is defined in Section 5.4.
2.    FORMATION AND PURPOSE
2.1    Conversion; Formation. The Company was established as a limited liability
company in accordance with the Act by the filing of the Certificate of Formation
with the Delaware Secretary of State pursuant to Section 18 214 of the Act. The
rights and liabilities of the Members shall be determined pursuant to the Act
and this Agreement. To the extent that the rights or obligations of any Member
are different by reason of any provision of this Agreement than they would be in
the absence of such provision, this Agreement shall, to the extent permitted by
the Act, control.

--------------------------------------------------------------------------------

2.2    Name. The name of the Company is “National Beef Pennsylvania, LLC”. The
business of the Company may be conducted under that name or, upon compliance
with applicable laws, any other name that the Board of Managers deems
appropriate. The Board of Managers shall file, or shall cause to be filed, any
fictitious name certificates and similar filings, and any amendments thereto,
that the Board of Managers considers appropriate.
2.3    Registered Office/Agent. The registered office required to be maintained
by the Company in the State of Delaware pursuant to the Act shall initially be
c/o The Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801. The name and address of the registered agent of the Company pursuant to
the Act shall initially be The Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801. The Company may, upon compliance with the applicable
provisions of the Act, change its registered office or registered agent from
time to time in the discretion of the Board of Managers.
2.4    Term. The term of the Company shall continue indefinitely unless sooner
terminated as provided herein. The existence of the Company as a separate legal
entity shall continue until the cancellation of the Certificate of Formation as
provided in the Act.
2.5    Purpose. The Company is formed for the purpose of, and the nature of the
business to be conducted by the Company is, engaging in any lawful act or
activity for which limited liability companies may be formed under the Act and
engaging in any activities necessary, convenient or incidental thereto.
2.6    Powers. Without limiting the generality of Section 2.5, the Company shall
have the power and authority to take any actions necessary, convenient or
incidental to or for the furtherance of the purposes set forth in Section 2.5,
including without limitation the power:
(a)    To conduct its business, carry on its operations and exercise the powers
granted to a limited liability company by the Act in any country, state,
territory, district or other jurisdiction, whether domestic or foreign;
(b)    To acquire by purchase, lease, contribution of property or otherwise,
own, hold, operate, maintain, finance, improve, lease, sell, convey, mortgage,
transfer, demolish or dispose of any real or personal property;
(c)    To negotiate, enter into, renegotiate, extend, renew, terminate, modify,
amend, waive, execute, perform and carry out and take any other action with
respect to contracts or agreements of any kind, and any leases, licenses,
guarantees and other contracts for the benefit of or with any Member or any
Affiliate of any Member, without regard to whether such contracts may be deemed
necessary, convenient or incidental to the accomplishment of the purpose of the
Company;
(d)    To purchase, take, receive, subscribe for or otherwise acquire, own,
hold, vote, use, employ, sell, mortgage, lend, pledge or otherwise dispose of,
and otherwise use and deal in and with, shares or other interests in or
obligations of domestic or foreign corporations, associations, general or
limited partnerships, trusts,

--------------------------------------------------------------------------------

limited liability companies, individuals or other Persons, or direct or indirect
obligations of the United States or any government, state, territory,
governmental district or municipality or any instrumentality of any of them;
(e)    To lend money, to invest and reinvest its funds, and to accept real and
personal property for the payment of funds so loaned or invested;
(f)    To borrow money and issue evidence of indebtedness, and to secure the
same by a mortgage, pledge, security interest or other lien on the assets of the
Company;
(g)    To pay, collect, compromise, litigate, arbitrate or otherwise adjust or
settle any other claims or demands of or against the Company or to hold such
proceeds against the payment of contingent liabilities;
(h)    To sue and be sued, defend and participate in administrative or other
proceedings in its name;
(i)    To appoint employees, officers, agents, consultants and representatives
of the Company, and define their duties and fix their compensation;
(j)    To indemnify any Person in accordance with the Act and this Agreement;
(k)    To cease its activities and cancel its Certificate of Formation; and
(l)    To make, execute, acknowledge and file any documents or instruments
necessary, convenient or incidental to the accomplishment of the purpose of the
Company.
2.7    Certificates. The officers of the Company and such other Persons as may
be designated from time to time by the Board of Managers are hereby designated
as authorized persons, within the meaning of the Act, to execute, deliver and
file any amendments or restatements of the Certificate of Formation or any
certificate of cancellation of the Certificate of Formation and any other
certificates and any amendments or restatements thereof necessary for the
Company to qualify to do business in a jurisdiction in which the Company may
wish to conduct business.
2.8    Principal Office. The principal executive office of the Company shall be
located at such place as the Board of Managers shall establish, and the Board
may from time to time change the location of the principal executive office of
the Company to any other place within or without the State of Delaware. The
Board may establish and maintain such additional offices and places of business
of the Company, either within or without the State of Delaware, as it deems
appropriate. The records required to be maintained by the Act shall be
maintained at one of the Company’s principal offices, except as required by the
Act.
3.    MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS
3.1    Members. The Members of the Company shall be listed on Exhibit 3.1, as
from time

--------------------------------------------------------------------------------

to time amended and supplemented in accordance with this Agreement. Each Member
shall be treated as having contributed to the Company on the Initial
Contribution Date the amounts indicated on Exhibit 3.1 as such Member’s
aggregate initial capital contribution (“Initial Capital Contribution”) (which
amounts shall be the Capital Accounts with respect to such Units as of the date
of issuance) and shall receive the number of Units set forth in Exhibit 3.1.
Exhibit 3.1 shall be amended from time to time so that it sets forth, the then
current list of members, the total amount of Capital Contributions made by each
such Member and the number of Units held by such Member, and the Member’s
Percentage Interest.
3.2    Member Interests and Units. The Interests of the Members of the Company
shall be divided into units of one class (“Units”).
3.3    Additional Members and Units. Subject to Section 3.6 hereof, the Board of
Managers may issue Units and admit Persons as Members in exchange for such
contributions to capital (including commitments to make contributions to
capital) or such other consideration (including past or future services) and on
such terms and conditions (including in the case of Units issued to employees
and consultants such vesting and forfeiture provisions) as the Board determines
to be appropriate. If additional Units are subsequently issued by the Company,
the Capital Account (if any) with respect to those Units as of the date of
issuance and the Capital Contributions (if any) that shall be deemed to be made
by the Member receiving such Units as of the date of issuance shall be set forth
in the agreement pursuant to which the additional Units are issued. Promptly
following the issuance of Units, the Board shall cause the books and records of
the Company, and an amended Exhibit 3.1 hereto, to reflect the number of Units
issued, any Members or additional Members holding such Units and in the case of
Units issued other than in connection with the performance of services, the
Capital Contribution per Unit, and the Company shall promptly provide the
amended Exhibit 3.1 to each Member. Upon the receipt of approvals as required
under this Agreement, execution of this Agreement or a counterpart of this
Agreement, together with any other documents or instruments required by the
Board in connection therewith, and the making of the Capital Contribution (if
any) specified to be made at such time, a Person shall be admitted to the
Company as a Member of the Company.
3.4    Capital Contributions. Each Member’s Capital Contribution, if any,
whether in cash or in-kind, and the number of Units issued to such Member shall
be as set forth in Exhibit 3.1. Any Member making an in-kind Capital
Contribution agrees from time to time to do such further acts and execute such
further documents as the Board may direct to perfect the Company’s interest in
such in-kind Capital Contribution.
3.5    Termination of Governance Rights. Notwithstanding any other provision of
this Agreement, if, without the other Members’ consent, at any time after the
Effective Date a Competing Business shall acquire (whether effected by merger,
purchase of assets, lease, equity exchange or otherwise) Control of a Member (or
a Member shall Control, be Controlled by or under common Control with a
Competing Business), then upon the occurrence of such event the Governance
Rights of such Member and associated with such Member’s Interests shall
automatically terminate, subject to Section 11.9; provided that this Section 3.5
shall not apply to Leucadia or any of its Permitted Transferees and shall not be
construed to prohibit the transactions by NBPCo in Sections 6.8 and

--------------------------------------------------------------------------------

6.9.
3.6    Additional Issuances of Units.
(a)    The Board shall not offer to sell or otherwise issue additional Units to
any Person, including to any other Member, unless (i) (x) the Board’s
resolutions authorizing the sale or issuance of such additional Units describe
in reasonable detail the Company’s business purpose for undertaking, and the
terms of, such proposed issuance, (y) the Board shall have determined that such
issuance of Units is, in their good faith judgment, advisable for the Company or
(z) the Units are issued pursuant to Section 3.6(c); and (ii) the Board shall
have complied with Sections 3.6(b) and 3.6(c).
(b)    Prior to offering to sell or otherwise issue additional Units, the Board
shall first offer to the Members the opportunity to purchase such offered Units
on a pro rata basis in accordance with their Percentage Interests at the same
price, and on the same terms and conditions, as the Board is prepared, or
proposes, to offer or issue such additional Units to any other Member or to any
Person who, prior to such sale or issuance, is not a Member of the Company. The
Members shall have a period of thirty (30) days to accept such offer (or, in the
case of a sale or issuance to any Person who is not, prior to such sale or
issuance, a Member of the Company, ten (10) days). This Section 3.6(b) may not
be amended without the consent of each Member that would be adversely impacted
by such amendment.
(c)    Concurrent Issuance of Units and National Units. The Board shall not
offer to sell or otherwise issue additional Units unless such offer shall be
concurrent with National’s board of managers’ offer to sell or otherwise issue
the same percentage of the National Units as the percentage of Units the Board
is offering to sell or otherwise issue to the same Member(s) or the same
Person(s) who, prior to such sale or issuance, is not a Member of the Company or
National, it being understood that the Units and the National Units shall only
be sold or otherwise issued together to the same Person(s), except that the
National Units or the Units may be sold or otherwise issued to Leucadia and/or
its Permitted Transferees as if they are the same Person(s). As a result, the
Percentage Interest (in the Company) of any Member shall at all times be the
same as such Member’s National Percentage Interest; provided, that, the
Percentage Interest (in the Company) of Leucadia and its Permitted Transferees
shall be aggregated together, and the National Percentage Interest of Leucadia
and its Permitted Transferees shall also be aggregated together, for the
purposes of this Section 3.6(c).
(d)    The provisions of Sections 3.6(a)(i)(x), 3.6(a)(i)(y), 3.6(a)(ii) and
3.6(b) shall not apply to: (i) Units which are issued in order to acquire the
assets or business of another Person; or (ii) Units which are issued to
employees or consultants pursuant to compensation plans or agreements approved
by the Board.
4.    CAPITAL ACCOUNTS

--------------------------------------------------------------------------------

4.1    Allocations. The Net Profits and Net Loss of the Company and any items of
income, gain, deduction or loss that are specially allocated in any Fiscal Year
or other fiscal period shall be allocated among the Members as provided in
Article 5.
4.2    Capital Accounts. A separate account (each a “Capital Account”) shall be
established and maintained on the books of the Company for each Member which:
(a)    shall be increased by (i) the amount of cash and the fair market value of
any other property contributed by such Member to the Company as a Capital
Contribution (net of liabilities secured by such property or that the Company
assumes or takes the property subject to) and (ii) such Member’s distributive
share of the Net Profit of the Company, and
(b)    shall be reduced by (i) the amount of cash and the fair market value of
any other property distributed to such Member (net of liabilities secured by
such property or that the Member assumes or takes the property subject to) and
(ii) such Member’s distributive share of the Net Loss of the Company.
It is the intention of the Members that the Capital Accounts of the Company be
maintained in accordance with the provisions of Section 704(b) of the Code and
the Regulations thereunder and that this Agreement be interpreted consistently
therewith. No Member shall have an obligation to the Company or to any other
Member to restore any negative balance in the Capital Account of such Member.
4.3    Revaluations of Assets and Capital Account Adjustments. Unless otherwise
determined by the Board of Managers, (i) immediately preceding the issuance of
additional Units in exchange for cash, property or services to a new or existing
Member, (ii) upon the redemption of the Interest of a Member or a portion
thereof, (iii) upon the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g) and (iv) at such other times as are
necessary or advisable, as reasonably determined by the Board of Managers, in
order to comply with Regulations Sections 1.704-1(b) and 1.704-2, the
then-prevailing Asset Values of the Company shall be adjusted to equal their
respective gross fair market values, as determined in good faith by the Board,
and any increase in the net equity value of the Company (Asset Values less
liabilities) shall be credited to the Capital Accounts of the Members in the
same manner as Net Profits are credited under Section 5.6.2 (or any decrease in
the net equity value of the Company shall be charged in the same manner as Net
Losses are charged under Section 5.6.2). Accordingly, as of the date of (i),
(ii), (iii) or (iv), as applicable, the Capital Accounts of Members will reflect
both realized and unrealized gains and losses through such date and the net fair
market value of the equity of the Company as of such date.
4.4    Additional Capital Account Adjustments. Any income of the Company that is
exempt from federal income tax shall be credited to the Capital Accounts of the
Members in the same manner as Net Profits are credited under Section 5.6.2 when
such income is realized. Any expenses or expenditures of the Company which may
neither be deducted nor capitalized for tax purposes (or are so treated for tax
purposes) shall be charged to the Capital Accounts of the Members in the same
manner as Net Losses are charged under Section 5.6.2. If the Company is subject
to an election

--------------------------------------------------------------------------------

under Section 754 of the Code to provide a special basis adjustment upon the
transfer of an Interest in the Company or the distribution of property by the
Company in accordance with Code Section 734(b) or 743(b), Capital Accounts shall
be adjusted to the limited extent required by the Regulations under Section 704
of the Code following such transfer or distribution, as reasonably determined by
the Board of Managers.
4.5    Additional Capital Account Provisions. No Member shall have the right to
demand a return of all or any part of such Member’s Capital Contributions. Any
return of the Capital Contributions of any Member shall be made solely from the
assets of the Company and only in accordance with the terms of this Agreement.
No interest shall be paid to any Member with respect to such Member’s Capital
Contributions or Capital Account. In the event that all or a portion of the
Units of a Member are transferred in accordance with this Agreement, the
transferee of such Units shall also succeed to all or the relevant portion of
the Capital Account of the transferor. Units held by a Member may not be
transferred independently of the Interest to which the Units relate.
5.    DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS
5.1    Board of Managers Determination. The Board of Managers shall determine
the timing and the aggregate amount of any Distributions to Members; provided,
however, that:
5.1.1    The Company shall make a Tax Distribution not later than the dates
specified in Section 5.2.1, unless the Members each consent otherwise.
5.1.2    The Board may make any additional Distributions to the Members, pro
rata in accordance with each Member’s Percentage Interest, in such aggregate
amounts and on such occasions as the Board may determine. No distributions shall
be made by the Board to Members other than pro rata in accordance with each
Member’s Percentage Interest.
5.1.3    Notwithstanding any other provision of this Agreement or the provisions
of the Act, no Person shall have any claim or right of enforcement with respect
to or arising out of a Tax Distribution (whether under Article 5 or otherwise)
against (i) any member of the Board, (ii) any Member or (iii) any Affiliate of a
member of the Board or a Member, and such Person’s sole recourse therefor shall
be against the Company. For the avoidance of doubt, if and to the extent any
such claim or right exists or may be deemed to exist, each member of the Board,
Member, and any of their respective Affiliates (and any Person claiming by or
through any such member of the Board, Member or Affiliate) hereby waives any
such claim or right against any member of the Board, any Member and each
Affiliate of any such member of the Board or Member, as the case may be. For
purposes of this Section 5.1.3, “Affiliates” of a Person shall exclude the
Company and its Subsidiaries.
5.2    Distributions. Distributions from the Company to its Members shall be
made only after allocating the Net Profit or Net Loss of the Company through the
date as of which the Distribution is being charged to the Capital Accounts of
the Members. Such Distributions shall be charged to the Capital Accounts of the
Members and made in the following order (except that no Member shall be entitled
to receive a Distribution that would create or increase a deficit balance in
such Member’s Capital Account unless the Capital Accounts of all Members have
previously been

--------------------------------------------------------------------------------

reduced to zero):
5.2.1    Tax Distributions. The Company shall distribute to all Members prior to
the tenth (10th) day before the due date of the federal quarterly estimated tax
payments an aggregate amount equal to the Base Tax Rate times the allocations of
taxable income made or expected to be made pursuant to this Article 5 for such
quarter (the “Tax Distribution”), subject to Section 5.2.2. The Board of
Managers shall determine the amount to be distributed to the Members pursuant to
this Section 5.2.1 in its reasonable discretion based on such reasonable
assumptions as the Board of Managers determines in good faith to be appropriate,
subject to Section 5.2.2. In addition, the Company may make, in the sole
discretion of the Board of Managers, additional Tax Distributions to the Members
in respect of the Tax Distributions payable under the National Restated LLC
Agreement, subject to Section 5.2.2. Tax Distributions shall be divided among
the Members pro rata in accordance with their Percentage Interests. The “Base
Tax Rate” shall be equal to fifty-four percent (54%). The Board of Managers
shall consider adjusting the Base Tax Rate to be above 54% if requested by a
Member upon a determination that the federal and state tax rates affecting the
Member (or the Member’s taxpayers) have increased by more than 1%; provided,
however, the Board of Managers shall have no obligation to increase the Base Tax
Rate. For purposes of computing taxable income under this Section 5.2.1, taxable
income shall be determined without taking account the effect of any benefit to a
Member under Section 743(b) or 734(b) of the Code.
5.2.2    The taxable income or loss, as the case may be, of the Company for any
period shall be aggregated with the taxable income or loss, as the case may be,
of National for such period, and such aggregated net amount, if a positive
number, shall be the “Deemed Aggregate Taxable Income” of the Company and
National together. The maximum amount of any Tax Distribution to be paid by the
Company and National together for any quarter shall equal the Base Tax Rate
multiplied by the Deemed Aggregate Taxable Income, and the Company shall not be
required to make any Tax Distribution which, when taken together with any Tax
Distribution made by National for the same quarter, would exceed such maximum
amount.
5.3    No Violation. Notwithstanding any provision to the contrary contained in
this Agreement, the Company shall not make a Distribution to any Member on
account of such Member’s Interest in the Company if such Distribution would
violate Section 18-607 of the Act or other applicable law.
5.4    Withholdings. The Board of Managers is authorized to withhold from
Distributions to Members, or with respect to allocations to Members and in each
case to pay over to the appropriate federal, state, local or foreign government
any amounts required by law to be so withheld. All amounts withheld pursuant to
the Code or any federal, state, local or foreign tax law with respect to any
payment, distribution or allocation to the Company shall be treated as amounts
paid to the Company and each Member shall be treated as having received a
distribution pursuant to Section 5.2 hereof equal to the portion of the
withholding tax allocable to such Member, as determined by the Board of
Managers. Any taxes withheld on a payment to the Company or a payment by the

--------------------------------------------------------------------------------

Company to a Member pursuant to this Section 5.4 shall be treated as if
distributed to the relevant Member to the extent that an amount equal to such
withheld taxes would then be distributable to such Member, and, to the extent in
excess of such distributable amounts, as a demand loan payable by the Member to
the Company with interest at the prime rate in effect from time to time plus two
percent (2%), compounded annually. The Board of Managers may, in its sole
discretion, either demand payment of the principal and accrued interest on such
demand loan at any time, and enforce payment thereof by legal process, or
withhold from one or more distributions to a Member amounts sufficient to
satisfy such Member’s obligations under any demand loan payable to either
National or the Company. In the event that the Company receives a refund of
taxes previously withheld by a third party from one (1) or more payments to the
Company, the economic benefit of such refund shall be apportioned among the
Members in a manner reasonably determined by the Board of Managers to offset the
prior operation of this Section 5.4 in respect of such withheld taxes. Promptly
upon request, each Member shall provide the Company with any information related
to such Member that is necessary (i) to allow the Company to comply with any tax
reporting, tax withholding, or tax payment obligations of the Company or (ii) to
establish the Company’s legal entitlement to an exemption from, or reduction of,
withholding tax, including U.S. federal withholding tax under Sections 1471 and
1472 of the Code. As a security for any withholding tax or other liability or
obligation to which the Company may be subject as a result of any act or status
of any Member, or to which the Company may become subject with respect to the
Interest of any Member, the Company shall have (and each Member hereby grants to
the Company) a security interest in all distributable assets of the Company and
National distributable to such Member to the extent of the amount of such
withholding tax or other liability or obligation. Neither the Company nor the
Board of Managers shall be liable for any excess taxes withheld in respect of
any Member’s Interest, and, in the event of overwithholding, a Member’s sole
recourse shall be to apply for a refund from the appropriate governmental
authority. If the Company, National, the Board of Managers, the Tax Matters
Member, or any of their respective Affiliates, or any of their respective
officers, directors, employees, managers, members and, as determined by the
Board of Managers in its sole and absolute discretion, consultants or agents
(the “Withholding Indemnified Parties” and each a “Withholding Indemnified
Party”), becomes liable as a result of failure to withhold and remit taxes in
respect of any Member, then, in addition to, and without limiting, any
indemnities for which such Member may be liable under this Agreement, unless
otherwise agreed by the Board of Managers in writing, such Member shall, to the
fullest extent permitted by law, indemnify and hold harmless the Withholding
Indemnified Parties, in respect of all taxes, including interest and penalties,
and any expenses incurred in any examination, determination, resolution and
payment of such liability, except with respect to any penalties or expenses
which arise as a result of any act or omission with respect to which a court of
competent jurisdiction has issued a final, nonappealable judgment that such
applicable Withholding Indemnified Party was grossly negligent or engaged in
willful misconduct or fraud. The provisions contained in this Section 5.4 shall
survive the termination of the Company and the Transfer of any Interest.
5.5    Property Distributions and Installment Sales. If any assets of the
Company shall be distributed in kind pursuant to this Article 5, such assets
shall be distributed to the Members entitled thereto in the same proportions as
the Members would have been entitled to cash Distributions. The amount by which
the fair market value of any property to be distributed in kind to the Members
exceeds or is less than the then prevailing Asset Value of such property shall,
to the extent not

--------------------------------------------------------------------------------

otherwise recognized by the Company, be taken into account in determining Net
Profit and Net Loss and determining the Capital Accounts of the Members as if
such property had been sold at its fair market value immediately prior to such
Distribution. If any assets are sold in transactions in which, by reason of
Section 453 of the Code, gain is realized but not recognized, such gain shall be
taken into account when realized in computing gain or loss of the Company for
purposes of allocation of Net Profit or Net Loss under this Article 5 and, if
such sales shall involve substantially all the assets of the Company, the
Company shall be deemed to have been dissolved and terminated notwithstanding
any election by the Members to continue the Company for purposes of collecting
the proceeds of such sales.
5.6    Net Profit or Net Loss.
5.6.1    The “Net Profit” or “Net Loss” of the Company for each Fiscal Year or
relevant part thereof shall mean the Company’s taxable income or loss for
federal income tax purposes for such period (including all items of income,
gain, loss or deduction required to be stated separately pursuant to Section
703(a)(1) of the Code) with the following adjustments:
(a)    Gain or loss attributable to the disposition of property of the Company
with an Asset Value different from the adjusted basis of such property for
federal income tax purposes shall be computed with respect to the Asset Value of
such property, and any tax gain or loss not included in Net Profit or Net Loss
shall be taken into account and allocated for federal income tax purposes among
the Members pursuant to Section 5.8.
(b)    Depreciation, amortization or cost recovery deductions with respect to
any property with an Asset Value that differs from its adjusted basis for
federal income tax purposes shall be computed in accordance with Asset Value,
and any depreciation allowable for federal income tax purposes shall be
allocated in accordance with Section 5.8.
(c)    Any items that are required to be allocated pursuant to Section 5.7 shall
not be taken into account in determining Net Profit or Net Loss.
5.6.2    General Allocations.
(a)    Hypothetical Liquidation. The items of income, expense, gain and loss of
the Company comprising Net Profit or Net Loss for a Fiscal Year shall be
allocated among the Members that were Members during such Fiscal Year in a
manner that will, as nearly as possible, cause the Capital Account balance of
each Member at the end of such Fiscal Year to equal the excess (which may be
negative) of:
(i)    the hypothetical distribution (if any) that such Member would receive if,
on the last day of the Fiscal Year, (w) all Company assets, including cash, were
sold for cash equal to their then-prevailing Asset Values, taking into account
any adjustments thereto for such Fiscal Year, (x) all Company liabilities were
satisfied

--------------------------------------------------------------------------------

in cash according to their terms (limited, with respect to each Nonrecourse
Liability, to the then-prevailing Asset Value of the assets securing such
liability) and (y) the net proceeds thereof (after satisfaction of such
liabilities) were distributed in full pursuant to Section 13.3 hereof; over
(ii)    the sum of (x) the amount, if any, which such Member is obligated to
contribute to the capital of the Company, (y) such Member’s share of the Company
Minimum Gain determined pursuant to Regulations Section 1.704-2(g), and (z) such
Member’s share of Member Nonrecourse Debt Minimum Gain determined pursuant to
Regulations Section 1.704-2(i)(5), all computed immediately prior to the
hypothetical sale described in Section 5.6.2(a)(i) above.
For purposes of the foregoing hypothetical sale described in Section 5.6.2(a)(i)
above, all assets and liabilities of any entity that is wholly-owned by the
Company and disregarded as an entity separate from the Company for federal
income tax purposes shall be treated as assets and liabilities of the Company.
(b)    Loss Limitation. Notwithstanding anything to the contrary in this Section
5.6.2(b), the amount of items of Company expense and loss allocated pursuant to
this Section 5.6.2(b) to any Member shall not exceed the maximum amount of such
items that can be so allocated without causing such Member to have an Adjusted
Capital Account Deficit at the end of any Fiscal Year, unless each Member would
have an Adjusted Capital Account Deficit. All such items in excess of the
limitation set forth in this Section 5.6.2(b) shall be allocated first, to
Members who would not have an Adjusted Capital Account Deficit, pro rata, in
proportion to their Capital Account balances, adjusted as provided in clauses
(i) and (ii) of the definition of Adjusted Capital Account Deficit, until no
Member would be entitled to any further allocation, and thereafter, to all
voting Members, pro rata, in proportion to their ownership of voting Interests.
5.6.3    Interpretation. The Members intend for the allocation provisions set
forth in this Agreement to comply with Section 704(b) of the Code and the
Treasury Regulations thereunder and to appropriately reflect the Members’ rights
to Distributions as set forth in Sections 5.2 and 13.3, and the Board of
Managers shall interpret the provisions in accordance with such intent and make
such adjustments as may be necessary to effect such intent; provided, however,
that any such interpretation or adjustment shall affect only Capital Accounts
and allocations and shall not affect any Member’s rights to Distributions as set
forth in this Agreement.
5.7    Regulatory Allocations. Although the Members do not anticipate that
events will arise that will require application of this Section 5.7, provisions
governing the allocation of taxable income, gain, loss, deduction and credit
(and items thereof) are included in this Agreement as may be necessary to
provide that the Company’s allocation provisions contain a so-called “Qualified
Income Offset” and comply with all provisions relating to the allocation of (i)
Company Minimum Gain and Member Minimum Gain and the chargeback thereof as set
forth in the Regulations under Section 704(b) of the Code and (ii) so-called
“Nonrecourse Deductions” and “Member Nonrecourse

--------------------------------------------------------------------------------

Deductions” (clauses (i) and (ii) together, the “Regulatory Allocations”);
provided, however, that the Members intend that all Regulatory Allocations that
may be required shall be offset by other Regulatory Allocations or special
allocations of items so that each Member’s share of the Net Profit, Net Loss and
capital of the Company will be the same as it would have been had the events
requiring the Regulatory Allocations not occurred. For this purpose the Board of
Managers, based on the advice of the Company’s auditors or tax counsel, is
hereby authorized to make such special curative allocations of tax items as may
be necessary to minimize or eliminate any economic distortions that may result
from any required Regulatory Allocations.
5.8    Tax Allocations. Code Section 704(c) and Unrealized Appreciation or
Depreciation.
5.8.1    Contributed Assets. In accordance with Section 704(c) of the Code,
income, gain, loss and deduction with respect to any property contributed to the
Company with an adjusted basis for federal income tax purposes different from
the initial Asset Value at which such property was accepted by the Company
shall, solely for tax purposes, be allocated among the Members so as to take
into account such difference in the manner required by Section 704(c) of the
Code and the applicable Regulations.
5.8.2    Revalued Assets. If upon the acquisition of additional Units in the
Company by a new or existing Member the Asset Value of any the assets of the
Company is adjusted pursuant to Section 4.3, subsequent allocations of income,
gain, loss and deduction with respect to such assets shall, solely for tax
purposes, be allocated among the Members so as to take into account such
adjustment in the same manner as under Section 704(c) of the Code and the
applicable Regulations.
5.8.3    Elections and Limitations. The allocations required by this Section 5.8
are solely for purposes of federal, state and local income taxes and shall not
affect the allocation of Net Profits or Net Losses as between Members or any
Member’s Capital Account. All tax allocations required by this Section 5.8 shall
be made using any method that is described in the Section 1.704-3 Regulations,
as decided by the Board of Managers.
5.8.4    Allocations. Except as noted above, all items of income, deduction and
loss shall be allocated for federal, state and local income tax purposes in the
same manner as such items are allocated for purposes of calculating Net Profits
and Net Losses.
6.    STATUS, RIGHTS AND POWERS OF MEMBERS AND
CERTAIN MEMBER AGREEMENTS
6.1    Limited Liability. Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, expenses, obligations and liabilities of
the Company, and no Member or Indemnified Person shall be obligated personally
for any such debt, expense, obligation or liability of the Company solely by
reason of being a Member or Indemnified Person. All Persons dealing with the
Company shall have recourse solely to the assets of the Company for the payment
of the debts, obligations or liabilities of the Company. In no event shall any
Member be required to make up any deficit balance in such Member’s Capital
Account upon the liquidation of such Member’s Interest or

--------------------------------------------------------------------------------

otherwise.
6.2    Return of Distributions of Capital. Except as otherwise expressly
required by law, a Member, in such capacity, shall have no liability for
obligations or liabilities of the Company in excess of (a) the amount of such
Member’s Capital Contributions, (b) such Member’s share of any assets and
undistributed profits of the Company and (c) to the extent required by law, the
amount of any Distributions wrongfully distributed to such Member. Except as
required by law, no Member shall be obligated by this Agreement to return any
Distribution to the Company or pay the amount of any Distribution for the
account of the Company or to any creditor of the Company; provided, however,
that if any court of competent jurisdiction holds that, notwithstanding this
Agreement, any Member is obligated to return or pay any part of any
Distribution, such obligation shall bind such Member alone and not any other
Member or any Manager. The provisions of the immediately preceding sentence are
solely for the benefit of the Members and shall not be construed as benefiting
any third party. The amount of any Distribution returned to the Company by a
Member or paid by a Member for the account of the Company or to a creditor of
the Company shall be added to the account or accounts from which it was
subtracted when it was distributed to such Member.
6.3    No Management or Control. Except as expressly provided in this Agreement,
no Member shall take part in or interfere in any manner with the management of
the business and affairs of the Company or have any right or authority to act
for or bind the Company notwithstanding Section 18-402 of the Act.
6.4    Specific Limitations. No Member shall have the right or power to: (a)
withdraw or reduce such Member’s Capital Contribution except as a result of the
dissolution of the Company or as otherwise provided by law or in this Agreement;
(b) make voluntary Capital Contributions or to contribute any property to the
Company other than cash; (c) bring an action for partition against the Company
or any Company assets; (d) cause the termination and dissolution of the Company,
except as set forth in this Agreement; or (e) upon the Distribution of its
Capital Contribution require that property other than cash be distributed in
return for its Capital Contribution. Each Member hereby irrevocably waives any
such rights.
6.5    Member Voting. Except as otherwise set forth in this Agreement, all
powers of the Members shall be exercised in accordance with Section 7.3 by the
appointment of the Board of Managers.
6.6    Required Consents.
6.6.1    None of the following actions shall be taken by the Company without
prior written Member Consent:
(a)    Entering into any contracts, agreements or transactions with any of the
Members or their Affiliates, other than (i) the issuance of Units or Interests
to Members in compliance with Section 3.6(b) hereof or (ii) contracts,
agreements or transactions entered into on an arms’ length basis, with the terms
and conditions thereof disclosed to the Board and other Members prior to the
commencement date of any such contract, agreement or transaction; provided that
any such contract,

--------------------------------------------------------------------------------

agreement or transaction with a Member or their Affiliates must be on a basis
that is at least as favorable to the Company as a contract, agreement or
transaction reasonably available from any third party or an existing provider.
Notwithstanding the foregoing, no Member Consent shall be required (x) for any
loan from Leucadia or any of its Affiliates which, taken together with all other
loans from Leucadia or any of its Affiliates, do not exceed $25 million in the
aggregate, including any loans then outstanding from Leucadia or any of its
Affiliates to National, provided that the interest rate charged in respect of
such loan shall not exceed the interest rate charged to the Company or National
(whichever is higher) on its most senior credit facility or (y) to effectuate
any transaction set forth on Schedule 1.2(d) of the Membership Interest Purchase
Agreement, which transactions have been approved by the Members pursuant to the
Membership Interest Purchase Agreement. This Section 6.6.1 shall not apply to
any contracts, agreements or transactions (A) between the Company and its
Subsidiaries or (B) between the Company and/or its Subsidiaries on one side and
National and/or its Subsidiaries on the other side, including, in the case of
both clauses (A) and (B), any loans or financing transactions.
(b)    Except as required by the National Credit Documents, actions that
contractually restrict (i) the making of distributions to Members as provided
for in this Agreement or (ii) any required or mandatory repurchases of any Units
as provided for in this Agreement.
(c)    Approval of the taking of any of the foregoing actions by any direct or
indirect Subsidiary of the Company.
6.6.2    The Company shall not modify or alter the rights, preferences or
privileges of any Units, including by way of an amendment to this Agreement,
which modification or alteration would adversely affect the economic
entitlements of a holder of a Unit under this Agreement without the prior
written consent of each such affected holder; provided, however, that the
Company may issue Units as provided in Section 3.6(a).
6.7    Restrictions on Member Competition. In consideration of the mutual
covenants and agreements of the Company and the Members set forth in this
Agreement, the Members set forth below hereby covenant and agree as follows:
(a)    Certain Activities of USPB Prohibited. Commencing on the Effective Date
and continuing for so long as USPB and its Affiliates own or Control any Units
of the Company but in any event not less than ten (10) years after the Closing
Date, USPB or any entity controlled by USPB shall not, directly or indirectly,
singularly or in the aggregate, own or Control any Ownership Interests of, or
otherwise run, manage, operate, direct, Control or participate in the ownership,
management, operation or Control of, any Competing Business or any Competing
Facility other than an Ownership Interest of not more than two percent (2.0%) in
the aggregate in any publicly traded entity that is a Competing Business or that
owns or Controls a Competing Business or a Competing Facility.
(b)    Certain Activities of NBPCo Prohibited.

--------------------------------------------------------------------------------

(i)    Commencing on the Effective Date and continuing for so long as NBPCo or
its Affiliates owns or Controls any Units of the Company, NBPCo and its
Affiliates shall not, directly or indirectly, singularly or in the aggregate,
own or Control more than five percent (5%) of the Ownership Interests of, or
otherwise run, manage, operate, direct or Control, any Competing Business or any
Competing Facility.
(ii)    The members acknowledge and agree that NBPCo and its Affiliates directly
and indirectly compete with the Company in segments of the beef market not
constituting a Competing Business or a Competing Facility and nothing in this
Agreement shall in any way limit NBPCo or its Affiliates ability to compete with
the Company, subject to clauses (i), (iii), (iv) and (v) of this Section 6.7(b).
(iii)    Commencing on the Effective Date and continuing for so long as NBPCo or
its Affiliates owns or Controls any Units of the Company, if at any time NBPCo
or its Affiliates commences a venture on its own that directly or indirectly
competes with the Company in a segment of the beef market, then NBPCo will offer
the Company or National, or both, an opportunity to supply beef as a raw
material to such business activity, on arms length terms and conditions.
(iv)    Commencing on the Effective Date and continuing for so long as NBPCo or
its Affiliates owns or Controls any Units of the Company, if at any time NBPCo
or its Affiliates commences a venture in conjunction with a Competitor of the
Company, or a Competing Business or Competing Facility that directly or
indirectly competes with the Company in a segment of the beef market, then NBPCo
or its Affiliates will offer the Company or National, or both, an opportunity to
participate in a comparable venture on terms and conditions that are at least as
favorable as the terms and conditions offered to and agreed with such
Competitor. If the opportunity is offered to the Company, and the Company fails,
within thirty (30) days after being so presented with such opportunity, to
accept such opportunity, or otherwise fails to pursue such opportunity with
reasonable diligence, then the Company will waive its right to require NBPCo to
continue such offer and shall likewise waive any claim that NBPCo’s engagement
in such activity with a Competitor violates this Section 6.7(b) or constitutes a
breach of the fiduciary duties of NBPCo’s Manager designee, if applicable.
(v)    NBPCo will not use its Ownership Interest in the Company, to gather
Confidential Information from the Company or to block competitive projects of
the Company, and NBPCo agrees not to use any such Confidential Information for
any purpose not related to the Company’s or National’s conduct of its business
or otherwise in a manner detrimental to the Company and National as a whole.
Notwithstanding any other provision of this Agreement, if NBPCo seeks to, or
does acquire, engage in, or operate a venture of the type described above or
otherwise competes with the Company, the Board may restrict NBPCo’s access to
Confidential Information in its sole discretion, and NBPCo agrees that, at the
request of the Board,

--------------------------------------------------------------------------------

NBPCo will not participate in and not receive information related to meetings
and other discussions relating to such Confidential Information or the
consideration of the Company’s involvement in such venture, Competing Business
or Competing Facility.
(vi)    Section 6.7(b) may not be amended without the consent of NBPCo so long
as NBPCo or its Affiliates own or control any Units of the Company.
(vii)    For purposes of this Section 6.7(b) only, “Competing Business” means a
business or a Person (other than National and any of its Subsidiaries)
conducting or Controlling a business, that directly or indirectly competes with
the business of the Company by engaging in the business of beef slaughtering,
the business of beef slaughtering and processing or the business of hide
tanning, in the United States or Mexico; and “Competing Facility” means any beef
slaughtering facility, any beef slaughtering and processing facility or any hide
tanning facility owned by a Competing Business in the United States or Mexico.
(c)    Certain Activities of Klein Prohibited. Commencing on the Effective Date
and continuing until the two (2) year anniversary of the date that Klein or any
of his respective Affiliates no longer own or Control any of the Units of the
Company, Klein, together with his respective Affiliates shall not, directly or
indirectly, own or Control any Ownership Interests of, or otherwise run, manage,
operate, direct, Control or participate in the ownership, management, operation
or Control of, any Competing Business or any Competing Facility other than an
Ownership Interest of not more than two percent (2.0%) in the aggregate in any
publicly traded entity that is a Competing Business or that owns or Controls a
Competing Business or a Competing Facility.
(d)    Severability. If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 6.7 is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability will have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed.
6.8    Agreement for NBPCo to Negotiate Certain Requirements Contracts in Good
Faith. From and after the Effective Date, when and if the Company produces trim
that NBPCo would desire to acquire, or the Company desires to obtain the NBPCo
finished product, the Company and NBPCo shall negotiate in good faith on an
arm’s length basis (taking into account the desires of National and any
obligations of NBPCo to National) to reach an agreement on NBPCo acquiring the
trim or the Company acquiring NBPCo finished product, as the case may be, each
on terms and conditions at least as favorable as the terms and conditions that
party would permit any other Person to participate in such transactions. This
Section 6.8 may not be amended without the consent of

--------------------------------------------------------------------------------

NBPCo so long as NBPCo or its Affiliates own or control Units of the Company.
6.9    Agreement Regarding NBPCo Waiver of Right of Set-off. Each of NBPCo and
the Company hereby irrevocably waives any right to offset any payment due or
claimed to be due to such party under any agreement entered into between them
against any amounts that are due or claimed to be due by the other party under
any other such agreement. This Section 6.9 may not be amended without the
consent of NBPCo, so long as NBPCo or its Affiliates own or control Units of the
Company.
6.10    Contracts with Managers or their Affiliates. No contract or transaction
between the Company and a Manager or its Affiliate or between the Company and
any other entity in which a Manager or its Affiliate has a material financial
interest, shall be void or voidable solely for this reason, or solely because
the Manager is present at or participates in the Board of Managers meeting at
which the contract or transaction is authorized or votes to authorize such
contract or transaction, if: (i) the material facts of such Manager’s material
financial interest are disclosed to the Board of Managers; and (ii) the contract
or transaction is otherwise permitted, authorized or approved in accordance with
this Agreement. The presence of the interested Manager may be counted in
determining both the presence of a quorum at any such meeting at which the
contract or transaction is authorized and the vote with respect thereto.
6.11    Member Compensation; Expenses; Loans.
(a)    Except as otherwise provided in a written agreement approved by the Board
of Managers and with Member Consent, no Member shall receive any salary, fee, or
draw for services rendered to or on behalf of the Company. Except as otherwise
approved, permitted or contemplated by or pursuant to a policy approved by the
Board of Managers and Member Consent, no Member shall be reimbursed for any
expenses incurred by such Member on behalf of the Company. Notwithstanding the
foregoing, Leucadia may be reimbursed by the Company, as approved by resolution
of the Board of Managers (but without Member Consent), for out-of-pocket
expenses incurred by Leucadia on behalf of, or for the benefit of, the Company
for insurance; provided, however, that the amount of any such reimbursement for
insurance shall not be materially greater than the amount the Company would pay
to obtain comparable insurance coverage on an arms-length basis.
(b)    Subject to Section 6.6, any Member or Affiliate may, to the extent
authorized by the Board of Managers and not prohibited by the National Credit
Documents, lend or advance money to the Company. If any Member or Affiliate
shall make any such permitted loan or loans to the Company or advance money on
its behalf, the amount of any such loan or advance shall not be treated as a
contribution to the capital of the Company but shall be a debt due from the
Company and shall be repayable out of the Company’s cash. None of the Members or
their Affiliates shall be obligated to make any loan or advance to the Company.
7.    DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
THE BOARD OF MANAGERS

--------------------------------------------------------------------------------

7.1    Board of Managers. The business of the Company shall be managed by the
Board of Managers.   The Board of Managers, as of the Effective Date, intends to
manage the business of the Company in a manner consistent with the manner the
business of the Company was operated prior to the Effective Date unless the
Board of Managers, in its sole discretion, determines otherwise. The Board shall
initially be the individuals set forth in Section 7.2. Thereafter, the
individuals constituting the Board shall be designated by the Members in
accordance with the provisions of Section 7.3. Decisions of the Board shall be
decisions of the Company’s “manager” for all purposes of the Act and shall be
carried out by officers or agents of the Company designated by the Board in the
resolution in question or in one or more standing resolutions or with the power
and authority to do so under Article 8.
A decision of the Board may be amended, modified or repealed in the same manner
in which it was adopted or in accordance with the procedures set forth in this
Article 7 as then in effect, but no such amendment, modification or repeal shall
affect any Person who has been furnished a copy of the original resolution,
certified by a duly authorized officer of the Company, until such Person has
been notified in writing of such amendment, modification or repeal.
7.2    Initial Managers. The initial Managers of the Company comprising the
initial Board of Managers, who shall serve for such terms and in such manner as
prescribed by this Article 7, are the following Persons:
Manager Name
Address
Designated By
__________________
____________________________
____________________________
Leucadia
__________________
____________________________
____________________________
Leucadia
__________________
____________________________
____________________________
Leucadia
Steven D. Hunt
12200 N. Ambassador Dr.
Kansas City, MO 64163
USPB
Timothy M. Klein
10217 Hwy 92
Kearney, MO 64060
New Kleinco



7.3    Number and Designation Rights. The Board of Managers shall initially
consist of five (5) Managers, subject to an increase to nine (9) Managers if
needed to accommodate the right of the Members set out in this Section 7.3.
Leucadia, so long as Leucadia and its Affiliates hold a majority of the Units,
or any other Member or Members acting together as a group, so long as such other
Member or Members acting together as a group holds a majority of the Units,
shall have the right to designate three (3) and up to five (5) Managers. Klein,
so long as Klein is employed as CEO of the Company and, directly or indirectly,
holds Units, and each other Member holding together with its Affiliates not less
than 10% of the outstanding Units shall have the right to designate one Manager,
in each case so long as Klein or such other Members shall not have the right to
designate Managers as part of the majority group referenced above pursuant to
the preceding sentence. Other than with respect to the initial Managers set
forth in Section 7.2, if it is necessary pursuant to this Article 7 to appoint
additional or replacement Managers, each Member qualified to so designate one or
more Manager(s) pursuant to this Section 7.3 shall designate its Manager(s) by
delivering to the Company a written statement designating its Manager(s) and
setting forth the respective business address and telephone number of each such
Manager. The Members, by signing this Agreement, hereby agree to the designation
of the Persons identified above in Section 7.2 hereto as Managers until their
successors are designated in accordance with this Article 7, each such

--------------------------------------------------------------------------------

Manager being deemed designated by the Member set forth opposite such Manager
indicated above. A Manager need not be a Member.
7.4    Voting and Act of the Board; Action without a Meeting. The Managers
designated by Leucadia collectively (as evidenced by the vote of a majority of
the Leucadia-designated Managers present at a meeting), and each other Manager
shall have such vote as reflects the percentage of outstanding Units held by the
Member that elected or appointed the Manager(s). Except as otherwise expressly
provided in this Agreement, the Board of Managers shall take action by the
affirmative vote of a majority of weighted votes of Managers present at a duly
held meeting at which a quorum is present, and references in this Agreement to
actions by the Board shall be read accordingly. There shall be no requirement
that any action of the Board be approved by the Managers elected or appointed by
a certain group of Members. Any action required or permitted to be taken at a
meeting of the Board of Managers may be taken by written action signed by all of
the Managers comprising the Board provided that with respect to the
Leucadia-designated Managers only one such Manager’s signature shall be required
to evidence the unanimous consent of the Leucadia-designated Managers and such
writing or writings shall be filed with the records of the meetings of the
Board. Such consent shall be treated for all purposes as the act of the Board.
7.5    Tenure. Except as otherwise provided by law or by this Agreement, each
Manager shall remain in office until such Manager dies, resigns, or is removed
by the Member designating such Manager.
7.6    Resignation. Any Manager may resign at any time. Such resignation shall
be made in writing and shall take effect at the time specified therein or, if no
time be specified then at the time of its receipt by the President or the
Secretary of the Company. The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation.
7.7    Removal. A Manager may be replaced or removed at any time by the Member
designating such Manager.
7.8    Vacancies. Any vacancy occurring on the Board of Managers shall be filled
by the Member designating such Manager having the right to elect or appoint such
Manager. The Board shall have and may exercise all their powers notwithstanding
the existence of one or more vacancies in their number, subject to any
requirements of law or of this Agreement as to the number of Managers required
for a quorum or for any vote or other action; provided, however, that the Board
may not take any action without first giving a Member able to designate a
Manager to fill a vacancy at least 48 hours to fill such vacancy.
7.9    Meetings. Regular meetings of the Board of Managers shall be held from
time to time as determined by the Board of Managers. Special meetings of the
Board shall be held upon the call of the Chairman of the Board, the Chief
Executive Officer or any Manager designated by Leucadia. Board meetings shall be
held at the principal office of the Company or at such other place, either
within or without the State of Delaware, as shall be designated by the person
calling the meeting and stated in the notice of the meeting. Managers may
participate in a Board of Managers meeting by means of video or audio
conferencing or similar communications equipment whereby all Managers
participating in the meeting can hear each other.

--------------------------------------------------------------------------------

7.10    Notice. Notice of each meeting of the Board of Managers, in writing or
by electronic mail, stating the place, day and hour of the meeting, shall be
given to each Manager at least 48 hours before the time at which the meeting is
to be held. The notice or waiver of notice of any special or regular meeting of
the Board of Managers does not need to specify the business to be transacted or
the purpose of the meeting.
7.11    Waiver. Whenever any notice is required to be given to a Manager under
the provisions of this Agreement, a waiver thereof in writing signed by the
Manager, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Attendance of a Manager at any meeting
of the Board of Managers shall constitute waiver of notice of such meeting by
the Manager, except where the Manager attends a meeting for the express purpose
of stating its objection to the transaction of any business because the meeting
is not lawfully called or convened.
7.12    Quorum. One or more Manager(s) representing a majority of the votes of
all Managers shall constitute a quorum necessary for the transaction of business
at any regular or special meeting of the Board of Managers. If less than a
quorum is present, those Managers present may adjourn the meeting from time to
time until a quorum shall be present.
7.13    Compensation. The Board of Managers may fix the compensation, if any, of
Managers who are not employees of the Company. Managers shall also be entitled
to reimbursement for actual expenses incurred in attending meetings of the Board
or in connection with other business of the Company.
7.14    Authority of Board of Managers. Subject to the provisions of this
Agreement that require the consent or approval of one or more Members, the Board
of Managers shall have the exclusive power and authority to manage the business
and affairs of the Company and to make all decisions with respect thereto.
Except as otherwise expressly provided in this Agreement, the Board or Persons
designated by the Board, including officers and agents appointed by the Board,
shall be the only Persons authorized to execute documents which shall be binding
on the Company. To the fullest extent permitted by Delaware law, but subject to
any specific provisions hereof granting rights to Members, the Board shall have
the power to perform any acts, statutory or otherwise, with respect to the
Company or this Agreement, which would otherwise be possessed by the Members
under Delaware law, and the Members shall have no power whatsoever with respect
to the management of the business and affairs of the Company. All decisions and
other matters concerning the computation and allocation of items of income,
gain, loss, deduction, and credit among the Members, and accounting procedures
not specifically and expressly provided for by the terms of this Agreement,
shall be determined by the Board of Managers in good faith. Any determination
made pursuant to this Section 7.14 by the Board of Managers shall be conclusive
and binding on all Members, but subject to written objection and legal action
challenging the decision based on lack of good faith. The power and authority
granted to the Board hereunder shall include all those necessary, convenient or
incidental for the accomplishment of the purposes of the Company and shall
include the power to make all decisions with regard to the management,
operations, assets, financing and capitalization of the Company, including
without limitation, the power and authority to undertake and make decisions
concerning (in each case subject to the terms, conditions, and

--------------------------------------------------------------------------------

special approval requirement of this Agreement): (a) hiring and firing
employees, attorneys, accountants, brokers, investment bankers and other
advisors and consultants, (b) entering into leases for real or personal
property, (c) opening bank and other deposit accounts and operations thereunder,
(d) purchasing, constructing, improving, developing and maintaining real
property, (e) purchasing insurance, goods, supplies, equipment, materials and
other personal property, (f) borrowing money, obtaining credit, issuing notes,
debentures, securities, equity or other interests of or in the Company and
securing the obligations undertaken in connection therewith with mortgages on,
pledges of and security interests in all or any portion of the real or personal
property of the Company, (g) making investments in or the acquisition of
securities of any Person, (h) giving guarantees and indemnities, (i) entering
into contracts or agreements, whether in the ordinary course of business or
otherwise, (j) mergers with or acquisitions of other Persons, (k) dissolution,
(1) the sale or lease of all or any portion of the assets of the Company, (m)
forming subsidiaries or joint ventures, (n) compromising, arbitrating, adjusting
and litigating claims in favor of or against the Company and (o) all other acts
or activities necessary, convenient or incidental for the accomplishment of the
purposes of the Company including any and all actions that the Company may take
as described in Section 2.6.
7.15    Reliance by Third Parties. Any person or entity dealing with the Company
or the Members may rely upon a certificate signed by a Manager as to: (a) the
identity of the Members, (b) the existence or non-existence of any fact or facts
which constitute a condition precedent to acts by Members or are in any other
manner germane to the affairs of the Company, (c) the Persons which are
authorized to execute and deliver any instrument or document of or on behalf of
the Company, (d) the authorization of any action by or on behalf of the Company
by the Board or any officer or agent acting on behalf of the Company or (e) any
act or failure to act by the Company or as to any other matter whatsoever
involving the Company or the Members.
8.    DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS
8.1    Officers, Agents. The Board of Managers by vote or resolution shall have
the power to appoint officers and agents to act for the Company with such
titles, if any, as the Board deems appropriate and to delegate to such officers
or agents such of the powers as are granted to the Board hereunder, including
the power to execute documents on behalf of the Company, as the Board may in its
sole discretion determine; provided, however, that no such delegation by the
Board shall cause the Persons constituting the Board of Managers to cease to be
the “managers” of the Company within the meaning of the Act. The officers so
appointed may include persons holding titles such as Chairman, Chief Executive
Officer, President, Chief Financial Officer, Executive Vice President, Chief
Accounting Officer, Vice President, and Secretary. Unless the authority of the
officer in question is limited or specified in the document appointing such
officer or in such officer’s employment agreement or is otherwise specified or
limited by the Board, any officer so appointed shall have the same authority to
act for the Company as a corresponding officer of a Delaware corporation would
have to act for a Delaware corporation in the absence of a specific delegation
of authority and as more specifically set forth in this Article 8; provided,
however, that without the required consent pursuant to Section 6.6 no officer
shall take any action for which the consent of certain Members is required
thereunder; and provided, further, that without the required consent pursuant to
Section 8.12 no officer shall take any action for which consent is required
thereunder.

--------------------------------------------------------------------------------

8.2    Election. The officers may be elected by the Board of Managers at their
first meeting or at any other time. At any time or from time to time the Board
may delegate to any officer their power to elect or appoint any other officer or
any agents. Officers must be natural persons.
8.3    Tenure. Each officer shall hold office until its respective successor is
chosen and qualified unless a different period shall have been specified by the
terms of its election or appointment, or in each case until he or she sooner
dies, resigns, is removed or becomes disqualified. Each agent shall retain its
authority at the pleasure of the Board of Managers, or the officer by whom he or
she was appointed or by the officer who then holds agent appointive power.
8.4    Chairman of the Board of Managers, Chief Executive Officer, President and
Vice President. The Chairman of the Board of Managers, if any, shall have such
duties and powers as shall be designated from time to time by the Board of
Managers. Subject to the terms and conditions of this Agreement, the Chief
Executive Officer shall have direct and general charge and supervision of all
business and administrative operations of the Company and all other such duties,
responsibilities authority and privileges as are set forth in his employment
agreement, if any, as amended from time to time, in addition to those duties,
responsibilities, authority and privileges as are delegated to him by the Board
or that a Chief Executive Officer of a Delaware corporation would have in
respect of a Delaware corporation in the absence of a specific delegation of
such duties, responsibility, authority and privileges. The Chief Executive
Officer shall also perform such other duties that may be assigned by the Board
to the extent consistent with this Agreement and his employment agreement, if
any, as amended from time to time. The President and any Vice Presidents shall
have duties as shall be designated from time to time by the Chief Executive
Officer or by the Board of Managers.
8.5    Chief Financial Officer. Unless the Board of Managers otherwise
specifies, the Chief Financial Officer of the Company shall be in charge of its
funds and valuable papers, and shall have such other duties and powers as may be
designated from time to time by the Chief Executive Officer or the Board of
Managers. If no Chief Accounting Officer is elected, the Chief Financial Officer
shall, unless the Board of Managers otherwise specifies, also have the duties
and powers of the Chief Accounting Officer.
8.6    Chief Accounting Officer. If a Chief Accounting Officer is elected, the
Chief Accounting Officer shall, unless the Board of Managers or the Chief
Executive Officer otherwise specifies, be the chief accounting officer of the
Company and be in charge of its books of account and accounting records, and of
its accounting procedures. The Chief Accounting Officer shall have such other
duties and powers as may be designated from time to time by the Chief Executive
Officer or the Board of Managers.
8.7    Secretary and Assistant Secretaries. The Secretary shall record all
proceedings of the Members and the Board of Managers in a book or series of
books to be kept therefor and shall file therein all actions by written consent
of the Board. In the absence of the Secretary from any meeting, an Assistant
Secretary, or if no Assistant Secretary is present, a temporary secretary chosen
at the meeting, shall record the proceedings thereof. The Secretary shall keep
or cause to be kept records, which shall contain the names and record addresses
of all Members. The Secretary shall have such other duties and powers as may
from time to time be designated by the Board of Managers,

--------------------------------------------------------------------------------

the Chair of the Board of Managers or the Chief Executive Officer. Any Assistant
Secretaries shall have such duties and powers as shall be designated from time
to time by the Board of Managers, the Chair of the Board of Managers, the Chief
Executive Officer or the Secretary.
8.8    Vacancies. If the office of any officer becomes vacant, the Board of
Managers may choose a successor. Each such successor shall hold office for the
unexpired term, and until its successor is chosen and qualified or in each case
until he or she sooner dies, resigns, is removed or becomes disqualified.
8.9    Resignation and Removal. The Board of Managers may at any time remove any
officer either with or without cause. The Board may at any time terminate or
modify the authority of any agent. Any officer may resign at any time by
delivering its resignation in writing to the Chair of the Board, the Chief
Executive Officer or the Secretary or to a meeting of the Board. Such
resignation shall be effective upon receipt unless specified to be effective at
some other time, and without in either case the necessity of its being accepted
unless the resignation shall so state.
8.10    Compensation. Officers shall receive such compensation as may be
determined from time to time by resolution of the Board of Managers or as
otherwise provided in a written employment agreement.
8.11    Delegation. Unless prohibited by a resolution of the Board of Managers,
an officer elected or appointed by the Board may, upon ten (10) Business Days
prior written notice to the Board of Managers, delegate in writing some or all
of the duties and powers of such person’s management position to other persons.
An officer who delegates the duties or powers of an office remains subject to
the standard of conduct for an officer with respect to the discharge of all
duties and powers so delegated.
8.12    Certain Actions Requiring Board of Manager Consent. Notwithstanding any
delegation of the Board of Managers’ authority to any officer pursuant to the
foregoing provisions of this Article 8 and notwithstanding any other provision
of this Agreement or any employment agreement between such officer and the
Company, the power to take the following actions shall be vested exclusively in
the Board of Managers (subject to Section 6.6), unless the Board gives its
express prior consent thereto:
(a)    Entering into any contract, agreement or arrangement with any Person
(including with accountants, investment bankers or consultants) where the
aggregate expenditure of the Company with respect to any such Person in any
Fiscal Year will or is reasonably likely to exceed $1,000,000, excluding those
expenditures in the ordinary course of business or that are contemplated in the
annual budget approved by the Board.
(b)    Entering into any agreement for the borrowing of money (whether in the
public or private markets), obtaining credit (other than trade credit in the
normal course of business) or amending in any material respect any of the terms
and conditions of any of the Credit Documents.
(c)    Issuances of additional Units of the Company.

--------------------------------------------------------------------------------

(d)    Securing any obligations of the Company with any of its assets.
(e)    Distributions of cash (or other Company assets) to Members.
(f)    Acquisitions, disposals or sales of properties or assets (whether
effected by merger, sale of assets, lease or equity exchange or otherwise),
other than in the ordinary course of business or as contemplated in the annual
budget approved by the Board, and other than in any transaction involving less
than $1,000,000.
(g)    Adoption of or changes in the annual budgets which shall be prepared by
the officers of the Company in detail reasonably satisfactory to, and approved
by, the Board, and which shall be consistent with the format used by the Company
for preparation of its annual and quarterly financial statements.
(h)    Making unbudgeted expenditures of $1,000,000 or more in any Fiscal Year.
(i)    Approval of any Succession Plan or changes or amendments of the
Succession Plan.
(j)    Hiring, firing, promotion or demotion of any officer on the Senior
Management Team or the Chief Financial Officer.
(k)    Termination and hiring of general legal counsel for the Company and the
hiring of special legal counsel.
(l)    Approval of the Company’s expense reimbursement policies, to the extent
relating to members of the Senior Management Team, and the Company’s currency or
securities hedging and insurance policies.
(m)    The formation of or investment in any Subsidiaries and any agreements
relating thereto, including without limitation any agreements with joint
venturers, partners or co-investors.
(n)    The approval of any employment (or similar) contract or agreement under
which the obligations of the Company exceed (or are expected to exceed)
$1,000,000 over the term of such contract or agreement or exceed (or are
expected to exceed) $333,333 in any Fiscal Year.
(o)    Initiating, revising or eliminating any management bonus program.
(p)    Making any material public announcement outside the normal course of
business, unless the making of such public announcement is: (i) necessary to
prevent a material adverse effect on the business of the Company or is otherwise
required by applicable law; or (ii) deemed necessary and appropriate by the
Senior Management Team to avoid an imminent public health danger.
(q)    Approving all new sites for office space, plants or other operations

--------------------------------------------------------------------------------

and of associated capital expenditures, other than those contemplated in the
annual budget approved by the Board.
(r)    Indemnifying any officer, manager, employee or agent of the Company or
its Subsidiaries on behalf of the Company or its Subsidiaries.
(s)    Initiating or settling any litigation where the resulting loss or damage
(plus any costs, including attorneys’ fees) will or could reasonably be
anticipated to exceed $1,000,000.
9.    BOOKS, RECORDS, ACCOUNTING AND REPORTS
9.1    Books and Records. The books and records of the Company shall reflect all
the Company’s transactions and shall be appropriate and adequate for the
Company’s business. The Company shall maintain at its principal office or such
other office as the Board of Managers shall determine all of the following:
(a)    A current list of the full name and last known business or residential
address of each Member and Manager;
(b)    information regarding the amount of cash and a description and statement
of the agreed value of any other property or services contributed by each Member
and which each Member has agreed to contribute in the future, and the date on
which each Member became a Member of the Company;
(c)    A copy of the Certificate and this Agreement, including any amendments to
either thereof, together with executed copies of any powers of attorney pursuant
to which the Certificate, this Agreement or any amendments have been executed;
(d)    Copies of the Company’s federal, state and local income tax or
information returns and reports;
(e)    The audited financial statements of the Company; and
(f)    The Company’s books and records.
9.2    Delivery to Member, Inspection; etc. Upon the request of any Member for
any purpose reasonably related to such Member’s Interest, the Board of Managers
shall allow the Member and its designated representatives or agents, upon at
least two (2) Business Days prior written notice to the Board and during
reasonable business hours, to examine the Company’s books and records for such
purpose at the Member’s sole cost and expense. A Member requesting such an
examination of the Company’s books and records may also request, and the Board
shall endeavor to cause, that Managers, members of the Senior Management Team,
and the independent certified public accountants for the Company be made
available to discuss such books and records. In addition, each Member shall have
the right to obtain from the Company such other information regarding the
Company’s affairs and financial condition as is just and reasonable. The
foregoing

--------------------------------------------------------------------------------

rights shall be subject to such reasonable standards as may be established by
the Board of Managers from time to time. The rights and privileges set forth in
this Section 9.2 shall not apply (a) to a Member whose Governance Rights have
terminated pursuant to Section 3.5 hereof, (b) to any assignee of a Member
except to the extent required by the Act, or (c) in any event to any Member who
is employed by, retained by, Affiliated with or Controlled by a Competing
Business at the time of request or examination.
9.3    Accounting; Fiscal Year. The Company shall use the accrual method of
accounting in preparing its financial reports and for tax purposes and shall
keep its books and records accordingly. The Board of Managers may, without any
further consent of the Members (except as specifically required by the Code),
apply for IRS consent to, and otherwise effect a change in, the Company’s Fiscal
Year.
9.4    Reports.
(a)    In General. The Chief Financial Officer of the Company shall be
responsible for causing the preparation of financial reports of the Company and
the coordination of financial matters of the Company with the Company’s
accountants.
(b)    Periodic and Financial Reports. The Company shall maintain and provide to
each Member upon request, the financial statements listed in clauses (i) and
(ii) below, prepared, in each case (other than Capital Contributions, Profits
and Losses and other allocations, distributions and Capital Accounts with
respect to Member’s Capital Accounts, which shall construed, determined and
reported to Members in accordance with this Agreement) in accordance with GAAP.
(i)    As soon as practicable following the end of each Fiscal Year (and in any
event not later than ninety (90) days after the end of such Fiscal Year), a
balance sheet of the Company as of the end of such Fiscal Year and the related
statements of operations, Members’ Capital Accounts and changes therein, and
cash flows for such Fiscal Year, together with appropriate notes to such
financial statements, all of which shall be audited and certified by the
Company’s accountants, and in each case, to the extent the Company was in
existence, setting forth in comparative form the corresponding figures for the
immediately preceding Fiscal Year.
(ii)    As soon as reasonably practicable following the end of each of the first
three fiscal quarters of each Fiscal Year and following the end of each of the
first eleven (11) fiscal months of each Fiscal Year (and in any event not later
than forty-five (45) days after the end of such fiscal quarter or fiscal month,
as the case may be), an unaudited balance sheet of the Company as of the end of
such fiscal quarter or fiscal month, as the case may be, and the related
unaudited statements of operations and cash flows for such fiscal quarter or
fiscal month, as the case may be, and for the Fiscal Year to date, in each case,
to the extent the Company was in existence, setting forth in comparative form
the corresponding figures for the prior Fiscal Year’s fiscal quarter or fiscal
month, as the case may be, and the fiscal quarter or fiscal month, as the case
may be, just completed.

--------------------------------------------------------------------------------

(c)    Other Reports. The Board of Managers shall cause to be delivered promptly
to Members such other information that is customarily provided the shareholders
or members, such as reports of adverse developments, management letters,
communications with Members of Managers, press releases and registration
statements.
9.5    Filings. At the Company’s expense the Board of Managers shall cause the
income tax returns for the Company to be prepared and timely filed with the
appropriate authorities and to have prepared and to furnish to each Member such
information with respect to the Company (including without limitation a Schedule
setting forth such Member’s distributive share of the Company’s income, gain,
loss, deduction and credit as determined for federal income tax purposes) as is
necessary to enable such Member to prepare such Member’s federal and state
income tax returns. The Board of Managers, at the Company’s expense, shall also
cause to be prepared and timely filed, with appropriate federal and state
regulatory and administrative authorities, all reports required to be filed by
the Company with those entities under then current applicable laws, rules and
regulations.
9.6    Non-Disclosure.
9.6.1    Each Member agrees that, except as otherwise consented to by the Board
of Managers, all non-public information furnished to such Member pursuant to
this Agreement or otherwise regarding the Company or its business that is not
generally available to the public (“Confidential Information”) will be kept
confidential and will not be disclosed by such Member, or by any of such
Member’s agents, representatives or employees, in any manner, in whole or in
part, except that (a) each Member shall be permitted to disclose such
Confidential Information to those of such Member’s agents, representatives and
employees who need to be familiar with such information in connection with such
Member’s investment in the Company and who are charged with an obligation of
confidentiality, (b) each Member shall be permitted to disclose such
Confidential Information to such Member’s partners and equity holders so long as
they agree to keep such information confidential on the terms set forth herein,
(c) each Member shall be permitted to disclose Confidential Information to the
extent required by law, so long as such Member shall have first provided the
Company a reasonable opportunity to contest the necessity of disclosing such
information and (d) each Member shall be permitted to disclose Confidential
Information to the extent necessary for the enforcement of any right of such
Member arising under this Agreement. Notwithstanding the foregoing, each Member
(and each employee, representative or other agent of the Member) may disclose to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to the Member relating to such tax
treatment and tax structure.
9.6.2    Each Member agrees that it shall be liable for any breach or violation
of the provisions of Section 9.6.1 by any of its respective Affiliates (other
than the Company). The covenants and undertakings contained in Section 9.6.1
relate to matters which are of a special, unique and extraordinary character and
a violation of any of the terms of Section

--------------------------------------------------------------------------------

9.6.1 will cause irreparable injury to the Company, the amount of which will be
impossible to estimate or determine and which cannot be adequately compensated.
Accordingly, the remedy at law for any breach of Section 9.6.1 may be
inadequate. Therefore, notwithstanding anything to the contrary, the Company
shall be entitled to an injunction, restraining order or other equitable relief
from any court of competent jurisdiction in the event of any breach of any
provision of Section 9.6.1 without the necessity of proving actual damages or
posting any bond whatsoever. The rights and remedies provided by Section 9.6.1
are cumulative and in addition to any other rights and remedies which the
Company may have hereunder or at law or in equity.
9.6.3    Each Member is aware that (i) Leucadia is an “issuer” of securities
under United States securities laws and (ii) that United States securities laws
prohibit any individual who has received from an issuer or any of its Affiliates
(including with respect to Leucadia, the Company) any material, non-public
information regarding such issuer or any of its Affiliates from purchasing or
selling securities of such issuer or from communicating such information to any
other individual under circumstances in which it is reasonably foreseeable that
such individual is likely to purchase or sell securities of such issuer. As a
consequence of its respective investments in the Company, each Member will from
time to time receive confidential information concerning the Company that will
constitute material, non-public information concerning Leucadia. Each Member
acknowledges this prohibition and agrees to advise its respective Affiliates of
this prohibition.
9.7    Restrictions on Receipt. The rights of Members to receive reports or to
request information pursuant to this Article 9 shall be subject to Section 3.5.
10.    TAX MATTERS MEMBER
10.1    Tax Matters Member. The Board of Managers shall designate a qualifying
Member to act as the tax matters partner within the meaning of and pursuant to
Regulations Sections 301.6231(a)(7)-1 and -2 or any similar provision under
state or local law; provided, however, that the Tax Matters Member shall not
have any right to settle or compromise any material matter raised by the IRS
without the approval of the Board of Managers, and the other Members shall be
kept informed of, and shall be given an opportunity to discuss with the Tax
Matters Member, all such matters which the Tax Matters Member deems to be
material; provided, however, that if a tax settlement proposed by the Tax
Matters Member (A) involves an income inclusion and/or a denial of deduction for
the Company that in the aggregate exceeds $10 million and (B) relates to (i) a
taxable period that includes the Effective Date or begins on or after the
Effective Date or (ii) any other taxable period of the Company that could have
an effect on Leucadia (including for this purpose an effect that occurs in a
later taxable period), then such proposed settlement shall be subject to each
Member’s review and consent, which consent shall not be unreasonably withheld,
conditioned or delayed. With respect to tax settlements in respect of a tax
period of the Company ending prior to the Effective Date that is not described
in clause (B)(ii) of the preceding sentence and as to which USPB is the Tax
Matters Member, no approval of the Members is required. In the event that the
consent of a Member is required and such Member does not consent to such
proposed settlement (a “Non-Consenting Member”), the Non-Consenting Member shall
indemnify and hold harmless each other

--------------------------------------------------------------------------------

Member on an after tax basis to the extent that the final outcome of the tax
controversy for a Member is more adverse than the proposed settlement
(including, without limitation, for this purpose the amount and timing of
utilization of a Member’s net operating losses and a Member’s share of any costs
and expenses incurred by the Company in connection with such controversy
occurring after the proposed settlement date). Unless and until another Member
is designated as the tax matters partner by the Board, Leucadia shall be the tax
matters partner of the Company and in such capacity is referred to as the “Tax
Matters Member”.
10.2    Indemnity of Tax Matters Member. The Company and/or National shall
indemnify and reimburse the Tax Matters Member for all expenses (including legal
and accounting fees) incurred as Tax Matters Member pursuant to this Article 10
in connection with any administrative or judicial proceeding with respect to the
tax liability of the Members attributable to their respective interests in the
Company.
10.3    Tax Returns. Unless otherwise agreed by the Board of Managers, all
returns of the Company shall be prepared by the Company’s independent certified
public accountants.
10.4    Tax Elections. The Board of Managers shall, without any further consent
of the Members being required (except as specifically required herein), cause
the Company to make any and all elections for federal, state, local, and foreign
tax purposes including, without limitation, any election, if permitted by
applicable law: (i) to make the election provided for in Code Section
6231(a)(1)(B)(ii) or take any other action necessary to cause the provisions of
Code Sections 6221 through 6231 to apply to the Company (ii) to take any action
necessary or appropriate to continue the election made by the Partnership
pursuant to Code Section 754 as in effect on the Effective Date, including
making a new or a protective Section 754 election, to ensure that such Section
754 election is and remains effective and that the Section 754 election is not
revoked without the consent of all Members, and to adjust the basis of Property
pursuant to Code Sections 734(b) and 743(b), or comparable provisions of state,
local or foreign law, in connection with Transfers of Interests and Company
distributions; (iii) to extend the statute of limitations for assessment of tax
deficiencies against the Members with respect to adjustments to the Company’s
federal, state, local or foreign tax returns; and (iv) to the extent provided in
Code Sections 6221 through 6231 and similar provisions of federal, state, local,
or foreign law, to represent the Company and the Members before taxing
authorities or courts of competent jurisdiction in tax matters affecting the
Company or the Members in their capacities as Members, and to file any tax
returns and execute any agreements or other documents relating to or affecting
such tax matters, including agreements or other documents that bind the Members
with respect to such tax matters or otherwise affect the rights of the Company
and the Members.
10.5    Tax Information. Necessary tax information shall be delivered to each
Member as soon as practicable after the end of each Fiscal Year of the Company
but not later than five (5) months after the end of each Fiscal Year.
Notwithstanding anything herein to the contrary, the Tax Matters Member shall,
upon receipt of notice from the IRS, give notice of an administrative proceeding
with respect to the Company to all Members in accordance with, and as if such
Members were each a “notice partner” pursuant to, Section 6231(a)(8) of the
Code.
11.    TRANSFER OF INTERESTS

--------------------------------------------------------------------------------

11.1    Restricted Transfer. A Member may not Transfer its Units unless such
Transfer is in compliance with the provisions of this Agreement and unless that
Member (in its capacity as a member of National) Transfers its same percentage
of National Units to the same transferee, except that Leucadia and its Permitted
Transferees shall be permitted to Transfer their respective Units to a Permitted
Transferee without also Transferring their respective National Units to the same
Permitted Transferee. Units that are Transferred by Leucadia to a Permitted
Transferee may only be held by the Permitted Transferee if the entity continues
to meet the definition of Permitted Transferee under Section 11.2. If a
Permitted Transferee ceases to meet the definition of Permitted Transferee, the
Units shall be Transferred to Leucadia or another Permitted Transferee. Except
for Transfers pursuant to Section 11.2 to a Permitted Transferee and pursuant to
Section 12.1, 12.2, 12.3 or 12.5, no Member shall Transfer all or any part of
its Units, or the economic or other rights that comprise such Member’s Interest,
unless such Transfer is first approved by the Board of Managers, which approval
may be granted or withheld in the sole discretion of the Board of Managers.
Notwithstanding the foregoing sentence and any other provisions of this
Agreement, neither Leucadia nor USPB shall Transfer all or any part of its
Units, or the economic or other rights that comprise such Member’s Interest,
other than, in the case of Leucadia, to a Permitted Transferee (to which
transfer the Applicable Holding Period shall not apply), prior to expiration of
the Applicable Holding Period without the consent of the other. In no event will
a Member other than Leucadia or its Permitted Transferees be permitted to
Transfer all or any of its Units, or all or any part of the economic or other
rights that comprise such Member’s Interest, to a Competing Business. The
Company shall maintain a record of the ownership of Units which shall,
initially, be as set forth on Exhibit 3.1 and which shall be amended from time
to time to reflect permitted Transfers of ownership of Units. Subject to
restrictions on the transferability of Units as set forth herein, Units shall be
Transferred by delivery to the Company of an instruction by the registered owner
of a Unit requesting registration of Transfer of such Units and the recording of
such Transfer in the records of the Company.
11.2    Permitted Transferees. Subject to Sections 11.3 and 11.4, a Member shall
be entitled to Transfer all or any portion of such Member’s Units to a direct or
indirect Subsidiary of the Member, or in the case of a Member that is a
Subsidiary of Leucadia, to another Subsidiary of Leucadia, holding the Units
being Transferred (such Subsidiary referred to as a “Permitted Transferee”). In
no event shall all or any part of a Unit be Transferred to a minor or
incompetent except in trust or pursuant to the Uniform Gifts to Minors Act.
11.3    Transfer Requirements. No Person to whom any of a Member’s Units are
Transferred (including a Permitted Transferee) shall be admitted to the Company
as a Member (as limited under certain circumstances in accordance with Section
11.9) unless the following conditions are satisfied or such conditions are
waived by the Board of Managers.
(a)    A duly executed written instrument of Transfer is provided to the Board,
specifying the Units being Transferred and setting forth the intention of the
Member effecting the Transfer that the transferee succeed to a portion or all of
such Member’s Units;
(b)    an opinion of responsible counsel (who may be counsel for the

--------------------------------------------------------------------------------

Company), reasonably satisfactory in form and substance to the Board to the
effect that:
(i)    such Transfer would not violate the Securities Act or any state
securities or blue sky laws applicable to the Company or the Interest to be
Transferred;
(ii)    such Transfer would not cause the Company to be considered a publicly
traded partnership under Section 7704(b) of the Code;
(iii)    such Transfer would not cause the Company to lose its status as a
partnership for federal income tax purposes; and
(iv)    such Transfer would not cause a termination of the Company for federal
income tax purposes.
(c)    The Member effecting the Transfer and the transferee execute any other
instruments that the Board of Managers deems reasonably necessary or desirable
for admission of the transferee, including the written acceptance by the
transferee of this Agreement and such transferee’s agreement to be bound by and
comply with the provisions hereof and execution and delivery to the Board of a
special power of attorney as provided in Section 18.3; and
(d)    The Member effecting the Transfer or the transferee pays to the Company a
transfer fee in an amount sufficient to cover the reasonable expenses incurred
by the Company in connection with the admission of the transferee.
11.4    Concurrent Transfer with National Units. Concurrently with the Transfer
(whether pursuant to Section 11.2, 12.1, 12.2, 12.3 or 12.5 of the National
Restated LLC Agreement) by any Member (in its capacity as a member of National)
of all or any portion of such Member’s National Units, such Member shall
Transfer all or the same percentage of the Units held by such Member to the
transferee of the National Units, it being understood that the Units and the
National Units shall only be Transferred together to the same transferee, except
that Leucadia may transfer the National Units or the Units separate from each
other to a Permitted Transferee. As a result, the Percentage Interest (in the
Company) of any Member (either as transferor or transferee in respect of a
Transfer) shall at all times be the same as such Member’s National Percentage
Interest; provided, that, the Percentage Interest (in the Company) of Leucadia
and its Permitted Transferees shall be aggregated together, and the National
Percentage Interest of Leucadia and its Permitted Transferees shall also be
aggregated together, for the purposes of this Section 11.4.
11.5    Consent. Subject to Section 11.9, each Member hereby agrees that upon
satisfaction of the terms and conditions of this Article 11 with respect to any
proposed Transfer, the Person proposed to be such transferee may be admitted as
a Member.
11.6    Withdrawal of Member. If a Member Transfers all of its Units pursuant to
Section 11.1 and the transferee of such interest is admitted as a Member
pursuant to Section 11.3 (whether or not such Member’s status is limited
pursuant to Section 11.9), such transferee shall be admitted

--------------------------------------------------------------------------------

to the Company as a Member effective on the effective date of the Transfer or
such other date as may be specified when the transferee is admitted and,
immediately following such admission, the transferor Member shall cease to be a
Member of the Company. Upon the transferor Member’s withdrawal from the Company,
the withdrawing Member shall not be entitled to any Distributions, or any other
rights associated with an Interest in the Company, from and after the date of
such withdrawal or Transfer.
11.7    Noncomplying Transfers Void. Any Transfer in contravention of this
Article 11 shall be void and of no effect, and shall not bind nor be recognized
by the Company.
11.8    Amendment of Exhibit 3.1. In the event of the admission of any
transferee as a Member of the Company, the Board of Managers shall promptly
amend Exhibit 3.1 to reflect such Transfer or admission, as the case may be, and
it shall deliver promptly to each Member a copy of such amended Exhibit 3.1.
11.9    Limited Interests. If the Interests with respect to Units held by a
Member have been limited as required by Section 3.5 and such Member shall wish
to Transfer, or shall have Transferred, Units in accordance with this Article
11, the limitations imposed by Section 3.5 on such Interests shall be removed
only with the consent of the Board of Managers.
12.    FIRST OFFER; TAG-ALONG, TAKE-ALONG
RIGHTS; LIQUIDITY OPTION
12.1    Offers to Leucadia.
12.1.1    Right of First Offer/Refusal. If, after the Applicable Holding Period,
any Member other than Leucadia or its Permitted Transferees (for purposes of
this Section 12.1, the “Selling Member”) wishes to Transfer all or any portion
of its Units, whether on its own initiative or in response to a bona fide offer
from any Person, it shall give written notice (the “Notice of Sale”) to Leucadia
(with a copy to the other Members) of the Units subject to such proposed
Transfer (the “Offered Units”), the proposed offer or sale price (subject to
Section 12.1.5), the terms of the proposed Transfer and the name and address of
the proposed transferee (if applicable); provided, however, that no proposed
transferee may be a Competing Business or Control a Competing Facility. The
receipt of the Notice of Sale by Leucadia shall constitute an offer by the
Selling Member to sell the Offered Units to Leucadia. Such offers, unless
revoked by written notice given by the Selling Member to Leucadia prior to
acceptance by Leucadia shall remain outstanding for a period of ten (10)
Business Days after receipt of the Notice of Sale by Leucadia (the “Offer
Period”). Leucadia may accept such offer as to all of the Offered Units by
giving written notice to the Selling Member (with a copy to the other Members)
(a “Notice of Purchase”) of its intention to purchase such Offered Units at the
same price and on the same terms specified in the Notice of Sale. A Notice of
Sale under this Section 12.1.1 is not effective unless and until the Selling
Member (in its capacity as a member of National) delivers a Notice of Sale under
Section 12.1 of the National Restated LLC Agreement for the same percentage of
National Units as is the subject of the Notice of Sale under this Section
12.1.1.
12.1.2    Closing. If Leucadia gives a Notice of Purchase for the Offered Units

--------------------------------------------------------------------------------

pursuant to this Section 12.1 (which shall also automatically and without
further action by Leucadia constitute a Notice of Purchase for the Offered Units
under the National Restated LLC Agreement), the closing of the purchase by
Leucadia of the Offered Units shall take place as soon as reasonably practicable
and in no event later than 60 days after the date of such Notice of Purchase or
such longer period of time as may be required to obtain final regulatory
approval, which Leucadia and the Selling Member agree to use their respective
commercially reasonable efforts to obtain, at the principal office of the
Company, or at such other time and location as the parties to such purchase may
mutually determine at the same price and on terms identical in all material
respects to the terms as specified in the Notice of Sale.
12.1.3    Transfer. If, at the close of the Offer Period, Leucadia has not given
a Notice of Purchase for all of the Offered Units, or if payment therefor has
not been made within 60 days (or such longer period of time as may be required
to obtain any final regulatory approvals, which Leucadia and such Selling Member
agree to use their respective commercially reasonable efforts to obtain) after
receipt of the Notice of Purchase (or such longer period as authorized under
Section 12.1.2) from Leucadia, the Selling Member shall have 90 days (the
conclusion of such period, the “Final Transfer Date”) in which to Transfer the
Offered Units to the purchaser specified in the Notice of Sale (so long as such
purchaser is the same Person as shall be acquiring the Selling Member’s National
Units), if one was specified, at a price not less than 100% of the price
specified in the Notice of Sale and on terms and conditions not materially more
favorable to the transferee than the terms and conditions specified in the
Notice of Sale; provided, however, that the identity of the transferee must be
reasonably satisfactory to the Board.
12.1.4    New Notice of Sale Required if Reduction in Price. If (a) after the
close of the Offer Period and prior to the consummation of the Transfer
permitted by Section 12.1.3, the Selling Member wishes to Transfer the Offered
Units at a price that is lower than 100% of the price stated in the Notice of
Sale or on terms and conditions materially more favorable to the transferee than
the price and other terms and conditions contained in the Notice of Sale or the
identity of the proposed transferee shall change, or (b) the Selling Member
shall not have completed the proposed Transfer on or before the Final Transfer
Date, then the Notice of Sale shall be null and void, and the Selling Member
shall be required to separately comply with the provisions of this Section 12.1
(including re-offering the Offered Units to Leucadia on such new terms and
conditions, if applicable.)
12.1.5    Remain Subject. Units transferred pursuant to this Section 12.1 shall
remain subject to the terms of this Agreement (including this Section 12.1), and
such Transfers shall be subject to Section 11.3.
12.1.6    Right to Delegate. Leucadia shall have the right to delegate all or
part of its rights and obligations pursuant to this Section 12.1 to any
Permitted Transferee or to the Company; provided, however, that in the event
that after any such delegation from Leucadia to such Permitted Transferee or the
Company, such Permitted Transferee or the Company fails to perform its
obligations hereunder in accordance with the provisions of

--------------------------------------------------------------------------------

this Section 12.1, Leucadia shall be responsible to perform and complete such
Permitted Transferee’s or the Company’s obligations contained in this Section
12.1.
12.2    Tag-Along Rights.
12.2.1    Tag-Along Right. With respect to any proposed Transfer before or after
the Applicable Holding Period (for purposes of this Section 12.2, a “Sale”) by
Leucadia (or its Permitted Transferees) as the Seller (for purposes of this
Section 12.2, the “Initiating Seller”) of Units held by it (each such
percentage, for purposes of this Section 12.2, a “Sale Percentage”) to a Person
other than a Permitted Transferee (for purposes of this Section 12.2, the
“Proposed Transferee”), each other Member shall have the right (the “Tag-Along
Right”) to include in the Sale a number of Units equal to the Sale Percentage of
the total number of Units held by such other Member (for purposes of this
Section 12.2, each Member so electing being referred to herein as a “Selling
Member”). Any Units purchased from a Selling Member pursuant to this Section
12.2 shall be purchased at the same price per Unit and for the same form of
consideration, and shall be purchased on the same terms and conditions, as the
Units being transferred by the Initiating Seller.
12.2.2    Notice of Proposed Sale. The Initiating Seller shall, not less than 30
days prior to a proposed Sale to which Section 12.2.1 is applicable, give
written notice to each other Member of such proposed Sale. Such notice (the
“Notice of Proposed Sale”) shall set forth: (a) the number of Units proposed to
be Transferred, (b) the name and address of the Proposed Transferee, (c) the
maximum and minimum per Unit purchase price or, if not in cash, proposed
consideration and the other principal terms and conditions of the proposed Sale,
(d) that the Proposed Transferee has been informed of the Tag-Along Right
provided for in Section 12.2.1 and has agreed to purchase Units in accordance
with the terms of this Section 12.2 and (e) that the Initiating Seller has
agreed to consummate the Sale, subject only to any required regulatory
approvals, this Section 12.2 and Article 11 of this Agreement. A Notice of
Proposed Sale delivered under this Section 12.2.2 shall not be effective unless
and until the Initiating Seller (in its capacity as a member of National)
delivers a Notice of Proposed Sale under Section 12.2.2 of the National Restated
Agreement for the same percentage of National Units as is the subject of the
Notice of Sale under this Section 12.2.2.
12.2.3    Exercise of Tag Along Right. The Tag-Along Right may be exercised by a
Selling Member by giving written notice to the Initiating Seller (the “Tag-Along
Notice”) within 15 days following such Selling Member’s receipt of the Notice of
Proposed Sale to Members (the “Tag-Along Period”). Each Member who does not
deliver a Tag-Along Notice to the Initiating Seller within the Tag-Along Period
shall be deemed to have waived all of such Member’s rights under this Section
12.2 with respect to inclusion of such Member’s Units in such proposed Sale, and
the Initiating Seller, subject to the participation of the Selling Members, if
any, shall have the right, for a 180- day period after the expiration of the
Tag-Along Period (or for such longer period of time as may be required to obtain
any final regulatory approvals, which the Initiating Seller agrees to use its
commercially reasonable efforts to obtain) to Transfer the Units specified in
the Notice of Proposed Sale to the Proposed Transferee at a per Unit purchase
price no greater than the maximum (and

--------------------------------------------------------------------------------

no less than the minimum) per Unit purchase price set forth in the Notice of
Proposed Sale and on other principal terms which are not materially more
favorable to the Initiating Seller and the Selling Members than those set forth
in the Notice of Proposed Sale. Any Tag-Along Notice delivered hereunder shall
automatically and without further action by the Member (in its capacity as a
member of National) constitute a Tag-Along Notice under Section 12.2.3 of the
National Restated LLC Agreement for the same percentage of National Units as is
the subject of the Tag Along Notice under this Section 12.2.3.
12.2.4    Default by Proposed Transferee. In the event that the Proposed
Transferee does not agree to purchase or the Proposed Transferee does not
purchase the portion of each Selling Member’s Interest specified in any
Tag-Along Notice on the same terms and conditions as specified in the applicable
Notice of Proposed Sale, then the Initiating Seller shall not be permitted to
sell its Units to the Proposed Transferee unless the Initiating Member shall
acquire from the Selling Members such of the Selling Member’s Interest as should
have been but was not purchased by the Proposed Transferee on the same terms and
conditions as set forth in Section 12.2.3.
12.2.5    Irrevocable Offer. The offer of each Selling Member contained in such
Selling Member’s Tag-Along Notice shall be irrevocable, and, to the extent such
offer is accepted, such Selling Member shall be bound and obligated to Transfer
in the proposed Sale on the same terms and conditions, as the Initiating Seller,
up to such amount of Units as such Selling Member shall have specified in such
Selling Members Tag-Along Notice; provided, however, that (a) if the principal
terms of the proposed Sale change with the result that the per Unit purchase
price shall be less than the minimum per Unit purchase price set forth in the
Notice of Proposed Sale to Members or the other principal terms shall be
materially less favorable to the Initiating Seller and the Selling Members than
those set forth in the Notice of Proposed Sale to Members, each Selling Member
shall be permitted to withdraw the offer contained in such Selling Members
Tag-Along Notice and shall be released from such Selling Member’s obligations
thereunder, (b) the Selling Members shall be obligated to sell only the Sale
Percentage of total Units held by the Selling Members equal to the percentage of
total Units being sold by the Initiating Seller and (c) if at the end of the
180th day following the date of the effectiveness of the Notice of Proposed Sale
(or for such longer period of time as may be required to obtain any final
regulatory approvals, which the Initiating Seller agrees to use its commercially
reasonable efforts to obtain) the Initiating Seller has not completed the
proposed Sale, each Selling Member shall be released from the obligations under
such Member’s respective Tag-Along Notice, any related Notice of Proposed Sale
shall be null and void, and it shall be necessary for separate such notice to be
furnished, and the terms and provisions of this Section 12.2 separately complied
with, in order to consummate such Sale pursuant to this Section 12.2.
12.2.6    Additional Compliance. If, prior to consummation, the terms of the
proposed Sale shall change with the result that the per Unit purchase price
shall be greater than the maximum per Unit purchase price set forth in any
Notice of Proposed Sale or the other principal terms shall be materially more
favorable to the Initiating Seller and the Selling Members than those set forth
in such Notice of Proposed Sale, then, unless all Members

--------------------------------------------------------------------------------

have exercised their Tag-Along Rights, such Notice of Proposed Sale shall be
null and void, and it shall be necessary for a separate such Notice of Proposed
Sale to be furnished, and the terms and provisions of this Section 12.2
separately complied with, in order to consummate such proposed Sale pursuant to
this Section 12.2.
12.3    Take-Along Rights.
12.3.1    Take-Along Right. Each Member other than Leucadia hereby agrees, if
requested by Leucadia or its Permitted Transferees (for purposes of this Section
12.3, the “Initiating Seller”) at any time after expiration of the Applicable
Holding Period (including after a Put Notice has been delivered in accordance
with Section 12.5), to Transfer for value (for purposes of this Section 12.3, a
“Sale”) the same percentage of the Units held by such Member as is being sold by
the Initiating Seller (for purposes of this Section 12.3, the “Sale
Percentages”) to a Person other than an Affiliate of the Initiating Seller (for
purposes of this Section 12.3, the “Proposed Transferee”) in the manner and on
the terms set forth in this Section 12.3 in connection with the Sale by the
Initiating Seller of the Sale Percentage of Units (and National Units) by the
Initiating Seller. For purposes of determining the Initiating Seller’s Sale
Percentage, the Initiating Seller shall aggregate Units held by Leucadia and its
Permitted Transferees.
12.3.2    Take-Along Notice. If the Initiating Seller elects to exercise its
rights under Section 12.3.1 (the “Take-Along Right”), a notice (a “Take-Along
Notice”) shall be furnished by the Initiating Seller to each Member (for
purposes of this Section 12.3, the “Selling Member”). A Take-Along Notice shall
set forth the principal terms of the proposed Sale insofar as it relates to the
Interest to be purchased from the Initiating Seller, the Sale Percentage, the
per Unit purchase price and the name and address of the Proposed Transferee. If
the Initiating Seller consummates the Sale referred to in the Take-Along Notice,
the Selling Member shall be bound and obligated to sell the appropriate
proportion of such Selling Member’s Units in the Sale on the same terms and
conditions as the Initiating Seller shall sell its Units in the Sale. If at the
end of 120 days following the date of the effectiveness of the Take-Along Notice
(or such later date as may be required to obtain any final regulatory approvals,
which the Initiating Seller agrees to use its commercially reasonable efforts to
obtain) the Initiating Seller has not completed the Sale, the Selling Member
shall be released from its obligation under the Take-Along Notice, and it shall
be necessary for a new and separate Take-Along Notice to be furnished and the
terms and provisions of this Section 12.3.2 to be separately complied with in
order to consummate such Sale pursuant to this Section 12.3, unless the failure
to complete such Sale resulted from any failure by the Selling Member to comply
in any material respect with the terms of this Section 12.3. A Take-Along Notice
delivered pursuant to Section 12.3 shall have precedence over any Put Notice or
Call Notice delivered pursuant to Section 12.5, and if the Initiating Seller
exercises its Take-Along Rights after a Put Notice or Call Notice has been
delivered under Section 12.5, all time frames in Section 12.5 shall be tolled to
accommodate such Take-Along Rights for a period not to exceed 120 days. Any
Take-Along Notice delivered under this Section 12.3.2 shall not be effective
unless and until the Initiating Seller (in its capacity as a member of National)
delivers a Take-Along Notice under Section 12.3.2 of the National Restated LLC

--------------------------------------------------------------------------------

Agreement for the same percentage of National Units as is the subject of the
Take-Along Notice under this Section 12.3.2.
12.4    Miscellaneous. The following provisions shall be applied to any Transfer
to which Section 12.2 or 12.3 applies:
12.4.1    Consideration. In the event the consideration to be paid in exchange
for the Units in the proposed Sale pursuant to Section 12.2 or Section 12.3
includes any securities and the receipt thereof by any Selling Member would
require under applicable law (i) the registration or qualification of such
securities or of any Person as a broker or dealer or agent with respect to such
securities or (ii) the provision to any Selling Member of any information other
than such information as a prudent issuer would generally furnish in an offering
made solely to Accredited Investors, the Initiating Seller shall be obligated
only to use its commercially reasonable efforts to cause such requirements to be
complied with to the extent necessary to permit such Selling Member to receive
such securities, it being understood and agreed that the Initiating Seller shall
not be under any obligation to effect a registration of such securities under
the Securities Act or similar statutes. Notwithstanding any provisions of this
Section 12.4, if use of commercially reasonable efforts by the Initiating Seller
shall not have resulted in such requirements being complied with to the extent
necessary to permit such Selling Member to receive such securities, or if
regulatory restrictions prevent a Selling Member from holding such securities
and the Initiating Seller, after using commercially reasonable efforts, is
unable to structure the transaction in a way that meets such regulatory
requirements, the Initiating Seller shall cause to be paid to such Selling
Member in lieu thereof, against surrender of the Interest which would have
otherwise been sold by such Selling Member to the Proposed Transferee in the
Sale, an amount in cash equal to the fair market value (as determined by the
Board in good faith) of the securities which such Selling Member would otherwise
receive as of the date of the issuance of such securities in exchange for
Members’ Units. The obligation of the Initiating Seller to use commercially
reasonable efforts to cause such requirements to have been complied with to the
extent necessary to permit a Selling Member to receive such securities shall be
conditioned on such Selling Member executing such documents and instruments, and
taking such other actions (including without limitation, if required by the
Initiating Seller, agreeing to be represented during the course of such
transaction by a “purchaser representative” (as defined in Regulation D) in
connection with evaluating the merits and risks of the prospective investment
and acknowledging that such Selling Member was so represented), as the
Initiating Seller shall reasonably request in order to permit such requirements
to be complied with. Unless the Selling Member in question shall have taken all
actions reasonably requested by the Initiating Seller in order to comply with
the requirements under Regulation D, such Selling Member shall not have the
right to require the payment of cash in lieu of securities under this Section
12.4.1.
12.4.2    Cooperation. Each Selling Member in a Sale pursuant to Section 12.2 or
12.3, as the case may be, whether in its capacity as such or as a Member, member
of the Board of Managers, officer or agent of the Company, or otherwise, shall
to the fullest extent permitted by law take or cause to be taken all such
actions as may be reasonably requested

--------------------------------------------------------------------------------

in order expeditiously to consummate each Sale pursuant to Section 12.2 or
Section 12.3 hereof and any related transactions, including, without limitation,
executing, acknowledging and delivering consents, assignments, waivers and other
documents or instruments; furnishing information and copies of documents; filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; and otherwise cooperating with the Initiating Seller
and the Proposed Transferee; provided, however, that the Selling Members shall
be obligated to become liable (severally and not jointly) in respect of any
representations, warranties, covenants, indemnities or otherwise to the Proposed
Transferee solely to the extent provided in the immediately following sentence.
Without limiting the generality of the foregoing, each Selling Member agrees to
execute and deliver such agreements as may be reasonably specified by the
Initiating Seller to which the Initiating Seller will also be party, including,
without limitation, agreements to (a) make individual representations as to the
title to its Interest and the power, authority and legal right to transfer such
Interest to the extent such agreements are also made by the Initiating Seller
and (b) be liable in respect of any purchase price escrow or adjustment
provisions or reduction in purchase price as may apply to Members generally
resulting from representations, warranties, covenants and indemnities in respect
of the Company to the extent that the Initiating Seller is also liable;
provided, however, that, (i) except with respect to individual representations,
warranties, covenants, indemnities and other agreements of holders of Units, the
aggregate amount of such liability shall not exceed the lesser of (a) such
Selling Member’s pro rata portion of any such liability, in accordance with such
Selling Member’s portion of the total value of Interests included in the Sale or
(b) the proceeds to such Selling Member as a result of such Sale and (ii) with
respect to individual representations, warranties, covenants, indemnities and
other agreements of holders of Interests, the aggregate amount of such liability
shall not exceed the proceeds to such Selling Member as a result of such Sale.
12.4.3    Closing. The closing of a Sale pursuant to Section 12.2 or Section
12.3 shall take place at such time and place as the Initiating Seller shall
specify by reasonable advance notice to each Selling Member. It is understood
and agreed that the Initiating Seller shall not have any liability to any other
Member arising from, relating to or in connection with any proposed transaction
which has been the subject of a Tag-Along Notice or a Take-Along Notice, whether
or not such proposed transaction is consummated, other than liability for breach
of the applicable provisions of this Agreement.
12.4.4    Remain Subject. Units transferred pursuant to Sections 12.2 and 12.3
shall remain subject to the provisions of this Agreement.
12.5    Liquidity Options.
12.5.1    Put.
(a)    Put Notice. Each of USPB, New Kleinco and NBPCo (including for the
purposes of this Section 12.5, their respective Permitted Transferees that have
become Members) may, by giving written notice (the “Put Notice”) to Leucadia at
any time during the Put Election Periods with respect to that portion of such
Member’s

--------------------------------------------------------------------------------

Units as is set forth in Section 12.5.1(b) below, elect to sell to Leucadia all
or any portion of the Units held by such Member specified in the Put Notice
(each such Member delivering a Put Notice, for purposes of this Section 12.5, a
“Putting Member”). All Units identified in a Put Notice with respect to a
particular Member shall be referred to as “Put Units”. All Put Units referred to
in a Put Notice shall be valued pursuant to the provisions of Section 12.5.3
below. Putting Members with respect to a particular Put Date are referred to
herein as the “Put Member(s)”. By delivering a Put Notice, the Putting Member is
irrevocably committing to sell to Leucadia (or the Company, as provided in
Section 12.5.4.2 below) the Put Units specified in the Put Notice. Each Member
hereby agrees to be bound by the terms of any Put Notice delivered in accordance
with this Agreement. Any Put Notice delivered under this Section 12.5.1 shall
not be effective unless and until the Putting Member (in its capacity as a
member of National) delivers a Put Notice under the National Restated LLC
Agreement for the same percentage of National Units as is the subject of the Put
Notice under this Section 12.5.1.
(b)    Put Period. Each Putting Member (together with its respective Permitted
Transferees that have become Members) shall be eligible to deliver a Put Notice
in accordance with Section 12.5.1(a)(i) with respect to up to one-third of the
Aggregate Units held by the Putting Member during the period commencing on the
five (5) year anniversary of the Closing Date and ending thirty (30) days
thereafter, (ii) with respect to up to one-third of each such Putting Member’s
Aggregate Units during the period commencing on the seven (7) year anniversary
of the Closing Date and ending thirty (30) days thereafter and (iii) with
respect to any remaining portion of each Putting Member’s Aggregate Units during
the period commencing on the ten (10) year anniversary of the Closing Date and
ending thirty (30) days thereafter; provided, however, that no Putting Member
may provide a Put Notice pursuant to this Section 12.5 with respect to less than
20% of such Putting Member’s Aggregate Units. With respect to USPB, USPB shall
also have the right to deliver a Put Notice to Leucadia at any time during the
period commencing on the date on which USPB is no longer obligated to deliver
cattle to the Company pursuant to the Cattle Purchase and Sale Agreement (the
“Cattle Agreement Trigger”) and ending 180 days thereafter. With respect to New
Kleinco, New Kleinco shall also have the right to deliver a Put Notice to
Leucadia at any time during the period commencing on the date on which Klein is
no longer employed by the Company (the “Klein Non-employment Trigger”) and
ending 180 days thereafter. Such fifth, seventh and tenth anniversary dates, the
date of the Cattle Agreement Trigger and the date of the Klein Non-employment
Trigger are individually referred to herein as a “Put Date” and are collectively
referred to here as the “Put Dates.” The thirty (30) day period beginning on the
fifth, seventh and tenth anniversary dates, the one hundred eighty (180) day
period beginning on the Cattle Agreement Trigger and the one hundred eighty
(180) day period beginning on the Klein Non-employment Trigger shall be referred
to as a “Put Election Period;” provided that, if the Initiating Seller has
notified USPB, NBPCo and New Kleinco and their respective Permitted Transferees
that the Initiating Seller has, in good faith, taken steps to sell the Company,
the applicable Put Election Period shall be tolled for

--------------------------------------------------------------------------------

a period not to exceed 120 days to permit the Initiating Seller to implement
such sale.
12.5.2    Call.
(a)    Call Notice. Leucadia (including for the purposes of this Section 12.5,
its Permitted Transferees that have become Members) may, by giving written
notice (the “Call Notice”) to each of USPB, New Kleinco and/or NBPCo (including
for purposes of this Section 12.5, their respective Permitted Transferees that
have become Members) at any time during the respective Call Election Period
applicable to such Member, elect to purchase from such Member, all or any
portion of the Units held by such Member specified in the Call Notice (each such
Member to which Leucadia delivers a Call Notice, for purposes of this Section
12.5, a “Called Member”). All Units identified in a Call Notice with respect to
a particular Member shall be referred to as “Call Units”. All Call Units
referred to in a Call Notice shall be valued pursuant to the provisions of
Section 12.5.3 below. Called Members with respect to a particular Call Date are
referred to herein as the “Call Member(s)”. By delivering a Call Notice,
Leucadia is irrevocably committing to purchase the Call Units from the Called
Member. Each Member hereby agrees to be bound by the terms of any Call Notice
delivered in accordance with this Agreement. Any Call Notice delivered under
this Section 12.5.2 shall not be effective unless and until Leucadia (in its
capacity as a member of National) delivers a Call Notice under the National
Restated LLC Agreement for the same percentage of National Units as is the
subject of the Call Notice under this Section 12.5.2.
(b)    Call Period. Leucadia shall be eligible to deliver a Call Notice in
accordance with Section 12.5.2(a) with respect to all or any portion of the
Units held by such Member (i) in the case of USPB, at any time (x) during the
period commencing on the date of the Cattle Agreement Trigger and ending 180
days thereafter and (y) during the period commencing on the date USPB owns less
than twenty (20%) of USPB’s Aggregate Units and ending 180 days thereafter, (ii)
in the case of any Member other than USPB, after the ten (10) year anniversary
of the Closing Date, at any time during the period commencing on the date such
Member owns less than fifty percent (50%) of such Member’s Aggregate Units and
ending 180 days thereafter, and (iii) in the case of New Kleinco, also at any
time during the period commencing on the date of the Klein Non-employment
Trigger and ending 180 days thereafter. The beginning dates of such periods are
individually referred to herein as a “Call Date” and are collectively referred
to here as the “Call Dates.” The 180 day periods beginning on the Call Dates
shall be referred to as a “Call Election Period”; provided that, if Leucadia has
notified USPB and NBPCo and their respective Permitted Transferees that Leucadia
has, in good faith, taken steps to sell the Company, the applicable Call
Election Period shall be tolled for a period not to exceed 120 days to permit
Leucadia to implement such sale.
12.5.3    Determination of Fair Value; Appraisal. The Fair Value of the Put/Call
Units shall be as of the applicable Put/Call Date, which shall be determined by
agreement

--------------------------------------------------------------------------------

between Leucadia, on the one hand, and the Put/Call Member(s) on the other hand,
and shall be determined within twenty (20) Business Days after the delivery of
the Put Notice or Call Notice, as the case may be. If Leucadia and the Put/Call
Member(s) are unable to agree on the Fair Value of the Put/Call Units as of the
applicable Put/Call Date within such period, the Put/Call Member(s) as a group
on the one hand and Leucadia on the other hand will each designate an appraiser
to determine the Fair Value of the Put/Call Units as of the applicable Put/Call
Date, such appraisals to be delivered no later than forty-five (45) Business
Days after the delivery of the Put Notice or Call Notice, as the case may be. If
the lower of the two initial appraisals is equal to or greater than 90% of the
higher of the two initial determinations, the Fair Value of the Put/Call Units
shall be the average of the two determinations. If the lower of the two initial
appraisals is less than 90% of the higher of the initial appraisals with respect
to any Put/Call Units, Leucadia and the Put/Call Member(s) shall attempt in good
faith for a period of ten (10) Business Days following the later of the dates on
which the two initial appraisals were delivered to determine a mutually
acceptable Fair Value of the Put/Call Units. If an agreement is not reached
during such period, Leucadia and the Put/Call Member(s) shall promptly (but in
any event within five (5) Business Days after the completion of such ten
Business Day period) direct the appraisers to designate a third appraiser to
determine, within ten Business Days after such designation, which appraisal of
the Fair Value of such Put/Call Units by the initial two appraisers is the more
accurate appraisal of Fair Value of such Put/Call Units in the sole discretion
of such third appraiser (who shall be limited to choosing one of the two initial
determinations of Fair Value of the Put/Call Units). The determination of Fair
Value by such third appraiser shall be final and binding on all parties. Each
party shall pay the cost of its initially appointed appraiser, and if a third
appraiser is necessary, the appraisal costs of the third appraiser shall be
shared equally by the Put/Call Member(s) (pro rata in accordance with the number
of Put/Call Units), on the one hand, and Leucadia, on the other hand. The “Fair
Value” with respect to a Unit shall be the fair market value of a Unit,
determined on the basis of the aggregate equity value of the Company, valuing
such Unit as a proportionate interest in a going concern with reference to the
relative economic rights and preferences of each Unit as set forth in Article 5,
but without discount for marketability, lack of liquidity, minority status or
otherwise.  In order to determine the aggregate equity value of the Company
referred to in the preceding sentence, (i) the aggregate equity value of the
Company and National shall be determined as if they were a single entity, (ii)
the percentage of such aggregate equity value attributable to the Company, on
the one hand, and National, on the other hand, shall be determined and (iii) all
of such aggregate equity value shall be allocated between the Company and
National in accordance with such percentages.  The Fair Value shall not take
into account the value of the Company or Leucadia’s Interests, in each case,
reflected on Leucadia’s books and records or financial statements.
12.5.4    Sale Notice; Assumption of Obligations.
12.5.4.1    Following the establishment of the Fair Value of the Put/Call Units,
as of the applicable Put/Call Date, the Put/Call Member(s) shall sell, and
Leucadia shall purchase, all of the Put/Call Units for the Fair Value of the
Put/Call Units, without interest, on a date mutually agreed by Leucadia and the
applicable Put/Call Members (the “Pay Date”) that is no

--------------------------------------------------------------------------------

later than 180 days following the date that the Put Notice or Call Notice, as
the case may be, was received by the applicable Party, subject to Sections
12.5.4.2 and 12.5.5.
12.5.4.2    Leucadia shall have the right to assign its rights and obligations
under Section 12.5 to the Company. Following any such assignment, the Company
shall assume such obligations and rights of Leucadia (an “Assumption”) and the
Company and Leucadia shall be jointly and severally liable to the Put/Call
Member(s). In the event of an Assumption, the purchase and sale of all of the
Put/Call Units shall occur on the Pay Date, and Leucadia and the Company shall
be obligated to pay the aggregate Fair Value thereof in cash (without interest),
with each Put/Call Member receiving the same price per Unit.
12.5.5    Financing; Sale. If, following an Assumption, Leucadia and the
Company, acting jointly or severally, are not able to complete the purchase of
any Put/Call Units pursuant to a Put Notice or Call Notice, as case may be, the
Company shall be required, and each Member that has designated a Manager shall
cause such Manager, to use its commercially reasonable efforts for the Company
to obtain necessary financing to complete the purchase of the Put/Call Units
pursuant to a Put Notice or Call Notice, as the case may be. If Leucadia and the
Company are unable to consummate the purchase of the Put/Call Units within ten
(10) Business Days after the applicable Pay Date, then the Put/Call Members may,
at their option, require the Company to retain a financial advisor to sell the
Company at such price and upon such terms and conditions as may be approved by
the Put/Call Members. If requested by the Put/Call Members in connection with
such Sale, each Member shall be bound and obligated to Transfer its entire
Interest in the Company (for purposes of this Section 12.5, a “Sale”) to a
transferee proposed by the Put/Call Members (for purposes of this Section 12.5,
the “Proposed Transferee”) at the same price per Unit, in the same form of
consideration and on the same terms and conditions as the Put/Call Members. All
costs and expenses of the Company and the Put/Call Members with respect to any
such Sale shall be paid by the Company.
12.5.6    Cooperation. The Company and each Member, whether in its capacity as
such or as a member of the Board of Managers, officer or agent of the Company,
or otherwise (the “Other Members”), shall to the fullest extent permitted by law
take or cause to be taken all such actions as may be reasonably requested by the
Put/Call Members in order expeditiously to consummate the transactions
contemplated by Section 12.5.5 and any related transactions, including, without
limitation: executing, acknowledging and delivering consents, assignments,
waivers and other documents or instruments; furnishing information and copies of
documents; filing applications, reports, returns, filings and other documents or
instruments with governmental authorities; and otherwise cooperating with the
Put/Call Members; provided, however, that the Other Members shall be obligated
to become liable (severally and not jointly) in respect of any representations,
warranties, covenants, indemnities or otherwise to the Proposed Transferee
solely to the extent provided in the immediately following sentence. Without
limiting the generality of the foregoing, each Other Member agrees to execute
and deliver such agreements as may be reasonably specified by the Put/Call
Members to which the Put/Call Members will also be party, including, without
limitation, agreements to (a) make individual representations as to the title to
its Interest

--------------------------------------------------------------------------------

and the power, authority and legal right to transfer such Interest to the extent
such agreements are also made by the Put/Call Members and (b) be liable in
respect of any purchase price escrow or adjustment provisions or reduction in
purchase price as may apply to Members generally resulting from representations,
warranties, covenants and indemnities in respect of the Company to the extent
that the Put/Call Members are also liable; provided, however, that, (i) except
with respect to individual representations, warranties, covenants, indemnities
and other agreements of holders of Units, the aggregate amount of such liability
shall not exceed the lesser of (a) such Other Member’s pro rata portion of any
such liability, in accordance with such Other Member’s portion of the total
value of Interests included in the Sale or (b) the proceeds to such Other Member
as a result of such Sale and (ii) with respect to individual representations,
warranties, covenants, indemnities and other agreements of holders of Interests,
the aggregate amount of such liability shall not exceed the proceeds to such
Other Member as a result of such Sale. It is understood and agreed that the
Put/Call Members shall not have any liability to any other Member arising from,
relating to, or in connection with, any transaction proposed pursuant to Section
12.5.5, whether or not such proposed transaction is consummated, other than
liability for breach of the applicable provisions of this Agreement, if any.
12.5.7    Closing. The closing of a Sale pursuant to Section 12.5.5 shall take
place at such time and place as the Put/Call Members shall specify by reasonable
advance notice to each Other Member.
12.5.8    Required Members. All actions required or permitted to be taken, or
consents or approvals required or permitted to be given, by the Put/Call
Member(s), pursuant to this Section 12.5 shall only require the approval in
writing of the taking of such action or giving of such consent or approval by
Put/Call Member(s) holding a majority of the outstanding Units that are Put/Call
Units held by the Put/Call Member(s). Any action, consent or approval taken or
given pursuant to this Section 12.5 shall be binding on all other Put/Call
Member(s).
12.5.9    Precedence of Take-Along Notice. A Take-Along Notice delivered
pursuant to Section 12.3 shall have precedence over any Put Notice or Call
Notice delivered pursuant to this Section 12.5, and if the Initiating Seller
exercises its Take-Along Rights after a Put Notice or Call Notice has been
delivered under this Section 12.5, all time frames in this Section 12.5 shall be
tolled to accommodate such Take-Along Rights for a period not to exceed 120
days.
13.    DISSOLUTION OF COMPANY
13.1    Termination of Membership. No Member shall resign or withdraw from the
Company except that, subject to the restrictions set forth in Article 11, any
Member may Transfer its Interest in the Company to a transferee and a transferee
may become a Member in place of the Member assigning such Interest.
13.2    Events of Dissolution. The Company shall be dissolved upon the happening
of any of the following events: (a) the entry of a decree of judicial
dissolution under Section 18 802 of

--------------------------------------------------------------------------------

the Act, (b) the written determination of the Members holding two-thirds of the
outstanding Units or (c) the disposition of all of the Company’s assets.
13.3    Liquidation. Upon dissolution of the Company for any reason, the Company
shall immediately commence to wind up its affairs. A reasonable period of time
shall be allowed for the orderly termination of the Company’s business,
discharge of its liabilities, and distribution or liquidation of the remaining
assets so as to enable the Company to minimize the normal losses attendant to
the liquidation process. After the payment of the debts and liabilities of the
Company and the establishment of reasonable reserves, any property or assets of
the Company, including proceeds from the liquidation thereof, remaining upon the
dissolution and liquidation of the Company shall be Distributed to the Members
in proportion to their respective Percentage Interest, after taking account of
any adjustment of their Capital Accounts to reflect all Net Profits and Net
Losses of the Company through the date of distribution. A full accounting of the
assets and liabilities of the Company shall be taken and a statement thereof
shall be furnished to each Member promptly after the distribution of all of the
assets of the Company. Such accounting and statements shall be prepared under
the direction of the Board of Managers.
13.4    No Action for Dissolution. The Members acknowledge that irreparable
damage would be done to the goodwill and reputation of the Company if any Member
should bring an action in court to dissolve the Company under circumstances
where dissolution is not required by Section 13.2. This Agreement has been drawn
carefully to provide fair treatment of all parties and equitable payment in
liquidation of the Interests of all Members. Accordingly, except where the Board
of Managers has failed to liquidate the Company as required by Section 13.3 and
except as specifically provided in Section 18 802 of the Act, each Member hereby
waives and renounces its right to initiate legal action to seek dissolution or
to seek the appointment of a receiver or trustee to liquidate the Company.
13.5    No Further Claim. Upon dissolution, each Member shall have recourse
solely to the assets of the Company for the return of such Member’s capital, and
if the Company’s property remaining after payment or discharge of the debts and
liabilities of the Company, including debts and liabilities owed to one or more
of the Members, is insufficient to return the aggregate Capital Contributions of
each Member, such Member shall have no recourse against the Company, the Board
of Managers or any other Member.
14.    INDEMNIFICATION
14.1    General.
14.1.1    To the fullest extent permitted by law, the Company shall indemnify,
defend and hold harmless the Board of Managers and each member of the Board,
each Member, including the Tax Matters Member in such Member’s capacity as such,
and the officers of the Company (all indemnified persons being referred to as
“Indemnified Persons” for purposes of this Article 14), from any liability, loss
or damage incurred by the Indemnified Person by reason of any act performed or
omitted to be performed by the Indemnified Person in connection with the
business of the Company, from liabilities or obligations of the Company imposed
on such Person by virtue of such Person’s position with the Company,

--------------------------------------------------------------------------------

including reasonable attorneys’ fees and costs and any amounts expended in the
settlement of any such claims of liability, loss or damage; provided, however,
that if the liability, loss, damage or claim arises out of any action or
inaction of an Indemnified Person, indemnification under this Section 14.1 shall
be available only if (a) either (i) the Indemnified Person, at the time of such
action or inaction, determined in good faith that its course of conduct was in,
or not opposed to, the best interests of the Company or (ii) in the case of
inaction by the Indemnified Person, the Indemnified Person did not intend its
inaction to be harmful or opposed to the best interests of the Company and (b)
the action or inaction did not constitute fraud or willful misconduct by the
Indemnified Person; provided, further, however, that indemnification under this
Section 14.1 shall be recoverable only from the assets of the Company, subject
to Section 14.1.2, and not from any assets of the Members. The Company shall pay
or reimburse reasonable attorneys’ fees of an Indemnified Person as incurred,
provided that such Indemnified Person executes an undertaking, with appropriate
security if requested by the Board, to repay the amount so paid or reimbursed in
the event of a final non-appealable determination by a court of competent
jurisdiction that such Indemnified Person is not entitled to indemnification
under this Article 14. The Company may pay for insurance covering liability of
the Indemnified Persons for negligence in operation of the Company’s affairs.
Notwithstanding the foregoing, the Company shall not be required to indemnify,
defend or hold harmless USPB, New Kleinco or NBPCo, or any of their respective
Affiliates, for any liability, loss or damage relating to the indemnification
obligations of USPB, New Kleinco and NBPCo pursuant to the Membership Interest
Purchase Agreement.
14.1.2    Any claims of an Indemnified Person made under this Section 14.1 shall
also be subject to the indemnification provided under Section 14.1 of the
National Restated LLC Agreement as if such Indemnified Person was also an
Indemnified Person under the National Restated LLC Agreement; and any claims of
an Indemnified Person under the National Restated LLC Agreement made under
Section 14.1 thereof shall also be subject to the indemnification provided under
this Section 14.1 as if such Indemnified Person under the National Restated LLC
Agreement was also an Indemnified Person hereunder; provided, however, that in
no event shall an Indemnified Person recover from the Company and National in
the aggregate more than the full amount of the claim of such Indemnified Person.
14.2    Exculpation. No Indemnified Person shall be liable, in damages or
otherwise, to the Company or to any Member for any loss that arises out of any
act performed or omitted to be performed by it, him or her pursuant to the
authority granted by this Agreement if (a) either (i) the Indemnified Person, at
the time of such action or inaction, determined in good faith that such
Indemnified Person’s course of conduct was in, or not opposed to, the best
interests of the Company, or (ii) in the case of inaction by the Indemnified
Person, the Indemnified Person did not intend such Indemnified Person’s inaction
to be harmful or opposed to the best interests of the Company and (b) the
conduct of the Indemnified Person did not constitute fraud or willful misconduct
by such Indemnified Person.
14.3    Persons Entitled to Indemnity. Any Person who is within the definition
of “Indemnified Person” at the time of any action or inaction in connection with
the business of the

--------------------------------------------------------------------------------

Company shall be entitled to the benefits of this Article 14 as an “Indemnified
Person” with respect thereto, regardless of whether such Person continues to be
within the definition of “Indemnified Person” at the time of such Indemnified
Person’s claim for indemnification or exculpation hereunder.
14.4    Procedure Agreements. The Company may enter into an agreement with any
of its officers, or the Managers, setting forth procedures consistent with
applicable law for implementing the indemnities provided in this Article 14.
14.5    Duties of Board of Managers. Without limiting applicability of any other
provision of this Agreement, including without limitation the other provisions
of this Article 14, which shall control notwithstanding anything to the contrary
in this Section 14.5, the following provisions shall be applicable to the Board
of Managers and the members thereof in their capacity as members of the Board:
(a)    The Board and the members thereof and the decisions of the Board shall
have the benefit of the business judgment rule to the same extent as the Board,
such members and such decisions would have the benefit of such rule if the Board
were a board of directors of a Delaware corporation.
(b)    Except as set forth in Section 14.7.3, the members of the Board shall
have the same duties of care and loyalty as such Persons would have if such
Persons were directors of a Delaware corporation but in no event shall any
member of the Board be liable for any action or inaction for which exculpation
is provided under Section 14.2.
14.6    Interested Transactions. To the fullest extent permitted by law, no
member of the Board of Managers shall be deemed to have breached his duty of
loyalty to the Company or the Members (and such member of the Board of Managers
shall not be liable to the Company or to the Members for breach of any duty of
loyalty or analogous duty) with respect to any action or inaction in connection
with or relating to any transaction that was approved in accordance with Section
6.11.
14.7    Fiduciary and Other Duties.
14.7.1    An Indemnified Person acting under this Agreement shall not be liable
to the Company or to any other Indemnified Person for his, her or its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent that they restrict the duties (including fiduciary duties) and
liabilities of an Indemnified Person otherwise existing at law or in equity, are
agreed by the parties hereto to replace such other duties and liabilities of
such Indemnified Person.
14.7.2    Notwithstanding any other provision of this Agreement or otherwise
applicable law, whenever in this Agreement an Indemnified Person is permitted or
required to make a decision (a) in his, her or its discretion or under a grant
of similar authority, the Indemnified Person shall be entitled to consider only
such interests and factors as such Indemnified Person desires, including his,
her or its own interests, and shall, to the fullest extent permitted by
applicable law, have no duty or obligation to give any consideration to

--------------------------------------------------------------------------------

any interest of or factors affecting the Company or any other Person, or (b) in
his, her or its good faith or under another express standard, the Indemnified
Person shall act under such express standard and shall not be subject to any
other or different standards.
14.7.3    Notwithstanding any other provision of this Agreement or otherwise
applicable law, other than corporate opportunities belonging to the Company (or
to National, the allocation of which shall be mutually determined by their
respective Board of Managers), which shall include in all cases Competing
Businesses and Competing Facilities (unless such corporate opportunity is waived
by a vote of the Board of Managers, which vote shall include a majority of the
Managers not appointed by Leucadia), Leucadia (or any of its Affiliates) may
each engage in any other business activities whatsoever and engage in or possess
an interest in other business ventures of any nature or description,
independently or with others, similar or dissimilar to the business conducted or
proposed to be conducted by the Company or any of its Affiliates, and none of
the Company, any of its Affiliates or any other Member (including such other
Member’s Affiliates) shall have any rights in, with respect to, or to be
informed of such other business activities or ventures or the income or profits
derived therefrom. Other than corporate opportunities belonging to the Company
(or to National, the allocation of which shall be mutually determined by their
respective Board of Managers), which shall include in all cases Competing
Businesses and Competing Facilities (unless such corporate opportunity is waived
by a vote of the Board of Managers, which vote shall include a majority of the
Managers not appointed by Leucadia), Leucadia (or any of its Affiliates (other
than the Company, National or their respective Subsidiaries)) shall not be
obligated to present any business or investment opportunity to the Company,
National or their respective Affiliates even if such opportunity is of a
character that, if presented to the Company, National or such Affiliates, could
be taken by the Company or such Affiliates, and Leucadia (or any of its
Affiliates (other than the Company, National or their respective Subsidiaries))
shall have the right to take for its own account (individually or as a partner,
member, shareholder, fiduciary or otherwise) or to recommend to any other Person
any such particular business or investment opportunity.
15.    REPRESENTATIONS AND COVENANTS BY THE MEMBERS
Each Member hereby represents and warrants to, and agrees with, the Board of
Managers, the other Members and the Company as follows:
15.1    Investment Intent. Such Member is acquiring such Member’s Interest with
the intent of holding the same for investment for such Member’s own account and
without the intent or a view of participating directly or indirectly in any
distribution of such Interests within the meaning of the Securities Act or any
applicable state securities laws.
15.2    Securities Regulation. Such Member acknowledges and agrees that such
Member’s Interest is being issued and sold in reliance on the exemption from
registration under the Securities Act and exemptions contained in applicable
state securities laws, and that such Member’s Interest cannot and will not be
sold or transferred except in a transaction that is exempt under the Securities
Act and applicable state securities laws or pursuant to an effective
registration statement under the Securities Act and applicable state securities
laws. Such Member understands that such Member

--------------------------------------------------------------------------------

has no contractual right for the registration under the Securities Act of such
Member’s Interest for public sale and that, unless such Member’s Interest is
registered or an exemption from registration is available, such Member’s
Interests may be required to be held indefinitely.
15.3    Knowledge and Experience. Such Member has such knowledge and experience
in financial, tax and business matters as to enable such Member to evaluate the
merits and risks of such Member’s investment in the Company and to make an
informed investment decision with respect thereto.
15.4    Economic Risk. Such Member is able to bear the economic risk of such
Member’s investment in such Member’s Interest.
15.5    Binding Agreement. Such Member has all requisite power and authority to
enter into and perform this Agreement and this Agreement is and will remain such
Member’s valid and binding agreement, enforceable in accordance with its terms
(subject, as to the enforcement of remedies, to any applicable bankruptcy,
insolvency or other laws affecting the enforcement of creditors rights).
15.6    Tax Position. A Member will not take a position on such Member’s federal
income tax return, in any claim for refund or in any administrative or legal
proceedings that is inconsistent with this Agreement or with any information
return filed by the Company unless such Member provides prior written notice to
the Company and consults with and considers in good faith the suggestions of the
Company with respect to such position.
15.7    Information. Such Member has received all documents, books and records
pertaining to an investment in the Company requested by such Member. Such Member
has had a reasonable opportunity to ask questions of and receive answers
concerning the Company, and all such questions have been answered to such
Member’s satisfaction.
15.8    Licenses and Permits. Such Member will cooperate in providing such
information, in signing such documents and in taking any other action as may
reasonably be requested by the Company in connection with obtaining any foreign,
federal, state or local license or permit needed to operate its business or the
business of any entity in which the Company invests.
15.9    Operating Structure. Such Member will cooperate and take such actions as
deemed necessary by the Board of Managers to facilitate and execute any
transaction undertaken pursuant to Schedule 1.2(d) of the Membership Interest
Purchase Agreement, which transactions have been approved by the Members
pursuant to the Membership Interest Purchase Agreement.
16.    COMPANY REPRESENTATIONS
In order to induce the Members to enter into this Agreement and to make the
Capital Contributions contemplated hereby, the Company hereby represents and
warrants to each Member as follows:
16.1    Duly Converted and Formed. The Partnership has duly converted into the
form of

--------------------------------------------------------------------------------

a Delaware limited liability company in accordance with the Act. The
transactions contemplated hereby and the Membership Interest Purchase Agreement
do not violate or contravene the Initial LLC Agreement, and all action of the
Company necessary to authorize the effectiveness of this Agreement has been
taken. The Company will be a duly formed and validly existing limited liability
company under the Act, with all necessary power and authority under the Act to
issue the Interests to be issued to the Members hereunder.
16.2    Valid Issue. When the Interests are issued to the Members as
contemplated by this Agreement and the Capital Contributions required to be made
by the Members are made, the Interests issued to the Members will be duly and
validly issued and no liability for any additional capital contributions or for
any obligations of the Company will attach thereto.
17.    AMENDMENTS TO AGREEMENT
17.1    Amendments. This Agreement may be modified or amended with the prior
written consent of the Board of Managers, subject to Section 6.6.
Notwithstanding the foregoing provisions of this Section 17.1: (1) this Section
17.1 may not be amended without the approval of each Member; and (2) other
provisions of this Agreement may not be amended without the approval of each
Member affected if the amendment (a) would reduce any such Member’s Interests or
would reduce the allocation to such Member of Net Profit or Net Loss, or would
reduce the Distributions of cash or property to such Member from that which is
provided or contemplated herein, unless such amendment treats all Members
ratably based on their Interests and such amendment is being executed to reflect
(i) any dilution in such Member’s Interest resulting from the issuance of Units
contemplated by Article 3 or (ii) the acceptance of a new Member pursuant to
Article 11; or (b) would increase such Person’s obligation to make Capital
Contributions or obligation with respect to other liabilities. Sections 14.1,
14.2 and 14.3 of this Agreement may not be amended in a manner to reduce or
restrict the indemnification rights provided in Sections 14.1, 14.2 and 14.3
unless the indemnitee has consented; provided, however that such indemnification
rights with respect to any officer of the Company may be so amended, on a
prospective basis with respect to acts occurring after the date of such
amendment only, upon 30 days prior written notice to such officer. All proposed
amendments to this Agreement will be sent to each Member within a reasonable
period of time prior to being presented for approval whether by the Board or the
Members and also promptly after the effectiveness thereof.
17.2    Corresponding Amendment of Certificate. The Board of Managers shall
cause to be prepared and filed any amendment to the Certificate that may be
required to be filed under the Act as a consequence of any amendment to this
Agreement.
17.3    Binding Effect. Any modification or amendment to this Agreement pursuant
to this Article 17 shall be binding on all Members.
18.    GENERAL
18.1    Successors; Delaware Law; Etc. This Agreement: (a) shall be binding upon
the executors, administrators, estates, heirs and legal successors and permitted
assigns of the Members, (b) shall be governed by and construed in accordance
with the laws of the State of Delaware, and

--------------------------------------------------------------------------------

(c) may be executed in more than one counterpart, all of which together shall
constitute one agreement, contains the entire contract among the Members as to
the subject matter hereof. The waiver of any of the provisions, terms or
conditions contained in this Agreement shall not be considered as a waiver of
any of the other provisions, terms or conditions hereof.
18.2    Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given upon
personal delivery or receipt (which may be evidenced by a return receipt if sent
by registered mail or by signature if delivered by courier or delivery service),
addressed (a) if to any Member, at the address of such Member set forth in the
records of the Company or at such other address as such Member shall have
furnished to the Company in writing as the address to which notices are to be
sent hereunder and (b) if to the Company or to the Board of Managers to it at:
12200 N. Ambassador Drive, Kansas City, MO 64163, with a copy to Leucadia (which
copy shall not constitute notice to Leucadia) at: 315 Park Avenue South, New
York, NY 10010, Attention: President.
18.3    Execution of Documents. From time to time after the Effective Date, upon
the request of the Board of Managers, each Member shall perform, or cause to be
performed, all such additional acts, and shall execute and deliver, or cause to
be executed and delivered, all such additional instruments and documents, as may
be required to effectuate the purposes of this Agreement. Each Member, including
each new and substituted Member, by the execution of this Agreement or by
agreeing in writing to be bound by this Agreement, irrevocably constitutes and
appoints the Board of Managers or any Person designated by the Board to act on
such Member’s behalf for purposes of this Section 18.3 as such Member’s true and
lawful attorney-in-fact with full power and authority in such Member’s name and
stead to execute, deliver, swear to, file and record at the appropriate public
offices such documents as may be necessary or appropriate to carry out this
Agreement, including:
(a)    all certificates and other instruments (specifically including
counterparts of this Agreement), and any amendment thereof, that the Board deems
appropriate to qualify or to continue the Company as a limited liability company
in any jurisdiction in which the Company may conduct business or in which such
qualification or continuation is, in the opinion of the Board, necessary to
protect the limited liability of the Members;
(b)    all amendments to this Agreement adopted in accordance with the terms
hereof and all instruments that the Board deems appropriate to reflect a change
or modification of the Company in accordance with the terms of this Agreement;
and
(c)    all conveyances and other instruments that the Board deems appropriate to
reflect the dissolution of the Company.
The appointment by each Manager or any Person designated by the Board to act on
its behalf for purposes of this Section 18.3 as such Member’s attorney-in-fact
shall be deemed to be a power coupled with an interest, in recognition of the
fact that each of the Members under this Agreement will be relying upon the
power of the Board to act as contemplated by this Agreement in any filing and
other action by him, her or it on behalf of the Company, and shall survive the
bankruptcy,

--------------------------------------------------------------------------------

dissolution, death, adjudication of incompetence or insanity of any Member
giving such power and the transfer or assignment of all or any part of such
Member’s Interests; provided, however, that in the event of a Transfer by a
Member of all of its Interest, the power of attorney given by the transferor
shall survive such assignment only until such time as the transferee shall have
been admitted to the Company as a substituted Member and all required documents
and instruments shall have been duly executed, filed, and recorded to effect
such substitution.
18.4    Consent to Jurisdiction. Each of the parties agrees that all actions,
suits or proceedings arising out of or based upon this Agreement or the subject
matter hereof shall be brought and maintained exclusively in the federal courts
located in the State of Delaware. Each of the parties by execution hereof (i)
hereby irrevocably submits to the jurisdiction of the federal courts located in
the State of Delaware for the purpose of any action, suit or proceeding arising
out of or based upon this Agreement or the subject matter hereof and (ii) hereby
waives to the extent not prohibited by applicable law, and agrees not to assert,
by way of motion, as a defense or otherwise, in any such action, suit or
proceeding, any claim that he or it is not subject personally to the
jurisdiction of the above-named court, that he or it is immune from
extraterritorial injunctive relief or other injunctive relief, that its property
is exempt or immune from attachment or execution, that any such action, suit or
proceeding may not be brought or maintained in one of the above-named court
should be dismissed on the grounds of forum non conveniens, should be
transferred to any court other than one of the above-named court, should be
stayed by virtue of the pendency of any other action, suit or proceeding in any
court other than one of the above-named court, or that this Agreement or the
subject matter hereof may not be enforced in or by any of the above-named court.
Each of the parties hereto hereby consents to service of process in any such
suit, action or proceeding in any manner permitted by the laws of the State of
Delaware, agrees that service of process by registered or certified mail, return
receipt requested, at the address specified in or pursuant to Section 18.2
hereof is reasonably calculated to give actual notice and waives and agrees not
to assert by way of motion, as a defense or otherwise, in any such action, suit
or proceeding any claim that service of process made in accordance with Section
18.2 hereof does not constitute good and sufficient service of process. The
provisions of this Section 18.4 shall not restrict the ability of any party to
enforce in any court any judgment obtained in the federal courts located in the
State of Delaware.
18.5    Waiver of Jury Trial. To the extent not prohibited by applicable law
which cannot be waived, the Company and each Member hereby waives, and covenant
that they will not assert (whether as plaintiff, defendant or otherwise), any
right to trial by jury in any forum in respect of any issue, claim, demand,
action or cause of action arising out of or based upon this agreement or the
subject matter hereof, whether now existing or hereafter arising and whether
sounding in tort or contract or otherwise.
18.6    Severability. If any provision of this Agreement is determined by a
court to be invalid or unenforceable, that determination shall not affect the
other provisions hereof, each of which shall be construed and enforced as if the
invalid or unenforceable portion were not contained herein. Such invalidity or
unenforceability shall not affect any valid and enforceable application thereof,
and each such provision shall be deemed to be effective, operative, made,
entered into or taken in the manner and to the full extent permitted by law.
18.7    Table of Contents, Headings. The table of contents and headings used in
this

--------------------------------------------------------------------------------

Agreement are used for administrative convenience only and do not constitute
substantive matter to be considered in construing this Agreement.
18.8    No Third Party Rights. Except for the provisions of Section 7.15, the
provisions of this Agreement are for the benefit of the Company, the Board of
Managers and the Members and no other Person, including creditors of the
Company, shall have any right or claim against the Company, the Board or any
Member by reason of this Agreement or any provision hereof or be entitled to
enforce any provision of this Agreement.
18.9    Effectiveness. For the avoidance of doubt, the Initial LLC Agreement
shall be the limited liability company agreement of the Company until the
Effective Date. On the Effective Date and without further action by the parties
hereto, this Agreement shall amend, restate and supersede in all respects, the
Initial LLC Agreement, and such Initial LLC Agreement will be of no further
force and effect.
[REMAINDER OF THIS PAGE BLANK]



--------------------------------------------------------------------------------

THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE CLOSING DATE.
LEUCADIA NATIONAL CORPORATION
By:     
Its:    
U.S. PREMIUM BEEF, LLC
By:     
Its:    
NBPCO HOLDINGS, LLC
By:     
Its:    
TMK HOLDINGS, LLC
By:     
Its:    
NATIONAL BEEF PENNSYLVANIA, LLC
By:     
Its:    








For purposes of Section 14.1.2 only:


NATIONAL BEEF PACKING COMPANY, LLC
By:     
Its:    





--------------------------------------------------------------------------------

Exhibit 3.1
MEMBERS OF THE COMPANY, CAPITAL CONTRIBUTIONS AND ISSUED UNITS AND PERCENTAGE
INTEREST
Member
Units
Contribution
Percentage Interest
Leucadia
7,894.77
$172,472,820
78.95%
USPB
1,507.29
$32,928,959
15.07%
NBPCo
532.72
$11,638,049
5.33%
New Kleinco
65.22
$1,424,827
0.65%
 
 
 
 
TOTAL
10,000
$218,464,655
100.00%








--------------------------------------------------------------------------------

NATIONAL BEEF PACKING COMPANY, LLC
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
DATED AS OF _________, 20__



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
RECITALS
 
1


AGREEMENT
 
2


1.
Definitions
2


2.
FORMATION AND PURPOSE
9


2.1


Conversion; Formation
9


2.2


Name
10


2.3


Registered Office/Agent
10


2.4


Term
10


2.5


Purpose
10


2.6


Powers
10


2.7


Certificates
11


2.8


Principal Office
11


3.
MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS
11


3.1


Members
11


3.2


Member Interests and Units
12


3.3


Additional Members and Units
12


3.4


Capital Contributions
12


3.5


Termination of Governance Rights
12


3.6


Additional Issuances of Units
13


4.
CAPITAL ACCOUNTS
13


4.1


Allocations
13


4.2


Capital Accounts
14


4.3


Revaluations of Assets and Capital Account Adjustments
14


4.4


Additional Capital Account Adjustments
14


4.5


Additional Capital Account Provisions
15


5.
DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS
15


5.1


Board of Managers Determination
15


5.2


Distributions
15


5.3


No Violation
16


5.4


Withholdings
16


5.5


Property Distributions and Installment Sales
17


5.6


Net Profit or Net Loss
18


5.7


Regulatory Allocations
19


5.8


Tax Allocations
20


6.
STATUS, RIGHTS AND POWERS OF MEMBERS AND CERTAIN MEMBER AGREEMENTS
20


6.1


Limited Liability
20


6.2


Return of Distributions of Capital
20


6.3


No Management or Control
21


6.4


Specific Limitations
21






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
6.5


Member Voting
21


6.6


Required Consents
21


6.7


Restrictions on Member Competition
22


6.8


Agreement for NBPCo to Negotiate Certain Requirements Contracts in Good Faith
24


6.9


Agreement Regarding NBPCo Waiver of Right of Set-off
24


6.10


Contracts with Managers or their Affiliates
25


6.11


Member Compensation; Expenses; Loans
25


7.
DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF THE
BOARD OF MANAGERS
25


7.1


Board of Managers
25


7.2


Initial Managers
26


7.3


Number and Designation Rights
26


7.4


Voting and Act of the Board; Action without a Meeting
27


7.5


Tenure
27


7.6


Resignation
27


7.7


Removal
27


7.8


Vacancies
27


7.9


Meetings
27


7.10


Notice
28


7.11


Waiver
28


7.12


Quorum
28


7.13


Compensation
28


7.14


Authority of Board of Managers
28


7.15


Reliance by Third Parties
29


8.
DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS
29


8.1


Officers, Agents
29


8.2


Election
30


8.3


Tenure
30


8.4


Chairman of the Board of Managers, Chief Executive Officer, President and Vice
President
30


8.5


Chief Financial Officer
30


8.6


Chief Accounting Officer
30


8.7


Secretary and Assistant Secretaries
30


8.8


Vacancies
31


8.9


Resignation and Removal
31


8.10


Compensation
31


8.11


Delegation
31


8.12


Certain Actions Requiring Board of Manager Consent
31



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
9.
BOOKS, RECORDS, ACCOUNTING AND REPORTS
33


9.1


Books and records
33


9.2


Delivery to Member, Inspection; etc
33


9.3


Accounting Fiscal Year
34


9.4


Reports
34


9.5


Filings
35


9.6


Non-Disclosure
35


9.7


Restrictions on Receipt
36


10.
TAX MATTERS MEMBER
36


10.1


Tax Matters Member
36


10.2


Indemnity of Tax Matters Member
37


10.3


Tax Returns
37


10.4


Tax Elections
37


10.5


Tax Information
37


11.
TRANSFER OF INTERESTS
38


11.1


Restricted Transfer
38


11.2


Permitted Transferees
38


11.3


Transfer Requirements
38


11.4


Concurrent Transfer with Pennsylvania LLC Units
39


11.5


Consent
39


11.6


Withdrawal of Member
40


11.7


Noncomplying Transfers Void
40


11.8


Amendment of Exhibit 3.1
40


11.9


Limited Interests
40


12.
FIRST OFFER; TAG-ALONG, TAKE-ALONG RIGHTS; LIQUIDITY OPTION
40


12.1


Offers to Leucadia
40


12.2


Tag-Along Rights
42


12.3


Take-Along Rights
44


12.4


Miscellaneous
45


12.5


Liquidity Options
47


13.
DISSOLUTION OF COMPANY
51


13.1


Termination of Membership
51


13.2


Events of Dissolution
52


13.3


Liquidation
52


13.4


No Action for Dissolution
52


13.5


No Further Claim
52








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
14.
INDEMNIFICATION
52


14.1


General
52


14.2


Exculpation
53


14.3


Persons Entitled to Indemnity
53


14.4


Procedure Agreements
54


14.5


Duties of Board of Managers
54


14.6


Interested Transactions
54


14.7


Fiduciary and Other Duties
54


15.
REPRESENTATIONS AND COVENANTS BY THE MEMBERS
55


15.1


Investment Intent
55


15.2


Securities Regulation
55


15.3


Knowledge and Experience
56


15.4


Economic Risk
56


15.5


Binding Agreement
56


15.6


Tax Position
56


15.7


Information
56


15.8


Licenses and Permits
56


15.9


Operating Structure
56


16.
COMPANY REPRESENTATIONS
56


16.1


Duly Converted and Formed
57


16.2


Valid Issue
57


17.
AMENDMENTS TO AGREEMENT
57


17.1


Amendments
57


17.2


Corresponding Amendment of Certificate
57


17.3


Binding Effect
57


18.
GENERAL
57


18.1


Successors; Delaware Law; Etc
57


18.2


Notice, Etc
58


18.3


Execution of Documents
58


18.4


Consent to Jurisdiction
59


18.5


Waiver of Jury Trial
59


18.6


Severability
59


18.7


Table of Contents, Headings
60


18.8


No Third Party Rights
60


18.9


Effectiveness
60


 
 
 






--------------------------------------------------------------------------------

NATIONAL BEEF PACKING COMPANY, LLC
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
This Second Amended and Restated Limited Liability Company Agreement of National
Beef Packing Company, LLC (“Agreement”) is entered into as of [_______], 2011
and is by and among National Beef Packing Company, LLC (the “Company”), Leucadia
National Corporation, a New York corporation (“Leucadia”), U.S. Premium Beef,
LLC, a Delaware limited liability company (“USPB”), NBPCo Holdings, LLC, a South
Dakota limited liability company (“NBPCo”) and TMK Holdings, LLC, a Missouri
limited liability company (“New Kleinco”) (with certain other Persons from time
to time in accordance with the terms of this Agreement, Leucadia, USPB, NBPCo
and New Kleinco collectively the “Members”).
RECITALS
WHEREAS, Farmland National Beef Packing Company, L.P., a Delaware limited
partnership (the “Partnership”), was organized under and in accordance with the
provisions of the Partnership Act by the filing of a Certificate of Limited
Partnership with the Secretary of State of the State of Delaware on March 30,
1993, which was amended from time to time to reflect changes in the names and
addresses of the general partners, and to reflect the change of name from
National Beef Packing Company, L.P. to Farmland National Beef Packing Company,
L.P., and the Partnership has most recently been governed by a Third Amended and
Restated Agreement of Limited Partnership dated as of December 1, 1997, as
amended by amendments dated February 3, 1998, and May 3, 2000 (as so amended,
the “Partnership Agreement”);
WHEREAS, NB Acquisition, LLC, a Delaware limited liability company
(“Acquiring”), was formed by the then members of the Company as a transitory
legal entity to facilitate the acquisition of the direct and indirect interests
of Farmland Industries, Inc. in the Partnership as contemplated in the Farmland
Purchase Agreement (the “Farmland Transaction”), and, immediately upon the
completion of the Farmland Transaction, the Partnership caused Acquiring to be
merged into the Partnership, with the Partnership surviving the merger (the
“Restructuring”);
WHEREAS, immediately following the completion of the Farmland Transaction and
the Restructuring, the Partnership was converted (the “Conversion”) to the
Company as the result of a statutory conversion of the Partnership under Section
18 214 of the Act (as defined herein) and Section 17 219 of the Delaware Revised
Uniform Limited Partnership Act (the “Partnership Act”) as of August 6, 2003;
WHEREAS, as contemplated by the Membership Interest Purchase Agreement (as
defined herein), certain of the Members transferred interests in the Company to
Leucadia, and Leucadia, as an entering Member, and the prior Members entered
into the Prior LLC Agreement as of the Closing Date to provide for, among other
things, the management of the business and affairs of the Company, the
allocation of profits and losses among the Members, the reclassification of
Interests from two classes (Class A and Class B) into one class, the respective
rights and obligations of the Members to each other and to the Company, and
certain other matters;
WHEREAS, as contemplated by Schedule 1.2(d) of the Membership Interest Purchase

--------------------------------------------------------------------------------

Agreement, the Company will contribute and/or assign to Pennsylvania LLC all of
its tangible and intangible assets located in the Commonwealth of Pennsylvania
in exchange for 100% of the membership interests of Pennsylvania LLC;
WHEREAS, as contemplated by Schedule 1.2(d) of the Membership Interest Purchase
Agreement, the Company will declare and distribute 100% of the membership
interest of Pennsylvania LLC, as a distribution to its members, in proportion to
each such member’s Percentage Interest (the “National Distribution”);
WHEREAS, upon the National Distribution, (i) the Company will cease to hold any
membership interests of Pennsylvania LLC and (ii) Leucadia, USPB, NBPCo and New
Kleinco collectively will hold 100% of the membership interests of Pennsylvania
LLC;
WHEREAS, Leucadia, USPB, NBPCo and New Kleinco desire to amend and restate the
Prior LLC Agreement effective as of the Effective Date by entering into this
Agreement; and
WHEREAS, as of the Effective Date this Agreement shall amend, restate and
supersede in all respects, the Prior LLC Agreement, and such Prior LLC Agreement
shall be of no further force and effect as of the Effective Date.
AGREEMENT
NOW, THEREFORE, the Members agree as follows:
1.    Definitions
For purposes of this Agreement: (a) references to “Articles,” “Exhibits” and
“Sections” are to Articles, Exhibits and Sections of this Agreement unless
explicitly indicated otherwise, (b) references to statutes include all rules and
regulations thereunder, and all amendments and successors thereto from time to
time; and (c) the word “including” shall be construed as “including without
limitation.”
“Accredited Investor” has the meaning defined in Regulation D under Section 4(2)
of the Securities Act.
“Act” means the Delaware Limited Liability Company Act (6 Del. C. § 18 101, et
seq.).
“Acquiring” is defined in the Recitals to this Agreement.
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
(a)    credit to such Capital Account any amounts that such Member is obligated
to restore pursuant to this Agreement or is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g)(1); and

--------------------------------------------------------------------------------

(b)    debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted and applied by the Board of Managers consistently therewith.
“Affiliate” means with respect to any specified Person, any Person that directly
or through one or more intermediaries Controls or is Controlled by or is under
common Control with the specified Person.
“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement of the Company dated as of the Closing Date and effective as of the
Effective Date, as amended from time to time.
“Aggregate Units” means, as to each Member on the Effective Date of this
Agreement other than Leucadia, the number of Units held by such Member on the
Effective Date of this Agreement, together with any additional Units
subsequently acquired by such Member.
“Applicable Holding Period” means with respect to Leucadia, USPB, NBPCo and New
Kleinco and their respective Permitted Transferees, the period commencing on the
Closing Date and ending on the three (3) year anniversary of the Closing Date.
“Asset Value” of any property of the Company means its adjusted basis for
federal income tax purposes unless:
(a)    the property was accepted by the Company as a contribution to capital at
a value different from its adjusted basis, in which event the initial Asset
Value for such property shall mean the gross fair market value of the property
agreed to by the Company and the contributing Member; or
(b)    as a consequence of the issuance of additional Units or the redemption of
all or part of the Interest of a Member, the property of the Company is revalued
in accordance with Section 4.3.
As of any date, references to the “then prevailing Asset Value” of any property
shall mean the Asset Value last determined for such property less the
depreciation, amortization and cost recovery deductions taken into account in
computing Net Profit or Net Loss in fiscal periods subsequent to such prior
determination date.
“Assumption” is defined in Section 12.5.4.2.
“Base Tax Rate” is defined in Section 5.2.1.
“Board of Managers” or “Board” means the board of managers of the Company
elected and determined in accordance with Article 7.
“Business Day” means any day other than: (a) a Saturday, Sunday or federal
holiday or (b)

--------------------------------------------------------------------------------

a day on which commercial banks in New York, New York are authorized or required
to be closed.
“Call Date” is defined in Section 12.5.2(b).
“Call Election Period” is defined in Section 12.5.2(b).
“Call Member(s)” is defined in Section 12.5.2(a).
“Call Notice” is defined in Section 12.5.2(a).
“Call Units” is defined in Section 12.5.2(a).
“Called Member” is defined in Section 12.5.2(a).
“Capital Account” is defined in Section 4.2.
“Capital Contribution” means with respect to any Member, the sum of (i) the
amount of money plus (ii) the fair market value of any other property (net of
liabilities assumed or to which the property is subject) contributed to the
Company with respect to the Interest held by such Member pursuant to this
Agreement.
“Cattle Agreement Trigger” is defined in Section 12.5.1(b).
“Cattle Purchase and Sale Agreement” means the Cattle Purchase and Sale
Agreement dated as of [_________], 2011 by and among the Company and USPB.
“Certificate of Conversion” means the certificate of conversion of the
Partnership to a limited liability company, and any amendments thereto and
restatements thereof filed on behalf of the Company with the Delaware Secretary
of State pursuant to Section 18 214 of the Act.
“Certificate of Formation” means the certificate of formation of the Company,
and any amendments thereto and restatements thereof, filed on behalf of the
Company with the Delaware Secretary of State pursuant to Sections 18 214 and 18
201 of the Act.
“Closing Date” means [________], the date on which the transactions contemplated
by the Membership Interest Purchase Agreement were closed.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Company” is defined in the introductory paragraph. Where the context requires,
references to the Company shall include the Partnership with respect to rights
and obligations of the Partnership existing prior to the Conversion that, in
accordance with the Act by virtue of the filing of the Certificate of Conversion
and the Certificate of Formation, shall have become rights or obligations of the
Company and shall not have been extinguished by the Conversion.
“Company Minimum Gain” has the meaning ascribed to the term “partnership minimum
gain” set forth in Regulations Section 1.704-2(b)(2) and 1.704-2(d).

--------------------------------------------------------------------------------

“Competitor” or “Competing Business” means, other than as set forth in Section
6.7(b)(vii), any business (other than Pennsylvania LLC and any of its
Subsidiaries), whether in corporate, proprietorship or partnership form or
otherwise, that is engaged, directly or indirectly, anywhere in the world in one
or more of the following businesses: cattle slaughter, beef processing and/or
packaging, including for the case ready and portioned beef market, retail and/or
wholesale marketing of beef and hide tanning.
“Competing Facility” means, other than as set forth in Section 6.7(b)(vii), any
cattle slaughtering facility, any beef processing and/or packaging facility, any
retail and/or wholesale beef marketing operation or any hide tanning facility
owned by a Competing Business anywhere in the world.
“Confidential Information” is defined in Section 9.6.1.
“Control” (including the terms “Controlling”, “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.
“Conversion” is defined in the Recitals to this Agreement.
“Credit Documents” means (a) the Amended and Restated Credit Agreement dated as
of June 4, 2010 among the Company, and the lenders and agents party thereto, as
amended by the First Amendment thereto dated June 10, 2011, the Limited Waiver
and Second Amendment thereto dated July 7, 2011 and the Third Amendment to
Amended and Restated Credit Agreement and Limited Consent dated on or about the
Closing Date and all related documents and any refinancing thereof and (b) any
other loan document or arrangement and any refinancing thereof.
“Deemed Aggregate Taxable Income” is defined in Section 5.2.2.
“Distribution” means cash or property (net of liabilities assumed or to which
the property is subject) distributed to a Member in respect of the Member’s
Interest.
“Effective Date” means the date on which the National Distribution is
consummated.
“Farmland Transaction” is defined in the Recitals to this Agreement.
“Fair Value” is defined in Section 12.5.3.
“Final Transfer Date” is defined in Section 12.1.3.
“Fiscal Year” means the fiscal year of the Company, which shall be the Company’s
taxable year as determined under Regulations Section 1.441 1 or Section 1.441 2
and the Regulations under Section 706 of the Code, which is the taxable year
ending on December 31, or such other Fiscal Year as determined by the Board of
Managers.
“GAAP” means generally accepted accounting principles in effect in the United
States of

--------------------------------------------------------------------------------

America from time to time.
“Governance Rights” means the rights of a Member or with respect to an Interest,
or benefits accorded to such Member or with respect to such Interest, pursuant
to Section 3.6 (Additional Issuances of Units), 6.5 (Voting), 6.6 (Required
Consents), Section 7.3 (Number and Designation Rights), Section 7.4 (Voting and
Act of the Board; Action without a Meeting), Article 9 (Books, Records,
Accounting and Reports), Section 12.2 (Tag-Along Rights), Section 12.3
(Take-Along Rights) and Section 12.5 (Liquidity Option); provided, however, that
the obligations of such Member or with respect to such Interest in such
designated sections or otherwise in this Agreement shall not be included in the
definition of “Governance Rights.”
“Indemnified Persons” is defined in Section 14.1.
“Initial Capital Contribution” is defined in Section 3.1.
“Initial Contribution Date” means the Effective Date.
“Interest” means, with respect to any Member as of any time, such Member’s
limited liability company interest in the Company, together with such Member’s
rights and obligations with respect thereto set forth in this Agreement.
“Klein” means Timothy M. Klein.
“Klein Non-employment Trigger” is defined in Section 12.5.1(b).
“Leucadia” means Leucadia National Corporation so long as it holds any Units and
thereafter shall mean the Permitted Transferee of Leucadia holding the most
Units of all the Permitted Transferees of Leucadia.
“Manager” means any Person that is a member of the Board of Managers.
“Member Consent” means the approval, voting by Units held by the Members, of the
Members holding a majority of the outstanding Units, excluding Units owned and
voting by Leucadia or an Affiliate of Leucadia, provided, if a Member is
disproportionately adversely affected by any action requiring Member Consent
compared to other Members (other than Leucadia or Affiliates of Leucadia), such
Member’s consent shall also be required.
“Member Minimum Gain” means an amount, with respect to each “Nonrecourse
Deduction” as set forth in Section 704(b) of the Code and Regulations Sections
1.704-2(b)(1) and 1.704-2(c), equal to the Company Minimum Gain that would
result if the Member’s Nonrecourse Deductions were treated as a Nonrecourse
Liability, determined in accordance with Regulations Section 1.704-2(i)(3).
“Members” means the Persons listed as members on Exhibit 3.1 and any other
Person that both acquires an Interest in the Company and is admitted to the
Company as a Member.
“Membership Interest Purchase Agreement” means the Membership Interest Purchase

--------------------------------------------------------------------------------

Agreement dated as of [_______], 2011 by and among Leucadia, the Company, USPB,
NBPCo, TKK Investments, LLC, TMKCo, LLC and New Kleinco.
“National Distribution” is defined in the Recitals.
“NBPCo” is defined in the introductory paragraph.
“Net Profit” and “Net Loss” are defined in Section 5.6.1.
“New Kleinco” is defined in the introductory paragraph.
“Non-Consenting Member” is defined in Section 10.1.
“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.704-2(b)(3).
“Notice of Proposed Sale” is defined in Section 12.2.2.
“Notice of Purchase” is defined in Section 12.1.1.
“Notice of Sale” is defined in Section 12.1.1.
“Offer Period” is defined in Section 12.1.1.
“Offered Units” is defined in Section 12.1.1.
“Other Members” is defined in Section 12.5.6.
“Ownership Interest” means any capital stock, share, partnership interest,
membership interest, unit of participation, joint venture interest of any kind
or other similar interest (however designated) in any Person and any option,
warrant, purchase right, conversion right, exchange rights or other contractual
obligation which would entitle any Person to acquire any such interest in such
Person or otherwise entitle any Person to share in the equity, profit, earnings,
losses or gains of such Person (including stock appreciation, phantom stock,
profit participation or other similar rights).
“Partnership” is defined in the Recitals to this Agreement.
“Partnership Act” is defined in the Recitals to this Agreement.
“Partnership Agreement” is defined in the Recitals to this Agreement.
“Pay Date” is defined in Section 12.5.4.1.
“Pennsylvania LLC” means National Beef Pennsylvania, LLC, a Delaware limited
liability company.
“Pennsylvania LLC Percentage Interest” of a Member as of a particular time means
the percentage ownership of Pennsylvania LLC reflecting ownership of all
membership interests in Pennsylvania LLC upon liquidation of Pennsylvania LLC as
designated from time to time on Exhibit

--------------------------------------------------------------------------------

3.1 to the Pennsylvania Restated LLC Agreement.
“Pennsylvania Restated LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of Pennsylvania LLC, dated as of the Closing Date,
as amended from time to time thereafter.
“Pennsylvania LLC Units” means the units representing membership interests of
Pennsylvania LLC by a member thereof, together with such Pennsylvania LLC’s
member’s rights and obligations with respect thereto set forth in the
Pennsylvania Restated LLC Agreement.
“Percentage Interest” of a Member as of a particular time shall mean the
percentage ownership of the Company reflecting ownership of all Interests upon
liquidation of the Company as designated on Exhibit 3.1 so amended in
conformance with the procedures in Exhibit 3.1.
“Permitted Transferee” is defined in Section 11.2.
“Person” means an individual, partnership, joint venture, association,
corporation, trust, estate, limited liability company, limited liability
partnership, unincorporated entity of any kind, governmental entity, or any
other legal entity, including any Member.
“Prior LLC Agreement” means the First Limited Liability Company Agreement of
National Beef Packing Company, LLC dated as of [________], 2011, as amended
through the Effective Date.
“Put/Call Date” means a Put Date or a Call Date, as applicable.
“Put/Call Member(s)” means a Put Member(s) or a Call Member(s), as applicable.
“Put/Call Units” means Put Units or Call Units, as applicable.
“Put Date” is defined in Section 12.5.1(b).
“Put Election Period” is defined in Section 12.5.1(b).
“Put Member(s)” is defined in Section 12.5.1(a).
“Put Notice” is defined in Section 12.5.1(a).
“Put Units” is defined in Section 12.5.1(a).
“Putting Member” is defined in Section 12.5.1(a).
“Regulation D” means Regulation D under the Securities Act.
“Regulations” means the Treasury regulations, including temporary regulations,
promulgated under the Code.
“Regulatory Allocations” is defined in Section 5.7.
“Restructuring” is defined in the Recitals to this Agreement.

--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules,
regulations and interpretations promulgated pursuant thereto.
“Senior Management Team” means at any particular time the Chief Executive
Officer and President of the Company.
“Subsidiary” means, with respect to any Person, any other entity which is
Controlled by such Person.
“Succession Plan” means a plan approved by the Board for the orderly succession
of the Senior Management Team.
“Tag-Along Notice” is defined in Section 12.2.3.
“Tag-Along Period” is defined in Section 12.2.3.
“Tag-Along Right” is defined in Section 12.2.1.
“Take-Along Notice” is defined in Section 12.3.2.
“Take-Along Right” is defined in Section 12.3.2.
“Tax Distribution” is defined in Section 5.2.1.
“Tax Matters Member” is defined in Section 10.1.
“Transfer” means a direct or indirect sale, assignment, pledge, encumbrance,
abandonment, disposition or other transfer.
“Units” is defined in Section 3.2.
“USPB” is defined in the introductory paragraph.
“Withholding Indemnified Parties” is defined in Section 5.4.
2.    FORMATION AND PURPOSE
2.1    Conversion; Formation. The Company was established as a limited liability
company in accordance with the Act by the filing of the Certificate of
Conversion and Certificate of Formation with the Delaware Secretary of State
pursuant to Section 18 214 of the Act. The rights and liabilities of the Members
shall be determined pursuant to the Act and this Agreement. To the extent that
the rights or obligations of any Member are different by reason of any provision
of this Agreement than they would be in the absence of such provision, this
Agreement shall, to the extent permitted by the Act, control.
2.2    Name. The name of the Company is “National Beef Packing Company, LLC”.
The business of the Company may be conducted under that name or, upon compliance
with applicable laws, any other name that the Board of Managers deems
appropriate. The Board of Managers shall

--------------------------------------------------------------------------------

file, or shall cause to be filed, any fictitious name certificates and similar
filings, and any amendments thereto, that the Board of Managers considers
appropriate.
2.3    Registered Office/Agent. The registered office required to be maintained
by the Company in the State of Delaware pursuant to the Act shall initially be
c/o The Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801. The name and address of the registered agent of the Company pursuant to
the Act shall initially be The Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801. The Company may, upon compliance with the applicable
provisions of the Act, change its registered office or registered agent from
time to time in the discretion of the Board of Managers.
2.4    Term. The term of the Company shall continue indefinitely unless sooner
terminated as provided herein. The existence of the Company as a separate legal
entity shall continue until the cancellation of the Certificate of Formation as
provided in the Act.
2.5    Purpose. The Company is formed for the purpose of, and the nature of the
business to be conducted by the Company is, engaging in any lawful act or
activity for which limited liability companies may be formed under the Act and
engaging in any activities necessary, convenient or incidental thereto.
2.6    Powers. Without limiting the generality of Section 2.5, the Company shall
have the power and authority to take any actions necessary, convenient or
incidental to or for the furtherance of the purposes set forth in Section 2.5,
including without limitation the power:
(a)    To conduct its business, carry on its operations and exercise the powers
granted to a limited liability company by the Act in any country, state,
territory, district or other jurisdiction, whether domestic or foreign;
(b)    To acquire by purchase, lease, contribution of property or otherwise,
own, hold, operate, maintain, finance, improve, lease, sell, convey, mortgage,
transfer, demolish or dispose of any real or personal property;
(c)    To negotiate, enter into, renegotiate, extend, renew, terminate, modify,
amend, waive, execute, perform and carry out and take any other action with
respect to contracts or agreements of any kind, and any leases, licenses,
guarantees and other contracts for the benefit of or with any Member or any
Affiliate of any Member, without regard to whether such contracts may be deemed
necessary, convenient or incidental to the accomplishment of the purpose of the
Company;
(d)    To purchase, take, receive, subscribe for or otherwise acquire, own,
hold, vote, use, employ, sell, mortgage, lend, pledge or otherwise dispose of,
and otherwise use and deal in and with, shares or other interests in or
obligations of domestic or foreign corporations, associations, general or
limited partnerships, trusts, limited liability companies, individuals or other
Persons, or direct or indirect obligations of the United States or any
government, state, territory, governmental district or municipality or any
instrumentality of any of them;

--------------------------------------------------------------------------------

(c)    To lend money, to invest and reinvest its funds, and to accept real and
personal property for the payment of funds so loaned or invested;
(d)    To borrow money and issue evidence of indebtedness, and to secure the
same by a mortgage, pledge, security interest or other lien on the assets of the
Company;
(e)    To pay, collect, compromise, litigate, arbitrate or otherwise adjust or
settle any other claims or demands of or against the Company or to hold such
proceeds against the payment of contingent liabilities;
(f)    To sue and be sued, defend and participate in administrative or other
proceedings in its name;
(g)    To appoint employees, officers, agents, consultants and representatives
of the Company, and define their duties and fix their compensation;
(h)    To indemnify any Person in accordance with the Act and this Agreement;
(i)    To cease its activities and cancel its Certificate of Formation; and
(j)    To make, execute, acknowledge and file any documents or instruments
necessary, convenient or incidental to the accomplishment of the purpose of the
Company.
2.7    Certificates. The officers of the Company and such other Persons as may
be designated from time to time by the Board of Managers are hereby designated
as authorized persons, within the meaning of the Act, to execute, deliver and
file any amendments or restatements of the Certificate of Formation or any
certificate of cancellation of the Certificate of Formation and any other
certificates and any amendments or restatements thereof necessary for the
Company to qualify to do business in a jurisdiction in which the Company may
wish to conduct business.
2.8    Principal Office. The principal executive office of the Company shall be
located at such place as the Board of Managers shall establish, and the Board
may from time to time change the location of the principal executive office of
the Company to any other place within or without the State of Delaware. The
Board may establish and maintain such additional offices and places of business
of the Company, either within or without the State of Delaware, as it deems
appropriate. The records required to be maintained by the Act shall be
maintained at one of the Company’s principal offices, except as required by the
Act.
3.    MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS
3.1    Members. The Members of the Company shall be listed on Exhibit 3.1, as
from time to time amended and supplemented in accordance with this Agreement.
Each Member shall be treated as having contributed to the Company on the Initial
Contribution Date the amounts indicated on Exhibit 3.1 as such Member’s
aggregate initial capital contribution (“Initial Capital

--------------------------------------------------------------------------------

Contribution”) (which amounts shall be the Capital Accounts with respect to such
Units as of the date of issuance) and shall receive the number of Units set
forth in Exhibit 3.1. Exhibit 3.1 shall be amended from time to time so that it
sets forth, the then current list of members, the total amount of Capital
Contributions made by each such Member and the number of Units held by such
Member, and the Member’s Percentage Interest.
3.2    Member Interests and Units. The Interests of the Members of the Company
shall be divided into units of one class (“Units”).
3.3    Additional Members and Units. Subject to Section 3.6 hereof, the Board of
Managers may issue Units and admit Persons as Members in exchange for such
contributions to capital (including commitments to make contributions to
capital) or such other consideration (including past or future services) and on
such terms and conditions (including in the case of Units issued to employees
and consultants such vesting and forfeiture provisions) as the Board determines
to be appropriate. If additional Units are subsequently issued by the Company,
the Capital Account (if any) with respect to those Units as of the date of
issuance and the Capital Contributions (if any) that shall be deemed to be made
by the Member receiving such Units as of the date of issuance shall be set forth
in the agreement pursuant to which the additional Units are issued. Promptly
following the issuance of Units, the Board shall cause the books and records of
the Company, and an amended Exhibit 3.1 hereto, to reflect the number of Units
issued, any Members or additional Members holding such Units and in the case of
Units issued other than in connection with the performance of services, the
Capital Contribution per Unit, and the Company shall promptly provide the
amended Exhibit 3.1 to each Member. Upon the receipt of approvals as required
under this Agreement, execution of this Agreement or a counterpart of this
Agreement, together with any other documents or instruments required by the
Board in connection therewith, and the making of the Capital Contribution (if
any) specified to be made at such time, a Person shall be admitted to the
Company as a Member of the Company.
3.4    Capital Contributions. Each Member’s Capital Contribution, if any,
whether in cash or in-kind, and the number of Units issued to such Member shall
be as set forth in Exhibit 3.1. Any Member making an in-kind Capital
Contribution agrees from time to time to do such further acts and execute such
further documents as the Board may direct to perfect the Company’s interest in
such in-kind Capital Contribution.
3.5    Termination of Governance Rights. Notwithstanding any other provision of
this Agreement, if, without the other Members’ consent, at any time after the
Effective Date a Competing Business shall acquire (whether effected by merger,
purchase of assets, lease, equity exchange or otherwise) Control of a Member (or
a Member shall Control, be Controlled by or under common Control with a
Competing Business), then upon the occurrence of such event the Governance
Rights of such Member and associated with such Member’s Interests shall
automatically terminate, subject to Section 11.9; provided that this Section 3.5
shall not apply to Leucadia or any of its Permitted Transferees and shall not be
construed to prohibit the transactions by NBPCo in Sections 6.8 and 6.9.
3.6    Additional Issuances of Units.
(a)    The Board shall not offer to sell or otherwise issue additional Units to
any

--------------------------------------------------------------------------------

Person, including to any other Member, unless (i) (x) the Board’s resolutions
authorizing the sale or issuance of such additional Units describe in reasonable
detail the Company’s business purpose for undertaking, and the terms of, such
proposed issuance, (y) the Board shall have determined that such issuance of
Units is, in their good faith judgment, advisable for the Company or (z) the
Units are issued pursuant to Section 3.6(c); and (ii) the Board shall have
complied with Sections 3.6(b) and 3.6(c).
(b)    Prior to offering to sell or otherwise issue additional Units, the Board
shall first offer to the Members the opportunity to purchase such offered Units
on a pro rata basis in accordance with their Percentage Interests at the same
price, and on the same terms and conditions, as the Board is prepared, or
proposes, to offer or issue such additional Units to any other Member or to any
Person who, prior to such sale or issuance, is not a Member of the Company. The
Members shall have a period of thirty (30) days to accept such offer (or, in the
case of a sale or issuance to any Person who is not, prior to such sale or
issuance, a Member of the Company, ten (10) days). This Section 3.6(b) may not
be amended without the consent of each Member that would be adversely impacted
by such amendment.
(c)    Concurrent Issuance of Units and Pennsylvania LLC Units. The Board shall
not offer to sell or otherwise issue additional Units unless such offer shall be
concurrent with Pennsylvania LLC’s board of managers’ offer to sell or otherwise
issue the same percentage of the Pennsylvania LLC Units as the percentage of
Units the Board is offering to sell or otherwise issue to the same Member(s) or
the same Person(s) who, prior to such sale or issuance, is not a Member of the
Company or Pennsylvania LLC, it being understood that the Units and the
Pennsylvania LLC Units shall only be sold or otherwise issued together to the
same Person(s), except that the Pennsylvania LLC Units or the Units may be sold
or otherwise issued to Leucadia and/or its Permitted Transferees as if they are
the same Person(s). As a result, the Percentage Interest (in the Company) of any
Member shall at all times be the same as such Member’s Pennsylvania LLC
Percentage Interest; provided, that, the Percentage Interest (in the Company) of
Leucadia and its Permitted Transferees shall be aggregated together, and the
Pennsylvania LLC Percentage Interest of Leucadia and its Permitted Transferees
shall also be aggregated together, for the purposes of this Section 3.6(c).
(d)    The provisions of Sections 3.6(a)(i)(x), 3.6(a)(i)(y), 3.6(a)(ii) and
3.6(b) shall not apply to: (i) Units which are issued in order to acquire the
assets or business of another Person; or (ii) Units which are issued to
employees or consultants pursuant to compensation plans or agreements approved
by the Board.
4.    CAPITAL ACCOUNTS
4.1    Allocations. The Net Profits and Net Loss of the Company and any items of
income, gain, deduction or loss that are specially allocated in any Fiscal Year
or other fiscal period shall be allocated among the Members as provided in
Article 5.
4.2    Capital Accounts. A separate account (each a “Capital Account”) shall be
established and maintained on the books of the Company for each Member which:

--------------------------------------------------------------------------------

(a)    shall be increased by (i) the amount of cash and the fair market value of
any other property contributed by such Member to the Company as a Capital
Contribution (net of liabilities secured by such property or that the Company
assumes or takes the property subject to) and (ii) such Member’s distributive
share of the Net Profit of the Company, and
(b)    shall be reduced by (i) the amount of cash and the fair market value of
any other property distributed to such Member (net of liabilities secured by
such property or that the Member assumes or takes the property subject to) and
(ii) such Member’s distributive share of the Net Loss of the Company.
It is the intention of the Members that the Capital Accounts of the Company be
maintained in accordance with the provisions of Section 704(b) of the Code and
the Regulations thereunder and that this Agreement be interpreted consistently
therewith. No Member shall have an obligation to the Company or to any other
Member to restore any negative balance in the Capital Account of such Member.
4.3    Revaluations of Assets and Capital Account Adjustments. Unless otherwise
determined by the Board of Managers, (i) immediately preceding the issuance of
additional Units in exchange for cash, property or services to a new or existing
Member, (ii) upon the redemption of the Interest of a Member or a portion
thereof, (iii) upon the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g) and (iv) at such other times as are
necessary or advisable, as reasonably determined by the Board of Managers, in
order to comply with Regulations Sections 1.704-1(b) and 1.704-2, the
then-prevailing Asset Values of the Company shall be adjusted to equal their
respective gross fair market values, as determined in good faith by the Board,
and any increase in the net equity value of the Company (Asset Values less
liabilities) shall be credited to the Capital Accounts of the Members in the
same manner as Net Profits are credited under Section 5.6.2 (or any decrease in
the net equity value of the Company shall be charged in the same manner as Net
Losses are charged under Section 5.6.2). Accordingly, as of the date of (i),
(ii), (iii) or (iv), as applicable, the Capital Accounts of Members will reflect
both realized and unrealized gains and losses through such date and the net fair
market value of the equity of the Company as of such date.
4.4    Additional Capital Account Adjustments. Any income of the Company that is
exempt from federal income tax shall be credited to the Capital Accounts of the
Members in the same manner as Net Profits are credited under Section 5.6.2 when
such income is realized. Any expenses or expenditures of the Company which may
neither be deducted nor capitalized for tax purposes (or are so treated for tax
purposes) shall be charged to the Capital Accounts of the Members in the same
manner as Net Losses are charged under Section 5.6.2. If the Company is subject
to an election under Section 754 of the Code to provide a special basis
adjustment upon the transfer of an Interest in the Company or the distribution
of property by the Company in accordance with Code Section 734(b) or 743(b),
Capital Accounts shall be adjusted to the limited extent required by the
Regulations under Section 704 of the Code following such transfer or
distribution, as reasonably determined by the Board of Managers.
4.5    Additional Capital Account Provisions. No Member shall have the right to
demand a return of all or any part of such Member’s Capital Contributions. Any
return of the Capital

--------------------------------------------------------------------------------

Contributions of any Member shall be made solely from the assets of the Company
and only in accordance with the terms of this Agreement. No interest shall be
paid to any Member with respect to such Member’s Capital Contributions or
Capital Account. In the event that all or a portion of the Units of a Member are
transferred in accordance with this Agreement, the transferee of such Units
shall also succeed to all or the relevant portion of the Capital Account of the
transferor. Units held by a Member may not be transferred independently of the
Interest to which the Units relate.
5.    DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS
5.1.    Board of Managers Determination. The Board of Managers shall determine
the timing and the aggregate amount of any Distributions to Members; provided,
however, that:
5.1.1 The Company shall make a Tax Distribution not later than the dates
specified in Section 5.2.1, unless the Members each consent otherwise.
5.1.2    The Board may make any additional Distributions to the Members, pro
rata in accordance with each Member’s Percentage Interest, in such aggregate
amounts and on such occasions as the Board may determine. No distributions shall
be made by the Board to Members other than pro rata in accordance with each
Member’s Percentage Interest.
5.1.3    Notwithstanding any other provision of this Agreement or the provisions
of the Act, no Person shall have any claim or right of enforcement with respect
to or arising out of a Tax Distribution (whether under Article 5 or otherwise)
against (i) any member of the Board, (ii) any Member or (iii) any Affiliate of a
member of the Board or a Member, and such Person’s sole recourse therefor shall
be against the Company. For the avoidance of doubt, if and to the extent any
such claim or right exists or may be deemed to exist, each member of the Board,
Member, and any of their respective Affiliates (and any Person claiming by or
through any such member of the Board, Member or Affiliate) hereby waives any
such claim or right against any member of the Board, any Member and each
Affiliate of any such member of the Board or Member, as the case may be. For
purposes of this Section 5.1.3, “Affiliates” of a Person shall exclude the
Company and its Subsidiaries.
5.2    Distributions. Distributions from the Company to its Members shall be
made only after allocating the Net Profit or Net Loss of the Company through the
date as of which the Distribution is being charged to the Capital Accounts of
the Members. Such Distributions shall be charged to the Capital Accounts of the
Members and made in the following order (except that no Member shall be entitled
to receive a Distribution that would create or increase a deficit balance in
such Member’s Capital Account unless the Capital Accounts of all Members have
previously been reduced to zero):
5.2.1    Tax Distributions. The Company shall distribute to all Members prior to
the tenth (10th) day before the due date of the federal quarterly estimated tax
payments an aggregate amount equal to the Base Tax Rate times the allocations of
taxable income made or expected to be made pursuant to this Article 5 for such
quarter (the “Tax Distribution”), subject to Section 5.2.2. The Board of
Managers shall determine the amount to be distributed to the Members pursuant to
this Section 5.2.1 in its reasonable discretion based on such

--------------------------------------------------------------------------------

reasonable assumptions as the Board of Managers determines in good faith to be
appropriate, subject to Section 5.2.2. In addition, the Company may make, in the
sole discretion of the Board of Managers, additional Tax Distributions to the
Members in respect of the Tax Distributions payable under the Pennsylvania
Restated LLC Agreement, subject to Section 5.2.2. Tax Distributions shall be
divided among the Members pro rata in accordance with their Percentage
Interests. The “Base Tax Rate” shall be equal to fifty-four percent (54%). The
Board of Managers shall consider adjusting the Base Tax Rate to be above 54% if
requested by a Member upon a determination that the federal and state tax rates
affecting the Member (or the Member’s taxpayers) have increased by more than 1%;
provided, however, the Board of Managers shall have no obligation to increase
the Base Tax Rate. For purposes of computing taxable income under this Section
5.2.1, taxable income shall be determined without taking account the effect of
any benefit to a Member under Section 743(b) or 734(b) of the Code.
5.2.2    The taxable income or loss, as the case may be, of the Company for any
period shall be aggregated with the taxable income or loss, as the case may be,
of Pennsylvania LLC for such period, and such aggregated net amount, if a
positive number, shall be the “Deemed Aggregate Taxable Income” of the Company
and Pennsylvania LLC together. The maximum amount of any Tax Distribution to be
paid by the Company and Pennsylvania LLC together for any quarter shall equal
the Base Tax Rate multiplied by the Deemed Aggregate Taxable Income, and the
Company shall not be required to make any Tax Distribution which, when taken
together with any Tax Distribution made by Pennsylvania LLC for the same
quarter, would exceed such maximum amount.
5.3    No Violation. Notwithstanding any provision to the contrary contained in
this Agreement, the Company shall not make a Distribution to any Member on
account of such Member’s Interest in the Company if such Distribution would
violate Section 18-607 of the Act or other applicable law.
5.4    Withholdings. The Board of Managers is authorized to withhold from
Distributions to Members, or with respect to allocations to Members and in each
case to pay over to the appropriate federal, state, local or foreign government
any amounts required by law to be so withheld. All amounts withheld pursuant to
the Code or any federal, state, local or foreign tax law with respect to any
payment, distribution or allocation to the Company shall be treated as amounts
paid to the Company and each Member shall be treated as having received a
distribution pursuant to Section 5.2 hereof equal to the portion of the
withholding tax allocable to such Member, as determined by the Board of
Managers. Any taxes withheld on a payment to the Company or a payment by the
Company to a Member pursuant to this Section 5.4 shall be treated as if
distributed to the relevant Member to the extent that an amount equal to such
withheld taxes would then be distributable to such Member, and, to the extent in
excess of such distributable amounts, as a demand loan payable by the Member to
the Company with interest at the prime rate in effect from time to time plus two
percent (2%), compounded annually. The Board of Managers may, in its sole
discretion, either demand payment of the principal and accrued interest on such
demand loan at any time, and enforce payment thereof by legal process, or
withhold from one or more distributions to a Member amounts sufficient to
satisfy such Member’s obligations under any demand loan payable to either

--------------------------------------------------------------------------------

Pennsylvania LLC or the Company. In the event that the Company receives a refund
of taxes previously withheld by a third party from one (1) or more payments to
the Company, the economic benefit of such refund shall be apportioned among the
Members in a manner reasonably determined by the Board of Managers to offset the
prior operation of this Section 5.4 in respect of such withheld taxes. Promptly
upon request, each Member shall provide the Company with any information related
to such Member that is necessary (i) to allow the Company to comply with any tax
reporting, tax withholding, or tax payment obligations of the Company or (ii) to
establish the Company’s legal entitlement to an exemption from, or reduction of,
withholding tax, including U.S. federal withholding tax under Sections 1471 and
1472 of the Code. As a security for any withholding tax or other liability or
obligation to which the Company may be subject as a result of any act or status
of any Member, or to which the Company may become subject with respect to the
Interest of any Member, the Company shall have (and each Member hereby grants to
the Company) a security interest in all distributable assets of the Company and
Pennsylvania LLC distributable to such Member to the extent of the amount of
such withholding tax or other liability or obligation. Neither the Company nor
the Board of Managers shall be liable for any excess taxes withheld in respect
of any Member’s Interest, and, in the event of overwithholding, a Member’s sole
recourse shall be to apply for a refund from the appropriate governmental
authority. If the Company, Pennsylvania LLC, the Board of Managers, the Tax
Matters Member, or any of their respective Affiliates, or any of their
respective officers, directors, employees, managers, members and, as determined
by the Board of Managers in its sole and absolute discretion, consultants or
agents (the “Withholding Indemnified Parties” and each a “Withholding
Indemnified Party”), becomes liable as a result of failure to withhold and remit
taxes in respect of any Member, then, in addition to, and without limiting, any
indemnities for which such Member may be liable under this Agreement, unless
otherwise agreed by the Board of Managers in writing, such Member shall, to the
fullest extent permitted by law, indemnify and hold harmless the Withholding
Indemnified Parties, in respect of all taxes, including interest and penalties,
and any expenses incurred in any examination, determination, resolution and
payment of such liability, except with respect to any penalties or expenses
which arise as a result of any act or omission with respect to which a court of
competent jurisdiction has issued a final, nonappealable judgment that such
applicable Withholding Indemnified Party was grossly negligent or engaged in
willful misconduct or fraud. The provisions contained in this Section 5.4 shall
survive the termination of the Company and the Transfer of any Interest.
5.5    Property Distributions and Installment Sales. If any assets of the
Company shall be distributed in kind pursuant to this Article 5, such assets
shall be distributed to the Members entitled thereto in the same proportions as
the Members would have been entitled to cash Distributions. The amount by which
the fair market value of any property to be distributed in kind to the Members
exceeds or is less than the then prevailing Asset Value of such property shall,
to the extent not otherwise recognized by the Company, be taken into account in
determining Net Profit and Net Loss and determining the Capital Accounts of the
Members as if such property had been sold at its fair market value immediately
prior to such Distribution. If any assets are sold in transactions in which, by
reason of Section 453 of the Code, gain is realized but not recognized, such
gain shall be taken into account when realized in computing gain or loss of the
Company for purposes of allocation of Net Profit or Net Loss under this Article
5 and, if such sales shall involve substantially all the assets of the Company,
the Company shall be deemed to have been dissolved and terminated

--------------------------------------------------------------------------------

notwithstanding any election by the Members to continue the Company for purposes
of collecting the proceeds of such sales.
5.6    Net Profit or Net Loss.
5.6.1    The “Net Profit” or “Net Loss” of the Company for each Fiscal Year or
relevant part thereof shall mean the Company’s taxable income or loss for
federal income tax purposes for such period (including all items of income,
gain, loss or deduction required to be stated separately pursuant to Section
703(a)(1) of the Code) with the following adjustments:
(a)    Gain or loss attributable to the disposition of property of the Company
with an Asset Value different from the adjusted basis of such property for
federal income tax purposes shall be computed with respect to the Asset Value of
such property, and any tax gain or loss not included in Net Profit or Net Loss
shall be taken into account and allocated for federal income tax purposes among
the Members pursuant to Section 5.8.
(b)    Depreciation, amortization or cost recovery deductions with respect to
any property with an Asset Value that differs from its adjusted basis for
federal income tax purposes shall be computed in accordance with Asset Value,
and any depreciation allowable for federal income tax purposes shall be
allocated in accordance with Section 5.8.
(c)    Any items that are required to be allocated pursuant to Section 5.7 shall
not be taken into account in determining Net Profit or Net Loss.
5.6.2    General Allocations.
(a)    Hypothetical Liquidation. The items of income, expense, gain and loss of
the Company comprising Net Profit or Net Loss for a Fiscal Year shall be
allocated among the Members that were Members during such Fiscal Year in a
manner that will, as nearly as possible, cause the Capital Account balance of
each Member at the end of such Fiscal Year to equal the excess (which may be
negative) of:
(i)    the hypothetical distribution (if any) that such Member would receive if,
on the last day of the Fiscal Year, (w) all Company assets, including cash, were
sold for cash equal to their then-prevailing Asset Values, taking into account
any adjustments thereto for such Fiscal Year, (x) all Company liabilities were
satisfied in cash according to their terms (limited, with respect to each
Nonrecourse Liability, to the then-prevailing Asset Value of the assets securing
such liability) and (y) the net proceeds thereof (after satisfaction of such
liabilities) were distributed in full pursuant to Section 13.3 hereof; over
(ii)    the sum of (x) the amount, if any, which such Member is obligated to
contribute to the capital of the Company, (y) such Member’s share of the Company
Minimum Gain determined pursuant to Regulations Section 1.704-2(g), and (z) such
Member’s share of Member Nonrecourse Debt Minimum Gain determined pursuant

--------------------------------------------------------------------------------

to Regulations Section 1.704-2(i)(5), all computed immediately prior to the
hypothetical sale described in Section 5.6.2(a)(i) above.
For purposes of the foregoing hypothetical sale described in Section 5.6.2(a)(i)
above, all assets and liabilities of any entity that is wholly-owned by the
Company and disregarded as an entity separate from the Company for federal
income tax purposes shall be treated as assets and liabilities of the Company.
(b)    Loss Limitation. Notwithstanding anything to the contrary in this Section
5.6.2(b), the amount of items of Company expense and loss allocated pursuant to
this Section 5.6.2(b) to any Member shall not exceed the maximum amount of such
items that can be so allocated without causing such Member to have an Adjusted
Capital Account Deficit at the end of any Fiscal Year, unless each Member would
have an Adjusted Capital Account Deficit. All such items in excess of the
limitation set forth in this Section 5.6.2(b) shall be allocated first, to
Members who would not have an Adjusted Capital Account Deficit, pro rata, in
proportion to their Capital Account balances, adjusted as provided in clauses
(i) and (ii) of the definition of Adjusted Capital Account Deficit, until no
Member would be entitled to any further allocation, and thereafter, to all
voting Members, pro rata, in proportion to their ownership of voting Interests.
5.6.3    Interpretation. The Members intend for the allocation provisions set
forth in this Agreement to comply with Section 704(b) of the Code and the
Treasury Regulations thereunder and to appropriately reflect the Members’ rights
to Distributions as set forth in Sections 5.2 and 13.3, and the Board of
Managers shall interpret the provisions in accordance with such intent and make
such adjustments as may be necessary to effect such intent; provided, however,
that any such interpretation or adjustment shall affect only Capital Accounts
and allocations and shall not affect any Member’s rights to Distributions as set
forth in this Agreement.
5.7    Regulatory Allocations. Although the Members do not anticipate that
events will arise that will require application of this Section 5.7, provisions
governing the allocation of taxable income, gain, loss, deduction and credit
(and items thereof) are included in this Agreement as may be necessary to
provide that the Company’s allocation provisions contain a so-called “Qualified
Income Offset” and comply with all provisions relating to the allocation of (i)
Company Minimum Gain and Member Minimum Gain and the chargeback thereof as set
forth in the Regulations under Section 704(b) of the Code and (ii) so-called
“Nonrecourse Deductions” and “Member Nonrecourse Deductions” (clauses (i) and
(ii) together, the “Regulatory Allocations”); provided, however, that the
Members intend that all Regulatory Allocations that may be required shall be
offset by other Regulatory Allocations or special allocations of items so that
each Member’s share of the Net Profit, Net Loss and capital of the Company will
be the same as it would have been had the events requiring the Regulatory
Allocations not occurred. For this purpose the Board of Managers, based on the
advice of the Company’s auditors or tax counsel, is hereby authorized to make
such special curative allocations of tax items as may be necessary to minimize
or eliminate any economic distortions that may result from any required
Regulatory Allocations.
5.8    Tax Allocations. Code Section 704(c) and Unrealized Appreciation or
Depreciation.

--------------------------------------------------------------------------------

5.8.1    Contributed Assets. In accordance with Section 704(c) of the Code,
income, gain, loss and deduction with respect to any property contributed to the
Company with an adjusted basis for federal income tax purposes different from
the initial Asset Value at which such property was accepted by the Company
shall, solely for tax purposes, be allocated among the Members so as to take
into account such difference in the manner required by Section 704(c) of the
Code and the applicable Regulations.
5.8.2    Revalued Assets. If upon the acquisition of additional Units in the
Company by a new or existing Member the Asset Value of any the assets of the
Company is adjusted pursuant to Section 4.3, subsequent allocations of income,
gain, loss and deduction with respect to such assets shall, solely for tax
purposes, be allocated among the Members so as to take into account such
adjustment in the same manner as under Section 704(c) of the Code and the
applicable Regulations.
5.8.3    Elections and Limitations. The allocations required by this Section 5.8
are solely for purposes of federal, state and local income taxes and shall not
affect the allocation of Net Profits or Net Losses as between Members or any
Member’s Capital Account. All tax allocations required by this Section 5.8 shall
be made using any method that is described in the Section 1.704-3 Regulations,
as decided by the Board of Managers.
5.8.4    Allocations. Except as noted above, all items of income, deduction and
loss shall be allocated for federal, state and local income tax purposes in the
same manner as such items are allocated for purposes of calculating Net Profits
and Net Losses.
6.    STATUS, RIGHTS AND POWERS OF MEMBERS AND
CERTAIN MEMBER AGREEMENTS
6.1    Limited Liability. Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, expenses, obligations and liabilities of
the Company, and no Member or Indemnified Person shall be obligated personally
for any such debt, expense, obligation or liability of the Company solely by
reason of being a Member or Indemnified Person. All Persons dealing with the
Company shall have recourse solely to the assets of the Company for the payment
of the debts, obligations or liabilities of the Company. In no event shall any
Member be required to make up any deficit balance in such Member’s Capital
Account upon the liquidation of such Member’s Interest or otherwise.
6.2    Return of Distributions of Capital. Except as otherwise expressly
required by law, a Member, in such capacity, shall have no liability for
obligations or liabilities of the Company in excess of (a) the amount of such
Member’s Capital Contributions, (b) such Member’s share of any assets and
undistributed profits of the Company and (c) to the extent required by law, the
amount of any Distributions wrongfully distributed to such Member. Except as
required by law, no Member shall be obligated by this Agreement to return any
Distribution to the Company or pay the amount of any Distribution for the
account of the Company or to any creditor of the Company; provided, however,
that if any court of competent jurisdiction holds that, notwithstanding this
Agreement, any Member is obligated to return or pay any part of any
Distribution, such obligation shall bind

--------------------------------------------------------------------------------

such Member alone and not any other Member or any Manager. The provisions of the
immediately preceding sentence are solely for the benefit of the Members and
shall not be construed as benefiting any third party. The amount of any
Distribution returned to the Company by a Member or paid by a Member for the
account of the Company or to a creditor of the Company shall be added to the
account or accounts from which it was subtracted when it was distributed to such
Member.
6.3    No Management or Control. Except as expressly provided in this Agreement,
no Member shall take part in or interfere in any manner with the management of
the business and affairs of the Company or have any right or authority to act
for or bind the Company notwithstanding Section 18-402 of the Act.
6.4    Specific Limitations. No Member shall have the right or power to: (a)
withdraw or reduce such Member’s Capital Contribution except as a result of the
dissolution of the Company or as otherwise provided by law or in this Agreement;
(b) make voluntary Capital Contributions or to contribute any property to the
Company other than cash; (c) bring an action for partition against the Company
or any Company assets; (d) cause the termination and dissolution of the Company,
except as set forth in this Agreement; or (e) upon the Distribution of its
Capital Contribution require that property other than cash be distributed in
return for its Capital Contribution. Each Member hereby irrevocably waives any
such rights.
6.5    Member Voting. Except as otherwise set forth in this Agreement, all
powers of the Members shall be exercised in accordance with Section 7.3 by the
appointment of the Board of Managers.
6.6    Required Consents.
6.6.1    None of the following actions shall be taken by the Company without
prior written Member Consent:
(a)    Entering into any contracts, agreements or transactions with any of the
Members or their Affiliates, other than (i) the issuance of Units or Interests
to Members in compliance with Section 3.6(b) hereof or (ii) contracts,
agreements or transactions entered into on an arms’ length basis, with the terms
and conditions thereof disclosed to the Board and other Members prior to the
commencement date of any such contract, agreement or transaction; provided that
any such contract, agreement or transaction with a Member or their Affiliates
must be on a basis that is at least as favorable to the Company as a contract,
agreement or transaction reasonably available from any third party or an
existing provider. Notwithstanding the foregoing, no Member Consent shall be
required (x) for any loan from Leucadia or any of its Affiliates which, taken
together with all other loans from Leucadia or any of its Affiliates, do not
exceed $25 million in the aggregate, including any loans then outstanding from
Leucadia or any of its Affiliates to Pennsylvania LLC, provided that the
interest rate charged in respect of such loan shall not exceed the interest rate
charged to the Company or Pennsylvania LLC (whichever is higher) on its most
senior credit facility or (y) to effectuate any transaction set forth on
Schedule 1.2(d) of the Membership Interest Purchase Agreement, which
transactions have been approved by the Members pursuant to the Membership
Interest Purchase Agreement. This Section 6.6.1 shall not apply to any

--------------------------------------------------------------------------------

contracts, agreements or transactions (A) between the Company and its
Subsidiaries or (B) between the Company and/or its Subsidiaries on one side and
Pennsylvania LLC and/or its Subsidiaries on the other side, including, in the
case of both clauses (A) and (B), any loans or financing transactions.
(b)    Except as required by the Credit Documents, actions that contractually
restrict (i) the making of distributions to Members as provided for in this
Agreement or (ii) any required or mandatory repurchases of any Units as provided
for in this Agreement.
(c)    Approval of the taking of any of the foregoing actions by any direct or
indirect Subsidiary of the Company.
6.6.2    The Company shall not modify or alter the rights, preferences or
privileges of any Units, including by way of an amendment to this Agreement,
which modification or alteration would adversely affect the economic
entitlements of a holder of a Unit under this Agreement without the prior
written consent of each such affected holder; provided, however, that the
Company may issue Units as provided in Section 3.6(a).
6.7    Restrictions on Member Competition. In consideration of the mutual
covenants and agreements of the Company and the Members set forth in this
Agreement, the Members set forth below hereby covenant and agree as follows:
(a)    Certain Activities of USPB Prohibited. Commencing on the Effective Date
and continuing for so long as USPB and its Affiliates own or Control any Units
of the Company but in any event not less than ten (10) years after the Closing
Date, USPB or any entity controlled by USPB shall not, directly or indirectly,
singularly or in the aggregate, own or Control any Ownership Interests of, or
otherwise run, manage, operate, direct, Control or participate in the ownership,
management, operation or Control of, any Competing Business or any Competing
Facility other than an Ownership Interest of not more than two percent (2.0%) in
the aggregate in any publicly traded entity that is a Competing Business or that
owns or Controls a Competing Business or a Competing Facility.
(b)    Certain Activities of NBPCo Prohibited.
(i)    Commencing on the Effective Date and continuing for so long as NBPCo or
its Affiliates owns or Controls any Units of the Company, NBPCo and its
Affiliates shall not, directly or indirectly, singularly or in the aggregate,
own or Control more than five percent (5%) of the Ownership Interests of, or
otherwise run, manage, operate, direct or Control, any Competing Business or any
Competing Facility.
(ii)    The members acknowledge and agree that NBPCo and its Affiliates directly
and indirectly compete with the Company in segments of the beef market not
constituting a Competing Business or a Competing Facility and nothing in this
Agreement shall in any way limit NBPCo or its Affiliates ability to compete with
the Company, subject to clauses (i), (iii), (iv) and (v) of this Section 6.7(b).

--------------------------------------------------------------------------------

(iii)    Commencing on the Effective Date and continuing for so long as NBPCo or
its Affiliates owns or Controls any Units of the Company, if at any time NBPCo
or its Affiliates commences a venture on its own that directly or indirectly
competes with the Company in a segment of the beef market, then NBPCo will offer
the Company or Pennsylvania LLC, or both, an opportunity to supply beef as a raw
material to such business activity, on arms length terms and conditions.
(iv)    Commencing on the Effective Date and continuing for so long as NBPCo or
its Affiliates owns or Controls any Units of the Company, if at any time NBPCo
or its Affiliates commences a venture in conjunction with a Competitor of the
Company, or a Competing Business or Competing Facility that directly or
indirectly competes with the Company in a segment of the beef market, then NBPCo
or its Affiliates will offer the Company or Pennsylvania LLC, or both, an
opportunity to participate in a comparable venture on terms and conditions that
are at least as favorable as the terms and conditions offered to and agreed with
such Competitor. If the opportunity is offered to the Company, and the Company
fails, within thirty (30) days after being so presented with such opportunity,
to accept such opportunity, or otherwise fails to pursue such opportunity with
reasonable diligence, then the Company will waive its right to require NBPCo to
continue such offer and shall likewise waive any claim that NBPCo’s engagement
in such activity with a Competitor violates this Section 6.7(b) or constitutes a
breach of the fiduciary duties of NBPCo’s Manager designee, if applicable.
(v)    NBPCo will not use its Ownership Interest in the Company, to gather
Confidential Information from the Company or to block competitive projects of
the Company, and NBPCo agrees not to use any such Confidential Information for
any purpose not related to the Company’s or Pennsylvania LLC’s conduct of its
business or otherwise in a manner detrimental to the Company and Pennsylvania
LLC as a whole. Notwithstanding any other provision of this Agreement, if NBPCo
seeks to, or does acquire, engage in, or operate a venture of the type described
above or otherwise competes with the Company, the Board may restrict NBPCo’s
access to Confidential Information in its sole discretion, and NBPCo agrees
that, at the request of the Board, NBPCo will not participate in and not receive
information related to meetings and other discussions relating to such
Confidential Information or the consideration of the Company’s involvement in
such venture, Competing Business or Competing Facility.
(vi)    Section 6.7(b) may not be amended without the consent of NBPCo so long
as NBPCo or its Affiliates own or control any Units of the Company.
(vii)    For purposes of this Section 6.7(b) only, “Competing Business” means a
business or a Person (other than Pennsylvania LLC and any of its Subsidiaries)
conducting or Controlling a business, that directly or indirectly competes with
the business of the Company by engaging in the business of beef slaughtering,
the business of beef slaughtering and processing or the business of hide

--------------------------------------------------------------------------------

tanning, in the United States or Mexico; and “Competing Facility” means any beef
slaughtering facility, any beef slaughtering and processing facility or any hide
tanning facility owned by a Competing Business in the United States or Mexico.
(c)    Certain Activities of Klein Prohibited. Commencing on the Effective Date
and continuing until the two (2) year anniversary of the date that Klein or any
of his respective Affiliates no longer own or Control any of the Units of the
Company, Klein, together with his respective Affiliates shall not, directly or
indirectly, own or Control any Ownership Interests of, or otherwise run, manage,
operate, direct, Control or participate in the ownership, management, operation
or Control of, any Competing Business or any Competing Facility other than an
Ownership Interest of not more than two percent (2.0%) in the aggregate in any
publicly traded entity that is a Competing Business or that owns or Controls a
Competing Business or a Competing Facility.
(d)    Severability. If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 6.7 is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability will have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed.
6.8    Agreement for NBPCo to Negotiate Certain Requirements Contracts in Good
Faith. From and after the Effective Date, the Company and NBPCo agree to
continue to meet and negotiate in good faith and on an arms’ length basis to
ensure the Company’s ability to acquire all its requirements of NBPCo’s finished
product and NBPCo’s ability to acquire all of its requirements of the Company’s
trim with equal to or less than 50% lean, each on terms and conditions at least
as favorable as the terms and conditions that party would permit any other
Person to participate in such transactions. This Section 6.8 may not be amended
without the consent of NBPCo so long as NBPCo or its Affiliates own or control
Units of the Company.
6.9    Agreement Regarding NBPCo Waiver of Right of Set-off. Each of NBPCo and
the Company hereby irrevocably waives any right to offset any payment due or
claimed to be due to such party under any agreement entered into between them
against any amounts that are due or claimed to be due by the other party under
any other such agreement. This Section 6.9 may not be amended without the
consent of NBPCo, so long as NBPCo or its Affiliates own or control Units of the
Company.
6.10    Contracts with Managers or their Affiliates. No contract or transaction
between the Company and a Manager or its Affiliate or between the Company and
any other entity in which a Manager or its Affiliate has a material financial
interest, shall be void or voidable solely for this reason, or solely because
the Manager is present at or participates in the Board of Managers meeting at
which the contract or transaction is authorized or votes to authorize such
contract or transaction, if: (i) the material facts of such Manager’s material
financial interest are disclosed to the Board of

--------------------------------------------------------------------------------

Managers; and (ii) the contract or transaction is otherwise permitted,
authorized or approved in accordance with this Agreement. The presence of the
interested Manager may be counted in determining both the presence of a quorum
at any such meeting at which the contract or transaction is authorized and the
vote with respect thereto.
6.11    Member Compensation; Expenses; Loans.
(a)    Except as otherwise provided in a written agreement approved by the Board
of Managers and with Member Consent, no Member shall receive any salary, fee, or
draw for services rendered to or on behalf of the Company. Except as otherwise
approved, permitted or contemplated by or pursuant to a policy approved by the
Board of Managers and Member Consent, no Member shall be reimbursed for any
expenses incurred by such Member on behalf of the Company. Notwithstanding the
foregoing, Leucadia may be reimbursed by the Company without Member Consent (i)
for up to $500,000 per year of expenses incurred by Leucadia in connection with
the Company and (ii) as approved by resolution of the Board of Managers, for
out-of-pocket expenses incurred by Leucadia on behalf of, or for the benefit of,
the Company for insurance; provided, however, that the amount of any such
reimbursement for insurance shall not be materially greater than the amount the
Company would pay to obtain comparable insurance coverage on an arms-length
basis.
(b)    Subject to Section 6.6, any Member or Affiliate may, to the extent
authorized by the Board of Managers and not prohibited by the Credit Documents,
lend or advance money to the Company. If any Member or Affiliate shall make any
such permitted loan or loans to the Company or advance money on its behalf, the
amount of any such loan or advance shall not be treated as a contribution to the
capital of the Company but shall be a debt due from the Company and shall be
repayable out of the Company’s cash. None of the Members or their Affiliates
shall be obligated to make any loan or advance to the Company.
7.    DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
THE BOARD OF MANAGERS
7.1    Board of Managers. The business of the Company shall be managed by the
Board of Managers. The Board shall initially be the individuals set forth in
Section 7.2. Thereafter, the individuals constituting the Board shall be
designated by the Members in accordance with the provisions of Section 7.3.
Decisions of the Board shall be decisions of the Company’s “manager” for all
purposes of the Act and shall be carried out by officers or agents of the
Company designated by the Board in the resolution in question or in one or more
standing resolutions or with the power and authority to do so under Article 8.
A decision of the Board may be amended, modified or repealed in the same manner
in which it was adopted or in accordance with the procedures set forth in this
Article 7 as then in effect, but no such amendment, modification or repeal shall
affect any Person who has been furnished a copy of the original resolution,
certified by a duly authorized officer of the Company, until such Person has
been notified in writing of such amendment, modification or repeal.

--------------------------------------------------------------------------------

7.2    Initial Managers. The initial Managers of the Company comprising the
initial Board of Managers, who shall serve for such terms and in such manner as
prescribed by this Article 7, are the following Persons:
Manager Name
Address
Designated By
__________________
____________________________
____________________________
Leucadia
__________________
____________________________
____________________________
Leucadia
__________________
____________________________
____________________________
Leucadia
Steven D. Hunt
12200 N. Ambassador Dr.
Kansas City, MO 64163
USPB
Timothy M. Klein
10217 Hwy 92
Kearney, MO 64060
New Kleinco



7.3    Number and Designation Rights. The Board of Managers shall initially
consist of five (5) Managers, subject to an increase to nine (9) Managers if
needed to accommodate the right of the Members set out in this Section 7.3.
Leucadia, so long as Leucadia and its Affiliates hold a majority of the Units,
or any other Member or Members acting together as a group, so long as such other
Member or Members acting together as a group holds a majority of the Units,
shall have the right to designate three (3) and up to five (5) Managers. Klein,
so long as Klein is employed as CEO of the Company and, directly or indirectly,
holds Units, and each other Member holding together with its Affiliates not less
than 10% of the outstanding Units shall have the right to designate one Manager,
in each case so long as Klein or such other Members shall not have the right to
designate Managers as part of the majority group referenced above pursuant to
the preceding sentence. Other than with respect to the initial Managers set
forth in Section 7.2, if it is necessary pursuant to this Article 7 to appoint
additional or replacement Managers, each Member qualified to so designate one or
more Manager(s) pursuant to this Section 7.3 shall designate its Manager(s) by
delivering to the Company a written statement designating its Manager(s) and
setting forth the respective business address and telephone number of each such
Manager. The Members, by signing this Agreement, hereby agree to the designation
of the Persons identified above in Section 7.2 hereto as Managers until their
successors are designated in accordance with this Article 7, each such Manager
being deemed designated by the Member set forth opposite such Manager indicated
above. A Manager need not be a Member.
7.4    Voting and Act of the Board; Action without a Meeting. The Managers
designated by Leucadia collectively (as evidenced by the vote of a majority of
the Leucadia-designated Managers present at a meeting), and each other Manager
shall have such vote as reflects the percentage of outstanding Units held by the
Member that elected or appointed the Manager(s). Except as otherwise expressly
provided in this Agreement, the Board of Managers shall take action by the
affirmative vote of a majority of weighted votes of Managers present at a duly
held meeting at which a quorum is present, and references in this Agreement to
actions by the Board shall be read accordingly. There shall be no requirement
that any action of the Board be approved by the Managers elected or appointed by
a certain group of Members. Any action required or permitted to be taken at a
meeting of the Board of Managers may be taken by written action signed by all of
the Managers comprising the Board provided that with respect to the
Leucadia-designated Managers only one such Manager’s signature shall be required
to evidence the unanimous consent of the Leucadia-designated Managers and such
writing or writings shall be filed with the records of the meetings of the
Board. Such consent shall be treated for all purposes as the act of the Board.

--------------------------------------------------------------------------------

7.5    Tenure. Except as otherwise provided by law or by this Agreement, each
Manager shall remain in office until such Manager dies, resigns, or is removed
by the Member designating such Manager.
7.6    Resignation. Any Manager may resign at any time. Such resignation shall
be made in writing and shall take effect at the time specified therein or, if no
time be specified then at the time of its receipt by the President or the
Secretary of the Company. The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation.
7.7    Removal. A Manager may be replaced or removed at any time by the Member
designating such Manager.
7.8    Vacancies. Any vacancy occurring on the Board of Managers shall be filled
by the Member designating such Manager having the right to elect or appoint such
Manager. The Board shall have and may exercise all their powers notwithstanding
the existence of one or more vacancies in their number, subject to any
requirements of law or of this Agreement as to the number of Managers required
for a quorum or for any vote or other action; provided, however, that the Board
may not take any action without first giving a Member able to designate a
Manager to fill a vacancy at least 48 hours to fill such vacancy.
7.9    Meetings. Regular meetings of the Board of Managers shall be held from
time to time as determined by the Board of Managers. Special meetings of the
Board shall be held upon the call of the Chairman of the Board, the Chief
Executive Officer or any Manager designated by Leucadia. Board meetings shall be
held at the principal office of the Company or at such other place, either
within or without the State of Delaware, as shall be designated by the person
calling the meeting and stated in the notice of the meeting. Managers may
participate in a Board of Managers meeting by means of video or audio
conferencing or similar communications equipment whereby all Managers
participating in the meeting can hear each other.
7.10    Notice. Notice of each meeting of the Board of Managers, in writing or
by electronic mail, stating the place, day and hour of the meeting, shall be
given to each Manager at least 48 hours before the time at which the meeting is
to be held. The notice or waiver of notice of any special or regular meeting of
the Board of Managers does not need to specify the business to be transacted or
the purpose of the meeting.
7.11    Waiver. Whenever any notice is required to be given to a Manager under
the provisions of this Agreement, a waiver thereof in writing signed by the
Manager, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Attendance of a Manager at any meeting
of the Board of Managers shall constitute waiver of notice of such meeting by
the Manager, except where the Manager attends a meeting for the express purpose
of stating its objection to the transaction of any business because the meeting
is not lawfully called or convened.
7.12    Quorum. One or more Manager(s) representing a majority of the votes of
all Managers shall constitute a quorum necessary for the transaction of business
at any regular or special meeting of the Board of Managers. If less than a
quorum is present, those Managers present may

--------------------------------------------------------------------------------

adjourn the meeting from time to time until a quorum shall be present.
7.13    Compensation. The Board of Managers may fix the compensation, if any, of
Managers who are not employees of the Company. Managers shall also be entitled
to reimbursement for actual expenses incurred in attending meetings of the Board
or in connection with other business of the Company.
7.14    Authority of Board of Managers. Subject to the provisions of this
Agreement that require the consent or approval of one or more Members, the Board
of Managers shall have the exclusive power and authority to manage the business
and affairs of the Company and to make all decisions with respect thereto.
Except as otherwise expressly provided in this Agreement, the Board or Persons
designated by the Board, including officers and agents appointed by the Board,
shall be the only Persons authorized to execute documents which shall be binding
on the Company. To the fullest extent permitted by Delaware law, but subject to
any specific provisions hereof granting rights to Members, the Board shall have
the power to perform any acts, statutory or otherwise, with respect to the
Company or this Agreement, which would otherwise be possessed by the Members
under Delaware law, and the Members shall have no power whatsoever with respect
to the management of the business and affairs of the Company. All decisions and
other matters concerning the computation and allocation of items of income,
gain, loss, deduction, and credit among the Members, and accounting procedures
not specifically and expressly provided for by the terms of this Agreement,
shall be determined by the Board of Managers in good faith. Any determination
made pursuant to this Section 7.14 by the Board of Managers shall be conclusive
and binding on all Members, but subject to written objection and legal action
challenging the decision based on lack of good faith. The power and authority
granted to the Board hereunder shall include all those necessary, convenient or
incidental for the accomplishment of the purposes of the Company and shall
include the power to make all decisions with regard to the management,
operations, assets, financing and capitalization of the Company, including
without limitation, the power and authority to undertake and make decisions
concerning (in each case subject to the terms, conditions, and special approval
requirement of this Agreement): (a) hiring and firing employees, attorneys,
accountants, brokers, investment bankers and other advisors and consultants, (b)
entering into leases for real or personal property, (c) opening bank and other
deposit accounts and operations thereunder, (d) purchasing, constructing,
improving, developing and maintaining real property, (e) purchasing insurance,
goods, supplies, equipment, materials and other personal property, (f) borrowing
money, obtaining credit, issuing notes, debentures, securities, equity or other
interests of or in the Company and securing the obligations undertaken in
connection therewith with mortgages on, pledges of and security interests in all
or any portion of the real or personal property of the Company, (g) making
investments in or the acquisition of securities of any Person, (h) giving
guarantees and indemnities, (i) entering into contracts or agreements, whether
in the ordinary course of business or otherwise, (j) mergers with or
acquisitions of other Persons, (k) dissolution, (1) the sale or lease of all or
any portion of the assets of the Company, (m) forming subsidiaries or joint
ventures, (n) compromising, arbitrating, adjusting and litigating claims in
favor of or against the Company and (o) all other acts or activities necessary,
convenient or incidental for the accomplishment of the purposes of the Company
including any and all actions that the Company may take as described in Section
2.6.
7.15    Reliance by Third Parties. Any person or entity dealing with the Company
or the

--------------------------------------------------------------------------------

Members may rely upon a certificate signed by a Manager as to: (a) the identity
of the Members, (b) the existence or non-existence of any fact or facts which
constitute a condition precedent to acts by Members or are in any other manner
germane to the affairs of the Company, (c) the Persons which are authorized to
execute and deliver any instrument or document of or on behalf of the Company,
(d) the authorization of any action by or on behalf of the Company by the Board
or any officer or agent acting on behalf of the Company or (e) any act or
failure to act by the Company or as to any other matter whatsoever involving the
Company or the Members.
8.    DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS
8.1    Officers, Agents. The Board of Managers by vote or resolution shall have
the power to appoint officers and agents to act for the Company with such
titles, if any, as the Board deems appropriate and to delegate to such officers
or agents such of the powers as are granted to the Board hereunder, including
the power to execute documents on behalf of the Company, as the Board may in its
sole discretion determine; provided, however, that no such delegation by the
Board shall cause the Persons constituting the Board of Managers to cease to be
the “managers” of the Company within the meaning of the Act. The officers so
appointed may include persons holding titles such as Chairman, Chief Executive
Officer, President, Chief Financial Officer, Executive Vice President, Chief
Accounting Officer, Vice President, and Secretary. Unless the authority of the
officer in question is limited or specified in the document appointing such
officer or in such officer’s employment agreement or is otherwise specified or
limited by the Board, any officer so appointed shall have the same authority to
act for the Company as a corresponding officer of a Delaware corporation would
have to act for a Delaware corporation in the absence of a specific delegation
of authority and as more specifically set forth in this Article 8; provided,
however, that without the required consent pursuant to Section 6.6 no officer
shall take any action for which the consent of certain Members is required
thereunder; and provided, further, that without the required consent pursuant to
Section 8.12 no officer shall take any action for which consent is required
thereunder.
8.2    Election. The officers may be elected by the Board of Managers at their
first meeting or at any other time. At any time or from time to time the Board
may delegate to any officer their power to elect or appoint any other officer or
any agents. Officers must be natural persons.
8.3    Tenure. Each officer shall hold office until its respective successor is
chosen and qualified unless a different period shall have been specified by the
terms of its election or appointment, or in each case until he or she sooner
dies, resigns, is removed or becomes disqualified. Each agent shall retain its
authority at the pleasure of the Board of Managers, or the officer by whom he or
she was appointed or by the officer who then holds agent appointive power.
8.4    Chairman of the Board of Managers, Chief Executive Officer, President and
Vice President. The Chairman of the Board of Managers, if any, shall have such
duties and powers as shall be designated from time to time by the Board of
Managers. Subject to the terms and conditions of this Agreement, the Chief
Executive Officer shall have direct and general charge and supervision of all
business and administrative operations of the Company and all other such duties,
responsibilities authority and privileges as are set forth in his employment
agreement, if any, as amended from time to time, in addition to those duties,
responsibilities, authority and privileges as

--------------------------------------------------------------------------------

are delegated to him by the Board or that a Chief Executive Officer of a
Delaware corporation would have in respect of a Delaware corporation in the
absence of a specific delegation of such duties, responsibility, authority and
privileges. The Chief Executive Officer shall also perform such other duties
that may be assigned by the Board to the extent consistent with this Agreement
and his employment agreement, if any, as amended from time to time. The
President and any Vice Presidents shall have duties as shall be designated from
time to time by the Chief Executive Officer or by the Board of Managers.
8.5    Chief Financial Officer. Unless the Board of Managers otherwise
specifies, the Chief Financial Officer of the Company shall be in charge of its
funds and valuable papers, and shall have such other duties and powers as may be
designated from time to time by the Chief Executive Officer or the Board of
Managers. If no Chief Accounting Officer is elected, the Chief Financial Officer
shall, unless the Board of Managers otherwise specifies, also have the duties
and powers of the Chief Accounting Officer.
8.6    Chief Accounting Officer. If a Chief Accounting Officer is elected, the
Chief Accounting Officer shall, unless the Board of Managers or the Chief
Executive Officer otherwise specifies, be the chief accounting officer of the
Company and be in charge of its books of account and accounting records, and of
its accounting procedures. The Chief Accounting Officer shall have such other
duties and powers as may be designated from time to time by the Chief Executive
Officer or the Board of Managers.
8.7    Secretary and Assistant Secretaries. The Secretary shall record all
proceedings of the Members and the Board of Managers in a book or series of
books to be kept therefor and shall file therein all actions by written consent
of the Board. In the absence of the Secretary from any meeting, an Assistant
Secretary, or if no Assistant Secretary is present, a temporary secretary chosen
at the meeting, shall record the proceedings thereof. The Secretary shall keep
or cause to be kept records, which shall contain the names and record addresses
of all Members. The Secretary shall have such other duties and powers as may
from time to time be designated by the Board of Managers, the Chair of the Board
of Managers or the Chief Executive Officer. Any Assistant Secretaries shall have
such duties and powers as shall be designated from time to time by the Board of
Managers, the Chair of the Board of Managers, the Chief Executive Officer or the
Secretary.
8.8    Vacancies. If the office of any officer becomes vacant, the Board of
Managers may choose a successor. Each such successor shall hold office for the
unexpired term, and until its successor is chosen and qualified or in each case
until he or she sooner dies, resigns, is removed or becomes disqualified.
8.9    Resignation and Removal. The Board of Managers may at any time remove any
officer either with or without cause. The Board may at any time terminate or
modify the authority of any agent. Any officer may resign at any time by
delivering its resignation in writing to the Chair of the Board, the Chief
Executive Officer or the Secretary or to a meeting of the Board. Such
resignation shall be effective upon receipt unless specified to be effective at
some other time, and without in either case the necessity of its being accepted
unless the resignation shall so state.
8.10    Compensation. Officers shall receive such compensation as may be
determined from

--------------------------------------------------------------------------------

time to time by resolution of the Board of Managers or as otherwise provided in
a written employment agreement.
8.11    Delegation. Unless prohibited by a resolution of the Board of Managers,
an officer elected or appointed by the Board may, upon ten (10) Business Days
prior written notice to the Board of Managers, delegate in writing some or all
of the duties and powers of such person’s management position to other persons.
An officer who delegates the duties or powers of an office remains subject to
the standard of conduct for an officer with respect to the discharge of all
duties and powers so delegated.
8.12    Certain Actions Requiring Board of Manager Consent. Notwithstanding any
delegation of the Board of Managers’ authority to any officer pursuant to the
foregoing provisions of this Article 8 and notwithstanding any other provision
of this Agreement or any employment agreement between such officer and the
Company, the power to take the following actions shall be vested exclusively in
the Board of Managers (subject to Section 6.6), unless the Board gives its
express prior consent thereto:
(a)    Entering into any contract, agreement or arrangement with any Person
(including with accountants, investment bankers or consultants) where the
aggregate expenditure of the Company with respect to any such Person in any
Fiscal Year will or is reasonably likely to exceed $1,000,000, excluding those
expenditures in the ordinary course of business or that are contemplated in the
annual budget approved by the Board.
(b)    Entering into any agreement for the borrowing of money (whether in the
public or private markets), obtaining credit (other than trade credit in the
normal course of business) or amending in any material respect any of the terms
and conditions of any of the Credit Documents.
(c)    Issuances of additional Units of the Company.
(d)    Securing any obligations of the Company with any of its assets.
(e)    Distributions of cash (or other Company assets) to Members.
(f)    Acquisitions, disposals or sales of properties or assets (whether
effected by merger, sale of assets, lease or equity exchange or otherwise),
other than in the ordinary course of business or as contemplated in the annual
budget approved by the Board, and other than in any transaction involving less
than $1,000,000.
(g)    Adoption of or changes in the annual budgets which shall be prepared by
the officers of the Company in detail reasonably satisfactory to, and approved
by, the Board, and which shall be consistent with the format used by the Company
for preparation of its annual and quarterly financial statements.
(h)    Making unbudgeted expenditures of $1,000,000 or more in any Fiscal Year.
(i)    Approval of any Succession Plan or changes or amendments of the

--------------------------------------------------------------------------------

Succession Plan.
(j)    Hiring, firing, promotion or demotion of any officer on the Senior
Management Team or the Chief Financial Officer.
(k)    Termination and hiring of general legal counsel for the Company and the
hiring of special legal counsel.
(l)    Approval of the Company’s expense reimbursement policies, to the extent
relating to members of the Senior Management Team, and the Company’s currency or
securities hedging and insurance policies.
(k)    The formation of or investment in any Subsidiaries and any agreements
relating thereto, including without limitation any agreements with joint
venturers, partners or co-investors.
(l)    The approval of any employment (or similar) contract or agreement under
which the obligations of the Company exceed (or are expected to exceed)
$1,000,000 over the term of such contract or agreement or exceed (or are
expected to exceed) $333,333 in any Fiscal Year.
(m)    Initiating, revising or eliminating any management bonus program.
(n)    Making any material public announcement outside the normal course of
business, unless the making of such public announcement is: (i) necessary to
prevent a material adverse effect on the business of the Company or is otherwise
required by applicable law; or (ii) deemed necessary and appropriate by the
Senior Management Team to avoid an imminent public health danger.
(o)    Approving all new sites for office space, plants or other operations and
of associated capital expenditures, other than those contemplated in the annual
budget approved by the Board.
(p)    Indemnifying any officer, manager, employee or agent of the Company or
its Subsidiaries on behalf of the Company or its Subsidiaries.
(q)    Initiating or settling any litigation where the resulting loss or damage
(plus any costs, including attorneys’ fees) will or could reasonably be
anticipated to exceed $1,000,000.
9.    BOOKS, RECORDS, ACCOUNTING AND REPORTS
9.1    Books and Records. The books and records of the Company shall reflect all
the Company’s transactions and shall be appropriate and adequate for the
Company’s business. The Company shall maintain at its principal office or such
other office as the Board of Managers shall determine all of the following:
(a)    A current list of the full name and last known business or residential
address

--------------------------------------------------------------------------------

of each Member and Manager;
(b)    information regarding the amount of cash and a description and statement
of the agreed value of any other property or services contributed by each Member
and which each Member has agreed to contribute in the future, and the date on
which each Member became a Member of the Company;
(c)    A copy of the Certificate and this Agreement, including any amendments to
either thereof, together with executed copies of any powers of attorney pursuant
to which the Certificate, this Agreement or any amendments have been executed;
(d)    Copies of the Company’s federal, state and local income tax or
information returns and reports;
(e)    The audited financial statements of the Company; and
(f)    The Company’s books and records.
9.2    Delivery to Member, Inspection; etc. Upon the request of any Member for
any purpose reasonably related to such Member’s Interest, the Board of Managers
shall allow the Member and its designated representatives or agents, upon at
least two (2) Business Days prior written notice to the Board and during
reasonable business hours, to examine the Company’s books and records for such
purpose at the Member’s sole cost and expense. A Member requesting such an
examination of the Company’s books and records may also request, and the Board
shall endeavor to cause, that Managers, members of the Senior Management Team,
and the independent certified public accountants for the Company be made
available to discuss such books and records. In addition, each Member shall have
the right to obtain from the Company such other information regarding the
Company’s affairs and financial condition as is just and reasonable. The
foregoing rights shall be subject to such reasonable standards as may be
established by the Board of Managers from time to time. The rights and
privileges set forth in this Section 9.2 shall not apply (a) to a Member whose
Governance Rights have terminated pursuant to Section 3.5 hereof, (b) to any
assignee of a Member except to the extent required by the Act, or (c) in any
event to any Member who is employed by, retained by, Affiliated with or
Controlled by a Competing Business at the time of request or examination.
9.3    Accounting; Fiscal Year. The Company shall use the accrual method of
accounting in preparing its financial reports and for tax purposes and shall
keep its books and records accordingly. The Board of Managers may, without any
further consent of the Members (except as specifically required by the Code),
apply for IRS consent to, and otherwise effect a change in, the Company’s Fiscal
Year.
9.4    Reports.
(a)    In General. The Chief Financial Officer of the Company shall be
responsible for causing the preparation of financial reports of the Company and
the coordination of financial matters of the Company with the Company’s
accountants.

--------------------------------------------------------------------------------

(b)    Periodic and Financial Reports. The Company shall maintain and provide to
each Member upon request, the financial statements listed in clauses (i) and
(ii) below, prepared, in each case (other than Capital Contributions, Profits
and Losses and other allocations, distributions and Capital Accounts with
respect to Member’s Capital Accounts, which shall construed, determined and
reported to Members in accordance with this Agreement) in accordance with GAAP.
(i)    As soon as practicable following the end of each Fiscal Year (and in any
event not later than ninety (90) days after the end of such Fiscal Year), a
balance sheet of the Company as of the end of such Fiscal Year and the related
statements of operations, Members’ Capital Accounts and changes therein, and
cash flows for such Fiscal Year, together with appropriate notes to such
financial statements, all of which shall be audited and certified by the
Company’s accountants, and in each case, to the extent the Company was in
existence, setting forth in comparative form the corresponding figures for the
immediately preceding Fiscal Year.
(ii)    As soon as reasonably practicable following the end of each of the first
three fiscal quarters of each Fiscal Year and following the end of each of the
first eleven (11) fiscal months of each Fiscal Year (and in any event not later
than forty-five (45) days after the end of such fiscal quarter or fiscal month,
as the case may be), an unaudited balance sheet of the Company as of the end of
such fiscal quarter or fiscal month, as the case may be, and the related
unaudited statements of operations and cash flows for such fiscal quarter or
fiscal month, as the case may be, and for the Fiscal Year to date, in each case,
to the extent the Company was in existence, setting forth in comparative form
the corresponding figures for the prior Fiscal Year’s fiscal quarter or fiscal
month, as the case may be, and the fiscal quarter or fiscal month, as the case
may be, just completed.
(c)    Other Reports. The Board of Managers shall cause to be delivered promptly
to Members such other information that is customarily provided the shareholders
or members, such as reports of adverse developments, management letters,
communications with Members of Managers, press releases and registration
statements.
9.5    Filings. At the Company’s expense the Board of Managers shall cause the
income tax returns for the Company to be prepared and timely filed with the
appropriate authorities and to have prepared and to furnish to each Member such
information with respect to the Company (including without limitation a Schedule
setting forth such Member’s distributive share of the Company’s income, gain,
loss, deduction and credit as determined for federal income tax purposes) as is
necessary to enable such Member to prepare such Member’s federal and state
income tax returns. The Board of Managers, at the Company’s expense, shall also
cause to be prepared and timely filed, with appropriate federal and state
regulatory and administrative authorities, all reports required to be filed by
the Company with those entities under then current applicable laws, rules and
regulations.
9.6    Non-Disclosure.
9.6.1    Each Member agrees that, except as otherwise consented to by the Board
of

--------------------------------------------------------------------------------

Managers, all non-public information furnished to such Member pursuant to this
Agreement or otherwise regarding the Company or its business that is not
generally available to the public (“Confidential Information”) will be kept
confidential and will not be disclosed by such Member, or by any of such
Member’s agents, representatives or employees, in any manner, in whole or in
part, except that (a) each Member shall be permitted to disclose such
Confidential Information to those of such Member’s agents, representatives and
employees who need to be familiar with such information in connection with such
Member’s investment in the Company and who are charged with an obligation of
confidentiality, (b) each Member shall be permitted to disclose such
Confidential Information to such Member’s partners and equity holders so long as
they agree to keep such information confidential on the terms set forth herein,
(c) each Member shall be permitted to disclose Confidential Information to the
extent required by law, so long as such Member shall have first provided the
Company a reasonable opportunity to contest the necessity of disclosing such
information and (d) each Member shall be permitted to disclose Confidential
Information to the extent necessary for the enforcement of any right of such
Member arising under this Agreement. Notwithstanding the foregoing, each Member
(and each employee, representative or other agent of the Member) may disclose to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to the Member relating to such tax
treatment and tax structure.
9.6.2    Each Member agrees that it shall be liable for any breach or violation
of the provisions of Section 9.6.1 by any of its respective Affiliates (other
than the Company). The covenants and undertakings contained in Section 9.6.1
relate to matters which are of a special, unique and extraordinary character and
a violation of any of the terms of Section 9.6.1 will cause irreparable injury
to the Company, the amount of which will be impossible to estimate or determine
and which cannot be adequately compensated. Accordingly, the remedy at law for
any breach of Section 9.6.1 may be inadequate. Therefore, notwithstanding
anything to the contrary, the Company shall be entitled to an injunction,
restraining order or other equitable relief from any court of competent
jurisdiction in the event of any breach of any provision of Section 9.6.1
without the necessity of proving actual damages or posting any bond whatsoever.
The rights and remedies provided by Section 9.6.1 are cumulative and in addition
to any other rights and remedies which the Company may have hereunder or at law
or in equity.
9.6.3    Each Member is aware that (i) Leucadia is an “issuer” of securities
under United States securities laws and (ii) that United States securities laws
prohibit any individual who has received from an issuer or any of its Affiliates
(including with respect to Leucadia, the Company) any material, non-public
information regarding such issuer or any of its Affiliates from purchasing or
selling securities of such issuer or from communicating such information to any
other individual under circumstances in which it is reasonably foreseeable that
such individual is likely to purchase or sell securities of such issuer. As a
consequence of its respective investments in the Company, each Member will from
time to time receive confidential information concerning the Company that will
constitute material, non-public information concerning Leucadia. Each Member
acknowledges this prohibition and agrees

--------------------------------------------------------------------------------

to advise its respective Affiliates of this prohibition.
9.7    Restrictions on Receipt. The rights of Members to receive reports or to
request information pursuant to this Article 9 shall be subject to Section 3.5.
10.    TAX MATTERS MEMBER
10.1    Tax Matters Member. The Board of Managers shall designate a qualifying
Member to act as the tax matters partner within the meaning of and pursuant to
Regulations Sections 301.6231(a)(7)-1 and -2 or any similar provision under
state or local law; provided, however, that the Tax Matters Member shall not
have any right to settle or compromise any material matter raised by the IRS
without the approval of the Board of Managers, and the other Members shall be
kept informed of, and shall be given an opportunity to discuss with the Tax
Matters Member, all such matters which the Tax Matters Member deems to be
material; provided, however, that if a tax settlement proposed by the Tax
Matters Member (A) involves an income inclusion and/or a denial of deduction for
the Company that in the aggregate exceeds $10 million and (B) relates to (i) a
taxable period that includes the Effective Date or begins on or after the
Effective Date or (ii) any other taxable period of the Company that could have
an effect on Leucadia (including for this purpose an effect that occurs in a
later taxable period), then such proposed settlement shall be subject to each
Member’s review and consent, which consent shall not be unreasonably withheld,
conditioned or delayed. With respect to tax settlements in respect of a tax
period of the Company ending prior to the Effective Date that is not described
in clause (B)(ii) of the preceding sentence and as to which USPB is the Tax
Matters Member, no approval of the Members is required. In the event that the
consent of a Member is required and such Member does not consent to such
proposed settlement (a “Non-Consenting Member”), the Non-Consenting Member shall
indemnify and hold harmless each other Member on an after tax basis to the
extent that the final outcome of the tax controversy for a Member is more
adverse than the proposed settlement (including, without limitation, for this
purpose the amount and timing of utilization of a Member’s net operating losses
and a Member’s share of any costs and expenses incurred by the Company in
connection with such controversy occurring after the proposed settlement date).
Unless and until another Member is designated as the tax matters partner by the
Board, Leucadia shall be the tax matters partner of the Company and in such
capacity is referred to as the “Tax Matters Member”.
10.2    Indemnity of Tax Matters Member. The Company and/or Pennsylvania LLC
shall indemnify and reimburse the Tax Matters Member for all expenses (including
legal and accounting fees) incurred as Tax Matters Member pursuant to this
Article 10 in connection with any administrative or judicial proceeding with
respect to the tax liability of the Members attributable to their respective
interests in the Company.
10.3    Tax Returns. Unless otherwise agreed by the Board of Managers, all
returns of the Company shall be prepared by the Company’s independent certified
public accountants.
10.4    Tax Elections. The Board of Managers shall, without any further consent
of the Members being required (except as specifically required herein), cause
the Company to make any and all elections for federal, state, local, and foreign
tax purposes including, without limitation, any election, if permitted by
applicable law: (i) to make the election provided for in Code Section 6231

--------------------------------------------------------------------------------

(a)(1)(B)(ii) or take any other action necessary to cause the provisions of Code
Sections 6221 through 6231 to apply to the Company (ii) to take any action
necessary or appropriate to continue the election made by the Partnership
pursuant to Code Section 754 as in effect on the Effective Date, including
making a new or a protective Section 754 election, to ensure that such Section
754 election is and remains effective and that the Section 754 election is not
revoked without the consent of all Members, and to adjust the basis of Property
pursuant to Code Sections 734(b) and 743(b), or comparable provisions of state,
local or foreign law, in connection with Transfers of Interests and Company
distributions; (iii) to extend the statute of limitations for assessment of tax
deficiencies against the Members with respect to adjustments to the Company’s
federal, state, local or foreign tax returns; and (iv) to the extent provided in
Code Sections 6221 through 6231 and similar provisions of federal, state, local,
or foreign law, to represent the Company and the Members before taxing
authorities or courts of competent jurisdiction in tax matters affecting the
Company or the Members in their capacities as Members, and to file any tax
returns and execute any agreements or other documents relating to or affecting
such tax matters, including agreements or other documents that bind the Members
with respect to such tax matters or otherwise affect the rights of the Company
and the Members.
10.5    Tax Information. Necessary tax information shall be delivered to each
Member as soon as practicable after the end of each Fiscal Year of the Company
but not later than five (5) months after the end of each Fiscal Year.
Notwithstanding anything herein to the contrary, the Tax Matters Member shall,
upon receipt of notice from the IRS, give notice of an administrative proceeding
with respect to the Company to all Members in accordance with, and as if such
Members were each a “notice partner” pursuant to, Section 6231(a)(8) of the
Code.
11.    TRANSFER OF INTERESTS
11.1    Restricted Transfer. A Member may not Transfer its Units unless such
Transfer is in compliance with the provisions of this Agreement and unless that
Member (in its capacity as a member of Pennsylvania LLC) Transfers its same
percentage of Pennsylvania LLC Units to the same transferee, except that
Leucadia and its Permitted Transferees shall be permitted to Transfer their
respective Units to a Permitted Transferee without also Transferring their
respective Pennsylvania LLC Units to the same Permitted Transferee. Units that
are Transferred by Leucadia to a Permitted Transferee may only be held by the
Permitted Transferee if the entity continues to meet the definition of Permitted
Transferee under Section 11.2. If a Permitted Transferee ceases to meet the
definition of Permitted Transferee, the Units shall be Transferred to Leucadia
or another Permitted Transferee. Except for Transfers pursuant to Section 11.2
to a Permitted Transferee and pursuant to Section 12.1, 12.2, 12.3 or 12.5, no
Member shall Transfer all or any part of its Units, or the economic or other
rights that comprise such Member’s Interest, unless such Transfer is first
approved by the Board of Managers, which approval may be granted or withheld in
the sole discretion of the Board of Managers. Notwithstanding the foregoing
sentence and any other provisions of this Agreement, neither Leucadia nor USPB
shall Transfer all or any part of its Units, or the economic or other rights
that comprise such Member’s Interest, other than, in the case of Leucadia, to a
Permitted Transferee (to which transfer the Applicable Holding Period shall not
apply), prior to expiration of the Applicable Holding Period without the consent
of the other. In no event will a Member other than Leucadia or its Permitted
Transferees be permitted to Transfer all or any of its

--------------------------------------------------------------------------------

Units, or all or any part of the economic or other rights that comprise such
Member’s Interest, to a Competing Business. The Company shall maintain a record
of the ownership of Units which shall, initially, be as set forth on Exhibit 3.1
and which shall be amended from time to time to reflect permitted Transfers of
ownership of Units. Subject to restrictions on the transferability of Units as
set forth herein, Units shall be Transferred by delivery to the Company of an
instruction by the registered owner of a Unit requesting registration of
Transfer of such Units and the recording of such Transfer in the records of the
Company.
11.2    Permitted Transferees. Subject to Sections 11.3 and 11.4, a Member shall
be entitled to Transfer all or any portion of such Member’s Units to a direct or
indirect Subsidiary of the Member, or in the case of a Member that is a
Subsidiary of Leucadia, to another Subsidiary of Leucadia, holding the Units
being Transferred (such Subsidiary referred to as a “Permitted Transferee”). In
no event shall all or any part of a Unit be Transferred to a minor or
incompetent except in trust or pursuant to the Uniform Gifts to Minors Act.
11.3    Transfer Requirements. No Person to whom any of a Member’s Units are
Transferred (including a Permitted Transferee) shall be admitted to the Company
as a Member (as limited under certain circumstances in accordance with Section
11.9) unless the following conditions are satisfied or such conditions are
waived by the Board of Managers.
(a)    A duly executed written instrument of Transfer is provided to the Board,
specifying the Units being Transferred and setting forth the intention of the
Member effecting the Transfer that the transferee succeed to a portion or all of
such Member’s Units;
(b)    an opinion of responsible counsel (who may be counsel for the Company),
reasonably satisfactory in form and substance to the Board to the effect that:
(i)    such Transfer would not violate the Securities Act or any state
securities or blue sky laws applicable to the Company or the Interest to be
Transferred;
(ii)    such Transfer would not cause the Company to be considered a publicly
traded partnership under Section 7704(b) of the Code;
(iii)    such Transfer would not cause the Company to lose its status as a
partnership for federal income tax purposes; and
(iv)    such Transfer would not cause a termination of the Company for federal
income tax purposes.
(c)    The Member effecting the Transfer and the transferee execute any other
instruments that the Board of Managers deems reasonably necessary or desirable
for admission of the transferee, including the written acceptance by the
transferee of this Agreement and such transferee’s agreement to be bound by and
comply with the provisions hereof and execution and delivery to the Board of a
special power of attorney as provided in Section 18.3; and
(d)    The Member effecting the Transfer or the transferee pays to the Company a

--------------------------------------------------------------------------------

transfer fee in an amount sufficient to cover the reasonable expenses incurred
by the Company in connection with the admission of the transferee.
11.4    Concurrent Transfer with Pennsylvania LLC Units. Concurrently with the
Transfer (whether pursuant to Section 11.2, 12.1, 12.2, 12.3 or 12.5 of the
Pennsylvania Restated LLC Agreement) by any Member (in its capacity as a member
of Pennsylvania LLC) of all or any portion of such Member’s Pennsylvania LLC
Units, such Member shall Transfer all or the same percentage of the Units held
by such Member to the transferee of the Pennsylvania LLC Units, it being
understood that the Units and the Pennsylvania LLC Units shall only be
Transferred together to the same transferee, except that Leucadia may transfer
the Pennsylvania LLC Units or the Units separate from each other to a Permitted
Transferee. As a result, the Percentage Interest (in the Company) of any Member
(either as transferor or transferee in respect of a Transfer) shall at all times
be the same as such Member’s Pennsylvania LLC Percentage Interest; provided,
that, the Percentage Interest (in the Company) of Leucadia and its Permitted
Transferees shall be aggregated together, and the Pennsylvania LLC Percentage
Interest of Leucadia and its Permitted Transferees shall also be aggregated
together, for the purposes of this Section 11.4.
11.5    Consent. Subject to Section 11.9, each Member hereby agrees that upon
satisfaction of the terms and conditions of this Article 11 with respect to any
proposed Transfer, the Person proposed to be such transferee may be admitted as
a Member.
11.6    Withdrawal of Member. If a Member Transfers all of its Units pursuant to
Section 11.1 and the transferee of such interest is admitted as a Member
pursuant to Section 11.3 (whether or not such Member’s status is limited
pursuant to Section 11.9), such transferee shall be admitted to the Company as a
Member effective on the effective date of the Transfer or such other date as may
be specified when the transferee is admitted and, immediately following such
admission, the transferor Member shall cease to be a Member of the Company. Upon
the transferor Member’s withdrawal from the Company, the withdrawing Member
shall not be entitled to any Distributions, or any other rights associated with
an Interest in the Company, from and after the date of such withdrawal or
Transfer.
11.7    Noncomplying Transfers Void. Any Transfer in contravention of this
Article 11 shall be void and of no effect, and shall not bind nor be recognized
by the Company.
11.8    Amendment of Exhibit 3.1. In the event of the admission of any
transferee as a Member of the Company, the Board of Managers shall promptly
amend Exhibit 3.1 to reflect such Transfer or admission, as the case may be, and
it shall deliver promptly to each Member a copy of such amended Exhibit 3.1.
11.9    Limited Interests. If the Interests with respect to Units held by a
Member have been limited as required by Section 3.5 and such Member shall wish
to Transfer, or shall have Transferred, Units in accordance with this Article
11, the limitations imposed by Section 3.5 on such Interests shall be removed
only with the consent of the Board of Managers.
12.    FIRST OFFER; TAG-ALONG, TAKE-ALONG
RIGHTS; LIQUIDITY OPTION

--------------------------------------------------------------------------------

12.1    Offers to Leucadia.
12.1.1    Right of First Offer/Refusal. If, after the Applicable Holding Period,
any Member other than Leucadia or its Permitted Transferees (for purposes of
this Section 12.1, the “Selling Member”) wishes to Transfer all or any portion
of its Units, whether on its own initiative or in response to a bona fide offer
from any Person, it shall give written notice (the “Notice of Sale”) to Leucadia
(with a copy to the other Members) of the Units subject to such proposed
Transfer (the “Offered Units”), the proposed offer or sale price (subject to
Section 12.1.5), the terms of the proposed Transfer and the name and address of
the proposed transferee (if applicable); provided, however, that no proposed
transferee may be a Competing Business or Control a Competing Facility. The
receipt of the Notice of Sale by Leucadia shall constitute an offer by the
Selling Member to sell the Offered Units to Leucadia. Such offers, unless
revoked by written notice given by the Selling Member to Leucadia prior to
acceptance by Leucadia shall remain outstanding for a period of ten (10)
Business Days after receipt of the Notice of Sale by Leucadia (the “Offer
Period”). Leucadia may accept such offer as to all of the Offered Units by
giving written notice to the Selling Member (with a copy to the other Members)
(a “Notice of Purchase”) of its intention to purchase such Offered Units at the
same price and on the same terms specified in the Notice of Sale. A Notice of
Sale under this Section 12.1.1 is not effective unless and until the Selling
Member (in its capacity as a member of Pennsylvania LLC) delivers a Notice of
Sale under Section 12.1 of the Pennsylvania Restated LLC Agreement for the same
percentage of Pennsylvania LLC Units as is the subject of the Notice of Sale
under this Section 12.1.1.
12.1.2    Closing. If Leucadia gives a Notice of Purchase for the Offered Units
pursuant to this Section 12.1 (which shall also automatically and without
further action by Leucadia constitute a Notice of Purchase for the Offered Units
under the Pennsylvania Restated LLC Agreement), the closing of the purchase by
Leucadia of the Offered Units shall take place as soon as reasonably practicable
and in no event later than 60 days after the date of such Notice of Purchase or
such longer period of time as may be required to obtain final regulatory
approval, which Leucadia and the Selling Member agree to use their respective
commercially reasonable efforts to obtain, at the principal office of the
Company, or at such other time and location as the parties to such purchase may
mutually determine at the same price and on terms identical in all material
respects to the terms as specified in the Notice of Sale.
12.1.3    Transfer. If, at the close of the Offer Period, Leucadia has not given
a Notice of Purchase for all of the Offered Units, or if payment therefor has
not been made within 60 days (or such longer period of time as may be required
to obtain any final regulatory approvals, which Leucadia and such Selling Member
agree to use their respective commercially reasonable efforts to obtain) after
receipt of the Notice of Purchase (or such longer period as authorized under
Section 12.1.2) from Leucadia, the Selling Member shall have 90 days (the
conclusion of such period, the “Final Transfer Date”) in which to Transfer the
Offered Units to the purchaser specified in the Notice of Sale (so long as such
purchaser is the same Person as shall be acquiring the Selling Member’s
Pennsylvania LLC Units), if one was specified, at a price not less than 100% of
the price specified in the Notice of Sale

--------------------------------------------------------------------------------

and on terms and conditions not materially more favorable to the transferee than
the terms and conditions specified in the Notice of Sale; provided, however,
that the identity of the transferee must be reasonably satisfactory to the
Board.
12.1.4    New Notice of Sale Required if Reduction in Price. If (a) after the
close of the Offer Period and prior to the consummation of the Transfer
permitted by Section 12.1.3, the Selling Member wishes to Transfer the Offered
Units at a price that is lower than 100% of the price stated in the Notice of
Sale or on terms and conditions materially more favorable to the transferee than
the price and other terms and conditions contained in the Notice of Sale or the
identity of the proposed transferee shall change, or (b) the Selling Member
shall not have completed the proposed Transfer on or before the Final Transfer
Date, then the Notice of Sale shall be null and void, and the Selling Member
shall be required to separately comply with the provisions of this Section 12.1
(including re-offering the Offered Units to Leucadia on such new terms and
conditions, if applicable.)
12.1.5    Remain Subject. Units transferred pursuant to this Section 12.1 shall
remain subject to the terms of this Agreement (including this Section 12.1), and
such Transfers shall be subject to Section 11.3.
12.1.6    Right to Delegate. Leucadia shall have the right to delegate all or
part of its rights and obligations pursuant to this Section 12.1 to any
Permitted Transferee or to the Company; provided, however, that in the event
that after any such delegation from Leucadia to such Permitted Transferee or the
Company, such Permitted Transferee or the Company fails to perform its
obligations hereunder in accordance with the provisions of this Section 12.1,
Leucadia shall be responsible to perform and complete such Permitted
Transferee’s or the Company’s obligations contained in this Section 12.1.
12.2    Tag-Along Rights.
12.2.1    Tag-Along Right. With respect to any proposed Transfer before or after
the Applicable Holding Period (for purposes of this Section 12.2, a “Sale”) by
Leucadia (or its Permitted Transferees) as the Seller (for purposes of this
Section 12.2, the “Initiating Seller”) of Units held by it (each such
percentage, for purposes of this Section 12.2, a “Sale Percentage”) to a Person
other than a Permitted Transferee (for purposes of this Section 12.2, the
“Proposed Transferee”), each other Member shall have the right (the “Tag-Along
Right”) to include in the Sale a number of Units equal to the Sale Percentage of
the total number of Units held by such other Member (for purposes of this
Section 12.2, each Member so electing being referred to herein as a “Selling
Member”). Any Units purchased from a Selling Member pursuant to this Section
12.2 shall be purchased at the same price per Unit and for the same form of
consideration, and shall be purchased on the same terms and conditions, as the
Units being transferred by the Initiating Seller.
12.2.2    Notice of Proposed Sale. The Initiating Seller shall, not less than 30
days prior to a proposed Sale to which Section 12.2.1 is applicable, give
written notice to each other Member of such proposed Sale. Such notice (the
“Notice of Proposed Sale”) shall set forth: (a) the number of Units proposed to
be Transferred, (b) the name and address of the

--------------------------------------------------------------------------------

Proposed Transferee, (c) the maximum and minimum per Unit purchase price or, if
not in cash, proposed consideration and the other principal terms and conditions
of the proposed Sale, (d) that the Proposed Transferee has been informed of the
Tag-Along Right provided for in Section 12.2.1 and has agreed to purchase Units
in accordance with the terms of this Section 12.2 and (e) that the Initiating
Seller has agreed to consummate the Sale, subject only to any required
regulatory approvals, this Section 12.2 and Article 11 of this Agreement. A
Notice of Proposed Sale delivered under this Section 12.2.2 shall not be
effective unless and until the Initiating Seller (in its capacity as a member of
Pennsylvania LLC) delivers a Notice of Proposed Sale under Section 12.2.2 of the
Pennsylvania LLC Restated Agreement for the same percentage of Pennsylvania LLC
Units as is the subject of the Notice of Sale under this Section 12.2.2.
12.2.3    Exercise of Tag Along Right. The Tag-Along Right may be exercised by a
Selling Member by giving written notice to the Initiating Seller (the “Tag-Along
Notice”) within 15 days following such Selling Member’s receipt of the Notice of
Proposed Sale to Members (the “Tag-Along Period”). Each Member who does not
deliver a Tag-Along Notice to the Initiating Seller within the Tag-Along Period
shall be deemed to have waived all of such Member’s rights under this Section
12.2 with respect to inclusion of such Member’s Units in such proposed Sale, and
the Initiating Seller, subject to the participation of the Selling Members, if
any, shall have the right, for a 180- day period after the expiration of the
Tag-Along Period (or for such longer period of time as may be required to obtain
any final regulatory approvals, which the Initiating Seller agrees to use its
commercially reasonable efforts to obtain) to Transfer the Units specified in
the Notice of Proposed Sale to the Proposed Transferee at a per Unit purchase
price no greater than the maximum (and no less than the minimum) per Unit
purchase price set forth in the Notice of Proposed Sale and on other principal
terms which are not materially more favorable to the Initiating Seller and the
Selling Members than those set forth in the Notice of Proposed Sale. Any
Tag-Along Notice delivered hereunder shall automatically and without further
action by the Member (in its capacity as a member of Pennsylvania LLC)
constitute a Tag-Along Notice under Section 12.2.3 of the Pennsylvania Restated
LLC Agreement for the same percentage of Pennsylvania LLC Units as is the
subject of the Tag Along Notice under this Section 12.2.3.
12.2.4    Default by Proposed Transferee. In the event that the Proposed
Transferee does not agree to purchase or the Proposed Transferee does not
purchase the portion of each Selling Member’s Interest specified in any
Tag-Along Notice on the same terms and conditions as specified in the applicable
Notice of Proposed Sale, then the Initiating Seller shall not be permitted to
sell its Units to the Proposed Transferee unless the Initiating Member shall
acquire from the Selling Members such of the Selling Member’s Interest as should
have been but was not purchased by the Proposed Transferee on the same terms and
conditions as set forth in Section 12.2.3.
12.2.5    Irrevocable Offer. The offer of each Selling Member contained in such
Selling Member’s Tag-Along Notice shall be irrevocable, and, to the extent such
offer is accepted, such Selling Member shall be bound and obligated to Transfer
in the proposed

--------------------------------------------------------------------------------

Sale on the same terms and conditions, as the Initiating Seller, up to such
amount of Units as such Selling Member shall have specified in such Selling
Members Tag-Along Notice; provided, however, that (a) if the principal terms of
the proposed Sale change with the result that the per Unit purchase price shall
be less than the minimum per Unit purchase price set forth in the Notice of
Proposed Sale to Members or the other principal terms shall be materially less
favorable to the Initiating Seller and the Selling Members than those set forth
in the Notice of Proposed Sale to Members, each Selling Member shall be
permitted to withdraw the offer contained in such Selling Members Tag-Along
Notice and shall be released from such Selling Member’s obligations thereunder,
(b) the Selling Members shall be obligated to sell only the Sale Percentage of
total Units held by the Selling Members equal to the percentage of total Units
being sold by the Initiating Seller and (c) if at the end of the 180th day
following the date of the effectiveness of the Notice of Proposed Sale (or for
such longer period of time as may be required to obtain any final regulatory
approvals, which the Initiating Seller agrees to use its commercially reasonable
efforts to obtain) the Initiating Seller has not completed the proposed Sale,
each Selling Member shall be released from the obligations under such Member’s
respective Tag-Along Notice, any related Notice of Proposed Sale shall be null
and void, and it shall be necessary for separate such notice to be furnished,
and the terms and provisions of this Section 12.2 separately complied with, in
order to consummate such Sale pursuant to this Section 12.2.
12.2.6    Additional Compliance. If, prior to consummation, the terms of the
proposed Sale shall change with the result that the per Unit purchase price
shall be greater than the maximum per Unit purchase price set forth in any
Notice of Proposed Sale or the other principal terms shall be materially more
favorable to the Initiating Seller and the Selling Members than those set forth
in such Notice of Proposed Sale, then, unless all Members have exercised their
Tag-Along Rights, such Notice of Proposed Sale shall be null and void, and it
shall be necessary for a separate such Notice of Proposed Sale to be furnished,
and the terms and provisions of this Section 12.2 separately complied with, in
order to consummate such proposed Sale pursuant to this Section 12.2.
12.3    Take-Along Rights.
12.3.1    Take-Along Right. Each Member other than Leucadia hereby agrees, if
requested by Leucadia or its Permitted Transferees (for purposes of this Section
12.3, the “Initiating Seller”) at any time after expiration of the Applicable
Holding Period (including after a Put Notice has been delivered in accordance
with Section 12.5), to Transfer for value (for purposes of this Section 12.3, a
“Sale”) the same percentage of the Units held by such Member as is being sold by
the Initiating Seller (for purposes of this Section 12.3, the “Sale
Percentages”) to a Person other than an Affiliate of the Initiating Seller (for
purposes of this Section 12.3, the “Proposed Transferee”) in the manner and on
the terms set forth in this Section 12.3 in connection with the Sale by the
Initiating Seller of the Sale Percentage of Units (and Pennsylvania LLC Units)
by the Initiating Seller. For purposes of determining the Initiating Seller’s
Sale Percentage, the Initiating Seller shall aggregate Units held by Leucadia
and its Permitted Transferees.
12.3.2    Take-Along Notice. If the Initiating Seller elects to exercise its
rights under

--------------------------------------------------------------------------------

Section 12.3.1 (the “Take-Along Right”), a notice (a “Take-Along Notice”) shall
be furnished by the Initiating Seller to each Member (for purposes of this
Section 12.3, the “Selling Member”). A Take-Along Notice shall set forth the
principal terms of the proposed Sale insofar as it relates to the Interest to be
purchased from the Initiating Seller, the Sale Percentage, the per Unit purchase
price and the name and address of the Proposed Transferee. If the Initiating
Seller consummates the Sale referred to in the Take-Along Notice, the Selling
Member shall be bound and obligated to sell the appropriate proportion of such
Selling Member’s Units in the Sale on the same terms and conditions as the
Initiating Seller shall sell its Units in the Sale. If at the end of 120 days
following the date of the effectiveness of the Take-Along Notice (or such later
date as may be required to obtain any final regulatory approvals, which the
Initiating Seller agrees to use its commercially reasonable efforts to obtain)
the Initiating Seller has not completed the Sale, the Selling Member shall be
released from its obligation under the Take-Along Notice, and it shall be
necessary for a new and separate Take-Along Notice to be furnished and the terms
and provisions of this Section 12.3.2 to be separately complied with in order to
consummate such Sale pursuant to this Section 12.3, unless the failure to
complete such Sale resulted from any failure by the Selling Member to comply in
any material respect with the terms of this Section 12.3. A Take-Along Notice
delivered pursuant to Section 12.3 shall have precedence over any Put Notice or
Call Notice delivered pursuant to Section 12.5, and if the Initiating Seller
exercises its Take-Along Rights after a Put Notice or Call Notice has been
delivered under Section 12.5, all time frames in Section 12.5 shall be tolled to
accommodate such Take-Along Rights for a period not to exceed 120 days. Any
Take-Along Notice delivered under this Section 12.3.2 shall not be effective
unless and until the Initiating Seller (in its capacity as a member of
Pennsylvania LLC) delivers a Take-Along Notice under Section 12.3.2 of the
Pennsylvania Restated LLC Agreement for the same percentage of Pennsylvania LLC
Units as is the subject of the Take-Along Notice under this Section 12.3.2.
12.4    Miscellaneous. The following provisions shall be applied to any Transfer
to which Section 12.2 or 12.3 applies:
12.4.1    Consideration. In the event the consideration to be paid in exchange
for the Units in the proposed Sale pursuant to Section 12.2 or Section 12.3
includes any securities and the receipt thereof by any Selling Member would
require under applicable law (i) the registration or qualification of such
securities or of any Person as a broker or dealer or agent with respect to such
securities or (ii) the provision to any Selling Member of any information other
than such information as a prudent issuer would generally furnish in an offering
made solely to Accredited Investors, the Initiating Seller shall be obligated
only to use its commercially reasonable efforts to cause such requirements to be
complied with to the extent necessary to permit such Selling Member to receive
such securities, it being understood and agreed that the Initiating Seller shall
not be under any obligation to effect a registration of such securities under
the Securities Act or similar statutes. Notwithstanding any provisions of this
Section 12.4, if use of commercially reasonable efforts by the Initiating Seller
shall not have resulted in such requirements being complied with to the extent
necessary to permit such Selling Member to receive such securities, or if
regulatory restrictions prevent a Selling Member from holding such securities
and the Initiating Seller, after using commercially

--------------------------------------------------------------------------------

reasonable efforts, is unable to structure the transaction in a way that meets
such regulatory requirements, the Initiating Seller shall cause to be paid to
such Selling Member in lieu thereof, against surrender of the Interest which
would have otherwise been sold by such Selling Member to the Proposed Transferee
in the Sale, an amount in cash equal to the fair market value (as determined by
the Board in good faith) of the securities which such Selling Member would
otherwise receive as of the date of the issuance of such securities in exchange
for Members’ Units. The obligation of the Initiating Seller to use commercially
reasonable efforts to cause such requirements to have been complied with to the
extent necessary to permit a Selling Member to receive such securities shall be
conditioned on such Selling Member executing such documents and instruments, and
taking such other actions (including without limitation, if required by the
Initiating Seller, agreeing to be represented during the course of such
transaction by a “purchaser representative” (as defined in Regulation D) in
connection with evaluating the merits and risks of the prospective investment
and acknowledging that such Selling Member was so represented), as the
Initiating Seller shall reasonably request in order to permit such requirements
to be complied with. Unless the Selling Member in question shall have taken all
actions reasonably requested by the Initiating Seller in order to comply with
the requirements under Regulation D, such Selling Member shall not have the
right to require the payment of cash in lieu of securities under this Section
12.4.1.
12.4.2    Cooperation. Each Selling Member in a Sale pursuant to Section 12.2 or
12.3, as the case may be, whether in its capacity as such or as a Member, member
of the Board of Managers, officer or agent of the Company, or otherwise, shall
to the fullest extent permitted by law take or cause to be taken all such
actions as may be reasonably requested in order expeditiously to consummate each
Sale pursuant to Section 12.2 or Section 12.3 hereof and any related
transactions, including, without limitation, executing, acknowledging and
delivering consents, assignments, waivers and other documents or instruments;
furnishing information and copies of documents; filing applications, reports,
returns, filings and other documents or instruments with governmental
authorities; and otherwise cooperating with the Initiating Seller and the
Proposed Transferee; provided, however, that the Selling Members shall be
obligated to become liable (severally and not jointly) in respect of any
representations, warranties, covenants, indemnities or otherwise to the Proposed
Transferee solely to the extent provided in the immediately following sentence.
Without limiting the generality of the foregoing, each Selling Member agrees to
execute and deliver such agreements as may be reasonably specified by the
Initiating Seller to which the Initiating Seller will also be party, including,
without limitation, agreements to (a) make individual representations as to the
title to its Interest and the power, authority and legal right to transfer such
Interest to the extent such agreements are also made by the Initiating Seller
and (b) be liable in respect of any purchase price escrow or adjustment
provisions or reduction in purchase price as may apply to Members generally
resulting from representations, warranties, covenants and indemnities in respect
of the Company to the extent that the Initiating Seller is also liable;
provided, however, that, (i) except with respect to individual representations,
warranties, covenants, indemnities and other agreements of holders of Units, the
aggregate amount of such liability shall not exceed the lesser of (a) such
Selling Member’s pro rata portion of any such liability, in accordance with such
Selling Member’s portion of

--------------------------------------------------------------------------------

the total value of Interests included in the Sale or (b) the proceeds to such
Selling Member as a result of such Sale and (ii) with respect to individual
representations, warranties, covenants, indemnities and other agreements of
holders of Interests, the aggregate amount of such liability shall not exceed
the proceeds to such Selling Member as a result of such Sale.
12.4.3    Closing. The closing of a Sale pursuant to Section 12.2 or Section
12.3 shall take place at such time and place as the Initiating Seller shall
specify by reasonable advance notice to each Selling Member. It is understood
and agreed that the Initiating Seller shall not have any liability to any other
Member arising from, relating to or in connection with any proposed transaction
which has been the subject of a Tag-Along Notice or a Take-Along Notice, whether
or not such proposed transaction is consummated, other than liability for breach
of the applicable provisions of this Agreement.
12.4.4    Remain Subject. Units transferred pursuant to Sections 12.2 and 12.3
shall remain subject to the provisions of this Agreement.
12.5    Liquidity Options.
12.5.1    Put.
(r)    Put Notice. Each of USPB, New Kleinco and NBPCo (including for the
purposes of this Section 12.5, their respective Permitted Transferees that have
become Members) may, by giving written notice (the “Put Notice”) to Leucadia at
any time during the Put Election Periods with respect to that portion of such
Member’s Units as is set forth in Section 12.5.1(b) below, elect to sell to
Leucadia all or any portion of the Units held by such Member specified in the
Put Notice (each such Member delivering a Put Notice, for purposes of this
Section 12.5, a “Putting Member”). All Units identified in a Put Notice with
respect to a particular Member shall be referred to as “Put Units”. All Put
Units referred to in a Put Notice shall be valued pursuant to the provisions of
Section 12.5.3 below. Putting Members with respect to a particular Put Date are
referred to herein as the “Put Member(s)”. By delivering a Put Notice, the
Putting Member is irrevocably committing to sell to Leucadia (or the Company, as
provided in Section 12.5.4.2 below) the Put Units specified in the Put Notice.
Each Member hereby agrees to be bound by the terms of any Put Notice delivered
in accordance with this Agreement. Any Put Notice delivered under this Section
12.5.1 shall not be effective unless and until the Putting Member (in its
capacity as a member of Pennsylvania LLC) delivers a Put Notice under the
Pennsylvania Restated LLC Agreement for the same percentage of Pennsylvania LLC
Units as is the subject of the Put Notice under this Section 12.5.1.
(s)    Put Period. Each Putting Member (together with its respective Permitted
Transferees that have become Members) shall be eligible to deliver a Put Notice
in accordance with Section 12.5.1(a)(i) with respect to up to one-third of the
Aggregate Units held by the Putting Member during the period commencing on the
five (5) year anniversary of the Closing Date and ending thirty (30) days
thereafter,

--------------------------------------------------------------------------------

(ii) with respect to up to one-third of each such Putting Member’s Aggregate
Units during the period commencing on the seven (7) year anniversary of the
Closing Date and ending thirty (30) days thereafter and (iii) with respect to
any remaining portion of each Putting Member’s Aggregate Units during the period
commencing on the ten (10) year anniversary of the Closing Date and ending
thirty (30) days thereafter; provided, however, that no Putting Member may
provide a Put Notice pursuant to this Section 12.5 with respect to less than 20%
of such Putting Member’s Aggregate Units. With respect to USPB, USPB shall also
have the right to deliver a Put Notice to Leucadia at any time during the period
commencing on the date on which USPB is no longer obligated to deliver cattle to
the Company pursuant to the Cattle Purchase and Sale Agreement (the “Cattle
Agreement Trigger”) and ending 180 days thereafter. With respect to New Kleinco,
New Kleinco shall also have the right to deliver a Put Notice to Leucadia at any
time during the period commencing on the date on which Klein is no longer
employed by the Company (the “Klein Non-employment Trigger”) and ending 180 days
thereafter. Such fifth, seventh and tenth anniversary dates, the date of the
Cattle Agreement Trigger and the date of the Klein Non-employment Trigger are
individually referred to herein as a “Put Date” and are collectively referred to
here as the “Put Dates.” The thirty (30) day period beginning on the fifth,
seventh and tenth anniversary dates, the one hundred eighty (180) day period
beginning on the Cattle Agreement Trigger and the one hundred eighty (180) day
period beginning on the Klein Non-employment Trigger shall be referred to as a
“Put Election Period;” provided that, if the Initiating Seller has notified
USPB, NBPCo and New Kleinco and their respective Permitted Transferees that the
Initiating Seller has, in good faith, taken steps to sell the Company, the
applicable Put Election Period shall be tolled for a period not to exceed 120
days to permit the Initiating Seller to implement such sale.
12.5.2    Call.
(a)    Call Notice. Leucadia (including for the purposes of this Section 12.5,
its Permitted Transferees that have become Members) may, by giving written
notice (the “Call Notice”) to each of USPB, New Kleinco and/or NBPCo (including
for purposes of this Section 12.5, their respective Permitted Transferees that
have become Members) at any time during the respective Call Election Period
applicable to such Member, elect to purchase from such Member, all or any
portion of the Units held by such Member specified in the Call Notice (each such
Member to which Leucadia delivers a Call Notice, for purposes of this Section
12.5, a “Called Member”). All Units identified in a Call Notice with respect to
a particular Member shall be referred to as “Call Units”. All Call Units
referred to in a Call Notice shall be valued pursuant to the provisions of
Section 12.5.3 below. Called Members with respect to a particular Call Date are
referred to herein as the “Call Member(s)”. By delivering a Call Notice,
Leucadia is irrevocably committing to purchase the Call Units from the Called
Member. Each Member hereby agrees to be bound by the terms of any Call Notice
delivered in accordance with this Agreement. Any Call Notice delivered under
this Section 12.5.2 shall not be effective unless and until Leucadia (in its
capacity as a member of Pennsylvania LLC) delivers a Call Notice under the
Pennsylvania Restated LLC Agreement for the same percentage of Pennsylvania LLC
Units as is the subject of the Call

--------------------------------------------------------------------------------

Notice under this Section 12.5.2.
(b)    Call Period. Leucadia shall be eligible to deliver a Call Notice in
accordance with Section 12.5.2(a) with respect to all or any portion of the
Units held by such Member (i) in the case of USPB, at any time (x) during the
period commencing on the date of the Cattle Agreement Trigger and ending 180
days thereafter and (y) during the period commencing on the date USPB owns less
than twenty (20%) of USPB’s Aggregate Units and ending 180 days thereafter, (ii)
in the case of any Member other than USPB, after the ten (10) year anniversary
of the Closing Date, at any time during the period commencing on the date such
Member owns less than fifty percent (50%) of such Member’s Aggregate Units and
ending 180 days thereafter, and (iii) in the case of New Kleinco, also at any
time during the period commencing on the date of the Klein Non-employment
Trigger and ending 180 days thereafter. The beginning dates of such periods are
individually referred to herein as a “Call Date” and are collectively referred
to here as the “Call Dates.” The 180 day periods beginning on the Call Dates
shall be referred to as a “Call Election Period”; provided that, if Leucadia has
notified USPB and NBPCo and their respective Permitted Transferees that Leucadia
has, in good faith, taken steps to sell the Company, the applicable Call
Election Period shall be tolled for a period not to exceed 120 days to permit
Leucadia to implement such sale.
12.5.3    Determination of Fair Value; Appraisal. The Fair Value of the Put/Call
Units shall be as of the applicable Put/Call Date, which shall be determined by
agreement between Leucadia, on the one hand, and the Put/Call Member(s) on the
other hand, and shall be determined within twenty (20) Business Days after the
delivery of the Put Notice or Call Notice, as the case may be. If Leucadia and
the Put/Call Member(s) are unable to agree on the Fair Value of the Put/Call
Units as of the applicable Put/Call Date within such period, the Put/Call
Member(s) as a group on the one hand and Leucadia on the other hand will each
designate an appraiser to determine the Fair Value of the Put/Call Units as of
the applicable Put/Call Date, such appraisals to be delivered no later than
forty-five (45) Business Days after the delivery of the Put Notice or Call
Notice, as the case may be. If the lower of the two initial appraisals is equal
to or greater than 90% of the higher of the two initial determinations, the Fair
Value of the Put/Call Units shall be the average of the two determinations. If
the lower of the two initial appraisals is less than 90% of the higher of the
initial appraisals with respect to any Put/Call Units, Leucadia and the Put/Call
Member(s) shall attempt in good faith for a period of ten (10) Business Days
following the later of the dates on which the two initial appraisals were
delivered to determine a mutually acceptable Fair Value of the Put/Call Units.
If an agreement is not reached during such period, Leucadia and the Put/Call
Member(s) shall promptly (but in any event within five (5) Business Days after
the completion of such ten Business Day period) direct the appraisers to
designate a third appraiser to determine, within ten Business Days after such
designation, which appraisal of the Fair Value of such Put/Call Units by the
initial two appraisers is the more accurate appraisal of Fair Value of such
Put/Call Units in the sole discretion of such third appraiser (who shall be
limited to choosing one of the two initial determinations of Fair Value of the
Put/Call Units). The determination of Fair Value by such third appraiser shall
be final and binding on all parties. Each party shall pay the cost of its
initially appointed

--------------------------------------------------------------------------------

appraiser, and if a third appraiser is necessary, the appraisal costs of the
third appraiser shall be shared equally by the Put/Call Member(s) (pro rata in
accordance with the number of Put/Call Units), on the one hand, and Leucadia, on
the other hand. The “Fair Value” with respect to a Unit shall be the fair market
value of a Unit, determined on the basis of the aggregate equity value of the
Company, valuing such Unit as a proportionate interest in a going concern with
reference to the relative economic rights and preferences of each Unit as set
forth in Article 5, but without discount for marketability, lack of liquidity,
minority status or otherwise. In order to determine the aggregate equity value
of the Company referred to in the preceding sentence, (i) the aggregate equity
value of the Company and Pennsylvania LLC shall be determined as if they were a
single entity, (ii) the percentage of such aggregate equity value attributable
to the Company, on the one hand, and Pennsylvania LLC, on the other hand, shall
be determined and (iii) all of such aggregate equity value shall be allocated
between the Company and Pennsylvania LLC in accordance with such percentages.
The Fair Value shall not take into account the value of the Company or
Leucadia’s Interests, in each case, reflected on Leucadia’s books and records or
financial statements.
12.5.4    Sale Notice; Assumption of Obligations.
12.5.4.1    Following the establishment of the Fair Value of the Put/Call Units,
as of the applicable Put/Call Date, the Put/Call Member(s) shall sell, and
Leucadia shall purchase, all of the Put/Call Units for the Fair Value of the
Put/Call Units, without interest, on a date mutually agreed by Leucadia and the
applicable Put/Call Members (the “Pay Date”) that is no later than 180 days
following the date that the Put Notice or Call Notice, as the case may be, was
received by the applicable Party, subject to Sections 12.5.4.2 and 12.5.5.
12.5.4.2    Leucadia shall have the right to assign its rights and obligations
under Section 12.5 to the Company. Following any such assignment, the Company
shall assume such obligations and rights of Leucadia (an “Assumption”) and the
Company and Leucadia shall be jointly and severally liable to the Put/Call
Member(s). In the event of an Assumption, the purchase and sale of all of the
Put/Call Units shall occur on the Pay Date, and Leucadia and the Company shall
be obligated to pay the aggregate Fair Value thereof in cash (without interest),
with each Put/Call Member receiving the same price per Unit.
12.5.5    Financing; Sale. If, following an Assumption, Leucadia and the
Company, acting jointly or severally, are not able to complete the purchase of
any Put/Call Units pursuant to a Put Notice or Call Notice, as case may be, the
Company shall be required, and each Member that has designated a Manager shall
cause such Manager, to use its commercially reasonable efforts for the Company
to obtain necessary financing to complete the purchase of the Put/Call Units
pursuant to a Put Notice or Call Notice, as the case may be. If Leucadia and the
Company are unable to consummate the purchase of the Put/Call Units within ten
(10) Business Days after the applicable Pay Date, then the Put/Call Members may,
at their option, require the Company to retain a financial advisor to sell the
Company at such price and upon such terms and conditions as may be approved by
the Put/Call Members. If requested by the Put/Call Members in connection with
such Sale, each Member shall be bound and obligated to Transfer its entire
Interest in the Company (for purposes of

--------------------------------------------------------------------------------

this Section 12.5, a “Sale”) to a transferee proposed by the Put/Call Members
(for purposes of this Section 12.5, the “Proposed Transferee”) at the same price
per Unit, in the same form of consideration and on the same terms and conditions
as the Put/Call Members. All costs and expenses of the Company and the Put/Call
Members with respect to any such Sale shall be paid by the Company.
12.5.6    Cooperation. The Company and each Member, whether in its capacity as
such or as a member of the Board of Managers, officer or agent of the Company,
or otherwise (the “Other Members”), shall to the fullest extent permitted by law
take or cause to be taken all such actions as may be reasonably requested by the
Put/Call Members in order expeditiously to consummate the transactions
contemplated by Section 12.5.5 and any related transactions, including, without
limitation: executing, acknowledging and delivering consents, assignments,
waivers and other documents or instruments; furnishing information and copies of
documents; filing applications, reports, returns, filings and other documents or
instruments with governmental authorities; and otherwise cooperating with the
Put/Call Members; provided, however, that the Other Members shall be obligated
to become liable (severally and not jointly) in respect of any representations,
warranties, covenants, indemnities or otherwise to the Proposed Transferee
solely to the extent provided in the immediately following sentence. Without
limiting the generality of the foregoing, each Other Member agrees to execute
and deliver such agreements as may be reasonably specified by the Put/Call
Members to which the Put/Call Members will also be party, including, without
limitation, agreements to (a) make individual representations as to the title to
its Interest and the power, authority and legal right to transfer such Interest
to the extent such agreements are also made by the Put/Call Members and (b) be
liable in respect of any purchase price escrow or adjustment provisions or
reduction in purchase price as may apply to Members generally resulting from
representations, warranties, covenants and indemnities in respect of the Company
to the extent that the Put/Call Members are also liable; provided, however,
that, (i) except with respect to individual representations, warranties,
covenants, indemnities and other agreements of holders of Units, the aggregate
amount of such liability shall not exceed the lesser of (a) such Other Member’s
pro rata portion of any such liability, in accordance with such Other Member’s
portion of the total value of Interests included in the Sale or (b) the proceeds
to such Other Member as a result of such Sale and (ii) with respect to
individual representations, warranties, covenants, indemnities and other
agreements of holders of Interests, the aggregate amount of such liability shall
not exceed the proceeds to such Other Member as a result of such Sale. It is
understood and agreed that the Put/Call Members shall not have any liability to
any other Member arising from, relating to, or in connection with, any
transaction proposed pursuant to Section 12.5.5, whether or not such proposed
transaction is consummated, other than liability for breach of the applicable
provisions of this Agreement, if any.
12.5.7    Closing. The closing of a Sale pursuant to Section 12.5.5 shall take
place at such time and place as the Put/Call Members shall specify by reasonable
advance notice to each Other Member.
12.5.8    Required Members. All actions required or permitted to be taken, or
consents

--------------------------------------------------------------------------------

or approvals required or permitted to be given, by the Put/Call Member(s),
pursuant to this Section 12.5 shall only require the approval in writing of the
taking of such action or giving of such consent or approval by Put/Call
Member(s) holding a majority of the outstanding Units that are Put/Call Units
held by the Put/Call Member(s). Any action, consent or approval taken or given
pursuant to this Section 12.5 shall be binding on all other Put/Call Member(s).
12.5.9    Precedence of Take-Along Notice. A Take-Along Notice delivered
pursuant to Section 12.3 shall have precedence over any Put Notice or Call
Notice delivered pursuant to this Section 12.5, and if the Initiating Seller
exercises its Take-Along Rights after a Put Notice or Call Notice has been
delivered under this Section 12.5, all time frames in this Section 12.5 shall be
tolled to accommodate such Take-Along Rights for a period not to exceed 120
days.
13.    DISSOLUTION OF COMPANY
13.1    Termination of Membership. No Member shall resign or withdraw from the
Company except that, subject to the restrictions set forth in Article 11, any
Member may Transfer its Interest in the Company to a transferee and a transferee
may become a Member in place of the Member assigning such Interest.
13.2    Events of Dissolution. The Company shall be dissolved upon the happening
of any of the following events: (a) the entry of a decree of judicial
dissolution under Section 18 802 of the Act, (b) the written determination of
the Members holding two-thirds of the outstanding Units or (c) the disposition
of all of the Company’s assets.
13.3    Liquidation. Upon dissolution of the Company for any reason, the Company
shall immediately commence to wind up its affairs. A reasonable period of time
shall be allowed for the orderly termination of the Company’s business,
discharge of its liabilities, and distribution or liquidation of the remaining
assets so as to enable the Company to minimize the normal losses attendant to
the liquidation process. After the payment of the debts and liabilities of the
Company and the establishment of reasonable reserves, any property or assets of
the Company, including proceeds from the liquidation thereof, remaining upon the
dissolution and liquidation of the Company shall be Distributed to the Members
in proportion to their respective Percentage Interest, after taking account of
any adjustment of their Capital Accounts to reflect all Net Profits and Net
Losses of the Company through the date of distribution. A full accounting of the
assets and liabilities of the Company shall be taken and a statement thereof
shall be furnished to each Member promptly after the distribution of all of the
assets of the Company. Such accounting and statements shall be prepared under
the direction of the Board of Managers.
13.4    No Action for Dissolution. The Members acknowledge that irreparable
damage would be done to the goodwill and reputation of the Company if any Member
should bring an action in court to dissolve the Company under circumstances
where dissolution is not required by Section 13.2. This Agreement has been drawn
carefully to provide fair treatment of all parties and equitable payment in
liquidation of the Interests of all Members. Accordingly, except where the Board
of Managers has failed to liquidate the Company as required by Section 13.3 and
except as specifically

--------------------------------------------------------------------------------

provided in Section 18 802 of the Act, each Member hereby waives and renounces
its right to initiate legal action to seek dissolution or to seek the
appointment of a receiver or trustee to liquidate the Company.
13.5    No Further Claim. Upon dissolution, each Member shall have recourse
solely to the assets of the Company for the return of such Member’s capital, and
if the Company’s property remaining after payment or discharge of the debts and
liabilities of the Company, including debts and liabilities owed to one or more
of the Members, is insufficient to return the aggregate Capital Contributions of
each Member, such Member shall have no recourse against the Company, the Board
of Managers or any other Member.
14.    INDEMNIFICATION
14.1    General.
14.1.1    To the fullest extent permitted by law, the Company shall indemnify,
defend and hold harmless the Board of Managers and each member of the Board,
each Member, including the Tax Matters Member in such Member’s capacity as such,
and the officers of the Company (all indemnified persons being referred to as
“Indemnified Persons” for purposes of this Article 14), from any liability, loss
or damage incurred by the Indemnified Person by reason of any act performed or
omitted to be performed by the Indemnified Person in connection with the
business of the Company, from liabilities or obligations of the Company imposed
on such Person by virtue of such Person’s position with the Company, including
reasonable attorneys’ fees and costs and any amounts expended in the settlement
of any such claims of liability, loss or damage; provided, however, that if the
liability, loss, damage or claim arises out of any action or inaction of an
Indemnified Person, indemnification under this Section 14.1 shall be available
only if (a) either (i) the Indemnified Person, at the time of such action or
inaction, determined in good faith that its course of conduct was in, or not
opposed to, the best interests of the Company or (ii) in the case of inaction by
the Indemnified Person, the Indemnified Person did not intend its inaction to be
harmful or opposed to the best interests of the Company and (b) the action or
inaction did not constitute fraud or willful misconduct by the Indemnified
Person; provided, further, however, that indemnification under this Section 14.1
shall be recoverable only from the assets of the Company, subject to Section
14.1.2, and not from any assets of the Members. The Company shall pay or
reimburse reasonable attorneys’ fees of an Indemnified Person as incurred,
provided that such Indemnified Person executes an undertaking, with appropriate
security if requested by the Board, to repay the amount so paid or reimbursed in
the event of a final non-appealable determination by a court of competent
jurisdiction that such Indemnified Person is not entitled to indemnification
under this Article 14. The Company may pay for insurance covering liability of
the Indemnified Persons for negligence in operation of the Company’s affairs.
Notwithstanding the foregoing, the Company shall not be required to indemnify,
defend or hold harmless USPB, New Kleinco or NBPCo, or any of their respective
Affiliates, for any liability, loss or damage relating to the indemnification
obligations of USPB, New Kleinco and NBPCo pursuant to the Membership Interest
Purchase Agreement.

--------------------------------------------------------------------------------

14.1.2    Any claims of an Indemnified Person made under this Section 14.1 shall
also be subject to the indemnification provided under Section 14.1 of the
Pennsylvania Restated LLC Agreement as if such Indemnified Person was also an
Indemnified Person under the Pennsylvania Restated LLC Agreement; and any claims
of an Indemnified Person under the Pennsylvania Restated LLC Agreement made
under Section 14.1 thereof shall also be subject to the indemnification provided
under this Section 14.1 as if such Indemnified Person under the Pennsylvania
Restated LLC Agreement was also an Indemnified Person hereunder; provided,
however, that in no event shall an Indemnified Person recover from the Company
and Pennsylvania LLC in the aggregate more than the full amount of the claim of
such Indemnified Person.
14.2    Exculpation. No Indemnified Person shall be liable, in damages or
otherwise, to the Company or to any Member for any loss that arises out of any
act performed or omitted to be performed by it, him or her pursuant to the
authority granted by this Agreement if (a) either (i) the Indemnified Person, at
the time of such action or inaction, determined in good faith that such
Indemnified Person’s course of conduct was in, or not opposed to, the best
interests of the Company, or (ii) in the case of inaction by the Indemnified
Person, the Indemnified Person did not intend such Indemnified Person’s inaction
to be harmful or opposed to the best interests of the Company and (b) the
conduct of the Indemnified Person did not constitute fraud or willful misconduct
by such Indemnified Person.
14.3    Persons Entitled to Indemnity. Any Person who is within the definition
of “Indemnified Person” at the time of any action or inaction in connection with
the business of the Company shall be entitled to the benefits of this Article 14
as an “Indemnified Person” with respect thereto, regardless of whether such
Person continues to be within the definition of “Indemnified Person” at the time
of such Indemnified Person’s claim for indemnification or exculpation hereunder.
14.4    Procedure Agreements. The Company may enter into an agreement with any
of its officers, or the Managers, setting forth procedures consistent with
applicable law for implementing the indemnities provided in this Article 14.
14.5    Duties of Board of Managers. Without limiting applicability of any other
provision of this Agreement, including without limitation the other provisions
of this Article 14, which shall control notwithstanding anything to the contrary
in this Section 14.5, the following provisions shall be applicable to the Board
of Managers and the members thereof in their capacity as members of the Board:
(t)    The Board and the members thereof and the decisions of the Board shall
have the benefit of the business judgment rule to the same extent as the Board,
such members and such decisions would have the benefit of such rule if the Board
were a board of directors of a Delaware corporation.
(u)    Except as set forth in Section 14.7.3, the members of the Board shall
have the same duties of care and loyalty as such Persons would have if such
Persons were directors of a Delaware corporation but in no event shall any
member of the Board be liable for any action or inaction for which exculpation
is provided under

--------------------------------------------------------------------------------

Section 14.2.
14.6    Interested Transactions. To the fullest extent permitted by law, no
member of the Board of Managers shall be deemed to have breached his duty of
loyalty to the Company or the Members (and such member of the Board of Managers
shall not be liable to the Company or to the Members for breach of any duty of
loyalty or analogous duty) with respect to any action or inaction in connection
with or relating to any transaction that was approved in accordance with Section
6.11.
14.7    Fiduciary and Other Duties.
14.7.1    An Indemnified Person acting under this Agreement shall not be liable
to the Company or to any other Indemnified Person for his, her or its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent that they restrict the duties (including fiduciary duties) and
liabilities of an Indemnified Person otherwise existing at law or in equity, are
agreed by the parties hereto to replace such other duties and liabilities of
such Indemnified Person.
14.7.2    Notwithstanding any other provision of this Agreement or otherwise
applicable law, whenever in this Agreement an Indemnified Person is permitted or
required to make a decision (a) in his, her or its discretion or under a grant
of similar authority, the Indemnified Person shall be entitled to consider only
such interests and factors as such Indemnified Person desires, including his,
her or its own interests, and shall, to the fullest extent permitted by
applicable law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Company or any other Person, or (b) in his,
her or its good faith or under another express standard, the Indemnified Person
shall act under such express standard and shall not be subject to any other or
different standards.
14.7.3    Notwithstanding any other provision of this Agreement or otherwise
applicable law, other than corporate opportunities belonging to the Company (or
to Pennsylvania LLC, the allocation of which shall be mutually determined by
their respective Board of Managers), which shall include in all cases Competing
Businesses and Competing Facilities (unless such corporate opportunity is waived
by a vote of the Board of Managers, which vote shall include a majority of the
Managers not appointed by Leucadia), Leucadia (or any of its Affiliates) may
each engage in any other business activities whatsoever and engage in or possess
an interest in other business ventures of any nature or description,
independently or with others, similar or dissimilar to the business conducted or
proposed to be conducted by the Company or any of its Affiliates, and none of
the Company, any of its Affiliates or any other Member (including such other
Member’s Affiliates) shall have any rights in, with respect to, or to be
informed of such other business activities or ventures or the income or profits
derived therefrom. Other than corporate opportunities belonging to the Company
(or to Pennsylvania LLC, the allocation of which shall be mutually determined by
their respective Board of Managers), which shall include in all cases Competing
Businesses and Competing Facilities (unless such corporate opportunity is waived
by a vote of the Board of Managers, which vote shall include a majority of the
Managers not appointed by Leucadia), Leucadia (or any of its Affiliates (other
than the Company, Pennsylvania LLC or their respective Subsidiaries)) shall not
be obligated to

--------------------------------------------------------------------------------

present any business or investment opportunity to the Company, Pennsylvania LLC
or their respective Affiliates even if such opportunity is of a character that,
if presented to the Company, Pennsylvania LLC or such Affiliates, could be taken
by the Company or such Affiliates, and Leucadia (or any of its Affiliates (other
than the Company, Pennsylvania LLC or their respective Subsidiaries)) shall have
the right to take for its own account (individually or as a partner, member,
shareholder, fiduciary or otherwise) or to recommend to any other Person any
such particular business or investment opportunity.
15.    REPRESENTATIONS AND COVENANTS BY THE MEMBERS
Each Member hereby represents and warrants to, and agrees with, the Board of
Managers, the other Members and the Company as follows:
15.1    Investment Intent. Such Member is acquiring such Member’s Interest with
the intent of holding the same for investment for such Member’s own account and
without the intent or a view of participating directly or indirectly in any
distribution of such Interests within the meaning of the Securities Act or any
applicable state securities laws.
15.2    Securities Regulation. Such Member acknowledges and agrees that such
Member’s Interest is being issued and sold in reliance on the exemption from
registration under the Securities Act and exemptions contained in applicable
state securities laws, and that such Member’s Interest cannot and will not be
sold or transferred except in a transaction that is exempt under the Securities
Act and applicable state securities laws or pursuant to an effective
registration statement under the Securities Act and applicable state securities
laws. Such Member understands that such Member has no contractual right for the
registration under the Securities Act of such Member’s Interest for public sale
and that, unless such Member’s Interest is registered or an exemption from
registration is available, such Member’s Interests may be required to be held
indefinitely.
15.3    Knowledge and Experience. Such Member has such knowledge and experience
in financial, tax and business matters as to enable such Member to evaluate the
merits and risks of such Member’s investment in the Company and to make an
informed investment decision with respect thereto.
15.4    Economic Risk. Such Member is able to bear the economic risk of such
Member’s investment in such Member’s Interest.
15.5    Binding Agreement. Such Member has all requisite power and authority to
enter into and perform this Agreement and this Agreement is and will remain such
Member’s valid and binding agreement, enforceable in accordance with its terms
(subject, as to the enforcement of remedies, to any applicable bankruptcy,
insolvency or other laws affecting the enforcement of creditors rights).
15.6    Tax Position. A Member will not take a position on such Member’s federal
income tax return, in any claim for refund or in any administrative or legal
proceedings that is inconsistent with this Agreement or with any information
return filed by the Company unless such Member provides prior written notice to
the Company and consults with and considers in good faith the

--------------------------------------------------------------------------------

suggestions of the Company with respect to such position.
15.7    Information. Such Member has received all documents, books and records
pertaining to an investment in the Company requested by such Member. Such Member
has had a reasonable opportunity to ask questions of and receive answers
concerning the Company, and all such questions have been answered to such
Member’s satisfaction.
15.8    Licenses and Permits. Such Member will cooperate in providing such
information, in signing such documents and in taking any other action as may
reasonably be requested by the Company in connection with obtaining any foreign,
federal, state or local license or permit needed to operate its business or the
business of any entity in which the Company invests.
15.9    Operating Structure. Such Member will cooperate and take such actions as
deemed necessary by the Board of Managers to facilitate and execute any
transaction undertaken pursuant to Schedule 1.2(d) of the Membership Interest
Purchase Agreement, which transactions have been approved by the Members
pursuant to the Membership Interest Purchase Agreement.
16.    COMPANY REPRESENTATIONS
In order to induce the Members to enter into this Agreement and to make the
Capital Contributions contemplated hereby, the Company hereby represents and
warrants to each Member as follows:
16.1    Duly Converted and Formed. The Partnership has duly converted into the
form of a Delaware limited liability company in accordance with the Act. The
transactions contemplated hereby and the Membership Interest Purchase Agreement
do not violate or contravene the Prior LLC Agreement, and all action of the
Company necessary to authorize the effectiveness of this Agreement has been
taken. The Company will be a duly formed and validly existing limited liability
company under the Act, with all necessary power and authority under the Act to
issue the Interests to be issued to the Members hereunder.
16.2    Valid Issue. When the Interests are issued to the Members as
contemplated by this Agreement and the Capital Contributions required to be made
by the Members are made, the Interests issued to the Members will be duly and
validly issued and no liability for any additional capital contributions or for
any obligations of the Company will attach thereto.
17.    AMENDMENTS TO AGREEMENT
17.1    Amendments. This Agreement may be modified or amended with the prior
written consent of the Board of Managers, subject to Section 6.6.
Notwithstanding the foregoing provisions of this Section 17.1: (1) this Section
17.1 may not be amended without the approval of each Member; and (2) other
provisions of this Agreement may not be amended without the approval of each
Member affected if the amendment (a) would reduce any such Member’s Interests or
would reduce the allocation to such Member of Net Profit or Net Loss, or would
reduce the Distributions of cash or property to such Member from that which is
provided or contemplated herein, unless such amendment treats all Members
ratably based on their Interests and such amendment is being

--------------------------------------------------------------------------------

executed to reflect (i) any dilution in such Member’s Interest resulting from
the issuance of Units contemplated by Article 3 or (ii) the acceptance of a new
Member pursuant to Article 11; or (b) would increase such Person’s obligation to
make Capital Contributions or obligation with respect to other liabilities.
Sections 14.1, 14.2 and 14.3 of this Agreement may not be amended in a manner to
reduce or restrict the indemnification rights provided in Sections 14.1, 14.2
and 14.3 unless the indemnitee has consented; provided, however that such
indemnification rights with respect to any officer of the Company may be so
amended, on a prospective basis with respect to acts occurring after the date of
such amendment only, upon 30 days prior written notice to such officer. All
proposed amendments to this Agreement will be sent to each Member within a
reasonable period of time prior to being presented for approval whether by the
Board or the Members and also promptly after the effectiveness thereof.
17.2    Corresponding Amendment of Certificate. The Board of Managers shall
cause to be prepared and filed any amendment to the Certificate that may be
required to be filed under the Act as a consequence of any amendment to this
Agreement.
17.3    Binding Effect. Any modification or amendment to this Agreement pursuant
to this Article 17 shall be binding on all Members.
18.    GENERAL
18.1    Successors; Delaware Law; Etc. This Agreement: (a) shall be binding upon
the executors, administrators, estates, heirs and legal successors and permitted
assigns of the Members, (b) shall be governed by and construed in accordance
with the laws of the State of Delaware, and (c) may be executed in more than one
counterpart, all of which together shall constitute one agreement, contains the
entire contract among the Members as to the subject matter hereof. The waiver of
any of the provisions, terms or conditions contained in this Agreement shall not
be considered as a waiver of any of the other provisions, terms or conditions
hereof.
18.2    Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given upon
personal delivery or receipt (which may be evidenced by a return receipt if sent
by registered mail or by signature if delivered by courier or delivery service),
addressed (a) if to any Member, at the address of such Member set forth in the
records of the Company or at such other address as such Member shall have
furnished to the Company in writing as the address to which notices are to be
sent hereunder and (b) if to the Company or to the Board of Managers to it at:
12200 N. Ambassador Drive, Kansas City, MO 64163, with a copy to Leucadia (which
copy shall not constitute notice to Leucadia) at: 315 Park Avenue South, New
York, NY 10010, Attention: President.
18.3    Execution of Documents. From time to time after the Effective Date, upon
the request of the Board of Managers, each Member shall perform, or cause to be
performed, all such additional acts, and shall execute and deliver, or cause to
be executed and delivered, all such additional instruments and documents, as may
be required to effectuate the purposes of this Agreement. Each Member, including
each new and substituted Member, by the execution of this Agreement or by
agreeing in writing to be bound by this Agreement, irrevocably constitutes and
appoints the Board of Managers or any Person designated by the Board to act on
such Member’s

--------------------------------------------------------------------------------

behalf for purposes of this Section 18.3 as such Member’s true and lawful
attorney-in-fact with full power and authority in such Member’s name and stead
to execute, deliver, swear to, file and record at the appropriate public offices
such documents as may be necessary or appropriate to carry out this Agreement,
including:
(v)    all certificates and other instruments (specifically including
counterparts of this Agreement), and any amendment thereof, that the Board deems
appropriate to qualify or to continue the Company as a limited liability company
in any jurisdiction in which the Company may conduct business or in which such
qualification or continuation is, in the opinion of the Board, necessary to
protect the limited liability of the Members;
(w)    all amendments to this Agreement adopted in accordance with the terms
hereof and all instruments that the Board deems appropriate to reflect a change
or modification of the Company in accordance with the terms of this Agreement;
and
(x)    all conveyances and other instruments that the Board deems appropriate to
reflect the dissolution of the Company.
The appointment by each Manager or any Person designated by the Board to act on
its behalf for purposes of this Section 18.3 as such Member’s attorney-in-fact
shall be deemed to be a power coupled with an interest, in recognition of the
fact that each of the Members under this Agreement will be relying upon the
power of the Board to act as contemplated by this Agreement in any filing and
other action by him, her or it on behalf of the Company, and shall survive the
bankruptcy, dissolution, death, adjudication of incompetence or insanity of any
Member giving such power and the transfer or assignment of all or any part of
such Member’s Interests; provided, however, that in the event of a Transfer by a
Member of all of its Interest, the power of attorney given by the transferor
shall survive such assignment only until such time as the transferee shall have
been admitted to the Company as a substituted Member and all required documents
and instruments shall have been duly executed, filed, and recorded to effect
such substitution.
18.4    Consent to Jurisdiction. Each of the parties agrees that all actions,
suits or proceedings arising out of or based upon this Agreement or the subject
matter hereof shall be brought and maintained exclusively in the federal courts
located in the State of Delaware. Each of the parties by execution hereof (i)
hereby irrevocably submits to the jurisdiction of the federal courts located in
the State of Delaware for the purpose of any action, suit or proceeding arising
out of or based upon this Agreement or the subject matter hereof and (ii) hereby
waives to the extent not prohibited by applicable law, and agrees not to assert,
by way of motion, as a defense or otherwise, in any such action, suit or
proceeding, any claim that he or it is not subject personally to the
jurisdiction of the above-named court, that he or it is immune from
extraterritorial injunctive relief or other injunctive relief, that its property
is exempt or immune from attachment or execution, that any such action, suit or
proceeding may not be brought or maintained in one of the above-named court
should be dismissed on the grounds of forum non conveniens, should be
transferred to any court other than one of the above-named court, should be
stayed by virtue of the pendency of any other action, suit or proceeding in any
court other than one of the above-named court, or that this Agreement or the
subject matter hereof may not be enforced in or by any of the above-named court.
Each of the

--------------------------------------------------------------------------------

parties hereto hereby consents to service of process in any such suit, action or
proceeding in any manner permitted by the laws of the State of Delaware, agrees
that service of process by registered or certified mail, return receipt
requested, at the address specified in or pursuant to Section 18.2 hereof is
reasonably calculated to give actual notice and waives and agrees not to assert
by way of motion, as a defense or otherwise, in any such action, suit or
proceeding any claim that service of process made in accordance with Section
18.2 hereof does not constitute good and sufficient service of process. The
provisions of this Section 18.4 shall not restrict the ability of any party to
enforce in any court any judgment obtained in the federal courts located in the
State of Delaware.
18.5    Waiver of Jury Trial. To the extent not prohibited by applicable law
which cannot be waived, the Company and each Member hereby waives, and covenant
that they will not assert (whether as plaintiff, defendant or otherwise), any
right to trial by jury in any forum in respect of any issue, claim, demand,
action or cause of action arising out of or based upon this agreement or the
subject matter hereof, whether now existing or hereafter arising and whether
sounding in tort or contract or otherwise.
18.6    Severability. If any provision of this Agreement is determined by a
court to be invalid or unenforceable, that determination shall not affect the
other provisions hereof, each of which shall be construed and enforced as if the
invalid or unenforceable portion were not contained herein. Such invalidity or
unenforceability shall not affect any valid and enforceable application thereof,
and each such provision shall be deemed to be effective, operative, made,
entered into or taken in the manner and to the full extent permitted by law.
18.7    Table of Contents, Headings. The table of contents and headings used in
this Agreement are used for administrative convenience only and do not
constitute substantive matter to be considered in construing this Agreement.
18.8    No Third Party Rights. Except for the provisions of Section 7.15, the
provisions of this Agreement are for the benefit of the Company, the Board of
Managers and the Members and no other Person, including creditors of the
Company, shall have any right or claim against the Company, the Board or any
Member by reason of this Agreement or any provision hereof or be entitled to
enforce any provision of this Agreement.
18.9    Effectiveness. For the avoidance of doubt, the Prior LLC Agreement shall
be the limited liability company agreement of the Company until the Effective
Date. On the Effective Date and without further action by the parties hereto,
this Agreement shall amend, restate and supersede in all respects, the Prior LLC
Agreement, and such Prior LLC Agreement will be of no further force and effect.
[REMAINDER OF THIS PAGE BLANK]



--------------------------------------------------------------------------------

THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE CLOSING DATE.
LEUCADIA NATIONAL CORPORATION
By:     
Its:    
U.S. PREMIUM BEEF, LLC
By:     
Its:    
NBPCO HOLDINGS, LLC
By:     
Its:    
TMK HOLDINGS, LLC
By:     
Its:    
NATIONAL BEEF PACKING COMPANY, LLC
By:     
Its:    








FOR PURPOSES OF SECTION 14.1.2 ONLY:


NATIONAL BEEF PENNSYLVANIA, LLC


By:     
Its:    
    

--------------------------------------------------------------------------------




Exhibit 3.1
MEMBERS OF THE COMPANY, CAPITAL CONTRIBUTIONS AND ISSUED UNITS AND PERCENTAGE
INTEREST
Member
Units
Contribution
Percentage Interest
Leucadia
7,894.77
$172,472,820
78.95%
USPB
1,507.29
$32,928,959
15.07%
NBPCo
532.72
$11,638,049
5.33%
New Kleinco
65.22
$1,424,827
0.65%
 
 
 
 
TOTAL
10,000
$218,464,655
100.00%











--------------------------------------------------------------------------------

EXHIBIT A
DEFINED TERMS
As used in the Membership Interest Purchase Agreement to which this Exhibit A is
attached and incorporated by reference therein, the following terms will have
the meanings specified:
“5.11 Notice” has the meaning set forth in Section 5.11(d).
“Acquisition Proposal” has the meaning set forth in Section 5.11(a).
“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first mentioned Person.
“Agreement” has the meaning set forth in the Introduction.
“Antitrust Laws” means collectively the HSR Act, the Sherman Act, as amended,
the Clayton Act, as amended, the Federal Trade Commission Act, as amended, or
any other federal, state or foreign law or regulation or decree or an order
designed to prohibit, restrict or regulate actions for the purpose or effect of
foreign ownership, monopolization or restraint of trade.
“Applicable Laws” means all applicable federal, state, provincial, local or
foreign laws, statutes, rules, regulations, ordinances, directives, judgments,
order (judicial or administrative), decrees, injunctions and writs of any
Governmental Entity or any similar provisions having the force or effect of law.
“Business Day” means any day other than: (a) a Saturday, Sunday or federal
holiday or (b) a day on which commercial banks in New York, New York are
authorized or required to be closed.
“Buyer” has the meaning set forth in the Introduction.
“Buyer Disclosure Schedule” means that certain disclosure schedule of even date
with this Agreement from Buyer to Sellers delivered concurrently with the
execution and delivery of this Agreement. For purposes of this Agreement, the
Buyer Disclosure Schedule shall be deemed to include all information disclosed
in the reports, schedules, forms, statements and other documents filed by Buyer
with the SEC for the 12 months prior to the date of this Agreement with respect
to information that is reasonably apparent on its face relevant to the
representations and warranties contained in Article IV, excluding any
disclosures contained therein in any risk factor section, in any section
relating to forward looking statements or any other disclosures to the extent
that they are cautionary, predictive or forward looking in nature.
“Buyer Indemnified Persons” has the meaning set forth in Section 8.1(a).
“Cap” has the meaning set forth in Section 8.1(g)(1).
“Capital Expenditure Budget” has the meaning set forth in Section 5.1(r).

--------------------------------------------------------------------------------

“Cattle Purchase and Sale Agreement” has the meaning set forth in Section 1.7.
“Change of Recommendation” has the meaning set forth in Section 5.11(d)(1).
“Claim Period” means the respective periods set forth in Section 8.2(a) or
8.2(b), during which a claim against any Seller or New Kleinco for a breach of
any of Sellers’ or New Kleinco’s representations, warranties or certificates, as
the case may be, may be asserted.
“Closing” means the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents.
“Closing Date” has the meaning set forth in Section 1.3.
“Closing Time” means the time at which the Closing is effective.
“COBRA” has the meaning set forth in Section 3.13(b).
“Code” means the Internal Revenue Code of 1986, as amended (including, where
applicable, the Internal Revenue Code of 1954, as amended).
“Competing Transaction Agreement” has the meaning set forth in
Section 5.11(c)(2).
“Competing Business” means any business, whether in corporate, proprietorship or
partnership form or otherwise, that is engaged, directly or indirectly, anywhere
in the world in one or more of the following businesses: cattle slaughter, beef
processing and/or packaging, including for the case ready and portioned beef
market, retail and/or wholesale marketing of beef and hide tanning.
“Competing Facility” means any cattle slaughtering facility, any beef processing
and/or packaging facility, any retail and/or wholesale beef marketing operation
or any hide tanning facility owned by a Competing Business anywhere in the
world.
“Confidentiality Agreement” means the confidentiality agreement between Buyer
and National signed April 4, 2011.
“Consent” means any consent, order, approval, authorization, ratification or
other action of, or any filing with or notice to or other action with respect
to, any Governmental Entity or any other Person which is required for any of the
execution, delivery or performance of the Agreement or any other Transaction
Document or the consummation of transactions contemplated hereby or thereby,
whether such requirement arises pursuant to any Applicable Laws, contract or
agreement, including any of the foregoing which is required in order to prevent
a breach of or a default under or a termination or modification of any contract
or agreement, which right of breach, default, termination or modification
results from the execution, delivery or consummation of the transaction
contemplated under the Agreement.
“Control” (including the terms “Controlling”, “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction

--------------------------------------------------------------------------------

of the management and policies of a Person, whether through the ownership of
voting securities, by contract, or otherwise.
“Controlled Group Member” has the meaning set forth in Section 3.13(a).
“Credit Agreement” means the Amended and Restated Credit Agreement, by and
between National and the various issuers and lenders parties thereto dated as of
June 4, 2010, as amended by the First Amendment dated June 10, 2011.
“Credit Agreement Consent” has the meaning set forth in the recitals hereto.
“Cure Period” has the meaning set forth in Section 7.1(b)(2).
“Data Room” means the data site established by Merrill for review of documents
and information by the Parties to this Agreement.
“Debt” means, without duplication, as of immediately prior to the Closing, the
aggregate amount of:
(1)all indebtedness of National and its Subsidiaries (including the principal
amount thereof or, if applicable, the accreted amount thereof and the amount of
accrued and unpaid interest thereon), whether or not represented by bonds,
debentures, notes or other securities, for the repayment of money borrowed;
(2)all deferred indebtedness of National and its Subsidiaries for the payment of
the purchase price of property or assets purchased;
(3)all obligations of National and its Subsidiaries to pay rent or other payment
amounts under a lease of real or personal property which is classified as a
capital lease on the face of the Latest Balance Sheet;
(4)any outstanding reimbursement obligation of National and its Subsidiaries
with respect to letters of credit, bankers’ acceptances or similar facilities
issued for the account of National or its Subsidiaries pursuant to which the
applicable bank or similar entity has paid thereunder obligations for which
National or its Subsidiaries is required to repay;
(5)any payment obligation of National and its Subsidiaries under any interest
rate swap agreement, forward rate agreement, interest rate cap or collar
agreement or other financial agreements or arrangements entered into for the
purpose of limiting or managing interest rate risks;
(6)all indebtedness for borrowed money secured by any Lien existing on property
owned by National or its Subsidiaries, whether or not indebtedness secured by
the indebtedness shall have been assumed;
(7)all guaranties, endorsements, assumptions and other contingent obligations of
National and its Subsidiaries in respect of, or to purchase or to otherwise
acquire,

--------------------------------------------------------------------------------

indebtedness for borrowed money of others the repayment of which is guaranteed
by National or its Subsidiaries; and
(8)all other short-term and long-term liabilities of National and its
Subsidiaries for borrowed money.
“Determination Period” has the meaning set forth in Section 5.11(b)(3).
“DOJ” means the United States Department of Justice.
“Employee Benefit Plan” has the meaning set forth in Section 3.13(a).
“Environmental Laws” has the meaning set forth in Section 3.16(l).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Fund” has the meaning set forth in Section 1.2(b).
“Exchange Act” means the Securities and Exchange Act of 1934, as amended.
“Final Pre-Closing Tax Distribution” has the meaning set forth in
Section 8.20(e)(1).
“Financial Statements” has the meaning set forth in Section 3.6(a).
“FTC” means the United States Federal Trade Commission.
“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis.
“Governmental Entity” means any government, governmental department, commission
(including industrial development board authority), board, bureau, agency,
court, administrative or executive branch, judicial branch, legislative branch
or other instrumentality, whether foreign or domestic, of any country, nation,
republic, federation or similar entity or any state, province, county, parish or
municipality, jurisdiction or other political subdivision thereof.
“Ground Lease” has the meaning set forth in Section 3.8(f).
“Ground Leased Real Properties” has the meaning set forth in Section 3.8(a).
“Hazardous Materials” has the meaning set forth in Section 3.16(m).
“Headquarters Lease” has the meaning set forth in Section 3.8(g).
“HSR Act” has the meaning set forth in Section 3.5(b)(1).
“Indemnification Shortfall” has the meaning set forth in Section 8.1(m).
“Indemnitor” has the meaning set forth in Section 8.1(m).

--------------------------------------------------------------------------------

“Indication of Interest” means the non-binding indication of interest letter
dated as of May 26, 2011 between Buyer, National and Sellers.
“Industry” means the cattle slaughter & processing, retail and wholesale
marketing of beef and hide tanning industries in the United States in which
National and its Subsidiaries conduct their business.
“Intellectual Property” has the meaning set forth in Section 3.11(b).
“IP Agreements” has the meaning set forth in Section 3.11(c).
“IRS” has the meaning set forth in Section 3.13(c).
“Klein Employment Agreement” has the meaning set forth in the recitals hereto.
“Klein Guaranteed Obligations” has the meaning set forth in Section 9.1.
“Klein Pledge Agreement” has the meaning set forth in Section 1.7.
“Klein Purchase” has the meaning set forth in the recitals hereto.
“Klein Purchase Price” has the meaning set forth in Section 1.2(a)(3).
“Knowledge” means, (i) in the case of Buyer, only the current, actual knowledge
and awareness (and shall not include any deemed or constructive knowledge or
awareness), after reasonable inquiry given the subject of the knowledge, of
Justin R. Wheeler, Joseph A. Orlando, Ian M. Cumming and Joseph S. Steinberg;
(ii) in the case of National, only the current, actual knowledge and awareness
(and shall not include any deemed or constructive knowledge or awareness), after
reasonable inquiry given the subject of the knowledge, of Timothy M. Klein,
Terry Wilkerson, Simon McGee, David Grosenheider, Monte Lowe, Jay D. Nielsen,
Bret Wilson, Steven D. Hunt, William Ludwig, David Kalscheur, Michael Eckman,
Art Wagner, Richard Rees, Edward Scavuzzo and Rich Jochum and (iii) in the case
of (a) USPB, only the current, actual knowledge and awareness (and shall not
include any deemed or constructive knowledge or awareness) of Steven D. Hunt,
(b) NBPCo, only the current, actual knowledge and awareness (and shall not
include any deemed or constructive knowledge or awareness) of Rich Jochum and
Eldon Roth and (c) TKK, TMK or New Kleinco, only the current, actual knowledge
and awareness (and shall not include any deemed or constructive knowledge or
awareness) of Timothy M. Klein.  For the avoidance of doubt, the Knowledge of
each Seller shall not be imparted to the other separate Sellers.
“Lands” has the meaning set forth in Section 3.8(k).
“Latest Balance Sheet” means the unaudited consolidated balance sheet of
National dated as of May 28, 2011 filed with the SEC on July 8, 2011.
“Lease” has the meaning set forth in Section 3.8(g).
“Leased Properties” has the meaning set forth in Section 3.8(g).

--------------------------------------------------------------------------------

“Licensed Intellectual Property” has the meaning set forth in Section 3.11(b).
“Lien” means any mortgage, pledge, hypothecation, lien (statutory or otherwise),
preference, priority, security agreement, easement, covenant, restriction or
other encumbrance of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any lease having substantially the
same effect as any of the foregoing and any assignment or deposit arrangement in
the nature of a security device).
“Losses” has the meaning set forth in Section 8.1(e).
“Material” means as to a single event or occurrence, an impact and significance
of more than $1,000,000 or, with respect to Section 3.13 only, $50,000.
“Material Adverse Effect” means any effect, change, development, occurrence,
event or state of facts that is or would reasonably be expected to be materially
adverse to the business, operations, financial condition, results of operations
or prospects of National and its Subsidiaries, taken as a whole and generally an
impact of more than $5,000,000; provided, however, that, in determining whether
there has been a Material Adverse Effect or whether a Material Adverse Effect
would reasonably be expected to occur, this definition shall exclude any
material adverse effect to the extent arising out of, attributable to or
resulting from:
(1) any generally applicable change in Applicable Laws or GAAP or interpretation
of any thereof by a Governmental Entity;
(2) (i) any public announcement prior to the date of this Agreement of
discussions among the Parties regarding the contemplated transactions, (ii) the
announcement of this Agreement or (iii) the pendency of the consummation of the
Sale or the transactions contemplated under this Agreement;
(3)actions taken by National or its Subsidiaries after the date of this
Agreement as required by and in accordance with this Agreement;
(4)changes in conditions generally affecting the Industry;
(5)changes in general economic, political or financial market conditions in the
United States;
(6)any outbreak or escalation of international hostilities (including, without
limitation, any declaration of war by the U.S. Congress) or acts of terrorism;
(7)any failure by National to meet internal projections or forecasts; provided,
that the underlying cause of any such failure may be taken into consideration in
making the determination of whether there has been a Material Adverse Effect or
whether a Material Adverse Effect would reasonably be expected to occur;
provided, however, that: (A) matters referred to in clauses (1), (4), (5) and
(6) of this definition may constitute (and may be taken into account in
determining whether there has been or there would

--------------------------------------------------------------------------------

reasonably be expected to be) a Material Adverse Effect if they adversely affect
National and its Subsidiaries in a disproportionate manner relative to other
participants in the Industry; and (B) clause (2) of this definition shall not
apply with respect to Sections 2.1(b) and 3.4.
“Material Contract” means the following contracts, agreements or commitments to
which National or any of its Subsidiaries is a party or otherwise bound:
(1)each contract, agreement or commitment with respect to which the transactions
contemplated by this Agreement gives rise to a right of termination,
modification, cancellation or acceleration of any obligation or loss of benefits
under, such contract, agreement or commitment;
(2)each contract, agreement or commitment other than those entered into in the
ordinary course of business consistent with past practice, that, regardless of
the contract amount, is material to National or its Subsidiaries;
(3)each contract, agreement or commitment (other than normal and routine
purchase orders or similar agreements with vendors or customers entered into in
the ordinary course of business consistent with the past practice of National or
its Subsidiaries) that involves expenditures or receipts of National or its
Subsidiaries after the date hereof in excess of $1,000,000 per annum, or that is
reasonably likely to involve the payment, in one transaction or a series of
related transactions, to or by National or any of its Subsidiaries of more than
$1,000,000 per annum;
(4)each lease, rental or occupancy agreement, installment and conditional sale
agreement, and any other contract or agreement affecting the ownership of,
leasing of, title to or use of any real property other than an agreement the
unexpired term of which is less than three months or a month-to-month
arrangement;
(5)each contract or agreement to which National or any of its Subsidiaries is a
party or otherwise bound with respect to patents and patent applications,
trademarks, service marks, trade names and registrations, copyrights or other
Intellectual Property, including license agreements, development agreements,
distribution agreements, settlement agreements and consent to use agreements,
material contracts or agreements with current or former employees, consultants
or contractors regarding the appropriation or the non-disclosure of any
Intellectual Property;
(6)each collective bargaining agreement, including amendments and side letter
agreements thereto, and any other contract or agreement with any labor union or
other employee representative of a group of employees;
(7)each joint venture, partnership, franchise, joint research and development
and joint marketing agreement or any other similar contract or agreement
(including a sharing of profits, losses, costs or liabilities by National or its
Subsidiaries with any other Person);
(8)each contract, agreement or commitment containing covenants that in any way
purport to (i) restrict or prohibit the business activity of National or its
Subsidiaries or

--------------------------------------------------------------------------------

limit the freedom of National or its Subsidiaries to engage in any line of
business, market or geographic area or to compete with any Person or (ii) grant
“most favored nations” pricing, exclusive sales, distribution, marketing or
other exclusive rights, rights of refusal, rights of first negotiation or
similar rights and/or terms to any Person;
(9)each contract or agreement with any consultant, advisor, agent, employee, or
Affiliate of National or any Subsidiary thereof providing for the payment of
more than $500,000;
(10)any indenture, mortgage, promissory note, loan or credit agreement or
guarantees of borrowed money, letters of credit or other agreement or commitment
evidencing indebtedness for borrowed money or pursuant to which indebtedness for
borrowed money may be incurred or is guaranteed by National or its Subsidiaries
or permitting for the creation of any charge, security interest, encumbrance or
Lien upon any of the assets of National or any of its Subsidiaries (other than
Permitted Encumbrances) having a value in excess of $5,000,000;
(11)all contracts, agreements or commitments (other than normal and routine
purchase orders or similar agreements with customers entered into in the
ordinary course of business consistent with the past practice of National or its
Subsidiaries) with customers of National or any of its Subsidiaries involving
amounts in excess of $1,000,000 per annum;
(12)any contract, agreement or commitment of guarantee, support, indemnification
or warranty, assumption, or any similar commitment with respect to, liabilities,
obligations of Indebtedness of any other Person involving any amount in excess
of $1,000,000, but not including any of the following to the extent the same are
entered into in the ordinary course of business consistent with the past
practice of National or its Subsidiaries, and provided that Sellers have
described generally on the Sellers Disclosure Schedule any such indemnification
or similar obligations of National or its Subsidiaries with respect to any
standard form or similar type agreements utilized for each of the following
categories: (i) normal and routine contracts, agreements or commitments for
routine maintenance of the personal property or real property of National or its
Subsidiaries; and (ii) purchase orders or similar agreements with vendors,
suppliers or customers;
(13)any material contract, agreement or commitment with any Governmental Entity,
not made in the ordinary course of business consistent with past practice,
involving amounts in excess of $500,000 per annum;
(14)any confidentiality, non-disclosure or secrecy contract, agreement or
commitment not made in the ordinary course of business consistent with past
practice;
(15)any settlement agreement entered into by National or any Subsidiary of
National in the last five years or under which National or a Subsidiary has
continuing obligations as of the date hereof;
(16)any employment, change of control, retention or severance agreement; and
(17)any contract, agreement or commitment pursuant to which any rights

--------------------------------------------------------------------------------

of any third party are triggered or become exercisable that would reasonably be
expected to materially adversely affect National or any of its Subsidiaries as a
result of the transactions contemplated by this Agreement.
“Multiemployer Plan” has the meaning set forth in Section 3.13(f).
“National” has the meaning set forth in the Introduction.
“National Disclosure Schedule” means that certain disclosure schedule of even
date with this Agreement from National to Buyer delivered concurrently with the
execution and delivery of this Agreement. For purposes of this Agreement, the
National Disclosure Schedule shall be deemed to include all information
disclosed in the National SEC Documents filed with the SEC for the 12 months
prior to the date of this Agreement with respect to information that is
reasonably apparent on its face relevant to the representations and warranties
contained in Article III, excluding any disclosures contained therein in any
risk factor section, in any section relating to forward looking statements or
any other disclosures to the extent that they are cautionary, predictive or
forward looking in nature.
“National Intellectual Property” has the meaning set forth in Section 3.11(b).
“National Interest” means, with respect to a member of National, the entire
interest of such member, as a member, in National.
“National Limited Liability Company Agreement” means the Limited Liability
Company Agreement of National Beef Packing Company, LLC, as amended through the
date hereof.
“National Permits” has the meaning set forth in Section 3.15(a)(2).
“National SEC Documents” has the meaning set forth in Section 3.14(a).
“NBPCo” has the meaning set forth in the Introduction.
“NBPCo Limit” has the meaning set forth in Section 8.1(g)(2).
“New Kleinco” has the meaning set forth in the Introduction.
“Non-Competition Agreements” has the meaning set forth in the recitals hereto.
“Obligation Amount” has the meaning set forth in Section 8.1(i).
“Organizational Documents” has the meaning set forth in Section 3.1(b).
“Owned Intellectual Property” has the meaning set forth in Section 3.11(b).
“Owned Real Property” has the meaning set forth in Section 3.8(a).
“Ownership Interest” means any capital stock, share, partnership interest,
membership interest, unit of participation, joint venture interest of any kind
or other similar interest (however

--------------------------------------------------------------------------------

designated) in any Person and any option, warrant, purchase right, conversion
right, exchange rights or other contractual obligation which would entitle any
Person to acquire any such interest in such Person or otherwise entitle any
Person to share in the equity, profit, earnings, losses or gains of such Person
(including stock appreciation, phantom stock, profit participation or other
similar rights).
“Party” and “Parties” has the meaning given in the Introduction.
“PBGC” has the meaning set forth in Section 3.13(e).
“Pension Plan” has the meaning set forth in Section 3.13(a).
“Permitted Encumbrances” means:
(1)statutory Liens for current Taxes not yet due and payable or being contested
in good faith by appropriate proceedings and, in each case, for which there are
adequate and properly maintained reserves on the books of a Person;
(2)mechanics’, carriers’, workers’, repairers’ and other similar liens imposed
by law arising or incurred in the ordinary course of business consistent with
past practice for obligations that are not overdue;
(3)in the case of leases of vehicles, rolling stock and other personal property,
encumbrances that do not materially impair the operation of the business at the
facility at which such leased equipment or other personal property is located;
(4)other immaterial Liens that were not incurred in connection with the
borrowing of money or the advance of credit and that do not interfere with the
conduct of the business conducted by National and its Subsidiaries;
(5)leases of real property described in National Disclosure Schedule 3.8(e);
(6)pledges or deposits made in the ordinary course of business consistent with
past practice in connection with workers’ compensation, unemployment insurance
and other types of social security;
(7)deposits to secure the performance of bids, contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business consistent with past practice;
(8)zoning regulations and restrictive covenants and easements of record that do
not detract in any material respect from the value of the property and do not
materially and adversely affect, impair or interfere with the use of any
property affected thereby;
(9)public utility easements of record, in customary form; and
(10)Liens securing all or any portion of the existing Debt and additional

--------------------------------------------------------------------------------

Debt which may be incurred without breach of this Agreement.
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or any Governmental Entity, or any other entity.
“Pre-Closing Tax Period” means any taxable year or other taxable period, and the
portion of any Straddle Period, that ends prior to or on the Closing Date.
“Property” and “Properties” has the meaning set forth in Section 3.8(a).
“Purchase Price” has the meaning set forth in Section 1.2(a)(1).
“Put” has the meaning set forth in the recitals hereto.
“Put Price” has the meaning set forth in Section 1.2(a)(2).
“Rejection Notice” has the meaning set forth in Section 8.1(j).
“Release” has the meaning set forth in Section 3.16(n).
“Release Date” has the meaning set forth in Section 8.1(h)(3).
“Remedial Activities” has the meaning set forth in Section 8.1(c).
“Restated LLC Agreement” means the First Amended and Restated Limited Liability
Company Agreement of National Beef Packing Company, LLC in the form annexed
hereto as Exhibit G.
“Sale” has the meaning set forth in the recitals hereto.
“Schedule 1.2(d) Transactions” has the meaning set forth in Section 1.2(d).
“Schedules” means the National Disclosure Schedule and the Sellers Disclosure
Schedule to this Agreement.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Seller” and “Sellers” has the meaning set forth in the Introduction.
“Seller’s Portion” means the percentage of the Seller’s total Purchase Price to
the total Purchase Price paid to USPB and NBPCo reflected on Exhibit B.
“Sellers Disclosure Schedule” means the sellers disclosure schedule referenced
in Article II of this Agreement.
“Signing Date” means the date of this Agreement in the introduction paragraph of
this

--------------------------------------------------------------------------------

Agreement.
“Site” has the meaning set forth in Section 8.1(c).
“Specified Representations” has the meaning set forth in Section 6.2(a).
“Straddle Period” has the meaning set forth in Section 8.20(b).
“Subsidiary” of a Person means any corporation or other legal entity of which
such Person (either alone or through or together with any other Subsidiary or
Subsidiaries) is the general partner or managing entity or of which at least a
majority of the stock or other equity interests the holders of which are
generally entitled to vote for the election of the board of directors or others
performing similar functions of such corporation or other legal entity is
directly or indirectly owned or controlled by such Person (either alone or
through or together with any other Subsidiary or Subsidiaries).
“Superior Proposal” has the meaning set forth in Section 5.11(e).
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any and all
taxes payable to any Governmental Entity, including (1) federal, state, local or
foreign income, gross receipts, franchise, estimated, alternative minimum, add
on minimum, sales, use, transfer, registration, value added, goods and services,
capital gains, fringe benefits, excise, natural resources, severance, stamp,
occupation, premium, windfall profits, environmental (including under
Section 59A of the Code), customs, duties, real property, real property gains,
personal property, capital stock, social security, unemployment, disability,
payroll, license, employee or other tax or similar governmental fee, charge, or
assessment of any kind whatsoever, (2) any interest, penalties or additions to
tax or additional amounts imposed by any Governmental Entity in connection with
any item described in clause (1), (3) liability of any Person for the payment of
any amounts of the type described in clauses (1) or (2) arising as a result of
being (or ceasing to be) a member of any “affiliated group” (as that term is
defined in Section 1504(a) of the Code) or any combined, consolidated or unitary
group under any similar provision of state or local law (or being included in
any Tax Return relating thereto); and (4) liability for the payment of any
amounts of the type described in clauses (1), (2) or (3) as a transferee or as a
result of any express or implied obligation to indemnify or otherwise assume or
succeed to the liability of any other Person, whether pursuant to any contract,
operation of law, assumption, transferability, Treasury Regulations
Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or
similar provision under law) or otherwise.
“Tax Return” means any return, declaration, report, claim for refund or credit,
information return or other document’ (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination assessment or collection of Taxes or the
administration of any Applicable Law relating to any Taxes including any
amendment thereof and, where permitted or required, combined, consolidated, or
unitary returns for any group of entities that includes National or any of its
Subsidiaries.
“Termination Date” has the meaning set forth in Section 7.1(f).
“Termination Fee” has the meaning set forth in Section 7.2(b)(1).

--------------------------------------------------------------------------------

“Tipping Basket” has the meaning set forth in Section 8.1(g)(1).
“Title Reports” has the meaning set forth in Section 3.8(a).
“TKK” has the meaning set forth in the Introduction.
“TMK” has the meaning set forth in the Introduction.
“Transaction Documents” means this Agreement, the Escrow Agreement, the Cattle
Purchase and Sale Agreement, the USPB Pledge Agreement, the Klein Pledge
Agreement, the Restated LLC Agreement and each other agreement, document,
certificate or instrument referred to herein or therein or delivered pursuant
hereto or thereto.
“Transfer Taxes” has the meaning set forth in Section 8.20(f).
“USPB” has the meaning set forth in the Introduction.
“USPB Member Approval” has the meaning set forth in Section 5.12.
“USPB Pledge Agreement” has the meaning set forth in Section 1.7.
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1982.
“Welfare Plan” has the meaning set forth in Section 3.13(a).



--------------------------------------------------------------------------------

EXHIBIT B
PART I – SALE
Party
National Interests To Be Sold to Buyer
Purchase Price to be paid by Buyer
Cash Received at Closing
Cash to Be Deposited in Escrow
USPB
56.24%
$609,834,211
$36,943,131
NBPCo
19.88%
$215,534,658
$13,056,869
Total
76.12%
$825,368,869
$50,000,000



OWNERSHIP OF NATIONAL INTERESTS BEFORE AND AFTER CONSUMMATION OF THE SALE
Party
Total National Interests
Before the Sale
Total National Interests
After the Sale
USPB
70.66%
14.41%
NBPCo
24.97%
5.09%
TKK
3.50%
3.50%
TMK
0.87%
0.87%
Buyer
—%
76.12%
Total
100.00%
100.00%




--------------------------------------------------------------------------------

EXHIBIT B
PART II – PUT
Party
National Interests To Be Sold to National and Cancelled
Put Price to be paid by National
Cash Received at Closing
TKK
3.50%
$60,820,432
TMK
0.87%
$15,126,523
Total
4.37%
$75,946,955



OWNERSHIP OF NATIONAL INTERESTS BEFORE AND AFTER CONSUMMATION OF THE PUT
Party
Total National Interests Before the Put
Total National Interests After the Put
USPB
14.41%
15.07%
NBPCo
5.09%
5.33%
TKK
3.50%
—%
TMK
0.87%
—%
Buyer
76.12%
79.60%
Total
100.00%
100%*




--------------------------------------------------------------------------------

* Does not add to 100% due to rounding.EXHIBIT B
PART III – KLEIN PURCHASE
Party
National Interests To Be Sold to New Kleinco
Klein Purchase Price paid by
New Kleinco
Cash Received at Closing
Buyer
0.65%
$7,500,000
Total
0.65%
$7,500,000



OWNERSHIP OF NATIONAL INTERESTS BEFORE AND AFTER CONSUMMATION OF THE KLEIN
PURCHASE
Party
Total National Interests
Before the Klein Purchase
Total National Interests
After the Klein Purchase
USPB
15.07%
15.07%
NBPCo
5.33%
5.33%
New Kleinco
—%
0.65%
Buyer
79.60%
78.95%
Total
100%*
100.00%



* Does not add to 100% due to rounding.

--------------------------------------------------------------------------------

EXHIBIT C
PERSONS AND ENTITIES PARTY TO NON-COMPETITION AGREEMENTS
Steven D. Hunt
Douglas A. Laue
Jeff H. Sternberger
Jerry L. Bohn
Joe M. Morgan
Rex W. McCloy
Duane K. Ramsey
Mark R. Gardiner
Black Diamond Cattle Co., Inc.
Black Diamond Custom Feeders
McLeod Farms, Inc.
Duane K. Ramsey Trust
Mark Gardiner Revocable Trust




--------------------------------------------------------------------------------

ESCROW AGREEMENT
This ESCROW AGREEMENT (this “Agreement”) is executed and effective on [], 2011
(the “Closing Date”), by and among Leucadia National Corporation, a New York
corporation (the “Buyer”), for itself and all the other Buyer Indemnified
Persons named in the Purchase Agreement (as defined herein), U.S. Premium Beef,
LLC, a Delaware limited liability company (“USPB”), NBPCo Holdings, LLC, a South
Dakota limited liability company (“NBPCo”, together with USPB, collectively, the
“Indemnifying Sellers”), and Marshal & Ilsley Trust Company N.A., as escrow
agent (the “Escrow Agent”).
WHEREAS, the Buyer and the Indemnifying Sellers are parties to that certain
Membership Interest Purchase Agreement, dated as of December [], 2011, by and
among the Buyer, National Beef Packing Company, LLC, a Delaware limited
liability company, the Indemnifying Sellers, TKK Investments, LLC, a Missouri
limited liability company, TMKCo, LLC, a Missouri limited liability company and
TMK Holdings, LLC, a Missouri limited liability company (as such agreement may
be amended, restated or otherwise modified from time to time, the “Purchase
Agreement”). Each capitalized term which is used but not otherwise defined in
this Agreement has the meaning assigned to such term in the Purchase Agreement;
WHEREAS, the execution and delivery of this Agreement by the Indemnifying
Sellers and the Escrow Agent is a condition to the Buyer’s obligation to effect
the Closing pursuant to the Purchase Agreement;
WHEREAS, the Purchase Agreement contemplates that a portion of the consideration
otherwise payable to the Indemnifying Sellers will be deposited in escrow with
the Escrow Agent, to be held and distributed by the Escrow Agent on the terms
and conditions set forth herein;
WHEREAS, pursuant to Section 1.2(b) of the Purchase Agreement, the Buyer agreed
to deposit with the Escrow Agent $50,000,000 (the aggregate funds held by the
Escrow Agent from time to time pursuant to this Agreement are referred to as the
“Escrow Fund”) to be held by the Escrow Agent, which will be used as security
for Indemnifying Sellers’ obligations, if any, to indemnify the Buyer under the
applicable provisions of Sections 8.1 and 8.2 of the Purchase Agreement; and
WHEREAS, the Escrow Agent agrees to hold and distribute the Escrow Fund in
accordance with the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency
whereof is hereby acknowledged, the parties agree as follows:
1.Appointment of and Acceptance by Escrow Agent. The Buyer and the Indemnifying
Sellers hereby appoint and designate the Escrow Agent to acquire and maintain
possession of the Escrow Fund and to act as escrow agent for the purposes set
forth herein, and

--------------------------------------------------------------------------------

the Escrow Agent hereby accepts such appointment and designation under the terms
and conditions set forth herein.
2.Receipt of Deposit; Establishment of Escrow Account; Interest.
(a)On the Closing Date, the Buyer shall deposit with the Escrow Agent, and the
Escrow Agent will acknowledge to the Buyer and the Indemnifying Sellers its
receipt of, the Escrow Fund in the escrow account (the “Escrow Account”). The
Escrow Agent shall hold, invest and disburse the Escrow Fund in accordance with
the terms of this Agreement. The Escrow Fund is not intended to be subject to
any lien, attachment, trustee process or any other judicial process of any
creditor of any party hereto. Notwithstanding this provision, the Escrow Agent
shall act in accordance with Section 6(e).
(b)Any interest, dividends, distributions or other earnings on, or in respect
of, the Escrow Fund shall not become part of the Escrow Account and shall be
held separately by the Escrow Agent and invested in accordance with Section 3
and distributed to the Indemnifying Sellers pursuant to written instructions of
the Indemnifying Sellers promptly following the end of each calendar month
during the term of this Agreement and upon termination of this Agreement, which
instructions shall set forth the proportions in which such distributions shall
be made to the Indemnifying Sellers.
3.Investment of the Escrow Fund. At the written direction of the Indemnifying
Sellers, the Escrow Agent will invest the Escrow Fund in one or more of: (a)
direct obligations of the United States of America, (b) obligations for which
the full faith and credit of the United States of America is pledged to provide
for the payment of principal and interest, and/or (c) money market funds
authorized to invest only in short-term securities issued or guaranteed as to
principal and interest by the U.S. Government (collectively, the “Permitted
Investments”). The Escrow Agent is hereby authorized to execute the purchase and
sale of Permitted Investments through the facilities of its own trading or
capital markets operations. In the event that the Escrow Agent does not receive
investment instructions to invest the Escrow Fund, the Escrow Agent shall invest
the Escrow Fund in a Fidelity Institutional Money Market Treasury Only - Class I
account. The Escrow Agent can liquidate any investment in order to comply with
disbursement instructions without any liability for any resulting loss. Any loss
incurred from an investment will be borne by the Escrow Fund.
4.Tax Reporting.
(a)The Escrow Agent shall, no later than January 31 of each year, report to the
Internal Revenue Service, as of each calendar year-end, and to the Indemnifying
Sellers all income and gain earned on the Escrow Fund during the preceding
calendar year (to the extent treated as earned under the provisions of the
Internal Revenue Code of 1986, as amended (the “Code”) and its regulations) as
income of the Indemnifying Sellers.
(b)Any taxes payable on income and gain earned (to the extent treated

--------------------------------------------------------------------------------

as earned under the provisions of the Code and its regulations) from the
investment of any sums held in the Escrow Fund shall be paid by the Indemnifying
Sellers.
(c)Except as otherwise set forth herein, the Escrow Agent shall have no
responsibility for the preparation and/or filing of any tax or information
return with respect to any transaction, including but not limited to any FIRPTA
reporting, whether or not related to this Agreement (or a related agreement)
with respect to the Escrow Fund.
(d)On or before the execution of this Agreement, the Buyer and the Indemnifying
Sellers shall each furnish the Escrow Agent with a Form W‑8 or Form W‑9, as
applicable. The Escrow Agent shall withhold any taxes it is required to
withhold, including but not limited to required withholding in the absence of
proper tax documentation, and shall remit such taxes to the appropriate
authorities and provide documentation of such remittance to the Buyer and the
Indemnifying Sellers, as the case may be.
5.Escrow Agent’s Disbursement of the Escrow Fund. The Escrow Agent shall
disburse the Escrow Fund on behalf of the Buyer or the Indemnifying Sellers as
instructed pursuant to this Section 5.
(a)Indemnification Claims.
(i)From time to time before 5:00 p.m., Eastern Time, on the last Business Day
immediately preceding the Release Date (as defined below), the Buyer may give
notice (the “Indemnification Notice”) to the Indemnifying Sellers and the Escrow
Agent, specifying the nature and dollar amount, of a claim relating to any claim
for indemnification (a “Buyer Indemnification Claim”) that a Buyer Indemnified
Person has made against an Indemnifying Seller under Section 8.1(j) of the
Purchase Agreement. The Indemnifying Sellers shall have a period of sixty (60)
days (the “Sellers Reviewing Period”) in which to review the Indemnification
Notice provided by the Buyer and to request reasonable additional information
from the Buyer regarding the Buyer Indemnification Claim.
(ii)If the Indemnifying Sellers do not deliver a notice, in the form attached
hereto as Exhibit I, to the Buyer and the Escrow Agent disputing such Buyer
Indemnification Claim (a “Rejection Notice”) prior to 5:00 p.m., Eastern Time,
by the expiration of the period ending on the fifteenth (15th) Business Day
following the end of the Sellers Reviewing Period (the “Rejection Notice
Period”), then the dollar amount of the Buyer Indemnification Claim set forth in
the applicable Indemnification Notice of the Buyer shall be deemed conclusive
for purposes of this Agreement, and on the Business Day immediately following
expiration of the Rejection Notice Period, the Escrow Agent shall release from
the Escrow Account by wire transfer to an account or accounts designated by the
Buyer, the dollar amount of the Buyer Indemnification Claim in the applicable
Indemnification Notice. The Escrow Agent shall not inquire into or consider
whether a Buyer Indemnification Claim complies with the requirements of the
Purchase Agreement.

--------------------------------------------------------------------------------

(iii)If a Rejection Notice is given with respect to a Buyer Indemnification
Claim, then the Escrow Agent shall make payment with respect to an applicable
Indemnification Notice only (1) in accordance with a Joint Written Instruction
(as defined below), on the Business Day immediately following the Escrow Agent’s
receipt thereof, or (2) in accordance with a Certificated Final Order (as
defined below) and an accompanying instruction from the Buyer directing payment
with respect thereto, on the third (3rd) Business Day following the Escrow
Agent’s receipt thereof, provided that the Buyer shall simultaneously provide a
copy of such Certificated Final Order and the accompanying instruction to the
Indemnifying Sellers.
(iv)If any Rejection Notice includes an objection to only a portion of a Buyer
Indemnification Claim, the Escrow Agent shall promptly release out of the Escrow
Fund from the Escrow Account by wire transfer to an account designated by the
Buyer an amount equal to the portion of the Buyer Indemnification Claim for
which there is no objection.
(v)For purposes of this Agreement:
(A)    a “Joint Written Instruction” shall mean a notice in the form attached
hereto as Exhibit II that is executed by the Buyer and the Indemnifying Sellers
directing the release or disbursement of a specified amount from the Escrow Fund
pursuant to this Agreement; and
(B)    a “Certificated Final Order” means a certification provided by an
authorized person on behalf of the Buyer or the Indemnifying Sellers, as the
case may be, that an order, judgment or decree attached thereto and specifying
the amount of the Seller’s Obligation Amount owed by such Indemnifying Seller
under the Purchase Agreement or specifying the amount of the Escrow Fund that
should be released to the Indemnifying Sellers was rendered by a court or
binding arbitrator (as applicable) of competent jurisdiction and that such
order, judgment or decree is final and non-appealable and is entitled to be
relied on based on such status. For purposes of the foregoing definition, “final
and non-appealable” means that such order, judgment or decree has not been
reversed, stayed, modified or amended and, as to which (1) the time to appeal,
petition for certiorari, or seek reargument or rehearing has expired and no
timely appeal, petition for certiorari, or request for reargument or rehearing
is pending, (2) any right to appeal, petition for certiorari, or seek reargument
or rehearing has been waived in writing, or (3) if an appeal, petition for
certiorari, or reargument or rehearing thereof has been denied, the time to take
any further appeal or to further petition for certiorari or seek further
reargument or rehearing has expired. The Escrow Agent shall not be liable to any
of the parties hereto or to any other person by reason of compliance with any
instruction accompanied by a Certificated Final Order, notwithstanding that any
order, judgment or decree being certificated therein is subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction.

--------------------------------------------------------------------------------

(b)Other Escrow Distributions.
(i)If, on the one year anniversary of the Closing, there has been no claims for
indemnification pursuant to Section 8.1 of the Purchase Agreement properly made
by the Buyer on or prior to such one year anniversary, the Buyer and the
Indemnifying Sellers shall provide a Joint Written Instruction to the Escrow
Agent, directing the Escrow Agent to, on the Business Day immediately following
the Escrow Agent’s receipt of such Joint Written Instruction, release
$20,000,000 of the Escrow Fund from the Escrow Account to the Indemnifying
Sellers by wire transfer pursuant to an account or accounts specified in such
Joint Written Instruction.
(ii)On the Business Day immediately following the two year anniversary of the
Closing (the “Release Date”), the Escrow Agent shall send a statement (the
“Release Statement”) to the Buyer and the Indemnifying Sellers that sets forth
(x) the amount of the Escrow Fund then remaining in the Escrow Account and (y)
the aggregate amount of all Unresolved Claims (as defined below). For purposes
of this Agreement, (x) an “Unresolved Claim” means a Buyer Indemnification Claim
that has been asserted and notified to the Indemnifying Sellers pursuant to an
Indemnification Notice but the amount of which has not been fully paid, and (y)
the amount of an Unresolved Claim means the amount of such claim remaining
subject to dispute.
(iii)For purposes of this Agreement, “Releasable Funds” means the difference of
(x) the amount of the Escrow Fund remaining in the Escrow Account as set forth
in the Release Statement minus (y) the aggregate amount of all Unresolved Claims
as set forth in the Release Statement.
(iv)On the third (3rd) Business Day following delivery of the Release Statement
(the “Release Notification Period”), the Escrow Agent shall release from the
Escrow Account to the Indemnifying Sellers by wire transfer an amount equal to
the Releasable Funds pursuant to written instructions of the Indemnifying
Sellers.
(v)Following expiration of the Release Notification Period with respect to each
Unresolved Claim, the Escrow Agent shall release a portion of the Escrow Fund:
(A)    that is the subject of a Joint Written Instruction, to the Buyer and/or
the Indemnifying Sellers, as specified therein, on the Business Day immediately
following the Escrow Agent’s receipt thereof;


(B)    that is the subject of a Certificated Final Order with an accompanying
instruction from the Buyer directing payment with respect thereto, to the Buyer,
on the third (3rd) Business Day following the Escrow Agent’s receipt thereof;
provided that the Buyer shall simultaneously provide a copy of such Certificated
Final Order and the accompanying instruction to the Indemnifying Sellers;



--------------------------------------------------------------------------------

(C)    that is the subject of a Certificated Final Order with an accompanying
instruction from the Indemnifying Sellers directing payment with respect
thereto, to the Indemnifying Sellers, on the third (3rd) Business Day following
the Escrow Agent’s receipt thereof; provided that the Indemnifying Sellers shall
simultaneously provide a copy of such Certificated Final Order and the
accompanying instruction to the Buyer; or


(D)    that is the subject of an Indemnification Notice with respect to which a
Rejection Notice has not been timely received by the Escrow Agent in accordance
with Section 5(a), to the Buyer on the Business Day immediately following
expiration of the Rejection Notice Period,


in each case by wire transfer to an account or accounts as described in or
determined in accordance with such Joint Written Instruction, the instruction to
make payment accompanying the Certificated Final Order or the Indemnification
Notice, as the case may be.


(vi)After the resolution of all Unresolved Claims, any portion of the Escrow
Fund that was the subject of such Unresolved Claims that is not distributed to
the Buyer pursuant to the foregoing provisions of Section 5(b)(v) shall be
released and disbursed by the Escrow Agent to the Indemnifying Sellers by wire
transfer to an account or accounts pursuant to written instructions of the
Indemnifying Sellers.
(vii)The Buyer and the Indemnifying Sellers hereby agree to execute and deliver,
not later than three (3) Business Days after the date of their mutual resolution
of any Unresolved Claim, a Joint Written Instruction for the distribution of the
Escrow Fund (or portion thereof) pursuant to and provided under such Joint
Written Instruction to an account or accounts as designated in such Joint
Written Instruction.
(viii)Notwithstanding any provision herein to the contrary, the Escrow Agent
shall release any portion of the Escrow Fund pursuant to a Joint Written
Instruction to the Buyer and/or the Indemnifying Sellers, as specified therein,
on the Business Day immediately following the Escrow Agent’s receipt thereof.
(c)Upon the final distribution of all of the Escrow Fund in accordance with the
terms of this Agreement, this Agreement shall terminate.
6.Liability and Duties of the Escrow Agent. The Escrow Agent’s duties and
obligations under this Agreement shall be determined solely by the express
provisions of this Agreement. The Escrow Agent shall be under no obligation to
refer to any documents other than this Agreement and the instructions and
requests delivered to the Escrow Agent hereunder. The Escrow Agent shall not be
obligated to recognize, and shall not have any liability or responsibility
arising under, any agreement to which the Escrow Agent is not a party, even
though reference thereto may be made herein. With respect to the Escrow Agent’s
responsibility, the Buyer and the Indemnifying Sellers further agree that:
(a)The Escrow Agent, including its officers, directors, employees and

--------------------------------------------------------------------------------

agents, shall not be liable to anyone whomsoever by reason of any error of
judgment or for any act done or step taken or omitted by the Escrow Agent, or
for any mistake of fact or law or anything which the Escrow Agent may do or
refrain from doing in connection herewith, unless caused by or arising out of
the Escrow Agent’s gross negligence or willful misconduct. The Escrow Agent may
consult with counsel of its own choice and shall have full and complete
authorization and protection for any action taken or suffered by the Escrow
Agent hereunder in good faith and in accordance with the opinion of such
counsel. The Buyer and the Indemnifying Sellers shall severally, and not
jointly, indemnify and hold the Escrow Agent harmless from and against any and
all liability and reasonable expense which may arise out of its acceptance of
the Escrow Fund or any action taken or omitted by the Escrow Agent in accordance
with this Agreement, except for such liability and reasonable expenses which
results from the Escrow Agent’s gross negligence or willful misconduct. The
Buyer and the Indemnifying Sellers proportionate indemnity obligations for such
liabilities and expenses shall be as follows: Buyer = 50%; USPB = 36.84%; and
NBPCo = 13.16%. Such indemnification shall survive the Escrow Agent’s
resignation or removal, or the termination of this Agreement.
(b)Each of the Buyer and the Indemnifying Sellers may examine the Escrow Fund
and the records pertaining thereto at any time during normal business hours at
the Escrow Agent’s office upon 24 hours prior notice and pursuant to the
reasonable regulations of the Escrow Agent. The Escrow Agent shall provide the
Indemnifying Sellers and the Buyer with monthly statements within ten (10)
Business Days after the end of each month setting forth the balance in the
Escrow Account, the amount of interest or other earnings accrued on the Escrow
Fund to date that year and a description of all transactions, including
disbursements, if any, with respect to the Escrow Fund during such month.
(c)This Agreement is a personal one, the Escrow Agent’s duties hereunder being
only to the Buyer and the Indemnifying Sellers, their successors, permitted
assigns, heirs and legal representatives, and to no other person whomsoever.
(d)The Escrow Agent may rely or act upon Joint Written Instructions bearing
signatures properly believed by the Escrow Agent to be genuine of the Buyer and
the Indemnifying Sellers.
(e)In case any property held by the Escrow Agent pursuant to this Agreement
shall be attached, garnished or levied upon under a court order, or the delivery
thereof shall be stayed or enjoined by a court order, or any writ, order,
judgment or decree shall be made or entered by any court, or any order, judgment
or decree shall be made or entered by any court affecting the property deposited
under this Agreement or any part thereof, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to obey and comply with all writs, orders,
judgments or decrees so entered or issued, whether with or without jurisdiction,
and in case the Escrow Agent obeys or complies with any such writ, order,
judgment or decree, the Escrow Agent shall not be liable to the Buyer or the
Indemnifying Sellers or to any other person by reason of such compliance in

--------------------------------------------------------------------------------

connection with such proceeding, and shall be entitled to reimburse itself
therefor out of the Escrow Fund, and if the Escrow Agent shall be unable to
reimburse itself from the Escrow Fund, because there are then insufficient
assets remaining in the Escrow Fund, the Buyer and the Indemnifying Sellers
jointly and severally agree to pay to the Escrow Agent on demand its reasonable
costs, attorneys’ fees, charges, disbursements and expenses in connection with
such proceeding.
(f)The Escrow Agent reserves the right to resign at any time by giving written
notice of resignation to the Buyer and the Indemnifying Sellers specifying the
effective date thereof. Within sixty (60) days after receiving such notice, the
Buyer and the Indemnifying Sellers jointly shall appoint a successor escrow
agent to which the Escrow Agent shall distribute the property then held under
this Agreement, less the Escrow Agent’s fees, costs and expenses in connection
herewith, whereupon the Escrow Agent shall upon such distribution to a successor
escrow agent, be discharged of and from any and all further obligations arising
in connection with this Agreement, except for such liability and expenses which
results from the Escrow Agent’s gross negligence or willful misconduct. If a
successor escrow agent has not been appointed or has not accepted such
appointment by the end of such sixty-day period, the Escrow Agent may apply to a
court of competent jurisdiction for the appointment of a successor escrow agent,
and the Buyer and the Indemnifying Sellers shall each pay one-half of the costs,
expenses and reasonable attorneys’ fees which are incurred in connection with
such proceeding. Until a successor escrow agent has accepted such appointment
and the Escrow Agent has transferred the Escrow Fund to such successor escrow
agent, the Escrow Agent shall continue to retain and safeguard the Escrow Fund
until receipt of (A) a Joint Written Instruction by the Indemnifying Sellers and
the Buyer, or (B) an order of a court of competent jurisdiction.
(g)In the event of any disagreement between the Indemnifying Sellers and the
Buyer resulting in adverse claims or demands being made in connection with the
Escrow Fund or in the event that the Escrow Agent is in doubt as to what action
it should take hereunder, the Escrow Agent shall be permitted to interplead all
of the assets held hereunder into a court of competent jurisdiction, and
thereafter be fully relieved from any and all liability or obligation with
respect to such interpleaded assets or to retain the Escrow Fund until the
Escrow Agent shall have received (A) an order of a court of competent
jurisdiction directing delivery of the Escrow Fund, or (B) a Joint Written
Instruction executed by the Indemnifying Sellers and the Buyer directing
delivery of the Escrow Fund, at which time the Escrow Agent shall disburse the
Escrow Fund in accordance with such court order or Joint Written Instruction.
The parties hereto other than the Escrow Agent further agree to pursue any
redress or recourse in connection with such a dispute, without making the Escrow
Agent a party to same.
(h)The Escrow Agent does not have any interest in the Escrow Fund but is serving
as escrow holder only and has only possession thereof. If any payments of income
from the Escrow Fund shall be subject to withholding regulations then in force
with respect to United States taxes, the Buyer and the Indemnifying Sellers
agree to

--------------------------------------------------------------------------------

provide the Escrow Agent with appropriate forms for or with respect to such
withholding. This Section 6(h) and Sections 6(a) and 7 shall survive
notwithstanding any termination of this Agreement or the Escrow Agent’s
resignation.
7.Compensation of Escrow Agent. The Escrow Agent shall be entitled to
compensation for its services hereunder as per Exhibit III attached hereto, and
for reimbursement of its documented out-of-pocket expenses, including, without
limitation, the reasonable fees and costs of attorneys or agents which it may
find necessary to engage in performance of its duties hereunder. Such fees and
expenses shall be paid equally by the Indemnifying Sellers, on the one hand, and
the Buyer, on the other hand. The Escrow Agent shall have, and is hereby
granted, a prior lien upon any property, cash, or assets of the Escrow Fund,
with respect to its unpaid fees and non-reimbursed expenses, superior to the
interests of any other persons or entities and shall be entitled and is hereby
granted, provided that prior notice has been given to the Buyer and the
Indemnifying Sellers, the right to set off and deduct any unpaid fees and/or
non-reimbursed expenses, that have not been paid within sixty (60) days from the
date of the invoice in question, from amounts on deposit in the Escrow Fund. In
the event any such fees and expenses are deducted by the Escrow Agent from the
Escrow Fund, the Buyer and the Indemnifying Sellers each agree to make
appropriate payment to the other party such that each of the Buyer, on the one
hand, and the Indemnifying Sellers, on the other hand, ultimately receives the
amount of the Escrow Fund that it is entitled to receive without reduction or
deduction for the other party’s one half share of such fees and expenses.
8.Notices. All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given when delivered personally, mailed by certified
or registered mail, return receipt requested and postage prepaid, or sent via a
nationally recognized overnight courier, or sent via facsimile to the recipient
with telephonic confirmation by the sending party. Such notices, demands and
other communications will be sent to the address indicated below:
Notices to the Indemnifying Sellers:
U.S. Premium Beef, LLC
P.O. Box 20103
Kansas City, MO 64195
Attention: Steven D. Hunt, CEO
Fax: (816) 713-8810
with a copy (which copy shall not constitute notice to USPB) to:


Mark J. Hanson (mjhanson@stoel.com)
Ronald D. McFall (rdmcfall@stoel.com)
Stoel Rives LLP
33 South Sixth Street, Suite 4200
Minneapolis, MN 55402
Fax: (612) 373-8881


--------------------------------------------------------------------------------

NBPCo Holdings, LLC
891 Two Rivers Drive
Dakota Dunes, SD 57049
Attention: Rich Jochum
Fax: (605) 217-8001


with a copy (which copy shall not constitute notice to NBPCo):


Michael M. Hupp
Koley Jessen P.C., L.L.O.
1125 S. 103rd Street, Suite 800
Omaha, NE 68124
Fax: (402) 390-9500
Notices to the Buyer:
Leucadia National Corporation
315 Park Avenue South
New York, NY 10010
Attention: President
Fax: (212) 598-3245


with a copy (which copy shall not constitute notice to Buyer) to:


Andrea A. Bernstein (andrea.bernstein@weil.com)
Matthew J. Gilroy (matthew.gilroy@weil.com)
Weil, Gotshal and Manges LLP
767 Fifth Avenue
New York, NY 10153
Fax: (212) 310-8007
Notices to the Escrow Agent:
Marshall & Ilsley Trust Company N.A.
651 Nicollet Mall, Suite 301
Minneapolis, MN 55402
Attention: David B. Preiner
Fax: (612) 904-8008
Any party may change the address to which notices are to be delivered by giving
the other parties notice in the manner provided in this Section 8.
9.Binding Effect; Assignment. This Agreement and all of the provisions hereof
will be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. No assignment of the interest of
any of the parties hereof shall be binding

--------------------------------------------------------------------------------

unless and until written notice of such assignment shall be delivered to the
other parties hereto and shall require the prior written consent of the other
parties (such consent not to be unreasonably withheld); provided, however, that
the Buyer may assign its interest hereof to any of its wholly owned subsidiary
without such consent.
10.Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part of this Agreement; and the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance from this Agreement.
11.No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the Indemnifying Sellers and the Buyer to express
their mutual intent, and no rule of strict construction will be applied against
any Person.
12.Headings. The headings used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and will not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement will be enforced and construed
as if no heading had been used in this Agreement.
13.Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, any one of which need not
contain the signatures of more than one person, but all such counterparts taken
together will constitute one and the same instrument.
14.Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
15.Amendment. This Agreement may not be amended or modified, except by a written
instrument executed by the Indemnifying Sellers, the Buyer and the Escrow Agent.
16.Termination. This Agreement shall remain in effect unless and until (i) the
Escrow Fund is distributed in full in accordance with the terms of this
Agreement, or (ii) it is terminated in a joint written instrument executed by
the Indemnifying Sellers and the Buyer, in which event, termination shall take
effect no later than twenty (20) days after notice to the Escrow Agent of such
termination. Termination of this Agreement shall not impair the obligations of
the Indemnifying Sellers and the Buyer set forth in Sections 6(a), 6(h) and 7,
which such obligations shall survive the termination of this Agreement in
accordance with the terms hereof.
17.Merger or Consolidation. Any banking association or corporation into which
the

--------------------------------------------------------------------------------

Escrow Agent (or substantially all of its corporate trust business) may be
merged, converted or with which the Escrow Agent may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Escrow Agent shall be a party, or any banking association or corporation to
which all or substantially all of the corporate trust or escrow business of the
Escrow Agent shall be sold or otherwise transferred, shall succeed to all the
Escrow Agent’s rights, obligations and immunities hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.
18.Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and understandings, whether written or oral,
relating to such subject matter in any way.
19.No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their permitted successors and assigns and nothing herein
expressed or implied shall give or be construed to give any Person, other than
the parties hereto and such permitted successors and assigns, any legal or
equitable rights hereunder.
20.Waiver of Jury Trial. Each of the parties hereto waives any right it may have
to trial by jury in respect of any litigation based on, arising out of, under or
in connection with this Agreement or any course of conduct, course of dealing,
verbal or written statement or action of any party hereto.
21.Jurisdiction. Each of the parties hereto submits to the jurisdiction of any
state or federal court sitting in Delaware, in any action or proceeding arising
out of or relating to this Agreement and agrees that all claims in respect of
the action or proceedings may be heard and determined in any such court and
hereby expressly submits to the personal jurisdiction and venue of such court
for the purposes hereof and expressly waives any claim of improper venue and any
claim that such courts are an inconvenient forum. Each of the parties hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to its address set forth in
Section 8, such service to become effective ten (10) days after such mailing.
22.Limited Liability. IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY
KIND WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN IF THE ESCROW
AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND
REGARDLESS OF THE FORM OF ACTION.
23.Force Majeure. Notwithstanding any other provision of this Agreement, the
Escrow Agent shall not be obligated to perform any obligation hereunder and
shall not incur any liability for the nonperformance or breach of any obligation
hereunder to the extent that the Escrow Agent is delayed in performing, unable
to perform or breaches such obligation because of acts of God, war, terrorism,
fire, floods, strikes, electrical outages, equipment or transmission

--------------------------------------------------------------------------------

failures, or other causes reasonably beyond its control.
24.Identification. The Buyer and the Indemnifying Sellers acknowledge that the
Escrow Agent, pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), is
required to obtain, verify and record information that identifies each person
who opens an account and, upon request, the Buyer and the Indemnifying Sellers
agree to provide the Escrow Agent with information sufficient to establish their
identity in accordance with the Patriot Act.


* * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement on
the day and year first above written.


Leucadia National Corporation

By: ____________________________________
    Name: _____________________________
    Title: ______________________________


U.S. Premium Beef, LLC

By: ____________________________________
    Name: _____________________________
    Title: ______________________________




NBPCo Holdings, LLC

By: ____________________________________
    Name: _____________________________
    Title: ______________________________




Marshall & Ilsley Trust Company N.A.,
as Escrow Agent

By: ____________________________________
    Name: _____________________________
    Title: ______________________________







--------------------------------------------------------------------------------

EXHIBIT I


Rejection Notice
Marshall & Ilsley Trust Company N.A.
[Address]
Attention: []


Re:
Rejection Notice to Distribution from Escrow Account #[Insert Escrow Account
Number]



The undersigned hereby gives written notice (this “Rejection Notice”) pursuant
to Section 5(a)(ii) of that certain Escrow Agreement, dated as of [] (the
“Escrow Agreement”), by and among Leucadia National Corporation, a New York
corporation, U.S. Premium Beef, LLC, a Delaware limited liability company, NBPCo
Holdings, LLC, a South Dakota limited liability company, and Marshall & Ilsley
Trust Company N.A., as escrow agent (the “Escrow Agent”), of its objection to
the release or disbursement of any amount of the Escrow Fund pursuant to the
notice of the Buyer dated as of [] (the “Indemnification Notice”).
[If objection only in part to the Buyer Indemnification Claim—The undersigned
agrees that only $[]] of the amounts notified by the Buyer in the
Indemnification Notice, dated [] are subject to dispute, and therefore the
undisputed amount of $[] of the Escrow Fund may be distributed by the Escrow
Agent from the Escrow Account to the account or accounts designated by the Buyer
in such Indemnification Notice.]
[If objection in whole to the Buyer Indemnification Claim—The undersigned
objects to the full amount notified by the Buyer in the Indemnification Notice
dated as of [].]
IN WITNESS WHEREOF, the undersigned has caused this notice to be executed and
delivered on this [] day of [].

U.S. Premium Beef, LLC
By: ____________________________________
    Name: _____________________________
    Title: ______________________________


NBPCo Holdings, LLC

By: ____________________________________
    Name: _____________________________
    Title: ______________________________



--------------------------------------------------------------------------------




EXHIBIT II
Joint Written Instruction Form


Marshall & Ilsley Trust Company N.A.
[Address]
Attention: []


Re:
Distribution from Escrow Account #[Insert Escrow Account Number]



The undersigned hereby give written notice and direction, pursuant to that
certain Escrow Agreement, dated as of [] (the “Escrow Agreement”), by and among
Leucadia National Corporation, a New York corporation, U.S. Premium Beef, LLC, a
Delaware limited liability company, NBPCo Holdings, LLC, a South Dakota limited
liability company, and Marshall & Ilsley Trust Company N.A., as escrow agent
(the “Escrow Agent”), to the Escrow Agent that the Escrow Agent make a
disbursement as soon as reasonably practicable (but no later than the time for
payment specified in the Escrow Agreement) in the amount and to the account set
forth below (capitalized terms used but not defined in this notice shall have
the meanings ascribed thereto in the Escrow Agreement):
Amount of Distribution:    []
Wiring Instructions:    []
IN WITNESS WHEREOF, the undersigned have caused this notice to be executed and
delivered on this [] day of [].
Leucadia National Corporation
By: ____________________________________
    Name: _____________________________
    Title: ______________________________
U.S. Premium Beef, LLC
By: ____________________________________
    Name: _____________________________
    Title: ______________________________
NBPCo Holdings, LLC

By: ____________________________________
    Name: _____________________________
    Title: ______________________________



--------------------------------------------------------------------------------

EXHIBIT III


SCHEDULE OF ESCROW AGENT FEES


Fee Schedule
•
Acceptance Fee

None
This assumes a single escrow account and investment in appropriate Marshall
Money Market Fund Class I shares; multiple subaccounts, an unusual escrow
arrangement or use of a non-Marshall Fund investment may result in an acceptance
fee or a revised administration fee.
All escrow agreements are subject to review and approval by M&I Trust legal
counsel. No fee will be charged for the legal and administrative review of
documents, initial set-up of the account, and other reasonably required services
up to and including the closing.

Annual Administration Fee

$2,500
An annual administration fee will be charged for the performance of routine
escrow agent services. Annual administration fees are not subject to proration
and are payable in advance at closing and on each anniversary of the closing.

Distribution Fee

None
The annual administration fee assumes no more than five escrow disbursements
annually, which may include checks or wire transfers. A $25 fee per disbursement
will be charged for each disbursement in excess of five annually.

Annual Tax Fee

None
Income earned on the escrow account must be reported to the appropriate party on
the appropriate tax form. No fee will be charged for this service if income is
allocated to no more than five parties. A $25 fee per tax form will be charged
for each annual tax form in excess of five.

Out-of-Pocket Expenses and Extraordinary Services

At cost or reasonable charge
Reimbursement of expenses associated with the performance of M&I’s duties,
including without limitation fees and expenses of legal counsel, accountants and
other agents, and any other

--------------------------------------------------------------------------------

fees including publication or filing fees.
Extraordinary services include duties or responsibilities of an unusual nature
that are not described as routine services in this fee schedule, including
without limitation extraordinary services necessary to amend the escrow
agreement, prepare specialized tax or account reporting, and responding to
actual or threatened litigation, arbitration or mediation proceedings. A
reasonable charge based on M&I’s hourly rate then in effect for such services
will be assessed.

Other Fees (can be deleted if account is exclusively invested in Marshall money
market funds)

Class Action Claims
M&I will assess a fee to research and process security class action settlement
claims where M&I held custody of the security at the time the claim arose. For
relationships with accounts on M&I’s Trust Accounting System at the time the
class action proceeds are received, M&I will charge $75 per class action per
trust account holder. For relationships where the account is no longer on M&I’s
Trust Accounting System due to account closing, investment manager removal or
transfer to a successor provider M&I will charge $150 per class action per trust
account holder. For successive class action settlement proceeds received with
respect to a previously filed claim of the issuer, M&I will charge $50 where the
account is active on our Trust Accounting System and $100 for relationships
where the account has been closed under the scenarios described above. These
fees will be netted against the settlement proceeds credited to the account. M&I
will not assess a fee where a prior provider held the security subject to the
class action at the time the claim arose, collected the settlement proceeds, and
forwarded the settlement to M&I as a successor provider.



--------------------------------------------------------------------------------

EXHIBIT E
TAX REPORTING ALLOCATION
All Tax Returns and other filings and information reports of any kind relating
to any Tax matters that are required to be filed or prepared by any party to
this Agreement and reflective of this Agreement or any transaction contemplated
hereby or referenced herein shall be based upon and consistent with the Marshall
& Stevens Appraisal and Valuation Report(s) concerning the assets of National
prepared in compliance with certain provisions outlined in the Code and the
allocation and valuation principles, parameters, and conclusions therein, and no
party hereto shall take any position on any Tax Return or other filing, or
information report relating to Tax matters of any kind that is inconsistent
therewith.

--------------------------------------------------------------------------------

EXHIBIT F
ASSIGNMENT OF MEMBERSHIP INTEREST
Effective as of the closing of the transactions contemplated under the
Membership Interest Purchase Agreement (the “Purchase Agreement”) dated as of
December 5, 2011 by and among Leucadia National Corporation, a New York
corporation (“Assignee”), National Beef Packing Company, LLC, a Delaware limited
liability company (“National”), the Sellers set forth in the Introduction of the
Purchase Agreement, and TMK Holdings, LLC, a Missouri limited liability company,
for good and valuable consideration, the receipt and sufficiency of which are
acknowledged, U.S. Premium Beef, LLC, a Delaware limited liability company
(“Assignor”), hereby assigns, transfers and conveys to Assignee, all right,
title and interest in and to a portion of Assignor’s membership interest in
National representing 56.2415% of the outstanding membership interest in
National, pursuant to the terms of the Purchase Agreement.
IN WITNESS WHEREOF, Assignor has executed this Assignment of Membership Interest
as of the date first written above.


DATE: ______________________    ASSIGNOR:
U.S. PREMIUM BEEF, LLC


By:    
Name:    
Title:    

--------------------------------------------------------------------------------

ASSIGNMENT OF MEMBERSHIP INTEREST
Effective as of the closing of the transactions contemplated under the
Membership Interest Purchase Agreement (the “Purchase Agreement”) dated as of
December 5, 2011 by and among Leucadia National Corporation, a New York
corporation (“Assignee”), National Beef Packing Company, LLC, a Delaware limited
liability company (“National”), the Sellers set forth in the Introduction of the
Purchase Agreement, and TMK Holdings, LLC, a Missouri limited liability company,
for good and valuable consideration, the receipt and sufficiency of which are
acknowledged, NBPCo Holdings, LLC, a South Dakota limited liability company
(“Assignor”), hereby assigns, transfers and conveys to Assignee, all right,
title and interest in and to a portion of Assignor’s membership interest in
National representing 19.8775% of the outstanding membership interest in
National, pursuant to the terms of the Purchase Agreement.
IN WITNESS WHEREOF, Assignor has executed this Assignment of Membership Interest
as of the date first written above.


DATE: ______________________    ASSIGNOR:
NBPCO HOLDINGS, LLC


By:    
Name:    
Title:    

--------------------------------------------------------------------------------

ASSIGNMENT OF MEMBERSHIP INTEREST
Effective as of the closing of the transactions contemplated under the
Membership Interest Purchase Agreement (the “Purchase Agreement”) dated as of
December 5, 2011 by and among Leucadia National Corporation, a New York
corporation (“Assignor”), National Beef Packing Company, LLC, a Delaware limited
liability company (“National”), the Sellers set forth in the Introduction of the
Purchase Agreement, and TMK Holdings, LLC, a Missouri limited liability company
(“Assignee”), for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, Assignor hereby assigns, transfers and conveys to
Assignee, all right, title and interest in and to a portion of Assignor’s
membership interest in National representing 0.6522% of the outstanding
membership interest in National, pursuant to the terms of the Purchase
Agreement.
IN WITNESS WHEREOF, Assignor has executed this Assignment of Membership Interest
as of the date first written above.


DATE: ______________________    ASSIGNOR:
LEUCADIA NATIONAL CORPORATION


By:    
Name:    
Title:    



--------------------------------------------------------------------------------

NATIONAL BEEF PACKING COMPANY, LLC
FIRST AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
DATED AS OF _________, 20__



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
RECITALS
 
1


AGREEMENT
 
2


1.
Definitions
2


2.
FORMATION AND PURPOSE
8


2.1


Conversion; Formation
8


2.2


Name
9


2.3


Registered Office/Agent
9


2.4


Term
9


2.5


Purpose
9


2.6


Powers
9


2.7


Certificates
10


2.8


Principal Office
10


3.
MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS
10


3.1


Members
10


3.2


Member Interests and Units
11


3.3


Additional Members and Units
11


3.4


Capital Contributions
11


3.5


Termination of Governance Rights
11


3.6


Additional Issuances of Units
12


4.
CAPITAL ACCOUNTS
12


4.1


Allocations
12


4.2


Capital Accounts
13


4.3


Revaluations of Assets and Capital Account Adjustments
13


4.4


Additional Capital Account Adjustments
13


4.5


Additional Capital Account Provisions
13


5.
DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS
14


5.1


Board of Managers Determination
14


5.2


Distributions
14


5.3


No Violation
15


5.4


Withholdings
15


5.5


Property Distributions and Installment Sales
16


5.6


Net Profit or Net Loss
16


5.7


Regulatory Allocations
18


5.8


Tax Allocations
19


6.
STATUS, RIGHTS AND POWERS OF MEMBERS AND CERTAIN MEMBER AGREEMENTS
19


6.1


Limited Liability
19


6.2


Return of Distributions of Capital
19


6.3


No Management or Control
19


6.4


Specific Limitations
19






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
6.5


Member Voting
20


6.6


Required Consents
20


6.7


Restrictions on Member Competition
20


6.8


Agreement for NBPCo to Negotiate Certain Requirements Contracts in Good Faith
23


6.9


Agreement Regarding NBPCo Waiver of Right of Set-off
23


6.10


Contracts with Managers or their Affiliates
23


6.11


Member Compensation; Expenses; Loans
23


7.
DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF THE
BOARD OF MANAGERS
24


7.1


Board of Managers
24


7.2


Initial Managers
25


7.3


Number and Designation Rights
24


7.4


Voting and Act of the Board; Action without a Meeting
25


7.5


Tenure
25


7.6


Resignation
25


7.7


Removal
25


7.8


Vacancies
26


7.9


Meetings
26


7.10


Notice
26


7.11


Waiver
26


7.12


Quorum
26


7.13


Compensation
26


7.14


Authority of Board of Managers
26


7.15


Reliance by Third Parties
27


8.
DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS
27


8.1


Officers, Agents
27


8.2


Election
28


8.3


Tenure
28


8.4


Chairman of the Board of Managers, Chief Executive Officer, President and Vice
President
28


8.5


Chief Financial Officer
28


8.6


Chief Accounting Officer
29


8.7


Secretary and Assistant Secretaries
29


8.8


Vacancies
29


8.9


Resignation and Removal
29


8.10


Compensation
29


8.11


Delegation
29


8.12


Certain Actions Requiring Board of Manager Consent
30



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
9.
BOOKS, RECORDS, ACCOUNTING AND REPORTS
31


9.1


Books and Records
31


9.2


Delivery to Member, Inspection; etc
32


9.3


Accounting Fiscal Year
32


9.4


Reports
32


9.5


Filings
33


9.6


Non-Disclosure
33


9.7


Restrictions on Receipt
34


10.
TAX MATTERS MEMBER
35


10.1


Tax Matters Member
35


10.2


Indemnity of Tax Matters Member
35


10.3


Tax Returns
35


10.4


Tax Elections
35


10.5


Tax Information
36


11.
TRANSFER OF INTERESTS
36


11.1


Restricted Transfer
36


11.2


Permitted Transferees
36


11.3


Transfer Requirements
37


11.4


Consent
37


11.5


Withdrawal of Member
37


11.6


Noncomplying Transfers Void
38


11.7


Amendment of Exhibit 3.1
38


11.8


Limited Interests
38


12.
FIRST OFFER; TAG-ALONG, TAKE-ALONG RIGHTS; LIQUIDITY OPTION
38


12.1


Offers to Leucadia
38


12.2


Tag-Along Rights
39


12.3


Take-Along Rights
41


12.4


Miscellaneous
42


12.5


Liquidity Options
44


13.
DISSOLUTION OF COMPANY
48


13.1


Termination of Membership
48


13.2


Events of Dissolution
48


13.3


Liquidation
49


13.4


No Action for Dissolution
49


13.5


No Further Claim
49








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
14.
INDEMNIFICATION
49


14.1


General
49


14.2


Exculpation
50


14.3


Persons Entitled to Indemnity
50


14.4


Procedure Agreements
50


14.5


Duties of Board of Managers
50


14.6


Interested Transactions
51


14.7


Fiduciary and Other Duties
51


15.
REPRESENTATIONS AND COVENANTS BY THE MEMBERS
52


15.1


Investment Intent
52


15.2


Securities Regulation
52


15.3


Knowledge and Experience
52


15.4


Economic Risk
52


15.5


Binding Agreement
52


15.6


Tax Position
52


15.7


Information
53


15.8


Licenses and Permits
53


15.9


Operating Structure
53


16.
COMPANY REPRESENTATIONS
53


16.1


Duly Converted and Formed
53


16.2


Valid Issue
53


17.
AMENDMENTS TO AGREEMENT
53


17.1


Amendments
53


17.2


Corresponding Amendment of Certificate
54


17.3


Binding Effect
54


18.
GENERAL
54


18.1


Successors; Delaware Law; Etc
54


18.2


Notice, Etc
54


18.3


Execution of Documents
54


18.4


Consent to Jurisdiction
55


18.5


Waiver of Jury Trial
56


18.6


Severability
56


18.7


Table of Contents, Headings
56


18.8


No Third Party Rights
56


 
 
 






--------------------------------------------------------------------------------

NATIONAL BEEF PACKING COMPANY, LLC
FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
This First Amended and Restated Limited Liability Company Agreement of National
Beef Packing Company, LLC (“Agreement”) is entered into and made effective as of
the closing of the transactions contemplated by the Membership Interest Purchase
Agreement and is by and among National Beef Packing Company, LLC (the
“Company”), Leucadia National Corporation, a New York corporation (“Leucadia”),
U.S. Premium Beef, LLC, a Delaware limited liability company (“USPB”), NBPCo
Holdings, LLC, a South Dakota limited liability company (“NBPCo”) and TMK
Holdings, LLC, a Missouri limited liability company (“New Kleinco”) (with
certain other Persons from time to time in accordance with the terms of this
Agreement, Leucadia, USPB, NBPCo and New Kleinco collectively the “Members”).
RECITALS
WHEREAS, Farmland National Beef Packing Company, L.P., a Delaware limited
partnership (the “Partnership”), was organized under and in accordance with the
provisions of the Partnership Act by the filing of a Certificate of Limited
Partnership with the Secretary of State of the State of Delaware on March 30,
1993, which was amended from time to time to reflect changes in the names and
addresses of the general partners, and to reflect the change of name from
National Beef Packing Company, L.P. to Farmland National Beef Packing Company,
L.P., and the Partnership has most recently been governed by a Third Amended and
Restated Agreement of Limited Partnership dated as of December 1, 1997, as
amended by amendments dated February 3, 1998, and May 3, 2000 (as so amended,
the “Partnership Agreement”);
WHEREAS, NB Acquisition, LLC, a Delaware limited liability company
(“Acquiring”), was formed by the then members of the Company as a transitory
legal entity to facilitate the acquisition of the direct and indirect interests
of Farmland Industries, Inc. in the Partnership as contemplated in the Farmland
Purchase Agreement (the “Farmland Transaction”), and, immediately upon the
completion of the Farmland Transaction, the Partnership caused Acquiring to be
merged into the Partnership, with the Partnership surviving the merger (the
“Restructuring”);
WHEREAS, immediately following the completion of the Farmland Transaction and
the Restructuring, the Partnership was converted (the “Conversion”) to the
Company as the result of a statutory conversion of the Partnership under Section
18 214 of the Act (as defined herein) and Section 17 219 of the Delaware Revised
Uniform Limited Partnership Act (the “Partnership Act”) as of August 6, 2003;
WHEREAS, certain of the Members are transferring interests in the Company to
Leucadia, and Leucadia, as an entering Member, and the prior Members are
entering into this Agreement as of the Effective Date to provide for, among
other things, the management of the business and affairs of the Company, the
allocation of profits and losses among the Members, the reclassification of
Interests from two classes (Class A and Class B) into one class, the respective
rights and obligations of the Members to each other and to the Company, and
certain other matters; and
WHEREAS, this Agreement amends, restates and supersedes in all respects, the
Prior LLC

--------------------------------------------------------------------------------

Agreement, and such Prior LLC Agreement shall be of no further force and effect.
AGREEMENT
NOW, THEREFORE, the Members agree as follows:
1.    Definitions
For purposes of this Agreement: (a) references to “Articles,” “Exhibits” and
“Sections” are to Articles, Exhibits and Sections of this Agreement unless
explicitly indicated otherwise, (b) references to statutes include all rules and
regulations thereunder, and all amendments and successors thereto from time to
time; and (c) the word “including” shall be construed as “including without
limitation.”
“Accredited Investor” has the meaning defined in Regulation D under Section 4(2)
of the Securities Act.
“Act” means the Delaware Limited Liability Company Act (6 Del. C. § 18 101, et
seq.).
“Acquiring” is defined in the Recitals to this Agreement.
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
(y)    credit to such Capital Account any amounts that such Member is obligated
to restore pursuant to this Agreement or is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g)(1); and
(z)    debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted and applied by the Board of Managers consistently therewith.
“Affiliate” means with respect to any specified Person, any Person that directly
or through one or more intermediaries Controls or is Controlled by or is under
common Control with the specified Person.
“Agreement” means this First Amended and Restated Limited Liability Company
Agreement of the Company dated as of the Effective Date, as amended from time to
time.
“Aggregate Units” means, as to each Member on the Effective Date of this
Agreement other than Leucadia, the number of Units held by such Member on the
Effective Date of this Agreement, together with any additional Units
subsequently acquired by such Member.

--------------------------------------------------------------------------------

“Applicable Holding Period” means with respect to Leucadia, USPB, NBPCo and New
Kleinco and their respective Permitted Transferees, the period commencing on the
Effective Date and ending on the three (3) year anniversary of the Effective
Date.
“Asset Value” of any property of the Company means its adjusted basis for
federal income tax purposes unless:
(a)    the property was accepted by the Company as a contribution to capital at
a value different from its adjusted basis, in which event the initial Asset
Value for such property shall mean the gross fair market value of the property
agreed to by the Company and the contributing Member; or
(b)    as a consequence of the issuance of additional Units or the redemption of
all or part of the Interest of a Member, the property of the Company is revalued
in accordance with Section 4.3.
As of any date, references to the “then prevailing Asset Value” of any property
shall mean the Asset Value last determined for such property less the
depreciation, amortization and cost recovery deductions taken into account in
computing Net Profit or Net Loss in fiscal periods subsequent to such prior
determination date.
“Assumption” is defined in Section 12.5.4.2.
“Base Tax Rate” is defined in Section 5.2.1.
“Board of Managers” or “Board” means the board of managers of the Company
elected and determined in accordance with Article 7.
“Business Day” means any day other than: (a) a Saturday, Sunday or federal
holiday or (b) a day on which commercial banks in New York, New York are
authorized or required to be closed.
“Call Date” is defined in Section 12.5.2(b).
“Call Election Period” is defined in Section 12.5.2(b).
“Call Member(s)” is defined in Section 12.5.2(a).
“Call Notice” is defined in Section 12.5.2(a).
“Call Units” is defined in Section 12.5.2(a).
“Called Member” is defined in Section 12.5.2(a).
“Capital Account” is defined in Section 4.2.
“Capital Contribution” means with respect to any Member, the sum of (i) the
amount of money plus (ii) the fair market value of any other property (net of
liabilities assumed or to which

--------------------------------------------------------------------------------

the property is subject) contributed to the Company with respect to the Interest
held by such Member pursuant to this Agreement.
“Cattle Agreement Trigger” is defined in Section 12.5.1(b).
“Cattle Purchase and Sale Agreement” means the Cattle Purchase and Sale
Agreement dated as of [_________], 2011 by and among the Company and USPB.
“Certificate of Conversion” means the certificate of conversion of the
Partnership to a limited liability company, and any amendments thereto and
restatements thereof filed on behalf of the Company with the Delaware Secretary
of State pursuant to Section 18 214 of the Act.
“Certificate of Formation” means the certificate of formation of the Company,
and any amendments thereto and restatements thereof, filed on behalf of the
Company with the Delaware Secretary of State pursuant to Sections 18 214 and 18
201 of the Act.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Company” is defined in the introductory paragraph. Where the context requires,
references to the Company shall include the Partnership with respect to rights
and obligations of the Partnership existing prior to the Conversion that, in
accordance with the Act by virtue of the filing of the Certificate of Conversion
and the Certificate of Formation, shall have become rights or obligations of the
Company and shall not have been extinguished by the Conversion.
“Company Minimum Gain” has the meaning ascribed to the term “partnership minimum
gain” set forth in Regulations Section 1.704-2(b)(2) and 1.704-2(d).
“Competitor” or “Competing Business” means, other than as set forth in Section
6.7(b)(vii), any business, whether in corporate, proprietorship or partnership
form or otherwise, that is engaged, directly or indirectly, anywhere in the
world in one or more of the following businesses: cattle slaughter, beef
processing and/or packaging, including for the case ready and portioned beef
market, retail and/or wholesale marketing of beef and hide tanning.
“Competing Facility” means, other than as set forth in Section 6.7(b)(vii), any
cattle slaughtering facility, any beef processing and/or packaging facility, any
retail and/or wholesale beef marketing operation or any hide tanning facility
owned by a Competing Business anywhere in the world.
“Confidential Information” is defined in Section 9.6.1.
“Control” (including the terms “Controlling”, “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.
“Conversion” is defined in the Recitals to this Agreement.
“Credit Documents” means (a) the Amended and Restated Credit Agreement dated as
of

--------------------------------------------------------------------------------

June 4, 2010 among the Company, and the lenders and agents party thereto, as
amended by the First Amendment thereto dated June 10, 2011, the Limited Waiver
and Second Amendment thereto dated July 7, 2011 and the Third Amendment to
Amended and Restated Credit Agreement and Limited Consent dated on or about the
Effective Date and all related documents and any refinancing thereof and (b) any
other loan document or arrangement and any refinancing thereof.
“Distribution” means cash or property (net of liabilities assumed or to which
the property is subject) distributed to a Member in respect of the Member’s
Interest.
“Effective Date” means the date on which the transactions contemplated by the
Membership Interest Purchase Agreement are closed.
“Farmland Transaction” is defined in the Recitals to this Agreement.
“Fair Value” is defined in Section 12.5.3.
“Final Transfer Date” is defined in Section 12.1.3.
“Fiscal Year” means the fiscal year of the Company, which shall be the Company’s
taxable year as determined under Regulations Section 1.441 1 or Section 1.441 2
and the Regulations under Section 706 of the Code, which is the taxable year
ending on December 31, or such other Fiscal Year as determined by the Board of
Managers.
“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.
“Governance Rights” means the rights of a Member or with respect to an Interest,
or benefits accorded to such Member or with respect to such Interest, pursuant
to Section 3.6 (Additional Issuances of Units), 6.5 (Voting), 6.6 (Required
Consents), Section 7.3 (Number and Designation Rights), Section 7.4 (Voting and
Act of the Board; Action without a Meeting), Article 9 (Books, Records,
Accounting and Reports), Section 12.2 (Tag-Along Rights), Section 12.3
(Take-Along Rights) and Section 12.5 (Liquidity Option); provided, however, that
the obligations of such Member or with respect to such Interest in such
designated sections or otherwise in this Agreement shall not be included in the
definition of “Governance Rights.”
“Indemnified Persons” is defined in Section 14.1.
“Initial Capital Contribution” is defined in Section 3.1.
“Initial Contribution Date” means the Effective Date.
“Interest” means, with respect to any Member as of any time, such Member’s
limited liability company interest in the Company, together with such Member’s
rights and obligations with respect thereto set forth in this Agreement.
“Klein” means Timothy M. Klein.
“Klein Non-employment Trigger” is defined in Section 12.5.1(b).

--------------------------------------------------------------------------------

“Leucadia” means Leucadia National Corporation so long as it holds any Units and
thereafter shall mean the Permitted Transferee of Leucadia holding the most
Units of all the Permitted Transferees of Leucadia.
“Manager” means any Person that is a member of the Board of Managers.
“Member Consent” means the approval, voting by Units held by the Members, of the
Members holding a majority of the outstanding Units, excluding Units owned and
voting by Leucadia or an Affiliate of Leucadia, provided, if a Member is
disproportionately adversely affected by any action requiring Member Consent
compared to other Members (other than Leucadia or Affiliates of Leucadia), such
Member’s consent shall also be required.
“Member Minimum Gain” means an amount, with respect to each “Nonrecourse
Deduction” as set forth in Section 704(b) of the Code and Regulations Sections
1.704-2(b)(1) and 1.704-2(c), equal to the Company Minimum Gain that would
result if the Member’s Nonrecourse Deductions were treated as a Nonrecourse
Liability, determined in accordance with Regulations Section 1.704-2(i)(3).
“Members” means the Persons listed as members on Exhibit 3.1 and any other
Person that both acquires an Interest in the Company and is admitted to the
Company as a Member.
“Membership Interest Purchase Agreement” means the Membership Interest Purchase
Agreement dated as of [_______], 2011 by and among Leucadia, the Company, USPB,
NBPCo, TKK Investments, LLC, TMKCo, LLC and New Kleinco.
“NBPCo” is defined in the introductory paragraph.
“Net Profit” and “Net Loss” are defined in Section 5.6.1.
“New Kleinco” is defined in the introductory paragraph.
“Non-Consenting Member” is defined in Section 10.1.
“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.704-2(b)(3).
“Notice of Proposed Sale” is defined in Section 12.2.2.
“Notice of Purchase” is defined in Section 12.1.1.
“Notice of Sale” is defined in Section 12.1.1.
“Offer Period” is defined in Section 12.1.1.
“Offered Units” is defined in Section 12.1.1.
“Other Members” is defined in Section 12.5.6.
“Ownership Interest” means any capital stock, share, partnership interest,
membership

--------------------------------------------------------------------------------

interest, unit of participation, joint venture interest of any kind or other
similar interest (however designated) in any Person and any option, warrant,
purchase right, conversion right, exchange rights or other contractual
obligation which would entitle any Person to acquire any such interest in such
Person or otherwise entitle any Person to share in the equity, profit, earnings,
losses or gains of such Person (including stock appreciation, phantom stock,
profit participation or other similar rights).
“Partnership” is defined in the Recitals to this Agreement.
“Partnership Act” is defined in the Recitals to this Agreement.
“Partnership Agreement” is defined in the Recitals to this Agreement.
“Pay Date” is defined in Section 12.5.4.1.
“Percentage Interest” of a Member as of a particular time shall mean the
percentage ownership of the Company reflecting ownership of all Interests upon
liquidation of the Company as designated on Exhibit 3.1 so amended in
conformance with the procedures in Exhibit 3.1.
“Permitted Transferee” is defined in Section 11.2.
“Person” means an individual, partnership, joint venture, association,
corporation, trust, estate, limited liability company, limited liability
partnership, unincorporated entity of any kind, governmental entity, or any
other legal entity, including any Member.
“Prior LLC Agreement” means the Limited Liability Company Agreement of National
Beef Packing Company, LLC dated as of August 6, 2003, as amended through the
Effective Date.
“Put/Call Date” means a Put Date or a Call Date, as applicable.
“Put/Call Member(s)” means a Put Member(s) or a Call Member(s), as applicable.
“Put/Call Units” means Put Units or Call Units, as applicable.
“Put Date” is defined in Section 12.5.1(b).
“Put Election Period” is defined in Section 12.5.1(b).
“Put Member(s)” is defined in Section 12.5.1(a).
“Put Notice” is defined in Section 12.5.1(a).
“Put Units” is defined in Section 12.5.1(a).
“Putting Member” is defined in Section 12.5.1(a).
“Regulation D” means Regulation D under the Securities Act.
“Regulations” means the Treasury regulations, including temporary regulations,

--------------------------------------------------------------------------------

promulgated under the Code.
“Regulatory Allocations” is defined in Section 5.7.
“Restructuring” is defined in the Recitals to this Agreement.
“Securities Act” means the Securities Act of 1933, as amended, and the rules,
regulations and interpretations promulgated pursuant thereto.
“Senior Management Team” means at any particular time the Chief Executive
Officer and President of the Company.
“Subsidiary” means, with respect to any Person, any other entity which is
Controlled by such Person.
“Succession Plan” means a plan approved by the Board for the orderly succession
of the Senior Management Team.
“Tag-Along Notice” is defined in Section 12.2.3.
“Tag-Along Period” is defined in Section 12.2.3.
“Tag-Along Right” is defined in Section 12.2.1.
“Take-Along Notice” is defined in Section 12.3.2.
“Take-Along Right” is defined in Section 12.3.2.
“Tax Distribution” is defined in Section 5.2.1.
“Tax Matters Member” is defined in Section 10.1.
“Transfer” means a direct or indirect sale, assignment, pledge, encumbrance,
abandonment, disposition or other transfer.
“Units” is defined in Section 3.2.
“USPB” is defined in the introductory paragraph.
“Withholding Indemnified Parties” is defined in Section 5.4.
2.    FORMATION AND PURPOSE
2.1    Conversion; Formation. The Company was established as a limited liability
company in accordance with the Act by the filing of the Certificate of
Conversion and Certificate of Formation with the Delaware Secretary of State
pursuant to Section 18 214 of the Act. The rights and liabilities of the Members
shall be determined pursuant to the Act and this Agreement. To the extent that
the rights or obligations of any Member are different by reason of any provision
of this Agreement than

--------------------------------------------------------------------------------

they would be in the absence of such provision, this Agreement shall, to the
extent permitted by the Act, control.
2.2    Name. The name of the Company is “National Beef Packing Company, LLC”.
The business of the Company may be conducted under that name or, upon compliance
with applicable laws, any other name that the Board of Managers deems
appropriate. The Board of Managers shall file, or shall cause to be filed, any
fictitious name certificates and similar filings, and any amendments thereto,
that the Board of Managers considers appropriate.
2.3    Registered Office/Agent. The registered office required to be maintained
by the Company in the State of Delaware pursuant to the Act shall initially be
c/o The Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801. The name and address of the registered agent of the Company pursuant to
the Act shall initially be The Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801. The Company may, upon compliance with the applicable
provisions of the Act, change its registered office or registered agent from
time to time in the discretion of the Board of Managers.
2.4    Term. The term of the Company shall continue indefinitely unless sooner
terminated as provided herein. The existence of the Company as a separate legal
entity shall continue until the cancellation of the Certificate of Formation as
provided in the Act.
2.5    Purpose. The Company is formed for the purpose of, and the nature of the
business to be conducted by the Company is, engaging in any lawful act or
activity for which limited liability companies may be formed under the Act and
engaging in any activities necessary, convenient or incidental thereto.
2.6    Powers. Without limiting the generality of Section 2.5, the Company shall
have the power and authority to take any actions necessary, convenient or
incidental to or for the furtherance of the purposes set forth in Section 2.5,
including without limitation the power:
(a)    To conduct its business, carry on its operations and exercise the powers
granted to a limited liability company by the Act in any country, state,
territory, district or other jurisdiction, whether domestic or foreign;
(b)    To acquire by purchase, lease, contribution of property or otherwise,
own, hold, operate, maintain, finance, improve, lease, sell, convey, mortgage,
transfer, demolish or dispose of any real or personal property;
(c)    To negotiate, enter into, renegotiate, extend, renew, terminate, modify,
amend, waive, execute, perform and carry out and take any other action with
respect to contracts or agreements of any kind, and any leases, licenses,
guarantees and other contracts for the benefit of or with any Member or any
Affiliate of any Member, without regard to whether such contracts may be deemed
necessary, convenient or incidental to the accomplishment of the purpose of the
Company;
(d)    To purchase, take, receive, subscribe for or otherwise acquire, own,
hold,

--------------------------------------------------------------------------------

vote, use, employ, sell, mortgage, lend, pledge or otherwise dispose of, and
otherwise use and deal in and with, shares or other interests in or obligations
of domestic or foreign corporations, associations, general or limited
partnerships, trusts, limited liability companies, individuals or other Persons,
or direct or indirect obligations of the United States or any government, state,
territory, governmental district or municipality or any instrumentality of any
of them;
(e)    To lend money, to invest and reinvest its funds, and to accept real and
personal property for the payment of funds so loaned or invested;
(f)    To borrow money and issue evidence of indebtedness, and to secure the
same by a mortgage, pledge, security interest or other lien on the assets of the
Company;
(g)    To pay, collect, compromise, litigate, arbitrate or otherwise adjust or
settle any other claims or demands of or against the Company or to hold such
proceeds against the payment of contingent liabilities;
(h)    To sue and be sued, defend and participate in administrative or other
proceedings in its name;
(i)    To appoint employees, officers, agents, consultants and representatives
of the Company, and define their duties and fix their compensation;
(j)    To indemnify any Person in accordance with the Act and this Agreement;
(k)    To cease its activities and cancel its Certificate of Formation; and
(l)    To make, execute, acknowledge and file any documents or instruments
necessary, convenient or incidental to the accomplishment of the purpose of the
Company.
2.7    Certificates. The officers of the Company and such other Persons as may
be designated from time to time by the Board of Managers are hereby designated
as authorized persons, within the meaning of the Act, to execute, deliver and
file any amendments or restatements of the Certificate of Formation or any
certificate of cancellation of the Certificate of Formation and any other
certificates and any amendments or restatements thereof necessary for the
Company to qualify to do business in a jurisdiction in which the Company may
wish to conduct business.
2.8    Principal Office. The principal executive office of the Company shall be
located at such place as the Board of Managers shall establish, and the Board
may from time to time change the location of the principal executive office of
the Company to any other place within or without the State of Delaware. The
Board may establish and maintain such additional offices and places of business
of the Company, either within or without the State of Delaware, as it deems
appropriate. The records required to be maintained by the Act shall be
maintained at one of the Company’s principal offices, except as required by the
Act.
3.    MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS
3.1    Members. The Members of the Company shall be listed on Exhibit 3.1, as
from time

--------------------------------------------------------------------------------

to time amended and supplemented in accordance with this Agreement. Each Member
shall be treated as having contributed to the Company on the Initial
Contribution Date the amounts indicated on Exhibit 3.1 as such Member’s
aggregate initial capital contribution (“Initial Capital Contribution”) (which
amounts shall be the Capital Accounts with respect to such Units as of the date
of issuance) and shall receive the number of Units set forth in Exhibit 3.1.
Exhibit 3.1 shall be amended from time to time so that it sets forth, the then
current list of members, the total amount of Capital Contributions made by each
such Member and the number of Units held by such Member, and the Member’s
Percentage Interest.
3.2    Member Interests and Units. The Interests of the Members of the Company
shall be divided into units of one class (“Units”).
3.3    Additional Members and Units. Subject to Section 3.6 hereof, the Board of
Managers may issue Units and admit Persons as Members in exchange for such
contributions to capital (including commitments to make contributions to
capital) or such other consideration (including past or future services) and on
such terms and conditions (including in the case of Units issued to employees
and consultants such vesting and forfeiture provisions) as the Board determines
to be appropriate. If additional Units are subsequently issued by the Company,
the Capital Account (if any) with respect to those Units as of the date of
issuance and the Capital Contributions (if any) that shall be deemed to be made
by the Member receiving such Units as of the date of issuance shall be set forth
in the agreement pursuant to which the additional Units are issued. Promptly
following the issuance of Units, the Board shall cause the books and records of
the Company, and an amended Exhibit 3.1 hereto, to reflect the number of Units
issued, any Members or additional Members holding such Units and in the case of
Units issued other than in connection with the performance of services, the
Capital Contribution per Unit, and the Company shall promptly provide the
amended Exhibit 3.1 to each Member. Upon the receipt of approvals as required
under this Agreement, execution of this Agreement or a counterpart of this
Agreement, together with any other documents or instruments required by the
Board in connection therewith, and the making of the Capital Contribution (if
any) specified to be made at such time, a Person shall be admitted to the
Company as a Member of the Company.
3.4    Capital Contributions. Each Member’s Capital Contribution, if any,
whether in cash or in-kind, and the number of Units issued to such Member shall
be as set forth in Exhibit 3.1. Any Member making an in-kind Capital
Contribution agrees from time to time to do such further acts and execute such
further documents as the Board may direct to perfect the Company’s interest in
such in-kind Capital Contribution.
3.5    Termination of Governance Rights. Notwithstanding any other provision of
this Agreement, if, without the other Members’ consent, at any time after the
Effective Date a Competing Business shall acquire (whether effected by merger,
purchase of assets, lease, equity exchange or otherwise) Control of a Member (or
a Member shall Control, be Controlled by or under common Control with a
Competing Business), then upon the occurrence of such event the Governance
Rights of such Member and associated with such Member’s Interests shall
automatically terminate, subject to Section 11.8; provided that this Section 3.5
shall not apply to Leucadia or any of its Permitted Transferees and shall not be
construed to prohibit the transactions by NBPCo in Sections 6.8 and

--------------------------------------------------------------------------------

6.9.
3.6    Additional Issuances of Units.
(a)    The Board shall not offer to sell or otherwise issue additional Units to
any Person, including to any other Member, unless (i) (x) the Board’s
resolutions authorizing the sale or issuance of such additional Units describe
in reasonable detail the Company’s business purpose for undertaking, and the
terms of, such proposed issuance or (y) the Board shall have determined that
such issuance of Units is, in their good faith judgment, advisable for the
Company; and (ii) the Board shall have complied with Section 3.6(b).
(b)    Prior to offering to sell or otherwise issue additional Units, the Board
shall first offer to the Members the opportunity to purchase such offered Units
on a pro rata basis in accordance with their Percentage Interests at the same
price, and on the same terms and conditions, as the Board is prepared, or
proposes, to offer or issue such additional Units to any other Member or to any
Person who, prior to such sale or issuance, is not a Member of the Company. The
Members shall have a period of thirty (30) days to accept such offer (or, in the
case of a sale or issuance to any Person who is not, prior to such sale or
issuance, a Member of the Company, ten (10) days). This Section 3.6(b) may not
be amended without the consent of each Member that would be adversely impacted
by such amendment.
(c)    The provisions of this Section 3.6 shall not apply to: (i) Units which
are issued in order to acquire the assets or business of another Person; or (ii)
Units which are issued to employees or consultants pursuant to compensation
plans or agreements approved by the Board.
4.    CAPITAL ACCOUNTS
4.1    Allocations. The Net Profits and Net Loss of the Company and any items of
income, gain, deduction or loss that are specially allocated in any Fiscal Year
or other fiscal period shall be allocated among the Members as provided in
Article 5.
4.2    Capital Accounts. A separate account (each a “Capital Account”) shall be
established and maintained on the books of the Company for each Member which:
(a)    shall be increased by (i) the amount of cash and the fair market value of
any other property contributed by such Member to the Company as a Capital
Contribution (net of liabilities secured by such property or that the Company
assumes or takes the property subject to) and (ii) such Member’s distributive
share of the Net Profit of the Company, and
(b)    shall be reduced by (i) the amount of cash and the fair market value of
any other property distributed to such Member (net of liabilities secured by
such property or that the Member assumes or takes the property subject to) and
(ii) such Member’s distributive share of the Net Loss of the Company.
It is the intention of the Members that the Capital Accounts of the Company be
maintained in

--------------------------------------------------------------------------------

accordance with the provisions of Section 704(b) of the Code and the Regulations
thereunder and that this Agreement be interpreted consistently therewith. No
Member shall have an obligation to the Company or to any other Member to restore
any negative balance in the Capital Account of such Member.
4.3    Revaluations of Assets and Capital Account Adjustments. Unless otherwise
determined by the Board of Managers, (i) immediately preceding the issuance of
additional Units in exchange for cash, property or services to a new or existing
Member, (ii) upon the redemption of the Interest of a Member or a portion
thereof, (iii) upon the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g) and (iv) at such other times as are
necessary or advisable, as reasonably determined by the Board of Managers, in
order to comply with Regulations Sections 1.704-1(b) and 1.704-2, the
then-prevailing Asset Values of the Company shall be adjusted to equal their
respective gross fair market values, as determined in good faith by the Board,
and any increase in the net equity value of the Company (Asset Values less
liabilities) shall be credited to the Capital Accounts of the Members in the
same manner as Net Profits are credited under Section 5.6.2 (or any decrease in
the net equity value of the Company shall be charged in the same manner as Net
Losses are charged under Section 5.6.2). Accordingly, as of the date of (i),
(ii), (iii) or (iv), as applicable, the Capital Accounts of Members will reflect
both realized and unrealized gains and losses through such date and the net fair
market value of the equity of the Company as of such date.
4.4    Additional Capital Account Adjustments. Any income of the Company that is
exempt from federal income tax shall be credited to the Capital Accounts of the
Members in the same manner as Net Profits are credited under Section 5.6.2 when
such income is realized. Any expenses or expenditures of the Company which may
neither be deducted nor capitalized for tax purposes (or are so treated for tax
purposes) shall be charged to the Capital Accounts of the Members in the same
manner as Net Losses are charged under Section 5.6.2. If the Company is subject
to an election under Section 754 of the Code to provide a special basis
adjustment upon the transfer of an Interest in the Company or the distribution
of property by the Company in accordance with Code Section 734(b) or 743(b),
Capital Accounts shall be adjusted to the limited extent required by the
Regulations under Section 704 of the Code following such transfer or
distribution, as reasonably determined by the Board of Managers.
4.5    Additional Capital Account Provisions. No Member shall have the right to
demand a return of all or any part of such Member’s Capital Contributions. Any
return of the Capital Contributions of any Member shall be made solely from the
assets of the Company and only in accordance with the terms of this Agreement.
No interest shall be paid to any Member with respect to such Member’s Capital
Contributions or Capital Account. In the event that all or a portion of the
Units of a Member are transferred in accordance with this Agreement, the
transferee of such Units shall also succeed to all or the relevant portion of
the Capital Account of the transferor. Units held by a Member may not be
transferred independently of the Interest to which the Units relate.
5.    DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS
5.1    Board of Managers Determination. The Board of Managers shall determine
the timing and the aggregate amount of any Distributions to Members; provided,
however, that:

--------------------------------------------------------------------------------

5.1.1    The Company shall make a Tax Distribution not later than the dates
specified in Section 5.2.1, unless the Members each consent otherwise.
5.1.2    The Board may make any additional Distributions to the Members, pro
rata in accordance with each Member’s Percentage Interest, in such aggregate
amounts and on such occasions as the Board may determine. No distributions shall
be made by the Board to Members other than pro rata in accordance with each
Member’s Percentage Interest.
5.1.3    Notwithstanding any other provision of this Agreement or the provisions
of the Act, no Person shall have any claim or right of enforcement with respect
to or arising out of a Tax Distribution (whether under Article 5 or otherwise)
against (i) any member of the Board, (ii) any Member or (iii) any Affiliate of a
member of the Board or a Member, and such Person’s sole recourse therefor shall
be against the Company. For the avoidance of doubt, if and to the extent any
such claim or right exists or may be deemed to exist, each member of the Board,
Member, and any of their respective Affiliates (and any Person claiming by or
through any such member of the Board, Member or Affiliate) hereby waives any
such claim or right against any member of the Board, any Member and each
Affiliate of any such member of the Board or Member, as the case may be. For
purposes of this Section 5.1.3, “Affiliates” of a Person shall exclude the
Company and its Subsidiaries.
5.2    Distributions. Distributions from the Company to its Members shall be
made only after allocating the Net Profit or Net Loss of the Company through the
date as of which the Distribution is being charged to the Capital Accounts of
the Members. Such Distributions shall be charged to the Capital Accounts of the
Members and made in the following order (except that no Member shall be entitled
to receive a Distribution that would create or increase a deficit balance in
such Member’s Capital Account unless the Capital Accounts of all Members have
previously been reduced to zero):
5.2.1    Tax Distributions. The Company shall distribute to all Members prior to
the tenth (10th) day before the due date of the federal quarterly estimated tax
payments an aggregate amount equal to the Base Tax Rate times the allocations of
taxable income made or expected to be made pursuant to this Article 5 for such
quarter (the “Tax Distribution”). The Board of Managers shall determine the
amount to be distributed to the Members pursuant to this Section 5.2.1 in its
reasonable discretion based on such reasonable assumptions as the Board of
Managers determines in good faith to be appropriate. Tax Distributions shall be
divided among the Members pro rata in accordance with their Percentage
Interests. The “Base Tax Rate” shall be equal to fifty-four percent (54%). The
Board of Managers shall consider adjusting the Base Tax Rate to be above 54% if
requested by a Member upon a determination that the federal and state tax rates
affecting the Member (or the Member’s taxpayers) have increased by more than 1%;
provided, however, the Board of Managers shall have no obligation to increase
the Base Tax Rate. For purposes of computing taxable income under this Section
5.2.1, taxable income shall be determined without taking account the effect of
any benefit to a Member under Section 743(b) or 734(b) of the Code.
5.3    No Violation. Notwithstanding any provision to the contrary contained in
this Agreement, the Company shall not make a Distribution to any Member on
account of such Member’s

--------------------------------------------------------------------------------

Interest in the Company if such Distribution would violate Section 18-607 of the
Act or other applicable law.
5.4    Withholdings. The Board of Managers is authorized to withhold from
Distributions to Members, or with respect to allocations to Members and in each
case to pay over to the appropriate federal, state, local or foreign government
any amounts required by law to be so withheld. All amounts withheld pursuant to
the Code or any federal, state, local or foreign tax law with respect to any
payment, distribution or allocation to the Company shall be treated as amounts
paid to the Company and each Member shall be treated as having received a
distribution pursuant to Section 5.2 hereof equal to the portion of the
withholding tax allocable to such Member, as determined by the Board of
Managers. Any taxes withheld on a payment to the Company or a payment by the
Company to a Member pursuant to this Section 5.4 shall be treated as if
distributed to the relevant Member to the extent that an amount equal to such
withheld taxes would then be distributable to such Member, and, to the extent in
excess of such distributable amounts, as a demand loan payable by the Member to
the Company with interest at the prime rate in effect from time to time plus two
percent (2%), compounded annually. The Board of Managers may, in its sole
discretion, either demand payment of the principal and accrued interest on such
demand loan at any time, and enforce payment thereof by legal process, or
withhold from one or more distributions to a Member amounts sufficient to
satisfy such Member’s obligations under any demand loan payable to the Company.
In the event that the Company receives a refund of taxes previously withheld by
a third party from one (1) or more payments to the Company, the economic benefit
of such refund shall be apportioned among the Members in a manner reasonably
determined by the Board of Managers to offset the prior operation of this
Section 5.4 in respect of such withheld taxes. Promptly upon request, each
Member shall provide the Company with any information related to such Member
that is necessary (i) to allow the Company to comply with any tax reporting, tax
withholding, or tax payment obligations of the Company or (ii) to establish the
Company’s legal entitlement to an exemption from, or reduction of, withholding
tax, including U.S. federal withholding tax under Sections 1471 and 1472 of the
Code. As a security for any withholding tax or other liability or obligation to
which the Company may be subject as a result of any act or status of any Member,
or to which the Company may become subject with respect to the Interest of any
Member, the Company shall have (and each Member hereby grants to the Company) a
security interest in all distributable assets of the Company distributable to
such Member to the extent of the amount of such withholding tax or other
liability or obligation. Neither the Company nor the Board of Managers shall be
liable for any excess taxes withheld in respect of any Member’s Interest, and,
in the event of overwithholding, a Member’s sole recourse shall be to apply for
a refund from the appropriate governmental authority. If the Company, the Board
of Managers, the Tax Matters Member, or any of their respective Affiliates, or
any of their respective officers, directors, employees, managers, members and,
as determined by the Board of Managers in its sole and absolute discretion,
consultants or agents (the “Withholding Indemnified Parties” and each a
“Withholding Indemnified Party”), becomes liable as a result of failure to
withhold and remit taxes in respect of any Member, then, in addition to, and
without limiting, any indemnities for which such Member may be liable under this
Agreement, unless otherwise agreed by the Board of Managers in writing, such
Member shall, to the fullest extent permitted by law, indemnify and hold
harmless the Withholding Indemnified Parties, in respect of all taxes, including
interest and penalties, and any expenses incurred in any examination,
determination, resolution and payment of such liability, except with respect to
any penalties or

--------------------------------------------------------------------------------

expenses which arise as a result of any act or omission with respect to which a
court of competent jurisdiction has issued a final, nonappealable judgment that
such applicable Withholding Indemnified Party was grossly negligent or engaged
in willful misconduct or fraud. The provisions contained in this Section 5.4
shall survive the termination of the Company and the Transfer of any Interest.
5.5    Property Distributions and Installment Sales. If any assets of the
Company shall be distributed in kind pursuant to this Article 5, such assets
shall be distributed to the Members entitled thereto in the same proportions as
the Members would have been entitled to cash Distributions. The amount by which
the fair market value of any property to be distributed in kind to the Members
exceeds or is less than the then prevailing Asset Value of such property shall,
to the extent not otherwise recognized by the Company, be taken into account in
determining Net Profit and Net Loss and determining the Capital Accounts of the
Members as if such property had been sold at its fair market value immediately
prior to such Distribution. If any assets are sold in transactions in which, by
reason of Section 453 of the Code, gain is realized but not recognized, such
gain shall be taken into account when realized in computing gain or loss of the
Company for purposes of allocation of Net Profit or Net Loss under this Article
5 and, if such sales shall involve substantially all the assets of the Company,
the Company shall be deemed to have been dissolved and terminated
notwithstanding any election by the Members to continue the Company for purposes
of collecting the proceeds of such sales.
5.6    Net Profit or Net Loss.
5.6.1    The “Net Profit” or “Net Loss” of the Company for each Fiscal Year or
relevant part thereof shall mean the Company’s taxable income or loss for
federal income tax purposes for such period (including all items of income,
gain, loss or deduction required to be stated separately pursuant to Section
703(a)(1) of the Code) with the following adjustments:
(a)    Gain or loss attributable to the disposition of property of the Company
with an Asset Value different from the adjusted basis of such property for
federal income tax purposes shall be computed with respect to the Asset Value of
such property, and any tax gain or loss not included in Net Profit or Net Loss
shall be taken into account and allocated for federal income tax purposes among
the Members pursuant to Section 5.8.
(b)    Depreciation, amortization or cost recovery deductions with respect to
any property with an Asset Value that differs from its adjusted basis for
federal income tax purposes shall be computed in accordance with Asset Value,
and any depreciation allowable for federal income tax purposes shall be
allocated in accordance with Section 5.8.
(c)    Any items that are required to be allocated pursuant to Section 5.7 shall
not be taken into account in determining Net Profit or Net Loss.
5.6.2    General Allocations.
(a)    Hypothetical Liquidation. The items of income, expense, gain and loss of

--------------------------------------------------------------------------------

the Company comprising Net Profit or Net Loss for a Fiscal Year shall be
allocated among the Members that were Members during such Fiscal Year in a
manner that will, as nearly as possible, cause the Capital Account balance of
each Member at the end of such Fiscal Year to equal the excess (which may be
negative) of:
(i)    the hypothetical distribution (if any) that such Member would receive if,
on the last day of the Fiscal Year, (w) all Company assets, including cash, were
sold for cash equal to their then-prevailing Asset Values, taking into account
any adjustments thereto for such Fiscal Year, (x) all Company liabilities were
satisfied in cash according to their terms (limited, with respect to each
Nonrecourse Liability, to the then-prevailing Asset Value of the assets securing
such liability) and (y) the net proceeds thereof (after satisfaction of such
liabilities) were distributed in full pursuant to Section 13.3 hereof; over
(ii)    the sum of (x) the amount, if any, which such Member is obligated to
contribute to the capital of the Company, (y) such Member’s share of the Company
Minimum Gain determined pursuant to Regulations Section 1.704-2(g), and (z) such
Member’s share of Member Nonrecourse Debt Minimum Gain determined pursuant to
Regulations Section 1.704-2(i)(5), all computed immediately prior to the
hypothetical sale described in Section 5.6.2(a)(i) above.
For purposes of the foregoing hypothetical sale described in Section 5.6.2(a)(i)
above, all assets and liabilities of any entity that is wholly-owned by the
Company and disregarded as an entity separate from the Company for federal
income tax purposes shall be treated as assets and liabilities of the Company.
(b)    Loss Limitation. Notwithstanding anything to the contrary in this Section
5.6.2(b), the amount of items of Company expense and loss allocated pursuant to
this Section 5.6.2(b) to any Member shall not exceed the maximum amount of such
items that can be so allocated without causing such Member to have an Adjusted
Capital Account Deficit at the end of any Fiscal Year, unless each Member would
have an Adjusted Capital Account Deficit. All such items in excess of the
limitation set forth in this Section 5.6.2(b) shall be allocated first, to
Members who would not have an Adjusted Capital Account Deficit, pro rata, in
proportion to their Capital Account balances, adjusted as provided in clauses
(i) and (ii) of the definition of Adjusted Capital Account Deficit, until no
Member would be entitled to any further allocation, and thereafter, to all
voting Members, pro rata, in proportion to their ownership of voting Interests.
5.6.3    Interpretation. The Members intend for the allocation provisions set
forth in this Agreement to comply with Section 704(b) of the Code and the
Treasury Regulations thereunder and to appropriately reflect the Members’ rights
to Distributions as set forth in Sections 5.2 and 13.3, and the Board of
Managers shall interpret the provisions in accordance with such intent and make
such adjustments as may be necessary to effect such intent; provided, however,
that any such interpretation or adjustment shall affect only Capital Accounts
and allocations and shall not affect any Member’s rights to Distributions as set
forth in this Agreement.

--------------------------------------------------------------------------------

5.7    Regulatory Allocations. Although the Members do not anticipate that
events will arise that will require application of this Section 5.7, provisions
governing the allocation of taxable income, gain, loss, deduction and credit
(and items thereof) are included in this Agreement as may be necessary to
provide that the Company’s allocation provisions contain a so-called “Qualified
Income Offset” and comply with all provisions relating to the allocation of (i)
Company Minimum Gain and Member Minimum Gain and the chargeback thereof as set
forth in the Regulations under Section 704(b) of the Code and (ii) so-called
“Nonrecourse Deductions” and “Member Nonrecourse Deductions” (clauses (i) and
(ii) together, the “Regulatory Allocations”); provided, however, that the
Members intend that all Regulatory Allocations that may be required shall be
offset by other Regulatory Allocations or special allocations of items so that
each Member’s share of the Net Profit, Net Loss and capital of the Company will
be the same as it would have been had the events requiring the Regulatory
Allocations not occurred. For this purpose the Board of Managers, based on the
advice of the Company’s auditors or tax counsel, is hereby authorized to make
such special curative allocations of tax items as may be necessary to minimize
or eliminate any economic distortions that may result from any required
Regulatory Allocations.
5.8    Tax Allocations. Code Section 704(c) and Unrealized Appreciation or
Depreciation.
5.8.1    Contributed Assets. In accordance with Section 704(c) of the Code,
income, gain, loss and deduction with respect to any property contributed to the
Company with an adjusted basis for federal income tax purposes different from
the initial Asset Value at which such property was accepted by the Company
shall, solely for tax purposes, be allocated among the Members so as to take
into account such difference in the manner required by Section 704(c) of the
Code and the applicable Regulations.
5.8.2    Revalued Assets. If upon the acquisition of additional Units in the
Company by a new or existing Member the Asset Value of any the assets of the
Company is adjusted pursuant to Section 4.3, subsequent allocations of income,
gain, loss and deduction with respect to such assets shall, solely for tax
purposes, be allocated among the Members so as to take into account such
adjustment in the same manner as under Section 704(c) of the Code and the
applicable Regulations.
5.8.3    Elections and Limitations. The allocations required by this Section 5.8
are solely for purposes of federal, state and local income taxes and shall not
affect the allocation of Net Profits or Net Losses as between Members or any
Member’s Capital Account. All tax allocations required by this Section 5.8 shall
be made using any method that is described in the Section 1.704-3 Regulations,
as decided by the Board of Managers.
5.8.4    Allocations. Except as noted above, all items of income, deduction and
loss shall be allocated for federal, state and local income tax purposes in the
same manner as such items are allocated for purposes of calculating Net Profits
and Net Losses.
6.    STATUS, RIGHTS AND POWERS OF MEMBERS AND
CERTAIN MEMBER AGREEMENTS
6.1    Limited Liability. Except as otherwise provided by the Act, the debts,
obligations

--------------------------------------------------------------------------------

and liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, expenses, obligations and liabilities of the Company,
and no Member or Indemnified Person shall be obligated personally for any such
debt, expense, obligation or liability of the Company solely by reason of being
a Member or Indemnified Person. All Persons dealing with the Company shall have
recourse solely to the assets of the Company for the payment of the debts,
obligations or liabilities of the Company. In no event shall any Member be
required to make up any deficit balance in such Member’s Capital Account upon
the liquidation of such Member’s Interest or otherwise.
6.2    Return of Distributions of Capital. Except as otherwise expressly
required by law, a Member, in such capacity, shall have no liability for
obligations or liabilities of the Company in excess of (a) the amount of such
Member’s Capital Contributions, (b) such Member’s share of any assets and
undistributed profits of the Company and (c) to the extent required by law, the
amount of any Distributions wrongfully distributed to such Member. Except as
required by law, no Member shall be obligated by this Agreement to return any
Distribution to the Company or pay the amount of any Distribution for the
account of the Company or to any creditor of the Company; provided, however,
that if any court of competent jurisdiction holds that, notwithstanding this
Agreement, any Member is obligated to return or pay any part of any
Distribution, such obligation shall bind such Member alone and not any other
Member or any Manager. The provisions of the immediately preceding sentence are
solely for the benefit of the Members and shall not be construed as benefiting
any third party. The amount of any Distribution returned to the Company by a
Member or paid by a Member for the account of the Company or to a creditor of
the Company shall be added to the account or accounts from which it was
subtracted when it was distributed to such Member.
6.3    No Management or Control. Except as expressly provided in this Agreement,
no Member shall take part in or interfere in any manner with the management of
the business and affairs of the Company or have any right or authority to act
for or bind the Company notwithstanding Section 18-402 of the Act.
6.4    Specific Limitations. No Member shall have the right or power to: (a)
withdraw or reduce such Member’s Capital Contribution except as a result of the
dissolution of the Company or as otherwise provided by law or in this Agreement;
(b) make voluntary Capital Contributions or to contribute any property to the
Company other than cash; (c) bring an action for partition against the Company
or any Company assets; (d) cause the termination and dissolution of the Company,
except as set forth in this Agreement; or (e) upon the Distribution of its
Capital Contribution require that property other than cash be distributed in
return for its Capital Contribution. Each Member hereby irrevocably waives any
such rights.
6.5    Member Voting. Except as otherwise set forth in this Agreement, all
powers of the Members shall be exercised in accordance with Section 7.3 by the
appointment of the Board of Managers.
6.6    Required Consents.
6.6.1    None of the following actions shall be taken by the Company without
prior written Member Consent:

--------------------------------------------------------------------------------

(a)    Entering into any contracts, agreements or transactions with any of the
Members or their Affiliates, other than (i) the issuance of Units or Interests
to Members in compliance with Section 3.6(b) hereof or (ii) contracts,
agreements or transactions entered into on an arms’ length basis, with the terms
and conditions thereof disclosed to the Board and other Members prior to the
commencement date of any such contract, agreement or transaction; provided that
any such contract, agreement or transaction with a Member or their Affiliates
must be on a basis that is at least as favorable to the Company as a contract,
agreement or transaction reasonably available from any third party or an
existing provider. Notwithstanding the foregoing, no Member Consent shall be
required (x) for any loan from Leucadia or any of its Affiliates which, taken
together with all other loans from Leucadia or any of its Affiliates, do not
exceed $25 million in the aggregate, provided that the interest rate charged in
respect of such loan shall not exceed the interest rate charged to the Company
on its most senior credit facility or (y) to effectuate any transaction set
forth on Schedule 1.2(d) of the Membership Interest Purchase Agreement, which
transactions have been approved by the Members pursuant to the Membership
Interest Purchase Agreement. This Section 6.6.1 shall not apply to any
contracts, agreements or transactions between the Company and its Subsidiaries,
including any loans or financing transactions.
(b)    Except as required by the Credit Documents, actions that contractually
restrict (i) the making of distributions to Members as provided for in this
Agreement or (ii) any required or mandatory repurchases of any Units as provided
for in this Agreement.
(c)    Approval of the taking of any of the foregoing actions by any direct or
indirect Subsidiary of the Company.
6.6.2    The Company shall not modify or alter the rights, preferences or
privileges of any Units, including by way of an amendment to this Agreement,
which modification or alteration would adversely affect the economic
entitlements of a holder of a Unit under this Agreement without the prior
written consent of each such affected holder; provided, however, that the
Company may issue Units as provided in Section 3.6(a).
6.7    Restrictions on Member Competition. In consideration of the mutual
covenants and agreements of the Company and the Members set forth in this
Agreement, the Members set forth below hereby covenant and agree as follows:
(a)    Certain Activities of USPB Prohibited. Commencing on the Effective Date
and continuing for so long as USPB and its Affiliates own or Control any Units
of the Company but in any event not less than ten (10) years after the Effective
Date, USPB or any entity controlled by USPB shall not, directly or indirectly,
singularly or in the aggregate, own or Control any Ownership Interests of, or
otherwise run, manage, operate, direct, Control or participate in the ownership,
management, operation or Control of, any Competing Business or any Competing
Facility other than an Ownership Interest of not more than two percent (2.0%) in
the aggregate in any publicly traded entity that is a Competing Business or that
owns or Controls a Competing Business or a Competing Facility.
(b)    Certain Activities of NBPCo Prohibited.

--------------------------------------------------------------------------------

(i)    Commencing on the Effective Date and continuing for so long as NBPCo or
its Affiliates owns or Controls any Units of the Company, NBPCo and its
Affiliates shall not, directly or indirectly, singularly or in the aggregate,
own or Control more than five percent (5%) of the Ownership Interests of, or
otherwise run, manage, operate, direct or Control, any Competing Business or any
Competing Facility.
(ii)    The members acknowledge and agree that NBPCo and its Affiliates directly
and indirectly compete with the Company in segments of the beef market not
constituting a Competing Business or a Competing Facility and nothing in this
Agreement shall in any way limit NBPCo or its Affiliates ability to compete with
the Company, subject to clauses (i), (iii), (iv) and (v) of this Section 6.7(b).
(iii)    Commencing on the Effective Date and continuing for so long as NBPCo or
its Affiliates owns or Controls any Units of the Company, if at any time NBPCo
or its Affiliates commences a venture on its own that directly or indirectly
competes with the Company in a segment of the beef market, then NBPCo will offer
the Company an opportunity to supply beef as a raw material to such business
activity, on arms length terms and conditions.
(iv)    Commencing on the Effective Date and continuing for so long as NBPCo or
its Affiliates owns or Controls any Units of the Company, if at any time NBPCo
or its Affiliates commences a venture in conjunction with a Competitor of the
Company, or a Competing Business or Competing Facility that directly or
indirectly competes with the Company in a segment of the beef market, then NBPCo
or its Affiliates will offer the Company an opportunity to participate in a
comparable venture on terms and conditions that are at least as favorable as the
terms and conditions offered to and agreed with such Competitor. If the
opportunity is offered to the Company, and the Company fails, within thirty (30)
days after being so presented with such opportunity, to accept such opportunity,
or otherwise fails to pursue such opportunity with reasonable diligence, then
the Company will waive its right to require NBPCo to continue such offer and
shall likewise waive any claim that NBPCo’s engagement in such activity with a
Competitor violates this Section 6.7(b) or constitutes a breach of the fiduciary
duties of NBPCo’s Manager designee, if applicable.
(v)    NBPCo will not use its Ownership Interest in the Company, to gather
Confidential Information from the Company or to block competitive projects of
the Company, and NBPCo agrees not to use any such Confidential Information for
any purpose not related to the Company’s conduct of its business or otherwise in
a manner detrimental to the Company. Notwithstanding any other provision of this
Agreement, if NBPCo seeks to, or does acquire, engage in, or operate a venture
of the type described above or otherwise competes with the Company, the Board
may restrict NBPCo’s access to Confidential Information in its sole discretion,
and NBPCo agrees that, at the request of the Board, NBPCo will not participate
in and not receive

--------------------------------------------------------------------------------

information related to meetings and other discussions relating to such
Confidential Information or the consideration of the Company’s involvement in
such venture, Competing Business or Competing Facility.
(vi)    Section 6.7(b) may not be amended without the consent of NBPCo so long
as NBPCo or its Affiliates own or control any Units of the Company.
(vii)    For purposes of this Section 6.7(b) only, “Competing Business” means a
business or a Person conducting or Controlling a business, that directly or
indirectly competes with the business of the Company by engaging in the business
of beef slaughtering, the business of beef slaughtering and processing or the
business of hide tanning, in the United States or Mexico; and “Competing
Facility” means any beef slaughtering facility, any beef slaughtering and
processing facility or any hide tanning facility owned by a Competing Business
in the United States or Mexico.
(c)    Certain Activities of Klein Prohibited. Commencing on the Effective Date
and continuing until the two (2) year anniversary of the date that Klein or any
of his respective Affiliates no longer own or Control any of the Units of the
Company, Klein, together with his respective Affiliates shall not, directly or
indirectly, own or Control any Ownership Interests of, or otherwise run, manage,
operate, direct, Control or participate in the ownership, management, operation
or Control of, any Competing Business or any Competing Facility other than an
Ownership Interest of not more than two percent (2.0%) in the aggregate in any
publicly traded entity that is a Competing Business or that owns or Controls a
Competing Business or a Competing Facility.
(d)    Severability. If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 6.7 is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability will have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed.
6.8    Agreement for NBPCo to Negotiate Certain Requirements Contracts in Good
Faith. From and after the Effective Date, the Company and NBPCo agree to
continue to meet and negotiate in good faith and on an arms’ length basis to
ensure the Company’s ability to acquire all its requirements of NBPCo’s finished
product and NBPCo’s ability to acquire all of its requirements of the Company’s
trim with equal to or less than 50% lean, each on terms and conditions at least
as favorable as the terms and conditions that party would permit any other
Person to participate in such transactions. This Section 6.8 may not be amended
without the consent of NBPCo so long as NBPCo or its Affiliates own or control
Units of the Company.
6.9    Agreement Regarding NBPCo Waiver of Right of Set-off. Each of NBPCo and
the Company hereby irrevocably waives any right to offset any payment due or
claimed to be due to

--------------------------------------------------------------------------------

such party under any agreement entered into between them against any amounts
that are due or claimed to be due by the other party under any other such
agreement. This Section 6.9 may not be amended without the consent of NBPCo, so
long as NBPCo or its Affiliates own or control Units of the Company.
6.10    Contracts with Managers or their Affiliates. No contract or transaction
between the Company and a Manager or its Affiliate or between the Company and
any other entity in which a Manager or its Affiliate has a material financial
interest, shall be void or voidable solely for this reason, or solely because
the Manager is present at or participates in the Board of Managers meeting at
which the contract or transaction is authorized or votes to authorize such
contract or transaction, if: (i) the material facts of such Manager’s material
financial interest are disclosed to the Board of Managers; and (ii) the contract
or transaction is otherwise permitted, authorized or approved in accordance with
this Agreement. The presence of the interested Manager may be counted in
determining both the presence of a quorum at any such meeting at which the
contract or transaction is authorized and the vote with respect thereto.
6.11    Member Compensation; Expenses; Loans.
(a)    Except as otherwise provided in a written agreement approved by the Board
of Managers and with Member Consent, no Member shall receive any salary, fee, or
draw for services rendered to or on behalf of the Company. Except as otherwise
approved, permitted or contemplated by or pursuant to a policy approved by the
Board of Managers and Member Consent, no Member shall be reimbursed for any
expenses incurred by such Member on behalf of the Company. Notwithstanding the
foregoing, Leucadia may be reimbursed by the Company without Member Consent (i)
for up to $500,000 per year of expenses incurred by Leucadia in connection with
the Company and (ii) as approved by resolution of the Board of Managers, for
out-of-pocket expenses incurred by Leucadia on behalf of, or for the benefit of,
the Company for insurance; provided, however, that the amount of any such
reimbursement for insurance shall not be materially greater than the amount the
Company would pay to obtain comparable insurance coverage on an arms-length
basis.
(b)    Subject to Section 6.6, any Member or Affiliate may, to the extent
authorized by the Board of Managers and not prohibited by the Credit Documents,
lend or advance money to the Company. If any Member or Affiliate shall make any
such permitted loan or loans to the Company or advance money on its behalf, the
amount of any such loan or advance shall not be treated as a contribution to the
capital of the Company but shall be a debt due from the Company and shall be
repayable out of the Company’s cash. None of the Members or their Affiliates
shall be obligated to make any loan or advance to the Company.
7.    DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
THE BOARD OF MANAGERS
7.1    Board of Managers. The business of the Company shall be managed by the
Board of Managers. The Board shall initially be the individuals set forth in
Section 7.2. Thereafter, the

--------------------------------------------------------------------------------

individuals constituting the Board shall be designated by the Members in
accordance with the provisions of Section 7.3. Decisions of the Board shall be
decisions of the Company’s “manager” for all purposes of the Act and shall be
carried out by officers or agents of the Company designated by the Board in the
resolution in question or in one or more standing resolutions or with the power
and authority to do so under Article 8.
A decision of the Board may be amended, modified or repealed in the same manner
in which it was adopted or in accordance with the procedures set forth in this
Article 7 as then in effect, but no such amendment, modification or repeal shall
affect any Person who has been furnished a copy of the original resolution,
certified by a duly authorized officer of the Company, until such Person has
been notified in writing of such amendment, modification or repeal.
7.2    Initial Managers. The initial Managers of the Company comprising the
initial Board of Managers, who shall serve for such terms and in such manner as
prescribed by this Article 7, are the following Persons:
Manager Name
Address
Designated By
__________________
____________________________
____________________________
Leucadia
__________________
____________________________
____________________________
Leucadia
__________________
____________________________
____________________________
Leucadia
Steven D. Hunt
12200 N. Ambassador Dr.
Kansas City, MO 64163
USPB
Timothy M. Klein
10217 Hwy 92
Kearney, MO 64060
New Kleinco



7.3    Number and Designation Rights. The Board of Managers shall initially
consist of five (5) Managers, subject to an increase to nine (9) Managers if
needed to accommodate the right of the Members set out in this Section 7.3.
Leucadia, so long as Leucadia and its Affiliates hold a majority of the Units,
or any other Member or Members acting together as a group, so long as such other
Member or Members acting together as a group holds a majority of the Units,
shall have the right to designate three (3) and up to five (5) Managers. Klein,
so long as Klein is employed as CEO of the Company and, directly or indirectly,
holds Units, and each other Member holding together with its Affiliates not less
than 10% of the outstanding Units shall have the right to designate one Manager,
in each case so long as Klein or such other Members shall not have the right to
designate Managers as part of the majority group referenced above pursuant to
the preceding sentence. Other than with respect to the initial Managers set
forth in Section 7.2, if it is necessary pursuant to this Article 7 to appoint
additional or replacement Managers, each Member qualified to so designate one or
more Manager(s) pursuant to this Section 7.3 shall designate its Manager(s) by
delivering to the Company a written statement designating its Manager(s) and
setting forth the respective business address and telephone number of each such
Manager. The Members, by signing this Agreement, hereby agree to the designation
of the Persons identified above in Section 7.2 hereto as Managers until their
successors are designated in accordance with this Article 7, each such Manager
being deemed designated by the Member set forth opposite such Manager indicated
above. A Manager need not be a Member.
7.4    Voting and Act of the Board; Action without a Meeting. The Managers
designated by Leucadia collectively (as evidenced by the vote of a majority of
the Leucadia-designated

--------------------------------------------------------------------------------

Managers present at a meeting), and each other Manager shall have such vote as
reflects the percentage of outstanding Units held by the Member that elected or
appointed the Manager(s). Except as otherwise expressly provided in this
Agreement, the Board of Managers shall take action by the affirmative vote of a
majority of weighted votes of Managers present at a duly held meeting at which a
quorum is present, and references in this Agreement to actions by the Board
shall be read accordingly. There shall be no requirement that any action of the
Board be approved by the Managers elected or appointed by a certain group of
Members. Any action required or permitted to be taken at a meeting of the Board
of Managers may be taken by written action signed by all of the Managers
comprising the Board provided that with respect to the Leucadia-designated
Managers only one such Manager’s signature shall be required to evidence the
unanimous consent of the Leucadia-designated Managers and such writing or
writings shall be filed with the records of the meetings of the Board. Such
consent shall be treated for all purposes as the act of the Board.
7.5    Tenure. Except as otherwise provided by law or by this Agreement, each
Manager shall remain in office until such Manager dies, resigns, or is removed
by the Member designating such Manager.
7.6    Resignation. Any Manager may resign at any time. Such resignation shall
be made in writing and shall take effect at the time specified therein or, if no
time be specified then at the time of its receipt by the President or the
Secretary of the Company. The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation.
7.7    Removal. A Manager may be replaced or removed at any time by the Member
designating such Manager.
7.8    Vacancies. Any vacancy occurring on the Board of Managers shall be filled
by the Member designating such Manager having the right to elect or appoint such
Manager. The Board shall have and may exercise all their powers notwithstanding
the existence of one or more vacancies in their number, subject to any
requirements of law or of this Agreement as to the number of Managers required
for a quorum or for any vote or other action; provided, however, that the Board
may not take any action without first giving a Member able to designate a
Manager to fill a vacancy at least 48 hours to fill such vacancy.
7.9    Meetings. Regular meetings of the Board of Managers shall be held from
time to time as determined by the Board of Managers. Special meetings of the
Board shall be held upon the call of the Chairman of the Board, the Chief
Executive Officer or any Manager designated by Leucadia. Board meetings shall be
held at the principal office of the Company or at such other place, either
within or without the State of Delaware, as shall be designated by the person
calling the meeting and stated in the notice of the meeting. Managers may
participate in a Board of Managers meeting by means of video or audio
conferencing or similar communications equipment whereby all Managers
participating in the meeting can hear each other.
7.10    Notice. Notice of each meeting of the Board of Managers, in writing or
by electronic mail, stating the place, day and hour of the meeting, shall be
given to each Manager at least 48 hours before the time at which the meeting is
to be held. The notice or waiver of notice of any special or regular meeting of
the Board of Managers does not need to specify the business to be transacted or

--------------------------------------------------------------------------------

the purpose of the meeting.
7.11    Waiver. Whenever any notice is required to be given to a Manager under
the provisions of this Agreement, a waiver thereof in writing signed by the
Manager, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Attendance of a Manager at any meeting
of the Board of Managers shall constitute waiver of notice of such meeting by
the Manager, except where the Manager attends a meeting for the express purpose
of stating its objection to the transaction of any business because the meeting
is not lawfully called or convened.
7.12    Quorum. One or more Manager(s) representing a majority of the votes of
all Managers shall constitute a quorum necessary for the transaction of business
at any regular or special meeting of the Board of Managers. If less than a
quorum is present, those Managers present may adjourn the meeting from time to
time until a quorum shall be present.
7.13    Compensation. The Board of Managers may fix the compensation, if any, of
Managers who are not employees of the Company. Managers shall also be entitled
to reimbursement for actual expenses incurred in attending meetings of the Board
or in connection with other business of the Company.
7.14    Authority of Board of Managers. Subject to the provisions of this
Agreement that require the consent or approval of one or more Members, the Board
of Managers shall have the exclusive power and authority to manage the business
and affairs of the Company and to make all decisions with respect thereto.
Except as otherwise expressly provided in this Agreement, the Board or Persons
designated by the Board, including officers and agents appointed by the Board,
shall be the only Persons authorized to execute documents which shall be binding
on the Company. To the fullest extent permitted by Delaware law, but subject to
any specific provisions hereof granting rights to Members, the Board shall have
the power to perform any acts, statutory or otherwise, with respect to the
Company or this Agreement, which would otherwise be possessed by the Members
under Delaware law, and the Members shall have no power whatsoever with respect
to the management of the business and affairs of the Company. All decisions and
other matters concerning the computation and allocation of items of income,
gain, loss, deduction, and credit among the Members, and accounting procedures
not specifically and expressly provided for by the terms of this Agreement,
shall be determined by the Board of Managers in good faith. Any determination
made pursuant to this Section 7.14 by the Board of Managers shall be conclusive
and binding on all Members, but subject to written objection and legal action
challenging the decision based on lack of good faith. The power and authority
granted to the Board hereunder shall include all those necessary, convenient or
incidental for the accomplishment of the purposes of the Company and shall
include the power to make all decisions with regard to the management,
operations, assets, financing and capitalization of the Company, including
without limitation, the power and authority to undertake and make decisions
concerning (in each case subject to the terms, conditions, and special approval
requirement of this Agreement): (a) hiring and firing employees, attorneys,
accountants, brokers, investment bankers and other advisors and consultants, (b)
entering into leases for real or personal property, (c) opening bank and other
deposit accounts and operations thereunder, (d) purchasing, constructing,
improving, developing and maintaining real property, (e) purchasing

--------------------------------------------------------------------------------

insurance, goods, supplies, equipment, materials and other personal property,
(f) borrowing money, obtaining credit, issuing notes, debentures, securities,
equity or other interests of or in the Company and securing the obligations
undertaken in connection therewith with mortgages on, pledges of and security
interests in all or any portion of the real or personal property of the Company,
(g) making investments in or the acquisition of securities of any Person, (h)
giving guarantees and indemnities, (i) entering into contracts or agreements,
whether in the ordinary course of business or otherwise, (j) mergers with or
acquisitions of other Persons, (k) dissolution, (1) the sale or lease of all or
any portion of the assets of the Company, (m) forming subsidiaries or joint
ventures, (n) compromising, arbitrating, adjusting and litigating claims in
favor of or against the Company and (o) all other acts or activities necessary,
convenient or incidental for the accomplishment of the purposes of the Company
including any and all actions that the Company may take as described in Section
2.6.
7.15    Reliance by Third Parties. Any person or entity dealing with the Company
or the Members may rely upon a certificate signed by a Manager as to: (a) the
identity of the Members, (b) the existence or non-existence of any fact or facts
which constitute a condition precedent to acts by Members or are in any other
manner germane to the affairs of the Company, (c) the Persons which are
authorized to execute and deliver any instrument or document of or on behalf of
the Company, (d) the authorization of any action by or on behalf of the Company
by the Board or any officer or agent acting on behalf of the Company or (e) any
act or failure to act by the Company or as to any other matter whatsoever
involving the Company or the Members.
8.    DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS
8.1    Officers, Agents. The Board of Managers by vote or resolution shall have
the power to appoint officers and agents to act for the Company with such
titles, if any, as the Board deems appropriate and to delegate to such officers
or agents such of the powers as are granted to the Board hereunder, including
the power to execute documents on behalf of the Company, as the Board may in its
sole discretion determine; provided, however, that no such delegation by the
Board shall cause the Persons constituting the Board of Managers to cease to be
the “managers” of the Company within the meaning of the Act. The officers so
appointed may include persons holding titles such as Chairman, Chief Executive
Officer, President, Chief Financial Officer, Executive Vice President, Chief
Accounting Officer, Vice President, and Secretary. Unless the authority of the
officer in question is limited or specified in the document appointing such
officer or in such officer’s employment agreement or is otherwise specified or
limited by the Board, any officer so appointed shall have the same authority to
act for the Company as a corresponding officer of a Delaware corporation would
have to act for a Delaware corporation in the absence of a specific delegation
of authority and as more specifically set forth in this Article 8; provided,
however, that without the required consent pursuant to Section 6.6 no officer
shall take any action for which the consent of certain Members is required
thereunder; and provided, further, that without the required consent pursuant to
Section 8.12 no officer shall take any action for which consent is required
thereunder.
8.2    Election. The officers may be elected by the Board of Managers at their
first meeting or at any other time. At any time or from time to time the Board
may delegate to any officer their power to elect or appoint any other officer or
any agents. Officers must be natural persons.

--------------------------------------------------------------------------------

8.3    Tenure. Each officer shall hold office until its respective successor is
chosen and qualified unless a different period shall have been specified by the
terms of its election or appointment, or in each case until he or she sooner
dies, resigns, is removed or becomes disqualified. Each agent shall retain its
authority at the pleasure of the Board of Managers, or the officer by whom he or
she was appointed or by the officer who then holds agent appointive power.
8.4    Chairman of the Board of Managers, Chief Executive Officer, President and
Vice President. The Chairman of the Board of Managers, if any, shall have such
duties and powers as shall be designated from time to time by the Board of
Managers. Subject to the terms and conditions of this Agreement, the Chief
Executive Officer shall have direct and general charge and supervision of all
business and administrative operations of the Company and all other such duties,
responsibilities authority and privileges as are set forth in his employment
agreement, if any, as amended from time to time, in addition to those duties,
responsibilities, authority and privileges as are delegated to him by the Board
or that a Chief Executive Officer of a Delaware corporation would have in
respect of a Delaware corporation in the absence of a specific delegation of
such duties, responsibility, authority and privileges. The Chief Executive
Officer shall also perform such other duties that may be assigned by the Board
to the extent consistent with this Agreement and his employment agreement, if
any, as amended from time to time. The President and any Vice Presidents shall
have duties as shall be designated from time to time by the Chief Executive
Officer or by the Board of Managers.
8.5    Chief Financial Officer. Unless the Board of Managers otherwise
specifies, the Chief Financial Officer of the Company shall be in charge of its
funds and valuable papers, and shall have such other duties and powers as may be
designated from time to time by the Chief Executive Officer or the Board of
Managers. If no Chief Accounting Officer is elected, the Chief Financial Officer
shall, unless the Board of Managers otherwise specifies, also have the duties
and powers of the Chief Accounting Officer.
8.6    Chief Accounting Officer. If a Chief Accounting Officer is elected, the
Chief Accounting Officer shall, unless the Board of Managers or the Chief
Executive Officer otherwise specifies, be the chief accounting officer of the
Company and be in charge of its books of account and accounting records, and of
its accounting procedures. The Chief Accounting Officer shall have such other
duties and powers as may be designated from time to time by the Chief Executive
Officer or the Board of Managers.
8.7    Secretary and Assistant Secretaries. The Secretary shall record all
proceedings of the Members and the Board of Managers in a book or series of
books to be kept therefor and shall file therein all actions by written consent
of the Board. In the absence of the Secretary from any meeting, an Assistant
Secretary, or if no Assistant Secretary is present, a temporary secretary chosen
at the meeting, shall record the proceedings thereof. The Secretary shall keep
or cause to be kept records, which shall contain the names and record addresses
of all Members. The Secretary shall have such other duties and powers as may
from time to time be designated by the Board of Managers, the Chair of the Board
of Managers or the Chief Executive Officer. Any Assistant Secretaries shall have
such duties and powers as shall be designated from time to time by the Board of
Managers, the Chair of the Board of Managers, the Chief Executive Officer or the
Secretary.

--------------------------------------------------------------------------------

8.8    Vacancies. If the office of any officer becomes vacant, the Board of
Managers may choose a successor. Each such successor shall hold office for the
unexpired term, and until its successor is chosen and qualified or in each case
until he or she sooner dies, resigns, is removed or becomes disqualified.
8.9    Resignation and Removal. The Board of Managers may at any time remove any
officer either with or without cause. The Board may at any time terminate or
modify the authority of any agent. Any officer may resign at any time by
delivering its resignation in writing to the Chair of the Board, the Chief
Executive Officer or the Secretary or to a meeting of the Board. Such
resignation shall be effective upon receipt unless specified to be effective at
some other time, and without in either case the necessity of its being accepted
unless the resignation shall so state.
8.10    Compensation. Officers shall receive such compensation as may be
determined from time to time by resolution of the Board of Managers or as
otherwise provided in a written employment agreement.
8.11    Delegation. Unless prohibited by a resolution of the Board of Managers,
an officer elected or appointed by the Board may, upon ten (10) Business Days
prior written notice to the Board of Managers, delegate in writing some or all
of the duties and powers of such person’s management position to other persons.
An officer who delegates the duties or powers of an office remains subject to
the standard of conduct for an officer with respect to the discharge of all
duties and powers so delegated.
8.12    Certain Actions Requiring Board of Manager Consent. Notwithstanding any
delegation of the Board of Managers’ authority to any officer pursuant to the
foregoing provisions of this Article 8 and notwithstanding any other provision
of this Agreement or any employment agreement between such officer and the
Company, the power to take the following actions shall be vested exclusively in
the Board of Managers (subject to Section 6.6), unless the Board gives its
express prior consent thereto:
(a)    Entering into any contract, agreement or arrangement with any Person
(including with accountants, investment bankers or consultants) where the
aggregate expenditure of the Company with respect to any such Person in any
Fiscal Year will or is reasonably likely to exceed $1,000,000, excluding those
expenditures in the ordinary course of business or that are contemplated in the
annual budget approved by the Board.
(b)    Entering into any agreement for the borrowing of money (whether in the
public or private markets), obtaining credit (other than trade credit in the
normal course of business) or amending in any material respect any of the terms
and conditions of any of the Credit Documents.
(c)    Issuances of additional Units of the Company.
(d)    Securing any obligations of the Company with any of its assets.
(e)    Distributions of cash (or other Company assets) to Members.

--------------------------------------------------------------------------------

(f)    Acquisitions, disposals or sales of properties or assets (whether
effected by merger, sale of assets, lease or equity exchange or otherwise),
other than in the ordinary course of business or as contemplated in the annual
budget approved by the Board, and other than in any transaction involving less
than $1,000,000.
(g)    Adoption of or changes in the annual budgets which shall be prepared by
the officers of the Company in detail reasonably satisfactory to, and approved
by, the Board, and which shall be consistent with the format used by the Company
for preparation of its annual and quarterly financial statements.
(h)    Making unbudgeted expenditures of $1,000,000 or more in any Fiscal Year.
(i)    Approval of any Succession Plan or changes or amendments of the
Succession Plan.
(j)    Hiring, firing, promotion or demotion of any officer on the Senior
Management Team or the Chief Financial Officer.
(k)    Termination and hiring of general legal counsel for the Company and the
hiring of special legal counsel.
(l)    Approval of the Company’s expense reimbursement policies, to the extent
relating to members of the Senior Management Team, and the Company’s currency or
securities hedging and insurance policies.
(m)    The formation of or investment in any Subsidiaries and any agreements
relating thereto, including without limitation any agreements with joint
venturers, partners or co-investors.
(n)    The approval of any employment (or similar) contract or agreement under
which the obligations of the Company exceed (or are expected to exceed)
$1,000,000 over the term of such contract or agreement or exceed (or are
expected to exceed) $333,333 in any Fiscal Year.
(o)    Initiating, revising or eliminating any management bonus program.
(p)    Making any material public announcement outside the normal course of
business, unless the making of such public announcement is: (i) necessary to
prevent a material adverse effect on the business of the Company or is otherwise
required by applicable law; or (ii) deemed necessary and appropriate by the
Senior Management Team to avoid an imminent public health danger.
(q)    Approving all new sites for office space, plants or other operations and
of associated capital expenditures, other than those contemplated in the annual
budget approved by the Board.
(r)    Indemnifying any officer, manager, employee or agent of the Company or

--------------------------------------------------------------------------------

its Subsidiaries on behalf of the Company or its Subsidiaries.
(s)    Initiating or settling any litigation where the resulting loss or damage
(plus any costs, including attorneys’ fees) will or could reasonably be
anticipated to exceed $1,000,000.
9.    BOOKS, RECORDS, ACCOUNTING AND REPORTS
9.1    Books and Records. The books and records of the Company shall reflect all
the Company’s transactions and shall be appropriate and adequate for the
Company’s business. The Company shall maintain at its principal office or such
other office as the Board of Managers shall determine all of the following:
(a)    A current list of the full name and last known business or residential
address of each Member and Manager;
(b)    information regarding the amount of cash and a description and statement
of the agreed value of any other property or services contributed by each Member
and which each Member has agreed to contribute in the future, and the date on
which each Member became a Member of the Company;
(c)    A copy of the Certificate and this Agreement, including any amendments to
either thereof, together with executed copies of any powers of attorney pursuant
to which the Certificate, this Agreement or any amendments have been executed;
(d)    Copies of the Company’s federal, state and local income tax or
information returns and reports;
(e)    The audited financial statements of the Company; and
(f)    The Company’s books and records.
9.2.    Delivery to Member, Inspection; etc. Upon the request of any Member for
any purpose reasonably related to such Member’s Interest, the Board of Managers
shall allow the Member and its designated representatives or agents, upon at
least two (2) Business Days prior written notice to the Board and during
reasonable business hours, to examine the Company’s books and records for such
purpose at the Member’s sole cost and expense. A Member requesting such an
examination of the Company’s books and records may also request, and the Board
shall endeavor to cause, that Managers, members of the Senior Management Team,
and the independent certified public accountants for the Company be made
available to discuss such books and records. In addition, each Member shall have
the right to obtain from the Company such other information regarding the
Company’s affairs and financial condition as is just and reasonable. The
foregoing rights shall be subject to such reasonable standards as may be
established by the Board of Managers from time to time. The rights and
privileges set forth in this Section 9.2 shall not apply (a) to a Member whose
Governance Rights have terminated pursuant to Section 3.5 hereof, (b) to any
assignee of a Member except to the extent required by the Act, or (c) in any
event to any Member

--------------------------------------------------------------------------------

who is employed by, retained by, Affiliated with or Controlled by a Competing
Business at the time of request or examination.
9.3    Accounting; Fiscal Year. The Company shall use the accrual method of
accounting in preparing its financial reports and for tax purposes and shall
keep its books and records accordingly. The Board of Managers may, without any
further consent of the Members (except as specifically required by the Code),
apply for IRS consent to, and otherwise effect a change in, the Company’s Fiscal
Year.
9.4    Reports.
(a)    In General. The Chief Financial Officer of the Company shall be
responsible for causing the preparation of financial reports of the Company and
the coordination of financial matters of the Company with the Company’s
accountants.
(b)    Periodic and Financial Reports. The Company shall maintain and provide to
each Member upon request, the financial statements listed in clauses (i) and
(ii) below, prepared, in each case (other than Capital Contributions, Profits
and Losses and other allocations, distributions and Capital Accounts with
respect to Member’s Capital Accounts, which shall construed, determined and
reported to Members in accordance with this Agreement) in accordance with GAAP.
(i)    As soon as practicable following the end of each Fiscal Year (and in any
event not later than ninety (90) days after the end of such Fiscal Year), a
balance sheet of the Company as of the end of such Fiscal Year and the related
statements of operations, Members’ Capital Accounts and changes therein, and
cash flows for such Fiscal Year, together with appropriate notes to such
financial statements, all of which shall be audited and certified by the
Company’s accountants, and in each case, to the extent the Company was in
existence, setting forth in comparative form the corresponding figures for the
immediately preceding Fiscal Year.
(ii)    As soon as reasonably practicable following the end of each of the first
three fiscal quarters of each Fiscal Year and following the end of each of the
first eleven (11) fiscal months of each Fiscal Year (and in any event not later
than forty-five (45) days after the end of such fiscal quarter or fiscal month,
as the case may be), an unaudited balance sheet of the Company as of the end of
such fiscal quarter or fiscal month, as the case may be, and the related
unaudited statements of operations and cash flows for such fiscal quarter or
fiscal month, as the case may be, and for the Fiscal Year to date, in each case,
to the extent the Company was in existence, setting forth in comparative form
the corresponding figures for the prior Fiscal Year’s fiscal quarter or fiscal
month, as the case may be, and the fiscal quarter or fiscal month, as the case
may be, just completed.
(c)    Other Reports. The Board of Managers shall cause to be delivered promptly
to Members such other information that is customarily provided the shareholders
or members, such as reports of adverse developments, management letters,
communications

--------------------------------------------------------------------------------

with Members of Managers, press releases and registration statements.
9.5    Filings. At the Company’s expense the Board of Managers shall cause the
income tax returns for the Company to be prepared and timely filed with the
appropriate authorities and to have prepared and to furnish to each Member such
information with respect to the Company (including without limitation a Schedule
setting forth such Member’s distributive share of the Company’s income, gain,
loss, deduction and credit as determined for federal income tax purposes) as is
necessary to enable such Member to prepare such Member’s federal and state
income tax returns. The Board of Managers, at the Company’s expense, shall also
cause to be prepared and timely filed, with appropriate federal and state
regulatory and administrative authorities, all reports required to be filed by
the Company with those entities under then current applicable laws, rules and
regulations.
9.6    Non-Disclosure.
9.6.1    Each Member agrees that, except as otherwise consented to by the Board
of Managers, all non-public information furnished to such Member pursuant to
this Agreement or otherwise regarding the Company or its business that is not
generally available to the public (“Confidential Information”) will be kept
confidential and will not be disclosed by such Member, or by any of such
Member’s agents, representatives or employees, in any manner, in whole or in
part, except that (a) each Member shall be permitted to disclose such
Confidential Information to those of such Member’s agents, representatives and
employees who need to be familiar with such information in connection with such
Member’s investment in the Company and who are charged with an obligation of
confidentiality, (b) each Member shall be permitted to disclose such
Confidential Information to such Member’s partners and equity holders so long as
they agree to keep such information confidential on the terms set forth herein,
(c) each Member shall be permitted to disclose Confidential Information to the
extent required by law, so long as such Member shall have first provided the
Company a reasonable opportunity to contest the necessity of disclosing such
information and (d) each Member shall be permitted to disclose Confidential
Information to the extent necessary for the enforcement of any right of such
Member arising under this Agreement. Notwithstanding the foregoing, each Member
(and each employee, representative or other agent of the Member) may disclose to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to the Member relating to such tax
treatment and tax structure.
9.6.2    Each Member agrees that it shall be liable for any breach or violation
of the provisions of Section 9.6.1 by any of its respective Affiliates (other
than the Company). The covenants and undertakings contained in Section 9.6.1
relate to matters which are of a special, unique and extraordinary character and
a violation of any of the terms of Section 9.6.1 will cause irreparable injury
to the Company, the amount of which will be impossible to estimate or determine
and which cannot be adequately compensated. Accordingly, the remedy at law for
any breach of Section 9.6.1 may be inadequate. Therefore, notwithstanding
anything to the contrary, the Company shall be entitled to an injunction,
restraining order or other

--------------------------------------------------------------------------------

equitable relief from any court of competent jurisdiction in the event of any
breach of any provision of Section 9.6.1 without the necessity of proving actual
damages or posting any bond whatsoever. The rights and remedies provided by
Section 9.6.1 are cumulative and in addition to any other rights and remedies
which the Company may have hereunder or at law or in equity.
9.6.3    Each Member is aware that (i) Leucadia is an “issuer” of securities
under United States securities laws and (ii) that United States securities laws
prohibit any individual who has received from an issuer or any of its Affiliates
(including with respect to Leucadia, the Company) any material, non-public
information regarding such issuer or any of its Affiliates from purchasing or
selling securities of such issuer or from communicating such information to any
other individual under circumstances in which it is reasonably foreseeable that
such individual is likely to purchase or sell securities of such issuer. As a
consequence of its respective investments in the Company, each Member will from
time to time receive confidential information concerning the Company that will
constitute material, non-public information concerning Leucadia. Each Member
acknowledges this prohibition and agrees to advise its respective Affiliates of
this prohibition.
9.7    Restrictions on Receipt. The rights of Members to receive reports or to
request information pursuant to this Article 9 shall be subject to Section 3.5.
10.    TAX MATTERS MEMBER
10.1    Tax Matters Member. The Board of Managers shall designate a qualifying
Member to act as the tax matters partner within the meaning of and pursuant to
Regulations Sections 301.6231(a)(7)-1 and -2 or any similar provision under
state or local law; provided, however, that the Tax Matters Member shall not
have any right to settle or compromise any material matter raised by the IRS
without the approval of the Board of Managers, and the other Members shall be
kept informed of, and shall be given an opportunity to discuss with the Tax
Matters Member, all such matters which the Tax Matters Member deems to be
material; provided, however, that if a tax settlement proposed by the Tax
Matters Member (A) involves an income inclusion and/or a denial of deduction for
the Company that in the aggregate exceeds $10 million and (B) relates to (i) a
taxable period that includes the Effective Date or begins on or after the
Effective Date or (ii) any other taxable period of the Company that could have
an effect on Leucadia (including for this purpose an effect that occurs in a
later taxable period), then such proposed settlement shall be subject to each
Member’s review and consent, which consent shall not be unreasonably withheld,
conditioned or delayed. With respect to tax settlements in respect of a tax
period of the Company ending prior to the Effective Date that is not described
in clause (B)(ii) of the preceding sentence and as to which USPB is the Tax
Matters Member, no approval of the Members is required. In the event that the
consent of a Member is required and such Member does not consent to such
proposed settlement (a “Non-Consenting Member”), the Non-Consenting Member shall
indemnify and hold harmless each other Member on an after tax basis to the
extent that the final outcome of the tax controversy for a Member is more
adverse than the proposed settlement (including, without limitation, for this
purpose the amount and timing of utilization of a Member’s net operating losses
and a Member’s share of any costs and expenses incurred by the Company in
connection with such controversy occurring after

--------------------------------------------------------------------------------

the proposed settlement date). Unless and until another Member is designated as
the tax matters partner by the Board, Leucadia shall be the tax matters partner
of the Company and in such capacity is referred to as the “Tax Matters Member”.
10.2    Indemnity of Tax Matters Member. The Company shall indemnify and
reimburse the Tax Matters Member for all expenses (including legal and
accounting fees) incurred as Tax Matters Member pursuant to this Article 10 in
connection with any administrative or judicial proceeding with respect to the
tax liability of the Members attributable to their respective interests in the
Company.
10.3    Tax Returns. Unless otherwise agreed by the Board of Managers, all
returns of the Company shall be prepared by the Company’s independent certified
public accountants.
10.4    Tax Elections. The Board of Managers shall, without any further consent
of the Members being required (except as specifically required herein), cause
the Company to make any and all elections for federal, state, local, and foreign
tax purposes including, without limitation, any election, if permitted by
applicable law: (i) to make the election provided for in Code Section
6231(a)(1)(B)(ii) or take any other action necessary to cause the provisions of
Code Sections 6221 through 6231 to apply to the Company (ii) to take any action
necessary or appropriate to continue the election made by the Partnership
pursuant to Code Section 754 as in effect on the Effective Date, including
making a new or a protective Section 754 election, to ensure that such Section
754 election is and remains effective and that the Section 754 election is not
revoked without the consent of all Members, and to adjust the basis of Property
pursuant to Code Sections 734(b) and 743(b), or comparable provisions of state,
local or foreign law, in connection with Transfers of Interests and Company
distributions; (iii) to extend the statute of limitations for assessment of tax
deficiencies against the Members with respect to adjustments to the Company’s
federal, state, local or foreign tax returns; and (iv) to the extent provided in
Code Sections 6221 through 6231 and similar provisions of federal, state, local,
or foreign law, to represent the Company and the Members before taxing
authorities or courts of competent jurisdiction in tax matters affecting the
Company or the Members in their capacities as Members, and to file any tax
returns and execute any agreements or other documents relating to or affecting
such tax matters, including agreements or other documents that bind the Members
with respect to such tax matters or otherwise affect the rights of the Company
and the Members.
10.5    Tax Information. Necessary tax information shall be delivered to each
Member as soon as practicable after the end of each Fiscal Year of the Company
but not later than five (5) months after the end of each Fiscal Year.
Notwithstanding anything herein to the contrary, the Tax Matters Member shall,
upon receipt of notice from the IRS, give notice of an administrative proceeding
with respect to the Company to all Members in accordance with, and as if such
Members were each a “notice partner” pursuant to, Section 6231(a)(8) of the
Code.
11.    TRANSFER OF INTERESTS
11.1    Restricted Transfer. Except for Transfers pursuant to Section 11.2 to a
Permitted Transferee and pursuant to Section 12.1, 12.2, 12.3 or 12.5, no Member
shall Transfer all or any part of its Units, or the economic or other rights
that comprise such Member’s Interest, unless such

--------------------------------------------------------------------------------

Transfer is first approved by the Board of Managers, which approval may be
granted or withheld in the sole discretion of the Board of Managers.
Notwithstanding the foregoing sentence and any other provisions of this
Agreement, neither Leucadia nor USPB shall Transfer all or any part of its
Units, or the economic or other rights that comprise such Member’s Interest,
other than, in the case of Leucadia, to a Permitted Transferee (to which
transfer the Applicable Holding Period shall not apply), prior to expiration of
the Applicable Holding Period without the consent of the other. In no event will
a Member other than Leucadia or its Permitted Transferees be permitted to
Transfer all or any of its Units, or all or any part of the economic or other
rights that comprise such Member’s Interest, to a Competing Business. The
Company shall maintain a record of the ownership of Units which shall,
initially, be as set forth on Exhibit 3.1 and which shall be amended from time
to time to reflect permitted Transfers of ownership of Units. Subject to
restrictions on the transferability of Units as set forth herein, Units shall be
Transferred by delivery to the Company of an instruction by the registered owner
of a Unit requesting registration of Transfer of such Units and the recording of
such Transfer in the records of the Company.
11.2    Permitted Transferees. Subject to Sections 11.3 and 11.4, a Member shall
be entitled to Transfer all or any portion of such Member’s Units to a direct or
indirect Subsidiary of the Member, or in the case of a Member that is a
Subsidiary of Leucadia, to another Subsidiary of Leucadia, holding the Units
being Transferred (such Subsidiary referred to as a “Permitted Transferee”). In
no event shall all or any part of a Unit be Transferred to a minor or
incompetent except in trust or pursuant to the Uniform Gifts to Minors Act.
11.3    Transfer Requirements. No Person to whom any of a Member’s Units are
Transferred (including a Permitted Transferee) shall be admitted to the Company
as a Member (as limited under certain circumstances in accordance with Section
11.8) unless the following conditions are satisfied or such conditions are
waived by the Board of Managers.
(a)    A duly executed written instrument of Transfer is provided to the Board,
specifying the Units being Transferred and setting forth the intention of the
Member effecting the Transfer that the transferee succeed to a portion or all of
such Member’s Units;
(b)    an opinion of responsible counsel (who may be counsel for the Company),
reasonably satisfactory in form and substance to the Board to the effect that:
(i)    such Transfer would not violate the Securities Act or any state
securities or blue sky laws applicable to the Company or the Interest to be
Transferred;
(ii)    such Transfer would not cause the Company to be considered a publicly
traded partnership under Section 7704(b) of the Code;
(iii)    such Transfer would not cause the Company to lose its status as a
partnership for federal income tax purposes; and
(iv)    such Transfer would not cause a termination of the Company for federal
income tax purposes.
(c)    The Member effecting the Transfer and the transferee execute any other

--------------------------------------------------------------------------------

instruments that the Board of Managers deems reasonably necessary or desirable
for admission of the transferee, including the written acceptance by the
transferee of this Agreement and such transferee’s agreement to be bound by and
comply with the provisions hereof and execution and delivery to the Board of a
special power of attorney as provided in Section 18.3; and
(d)    The Member effecting the Transfer or the transferee pays to the Company a
transfer fee in an amount sufficient to cover the reasonable expenses incurred
by the Company in connection with the admission of the transferee.
11.4    Consent. Subject to Section 11.8, each Member hereby agrees that upon
satisfaction of the terms and conditions of this Article 11 with respect to any
proposed Transfer, the Person proposed to be such transferee may be admitted as
a Member.
11.5    Withdrawal of Member. If a Member Transfers all of its Units pursuant to
Section 11.1 and the transferee of such interest is admitted as a Member
pursuant to Section 11.3 (whether or not such Member’s status is limited
pursuant to Section 11.8), such transferee shall be admitted to the Company as a
Member effective on the effective date of the Transfer or such other date as may
be specified when the transferee is admitted and, immediately following such
admission, the transferor Member shall cease to be a Member of the Company. Upon
the transferor Member’s withdrawal from the Company, the withdrawing Member
shall not be entitled to any Distributions, or any other rights associated with
an Interest in the Company, from and after the date of such withdrawal or
Transfer.
11.6    Noncomplying Transfers Void. Any Transfer in contravention of this
Article 11 shall be void and of no effect, and shall not bind nor be recognized
by the Company.
11.7    Amendment of Exhibit 3.1. In the event of the admission of any
transferee as a Member of the Company, the Board of Managers shall promptly
amend Exhibit 3.1 to reflect such Transfer or admission, as the case may be, and
it shall deliver promptly to each Member a copy of such amended Exhibit 3.1.
11.8    Limited Interests. If the Interests with respect to Units held by a
Member have been limited as required by Section 3.5 and such Member shall wish
to Transfer, or shall have Transferred, Units in accordance with this Article
11, the limitations imposed by Section 3.5 on such Interests shall be removed
only with the consent of the Board of Managers.
12.    FIRST OFFER; TAG-ALONG, TAKE-ALONG
RIGHTS; LIQUIDITY OPTION
12.1    Offers to Leucadia.
12.1.1    Right of First Offer/Refusal. If, after the Applicable Holding Period,
any Member other than Leucadia or its Permitted Transferees (for purposes of
this Section 12.1, the “Selling Member”) wishes to Transfer all or any portion
of its Units, whether on its own initiative or in response to a bona fide offer
from any Person, it shall give written notice (the

--------------------------------------------------------------------------------

“Notice of Sale”) to Leucadia (with a copy to the other Members) of the Units
subject to such proposed Transfer (the “Offered Units”), the proposed offer or
sale price (subject to Section 12.1.5), the terms of the proposed Transfer and
the name and address of the proposed transferee (if applicable); provided,
however, that no proposed transferee may be a Competing Business or Control a
Competing Facility. The receipt of the Notice of Sale by Leucadia shall
constitute an offer by the Selling Member to sell the Offered Units to Leucadia.
Such offers, unless revoked by written notice given by the Selling Member to
Leucadia prior to acceptance by Leucadia shall remain outstanding for a period
of ten (10) Business Days after receipt of the Notice of Sale by Leucadia (the
“Offer Period”). Leucadia may accept such offer as to all of the Offered Units
by giving written notice to the Selling Member (with a copy to the other
Members) (a “Notice of Purchase”) of its intention to purchase such Offered
Units at the same price and on the same terms specified in the Notice of Sale.
12.1.2    Closing. If Leucadia gives a Notice of Purchase for the Offered Units
pursuant to this Section 12.1, the closing of the purchase by Leucadia of the
Offered Units shall take place as soon as reasonably practicable and in no event
later than 60 days after the date of such Notice of Purchase or such longer
period of time as may be required to obtain final regulatory approval, which
Leucadia and the Selling Member agree to use their respective commercially
reasonable efforts to obtain, at the principal office of the Company, or at such
other time and location as the parties to such purchase may mutually determine
at the same price and on terms identical in all material respects to the terms
as specified in the Notice of Sale.
12.1.3    Transfer. If, at the close of the Offer Period, Leucadia has not given
a Notice of Purchase for all of the Offered Units, or if payment therefor has
not been made within 60 days (or such longer period of time as may be required
to obtain any final regulatory approvals, which Leucadia and such Selling Member
agree to use their respective commercially reasonable efforts to obtain) after
receipt of the Notice of Purchase (or such longer period as authorized under
Section 12.1.2) from Leucadia, the Selling Member shall have 90 days (the
conclusion of such period, the “Final Transfer Date”) in which to Transfer the
Offered Units to the purchaser specified in the Notice of Sale, if one was
specified, at a price not less than 100% of the price specified in the Notice of
Sale and on terms and conditions not materially more favorable to the transferee
than the terms and conditions specified in the Notice of Sale; provided,
however, that the identity of the transferee must be reasonably satisfactory to
the Board.
12.1.4    New Notice of Sale Required if Reduction in Price. If (a) after the
close of the Offer Period and prior to the consummation of the Transfer
permitted by Section 12.1.3, the Selling Member wishes to Transfer the Offered
Units at a price that is lower than 100% of the price stated in the Notice of
Sale or on terms and conditions materially more favorable to the transferee than
the price and other terms and conditions contained in the Notice of Sale or the
identity of the proposed transferee shall change, or (b) the Selling Member
shall not have completed the proposed Transfer on or before the Final Transfer
Date, then the Notice of Sale shall be null and void, and the Selling Member
shall be required to separately comply with the provisions of this Section 12.1
(including re-offering the Offered Units to

--------------------------------------------------------------------------------

Leucadia on such new terms and conditions, if applicable.)
12.1.5    Remain Subject. Units transferred pursuant to this Section 12.1 shall
remain subject to the terms of this Agreement (including this Section 12.1), and
such Transfers shall be subject to Section 11.3.
12.1.6    Right to Delegate. Leucadia shall have the right to delegate all or
part of its rights and obligations pursuant to this Section 12.1 to any
Permitted Transferee or to the Company; provided, however, that in the event
that after any such delegation from Leucadia to such Permitted Transferee or the
Company, such Permitted Transferee or the Company fails to perform its
obligations hereunder in accordance with the provisions of this Section 12.1,
Leucadia shall be responsible to perform and complete such Permitted
Transferee’s or the Company’s obligations contained in this Section 12.1.
12.2    Tag-Along Rights.
12.2.1    Tag-Along Right. With respect to any proposed Transfer before or after
the Applicable Holding Period (for purposes of this Section 12.2, a “Sale”) by
Leucadia (or its Permitted Transferees) as the Seller (for purposes of this
Section 12.2, the “Initiating Seller”) of Units held by it (each such
percentage, for purposes of this Section 12.2, a “Sale Percentage”) to a Person
other than a Permitted Transferee (for purposes of this Section 12.2, the
“Proposed Transferee”), each other Member shall have the right (the “Tag-Along
Right”) to include in the Sale a number of Units equal to the Sale Percentage of
the total number of Units held by such other Member (for purposes of this
Section 12.2, each Member so electing being referred to herein as a “Selling
Member”). Any Units purchased from a Selling Member pursuant to this Section
12.2 shall be purchased at the same price per Unit and for the same form of
consideration, and shall be purchased on the same terms and conditions, as the
Units being transferred by the Initiating Seller.
12.2.2    Notice of Proposed Sale. The Initiating Seller shall, not less than 30
days prior to a proposed Sale to which Section 12.2.1 is applicable, give
written notice to each other Member of such proposed Sale. Such notice (the
“Notice of Proposed Sale”) shall set forth: (a) the number of Units proposed to
be Transferred, (b) the name and address of the Proposed Transferee, (c) the
maximum and minimum per Unit purchase price or, if not in cash, proposed
consideration and the other principal terms and conditions of the proposed Sale,
(d) that the Proposed Transferee has been informed of the Tag-Along Right
provided for in Section 12.2.1 and has agreed to purchase Units in accordance
with the terms of this Section 12.2 and (e) that the Initiating Seller has
agreed to consummate the Sale, subject only to any required regulatory
approvals, this Section 12.2 and Article 11 of this Agreement.
12.2.3    Exercise of Tag Along Right. The Tag-Along Right may be exercised by a
Selling Member by giving written notice to the Initiating Seller (the “Tag-Along
Notice”) within 15 days following such Selling Member’s receipt of the Notice of
Proposed Sale to Members (the “Tag-Along Period”). Each Member who does not
deliver a Tag-Along Notice to the Initiating Seller within the Tag-Along Period
shall be deemed to have waived all of such Member’s rights under this Section
12.2 with respect to inclusion of such Member’s

--------------------------------------------------------------------------------

Units in such proposed Sale, and the Initiating Seller, subject to the
participation of the Selling Members, if any, shall have the right, for a 180-
day period after the expiration of the Tag-Along Period (or for such longer
period of time as may be required to obtain any final regulatory approvals,
which the Initiating Seller agrees to use its commercially reasonable efforts to
obtain) to Transfer the Units specified in the Notice of Proposed Sale to the
Proposed Transferee at a per Unit purchase price no greater than the maximum
(and no less than the minimum) per Unit purchase price set forth in the Notice
of Proposed Sale and on other principal terms which are not materially more
favorable to the Initiating Seller and the Selling Members than those set forth
in the Notice of Proposed Sale.
12.2.4    Default by Proposed Transferee. In the event that the Proposed
Transferee does not agree to purchase or the Proposed Transferee does not
purchase the portion of each Selling Member’s Interest specified in any
Tag-Along Notice on the same terms and conditions as specified in the applicable
Notice of Proposed Sale, then the Initiating Seller shall not be permitted to
sell its Units to the Proposed Transferee unless the Initiating Member shall
acquire from the Selling Members such of the Selling Member’s Interest as should
have been but was not purchased by the Proposed Transferee on the same terms and
conditions as set forth in Section 12.2.3.
12.2.5    Irrevocable Offer. The offer of each Selling Member contained in such
Selling Member’s Tag-Along Notice shall be irrevocable, and, to the extent such
offer is accepted, such Selling Member shall be bound and obligated to Transfer
in the proposed Sale on the same terms and conditions, as the Initiating Seller,
up to such amount of Units as such Selling Member shall have specified in such
Selling Members Tag-Along Notice; provided, however, that (a) if the principal
terms of the proposed Sale change with the result that the per Unit purchase
price shall be less than the minimum per Unit purchase price set forth in the
Notice of Proposed Sale to Members or the other principal terms shall be
materially less favorable to the Initiating Seller and the Selling Members than
those set forth in the Notice of Proposed Sale to Members, each Selling Member
shall be permitted to withdraw the offer contained in such Selling Members
Tag-Along Notice and shall be released from such Selling Member’s obligations
thereunder, (b) the Selling Members shall be obligated to sell only the Sale
Percentage of total Units held by the Selling Members equal to the percentage of
total Units being sold by the Initiating Seller and (c) if at the end of the
180th day following the date of the effectiveness of the Notice of Proposed Sale
(or for such longer period of time as may be required to obtain any final
regulatory approvals, which the Initiating Seller agrees to use its commercially
reasonable efforts to obtain) the Initiating Seller has not completed the
proposed Sale, each Selling Member shall be released from the obligations under
such Member’s respective Tag-Along Notice, any related Notice of Proposed Sale
shall be null and void, and it shall be necessary for separate such notice to be
furnished, and the terms and provisions of this Section 12.2 separately complied
with, in order to consummate such Sale pursuant to this Section 12.2.
12.2.6    Additional Compliance. If, prior to consummation, the terms of the
proposed Sale shall change with the result that the per Unit purchase price
shall be greater than the maximum per Unit purchase price set forth in any
Notice of Proposed Sale or the other

--------------------------------------------------------------------------------

principal terms shall be materially more favorable to the Initiating Seller and
the Selling Members than those set forth in such Notice of Proposed Sale, then,
unless all Members have exercised their Tag-Along Rights, such Notice of
Proposed Sale shall be null and void, and it shall be necessary for a separate
such Notice of Proposed Sale to be furnished, and the terms and provisions of
this Section 12.2 separately complied with, in order to consummate such proposed
Sale pursuant to this Section 12.2.
12.3    Take-Along Rights.
12.3.1    Take-Along Right. Each Member other than Leucadia hereby agrees, if
requested by Leucadia or its Permitted Transferees (for purposes of this Section
12.3, the “Initiating Seller”) at any time after expiration of the Applicable
Holding Period (including after a Put Notice has been delivered in accordance
with Section 12.5), to Transfer for value (for purposes of this Section 12.3, a
“Sale”) the same percentage of the Units held by such Member as is being sold by
the Initiating Seller (for purposes of this Section 12.3, the “Sale
Percentages”) to a Person other than an Affiliate of the Initiating Seller (for
purposes of this Section 12.3, the “Proposed Transferee”) in the manner and on
the terms set forth in this Section 12.3 in connection with the Sale by the
Initiating Seller of the Sale Percentage of Units by the Initiating Seller.
12.3.2    Take-Along Notice. If the Initiating Seller elects to exercise its
rights under Section 12.3.1 (the “Take-Along Right”), a notice (a “Take-Along
Notice”) shall be furnished by the Initiating Seller to each Member (for
purposes of this Section 12.3, the “Selling Member”). A Take-Along Notice shall
set forth the principal terms of the proposed Sale insofar as it relates to the
Interest to be purchased from the Initiating Seller, the Sale Percentage, the
per Unit purchase price and the name and address of the Proposed Transferee. If
the Initiating Seller consummates the Sale referred to in the Take-Along Notice,
the Selling Member shall be bound and obligated to sell the appropriate
proportion of such Selling Member’s Units in the Sale on the same terms and
conditions as the Initiating Seller shall sell its Units in the Sale. If at the
end of 120 days following the date of the effectiveness of the Take-Along Notice
(or such later date as may be required to obtain any final regulatory approvals,
which the Initiating Seller agrees to use its commercially reasonable efforts to
obtain) the Initiating Seller has not completed the Sale, the Selling Member
shall be released from its obligation under the Take-Along Notice, and it shall
be necessary for a new and separate Take-Along Notice to be furnished and the
terms and provisions of this Section 12.3.2 to be separately complied with in
order to consummate such Sale pursuant to this Section 12.3, unless the failure
to complete such Sale resulted from any failure by the Selling Member to comply
in any material respect with the terms of this Section 12.3. A Take-Along Notice
delivered pursuant to Section 12.3 shall have precedence over any Put Notice or
Call Notice delivered pursuant to Section 12.5, and if the Initiating Seller
exercises its Take-Along Rights after a Put Notice or Call Notice has been
delivered under Section 12.5, all time frames in Section 12.5 shall be tolled to
accommodate such Take-Along Rights for a period not to exceed 120 days.
12.4    Miscellaneous. The following provisions shall be applied to any Transfer
to which

--------------------------------------------------------------------------------

Section 12.2 or 12.3 applies:
12.4.1    Consideration. In the event the consideration to be paid in exchange
for the Units in the proposed Sale pursuant to Section 12.2 or Section 12.3
includes any securities and the receipt thereof by any Selling Member would
require under applicable law (i) the registration or qualification of such
securities or of any Person as a broker or dealer or agent with respect to such
securities or (ii) the provision to any Selling Member of any information other
than such information as a prudent issuer would generally furnish in an offering
made solely to Accredited Investors, the Initiating Seller shall be obligated
only to use its commercially reasonable efforts to cause such requirements to be
complied with to the extent necessary to permit such Selling Member to receive
such securities, it being understood and agreed that the Initiating Seller shall
not be under any obligation to effect a registration of such securities under
the Securities Act or similar statutes. Notwithstanding any provisions of this
Section 12.4, if use of commercially reasonable efforts by the Initiating Seller
shall not have resulted in such requirements being complied with to the extent
necessary to permit such Selling Member to receive such securities, or if
regulatory restrictions prevent a Selling Member from holding such securities
and the Initiating Seller, after using commercially reasonable efforts, is
unable to structure the transaction in a way that meets such regulatory
requirements, the Initiating Seller shall cause to be paid to such Selling
Member in lieu thereof, against surrender of the Interest which would have
otherwise been sold by such Selling Member to the Proposed Transferee in the
Sale, an amount in cash equal to the fair market value (as determined by the
Board in good faith) of the securities which such Selling Member would otherwise
receive as of the date of the issuance of such securities in exchange for
Members’ Units. The obligation of the Initiating Seller to use commercially
reasonable efforts to cause such requirements to have been complied with to the
extent necessary to permit a Selling Member to receive such securities shall be
conditioned on such Selling Member executing such documents and instruments, and
taking such other actions (including without limitation, if required by the
Initiating Seller, agreeing to be represented during the course of such
transaction by a “purchaser representative” (as defined in Regulation D) in
connection with evaluating the merits and risks of the prospective investment
and acknowledging that such Selling Member was so represented), as the
Initiating Seller shall reasonably request in order to permit such requirements
to be complied with. Unless the Selling Member in question shall have taken all
actions reasonably requested by the Initiating Seller in order to comply with
the requirements under Regulation D, such Selling Member shall not have the
right to require the payment of cash in lieu of securities under this Section
12.4.1.
12.4.2    Cooperation. Each Selling Member in a Sale pursuant to Section 12.2 or
12.3, as the case may be, whether in its capacity as such or as a Member, member
of the Board of Managers, officer or agent of the Company, or otherwise, shall
to the fullest extent permitted by law take or cause to be taken all such
actions as may be reasonably requested in order expeditiously to consummate each
Sale pursuant to Section 12.2 or Section 12.3 hereof and any related
transactions, including, without limitation, executing, acknowledging and
delivering consents, assignments, waivers and other documents or instruments;
furnishing information and copies of documents; filing applications, reports,
returns, filings

--------------------------------------------------------------------------------

and other documents or instruments with governmental authorities; and otherwise
cooperating with the Initiating Seller and the Proposed Transferee; provided,
however, that the Selling Members shall be obligated to become liable (severally
and not jointly) in respect of any representations, warranties, covenants,
indemnities or otherwise to the Proposed Transferee solely to the extent
provided in the immediately following sentence. Without limiting the generality
of the foregoing, each Selling Member agrees to execute and deliver such
agreements as may be reasonably specified by the Initiating Seller to which the
Initiating Seller will also be party, including, without limitation, agreements
to (a) make individual representations as to the title to its Interest and the
power, authority and legal right to transfer such Interest to the extent such
agreements are also made by the Initiating Seller and (b) be liable in respect
of any purchase price escrow or adjustment provisions or reduction in purchase
price as may apply to Members generally resulting from representations,
warranties, covenants and indemnities in respect of the Company to the extent
that the Initiating Seller is also liable; provided, however, that, (i) except
with respect to individual representations, warranties, covenants, indemnities
and other agreements of holders of Units, the aggregate amount of such liability
shall not exceed the lesser of (a) such Selling Member’s pro rata portion of any
such liability, in accordance with such Selling Member’s portion of the total
value of Interests included in the Sale or (b) the proceeds to such Selling
Member as a result of such Sale and (ii) with respect to individual
representations, warranties, covenants, indemnities and other agreements of
holders of Interests, the aggregate amount of such liability shall not exceed
the proceeds to such Selling Member as a result of such Sale.
12.4.3    Closing. The closing of a Sale pursuant to Section 12.2 or Section
12.3 shall take place at such time and place as the Initiating Seller shall
specify by reasonable advance notice to each Selling Member. It is understood
and agreed that the Initiating Seller shall not have any liability to any other
Member arising from, relating to or in connection with any proposed transaction
which has been the subject of a Tag-Along Notice or a Take-Along Notice, whether
or not such proposed transaction is consummated, other than liability for breach
of the applicable provisions of this Agreement.
12.4.4    Remain Subject. Units transferred pursuant to Sections 12.2 and 12.3
shall remain subject to the provisions of this Agreement.
12.5    Liquidity Options.
12.5.1    Put.
(a)    Put Notice. Each of USPB, New Kleinco and NBPCo (including for the
purposes of this Section 12.5, their respective Permitted Transferees that have
become Members) may, by giving written notice (the “Put Notice”) to Leucadia at
any time during the Put Election Periods with respect to that portion of such
Member’s Units as is set forth in Section 12.5.1(b) below, elect to sell to
Leucadia all or any portion of the Units held by such Member specified in the
Put Notice (each such Member delivering a Put Notice, for purposes of this
Section 12.5, a “Putting Member”). All Units identified in a Put Notice with
respect to a particular Member shall be referred to as “Put Units”. All Put
Units referred

--------------------------------------------------------------------------------

to in a Put Notice shall be valued pursuant to the provisions of Section 12.5.3
below. Putting Members with respect to a particular Put Date are referred to
herein as the “Put Member(s)”. By delivering a Put Notice, the Putting Member is
irrevocably committing to sell to Leucadia (or the Company, as provided in
Section 12.5.4.2 below) the Put Units specified in the Put Notice. Each Member
hereby agrees to be bound by the terms of any Put Notice delivered in accordance
with this Agreement.
(b)    Put Period. Each Putting Member (together with its respective Permitted
Transferees that have become Members) shall be eligible to deliver a Put Notice
in accordance with Section 12.5.1(a)(i) with respect to up to one-third of the
Aggregate Units held by the Putting Member during the period commencing on the
five (5) year anniversary of the Effective Date and ending thirty (30) days
thereafter, (ii) with respect to up to one-third of each such Putting Member’s
Aggregate Units during the period commencing on the seven (7) year anniversary
of the Effective Date and ending thirty (30) days thereafter and (iii) with
respect to any remaining portion of each Putting Member’s Aggregate Units during
the period commencing on the ten (10) year anniversary of the Effective Date and
ending thirty (30) days thereafter; provided, however, that no Putting Member
may provide a Put Notice pursuant to this Section 12.5 with respect to less than
20% of such Putting Member’s Aggregate Units. With respect to USPB, USPB shall
also have the right to deliver a Put Notice to Leucadia at any time during the
period commencing on the date on which USPB is no longer obligated to deliver
cattle to the Company pursuant to the Cattle Purchase and Sale Agreement (the
“Cattle Agreement Trigger”) and ending 180 days thereafter. With respect to New
Kleinco, New Kleinco shall also have the right to deliver a Put Notice to
Leucadia at any time during the period commencing on the date on which Klein is
no longer employed by the Company (the “Klein Non-employment Trigger”) and
ending 180 days thereafter. Such fifth, seventh and tenth anniversary dates, the
date of the Cattle Agreement Trigger and the date of the Klein Non-employment
Trigger are individually referred to herein as a “Put Date” and are collectively
referred to here as the “Put Dates.” The thirty (30) day period beginning on the
fifth, seventh and tenth anniversary dates, the one hundred eighty (180) day
period beginning on the Cattle Agreement Trigger and the one hundred eighty
(180) day period beginning on the Klein Non-employment Trigger shall be referred
to as a “Put Election Period;” provided that, if the Initiating Seller has
notified USPB, NBPCo and New Kleinco and their respective Permitted Transferees
that the Initiating Seller has, in good faith, taken steps to sell the Company,
the applicable Put Election Period shall be tolled for a period not to exceed
120 days to permit the Initiating Seller to implement such sale.
12.5.2    Call.
(a)    Call Notice. Leucadia (including for the purposes of this Section 12.5,
its Permitted Transferees that have become Members) may, by giving written
notice (the “Call Notice”) to each of USPB, New Kleinco and/or NBPCo (including
for purposes of this Section 12.5, their respective Permitted Transferees that
have become Members) at any time during the respective Call Election Period
applicable to such Member, elect to purchase from such Member, all or any
portion of the Units held by such Member specified in the Call Notice (each such
Member to which Leucadia delivers a Call Notice, for purposes of

--------------------------------------------------------------------------------

this Section 12.5, a “Called Member”). All Units identified in a Call Notice
with respect to a particular Member shall be referred to as “Call Units”. All
Call Units referred to in a Call Notice shall be valued pursuant to the
provisions of Section 12.5.3 below. Called Members with respect to a particular
Call Date are referred to herein as the “Call Member(s)”. By delivering a Call
Notice, Leucadia is irrevocably committing to purchase the Call Units from the
Called Member. Each Member hereby agrees to be bound by the terms of any Call
Notice delivered in accordance with this Agreement.
(b)    Call Period. Leucadia shall be eligible to deliver a Call Notice in
accordance with Section 12.5.2(a) with respect to all or any portion of the
Units held by such Member (i) in the case of USPB, at any time (x) during the
period commencing on the date of the Cattle Agreement Trigger and ending 180
days thereafter and (y) during the period commencing on the date USPB owns less
than twenty (20%) of USPB’s Aggregate Units and ending 180 days thereafter, (ii)
in the case of any Member other than USPB, after the ten (10) year anniversary
of the Effective Date, at any time during the period commencing on the date such
Member owns less than fifty percent (50%) of such Member’s Aggregate Units and
ending 180 days thereafter, and (iii) in the case of New Kleinco, also at any
time during the period commencing on the date of the Klein Non-employment
Trigger and ending 180 days thereafter. The beginning dates of such periods are
individually referred to herein as a “Call Date” and are collectively referred
to here as the “Call Dates.” The 180 day periods beginning on the Call Dates
shall be referred to as a “Call Election Period”; provided that, if Leucadia has
notified USPB and NBPCo and their respective Permitted Transferees that Leucadia
has, in good faith, taken steps to sell the Company, the applicable Call
Election Period shall be tolled for a period not to exceed 120 days to permit
Leucadia to implement such sale.
12.5.3    Determination of Fair Value; Appraisal. The Fair Value of the Put/Call
Units shall be as of the applicable Put/Call Date, which shall be determined by
agreement between Leucadia, on the one hand, and the Put/Call Member(s) on the
other hand, and shall be determined within twenty (20) Business Days after the
delivery of the Put Notice or Call Notice, as the case may be. If Leucadia and
the Put/Call Member(s) are unable to agree on the Fair Value of the Put/Call
Units as of the applicable Put/Call Date within such period, the Put/Call
Member(s) as a group on the one hand and Leucadia on the other hand will each
designate an appraiser to determine the Fair Value of the Put/Call Units as of
the applicable Put/Call Date, such appraisals to be delivered no later than
forty-five (45) Business Days after the delivery of the Put Notice or Call
Notice, as the case may be. If the lower of the two initial appraisals is equal
to or greater than 90% of the higher of the two initial determinations, the Fair
Value of the Put/Call Units shall be the average of the two determinations. If
the lower of the two initial appraisals is less than 90% of the higher of the
initial appraisals with respect to any Put/Call Units, Leucadia and the Put/Call
Member(s) shall attempt in good faith for a period of ten (10) Business Days
following the later of the dates on which the two initial appraisals were
delivered to determine a mutually acceptable Fair Value of the Put/Call Units.
If an agreement is not reached during such period, Leucadia and the Put/Call
Member(s) shall promptly (but in any event within five (5) Business Days after
the completion of such ten Business Day period) direct the appraisers

--------------------------------------------------------------------------------

to designate a third appraiser to determine, within ten Business Days after such
designation, which appraisal of the Fair Value of such Put/Call Units by the
initial two appraisers is the more accurate appraisal of Fair Value of such
Put/Call Units in the sole discretion of such third appraiser (who shall be
limited to choosing one of the two initial determinations of Fair Value of the
Put/Call Units). The determination of Fair Value by such third appraiser shall
be final and binding on all parties. Each party shall pay the cost of its
initially appointed appraiser, and if a third appraiser is necessary, the
appraisal costs of the third appraiser shall be shared equally by the Put/Call
Member(s) (pro rata in accordance with the number of Put/Call Units), on the one
hand, and Leucadia, on the other hand. The “Fair Value” with respect to a Unit
shall be the fair market value of a Unit, determined on the basis of the
aggregate equity value of the Company, valuing such Unit as a proportionate
interest in a going concern with reference to the relative economic rights and
preferences of each Unit as set forth in Article 5, but without discount for
marketability, lack of liquidity, minority status or otherwise. The Fair Value
shall not take into account the value of the Company or Leucadia’s Interests, in
each case, reflected on Leucadia’s books and records or financial statements.
12.5.4    Sale Notice; Assumption of Obligations.
12.5.4.1    Following the establishment of the Fair Value of the Put/Call Units,
as of the applicable Put/Call Date, the Put/Call Member(s) shall sell, and
Leucadia shall purchase, all of the Put/Call Units for the Fair Value of the
Put/Call Units, without interest, on a date mutually agreed by Leucadia and the
applicable Put/Call Members (the “Pay Date”) that is no later than 180 days
following the date that the Put Notice or Call Notice, as the case may be, was
received by the applicable Party, subject to Sections 12.5.4.2 and 12.5.5.
12.5.4.2    Leucadia shall have the right to assign its rights and obligations
under Section 12.5 to the Company. Following any such assignment, the Company
shall assume such obligations and rights of Leucadia (an “Assumption”) and the
Company and Leucadia shall be jointly and severally liable to the Put/Call
Member(s). In the event of an Assumption, the purchase and sale of all of the
Put/Call Units shall occur on the Pay Date, and Leucadia and the Company shall
be obligated to pay the aggregate Fair Value thereof in cash (without interest),
with each Put/Call Member receiving the same price per Unit.
12.5.5    Financing; Sale. If, following an Assumption, Leucadia and the
Company, acting jointly or severally, are not able to complete the purchase of
any Put/Call Units pursuant to a Put Notice or Call Notice, as case may be, the
Company shall be required, and each Member that has designated a Manager shall
cause such Manager, to use its commercially reasonable efforts for the Company
to obtain necessary financing to complete the purchase of the Put/Call Units
pursuant to a Put Notice or Call Notice, as the case may be. If Leucadia and the
Company are unable to consummate the purchase of the Put/Call Units within ten
(10) Business Days after the applicable Pay Date, then the Put/Call Members may,
at their option, require the Company to retain a financial advisor to sell the
Company

--------------------------------------------------------------------------------

at such price and upon such terms and conditions as may be approved by the
Put/Call Members. If requested by the Put/Call Members in connection with such
Sale, each Member shall be bound and obligated to Transfer its entire Interest
in the Company (for purposes of this Section 12.5, a “Sale”) to a transferee
proposed by the Put/Call Members (for purposes of this Section 12.5, the
“Proposed Transferee”) at the same price per Unit, in the same form of
consideration and on the same terms and conditions as the Put/Call Members. All
costs and expenses of the Company and the Put/Call Members with respect to any
such Sale shall be paid by the Company.
12.5.6    Cooperation. The Company and each Member, whether in its capacity as
such or as a member of the Board of Managers, officer or agent of the Company,
or otherwise (the “Other Members”), shall to the fullest extent permitted by law
take or cause to be taken all such actions as may be reasonably requested by the
Put/Call Members in order expeditiously to consummate the transactions
contemplated by Section 12.5.5 and any related transactions, including, without
limitation: executing, acknowledging and delivering consents, assignments,
waivers and other documents or instruments; furnishing information and copies of
documents; filing applications, reports, returns, filings and other documents or
instruments with governmental authorities; and otherwise cooperating with the
Put/Call Members; provided, however, that the Other Members shall be obligated
to become liable (severally and not jointly) in respect of any representations,
warranties, covenants, indemnities or otherwise to the Proposed Transferee
solely to the extent provided in the immediately following sentence. Without
limiting the generality of the foregoing, each Other Member agrees to execute
and deliver such agreements as may be reasonably specified by the Put/Call
Members to which the Put/Call Members will also be party, including, without
limitation, agreements to (a) make individual representations as to the title to
its Interest and the power, authority and legal right to transfer such Interest
to the extent such agreements are also made by the Put/Call Members and (b) be
liable in respect of any purchase price escrow or adjustment provisions or
reduction in purchase price as may apply to Members generally resulting from
representations, warranties, covenants and indemnities in respect of the Company
to the extent that the Put/Call Members are also liable; provided, however,
that, (i) except with respect to individual representations, warranties,
covenants, indemnities and other agreements of holders of Units, the aggregate
amount of such liability shall not exceed the lesser of (a) such Other Member’s
pro rata portion of any such liability, in accordance with such Other Member’s
portion of the total value of Interests included in the Sale or (b) the proceeds
to such Other Member as a result of such Sale and (ii) with respect to
individual representations, warranties, covenants, indemnities and other
agreements of holders of Interests, the aggregate amount of such liability shall
not exceed the proceeds to such Other Member as a result of such Sale. It is
understood and agreed that the Put/Call Members shall not have any liability to
any other Member arising from, relating to, or in connection with, any
transaction proposed pursuant to Section 12.5.5, whether or not such proposed
transaction is consummated, other than liability for breach of the applicable
provisions of this Agreement, if any.
12.5.7    Closing. The closing of a Sale pursuant to Section 12.5.5 shall take
place at such time and place as the Put/Call Members shall specify by reasonable
advance notice to

--------------------------------------------------------------------------------

each Other Member.
12.5.8    Required Members. All actions required or permitted to be taken, or
consents or approvals required or permitted to be given, by the Put/Call
Member(s), pursuant to this Section 12.5 shall only require the approval in
writing of the taking of such action or giving of such consent or approval by
Put/Call Member(s) holding a majority of the outstanding Units that are Put/Call
Units held by the Put/Call Member(s). Any action, consent or approval taken or
given pursuant to this Section 12.5 shall be binding on all other Put/Call
Member(s).
12.5.9    Precedence of Take-Along Notice. A Take-Along Notice delivered
pursuant to Section 12.3 shall have precedence over any Put Notice or Call
Notice delivered pursuant to this Section 12.5, and if the Initiating Seller
exercises its Take-Along Rights after a Put Notice or Call Notice has been
delivered under this Section 12.5, all time frames in this Section 12.5 shall be
tolled to accommodate such Take-Along Rights for a period not to exceed 120
days.
13.    DISSOLUTION OF COMPANY
13.1    Termination of Membership. No Member shall resign or withdraw from the
Company except that, subject to the restrictions set forth in Article 11, any
Member may Transfer its Interest in the Company to a transferee and a transferee
may become a Member in place of the Member assigning such Interest.
13.2    Events of Dissolution. The Company shall be dissolved upon the happening
of any of the following events: (a) the entry of a decree of judicial
dissolution under Section 18 802 of the Act, (b) the written determination of
the Members holding two-thirds of the outstanding Units or (c) the disposition
of all of the Company’s assets.
13.3    Liquidation. Upon dissolution of the Company for any reason, the Company
shall immediately commence to wind up its affairs. A reasonable period of time
shall be allowed for the orderly termination of the Company’s business,
discharge of its liabilities, and distribution or liquidation of the remaining
assets so as to enable the Company to minimize the normal losses attendant to
the liquidation process. After the payment of the debts and liabilities of the
Company and the establishment of reasonable reserves, any property or assets of
the Company, including proceeds from the liquidation thereof, remaining upon the
dissolution and liquidation of the Company shall be Distributed to the Members
in proportion to their respective Percentage Interest, after taking account of
any adjustment of their Capital Accounts to reflect all Net Profits and Net
Losses of the Company through the date of distribution. A full accounting of the
assets and liabilities of the Company shall be taken and a statement thereof
shall be furnished to each Member promptly after the distribution of all of the
assets of the Company. Such accounting and statements shall be prepared under
the direction of the Board of Managers.
13.4    No Action for Dissolution. The Members acknowledge that irreparable
damage would be done to the goodwill and reputation of the Company if any Member
should bring an action in court to dissolve the Company under circumstances
where dissolution is not required by Section

--------------------------------------------------------------------------------

13.2. This Agreement has been drawn carefully to provide fair treatment of all
parties and equitable payment in liquidation of the Interests of all Members.
Accordingly, except where the Board of Managers has failed to liquidate the
Company as required by Section 13.3 and except as specifically provided in
Section 18 802 of the Act, each Member hereby waives and renounces its right to
initiate legal action to seek dissolution or to seek the appointment of a
receiver or trustee to liquidate the Company.
13.5    No Further Claim. Upon dissolution, each Member shall have recourse
solely to the assets of the Company for the return of such Member’s capital, and
if the Company’s property remaining after payment or discharge of the debts and
liabilities of the Company, including debts and liabilities owed to one or more
of the Members, is insufficient to return the aggregate Capital Contributions of
each Member, such Member shall have no recourse against the Company, the Board
of Managers or any other Member.
14.    INDEMNIFICATION
14.1    General. To the fullest extent permitted by law, the Company shall
indemnify, defend and hold harmless the Board of Managers and each member of the
Board, each Member, including the Tax Matters Member in such Member’s capacity
as such, and the officers of the Company (all indemnified persons being referred
to as “Indemnified Persons” for purposes of this Article 14), from any
liability, loss or damage incurred by the Indemnified Person by reason of any
act performed or omitted to be performed by the Indemnified Person in connection
with the business of the Company, from liabilities or obligations of the Company
imposed on such Person by virtue of such Person’s position with the Company,
including reasonable attorneys’ fees and costs and any amounts expended in the
settlement of any such claims of liability, loss or damage; provided, however,
that if the liability, loss, damage or claim arises out of any action or
inaction of an Indemnified Person, indemnification under this Section 14.1 shall
be available only if (a) either (i) the Indemnified Person, at the time of such
action or inaction, determined in good faith that its course of conduct was in,
or not opposed to, the best interests of the Company or (ii) in the case of
inaction by the Indemnified Person, the Indemnified Person did not intend its
inaction to be harmful or opposed to the best interests of the Company and (b)
the action or inaction did not constitute fraud or willful misconduct by the
Indemnified Person; provided, further, however, that indemnification under this
Section 14.1 shall be recoverable only from the assets of the Company, and not
from any assets of the Members. The Company shall pay or reimburse reasonable
attorneys’ fees of an Indemnified Person as incurred, provided that such
Indemnified Person executes an undertaking, with appropriate security if
requested by the Board, to repay the amount so paid or reimbursed in the event
of a final non-appealable determination by a court of competent jurisdiction
that such Indemnified Person is not entitled to indemnification under this
Article 14. The Company may pay for insurance covering liability of the
Indemnified Persons for negligence in operation of the Company’s affairs.
Notwithstanding the foregoing, the Company shall not be required to indemnify,
defend or hold harmless USPB, New Kleinco or NBPCo, or any of their respective
Affiliates, for any liability, loss or damage relating to the indemnification
obligations of USPB, New Kleinco and NBPCo pursuant to the Membership Interest
Purchase Agreement.
14.2    Exculpation. No Indemnified Person shall be liable, in damages or
otherwise, to the

--------------------------------------------------------------------------------

Company or to any Member for any loss that arises out of any act performed or
omitted to be performed by it, him or her pursuant to the authority granted by
this Agreement if (a) either (i) the Indemnified Person, at the time of such
action or inaction, determined in good faith that such Indemnified Person’s
course of conduct was in, or not opposed to, the best interests of the Company,
or (ii) in the case of inaction by the Indemnified Person, the Indemnified
Person did not intend such Indemnified Person’s inaction to be harmful or
opposed to the best interests of the Company and (b) the conduct of the
Indemnified Person did not constitute fraud or willful misconduct by such
Indemnified Person.
14.3    Persons Entitled to Indemnity. Any Person who is within the definition
of “Indemnified Person” at the time of any action or inaction in connection with
the business of the Company shall be entitled to the benefits of this Article 14
as an “Indemnified Person” with respect thereto, regardless of whether such
Person continues to be within the definition of “Indemnified Person” at the time
of such Indemnified Person’s claim for indemnification or exculpation hereunder.
14.4    Procedure Agreements. The Company may enter into an agreement with any
of its officers, or the Managers, setting forth procedures consistent with
applicable law for implementing the indemnities provided in this Article 14.
14.5    Duties of Board of Managers. Without limiting applicability of any other
provision of this Agreement, including without limitation the other provisions
of this Article 14, which shall control notwithstanding anything to the contrary
in this Section 14.5, the following provisions shall be applicable to the Board
of Managers and the members thereof in their capacity as members of the Board:
(a)    The Board and the members thereof and the decisions of the Board shall
have the benefit of the business judgment rule to the same extent as the Board,
such members and such decisions would have the benefit of such rule if the Board
were a board of directors of a Delaware corporation.
(b)    Except as set forth in Section 14.7.3, the members of the Board shall
have the same duties of care and loyalty as such Persons would have if such
Persons were directors of a Delaware corporation but in no event shall any
member of the Board be liable for any action or inaction for which exculpation
is provided under Section 14.2.
14.6    Interested Transactions. To the fullest extent permitted by law, no
member of the Board of Managers shall be deemed to have breached his duty of
loyalty to the Company or the Members (and such member of the Board of Managers
shall not be liable to the Company or to the Members for breach of any duty of
loyalty or analogous duty) with respect to any action or inaction in connection
with or relating to any transaction that was approved in accordance with Section
6.11.
14.7    Fiduciary and Other Duties.
14.7.1    An Indemnified Person acting under this Agreement shall not be liable
to the Company or to any other Indemnified Person for his, her or its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent that they

--------------------------------------------------------------------------------

restrict the duties (including fiduciary duties) and liabilities of an
Indemnified Person otherwise existing at law or in equity, are agreed by the
parties hereto to replace such other duties and liabilities of such Indemnified
Person.
14.7.2    Notwithstanding any other provision of this Agreement or otherwise
applicable law, whenever in this Agreement an Indemnified Person is permitted or
required to make a decision (a) in his, her or its discretion or under a grant
of similar authority, the Indemnified Person shall be entitled to consider only
such interests and factors as such Indemnified Person desires, including his,
her or its own interests, and shall, to the fullest extent permitted by
applicable law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Company or any other Person, or (b) in his,
her or its good faith or under another express standard, the Indemnified Person
shall act under such express standard and shall not be subject to any other or
different standards.
14.7.3    Notwithstanding any other provision of this Agreement or otherwise
applicable law, other than corporate opportunities belonging to the Company,
which shall include in all cases Competing Businesses and Competing Facilities
(unless such corporate opportunity is waived by a vote of the Board of Managers,
which vote shall include a majority of the Managers not appointed by Leucadia),
Leucadia (or any of its Affiliates) may each engage in any other business
activities whatsoever and engage in or possess an interest in other business
ventures of any nature or description, independently or with others, similar or
dissimilar to the business conducted or proposed to be conducted by the Company
or any of its Affiliates, and none of the Company, any of its Affiliates or any
other Member (including such other Member’s Affiliates) shall have any rights
in, with respect to, or to be informed of such other business activities or
ventures or the income or profits derived therefrom. Other than corporate
opportunities belonging to the Company, which shall include in all cases
Competing Businesses and Competing Facilities (unless such corporate opportunity
is waived by a vote of the Board of Managers, which vote shall include a
majority of the Managers not appointed by Leucadia), Leucadia (or any of its
Affiliates) shall not be obligated to present any business or investment
opportunity to the Company or its Affiliates even if such opportunity is of a
character that, if presented to the Company or such Affiliates, could be taken
by the Company or such Affiliates, and Leucadia (or any of its Affiliates) shall
have the right to take for its own account (individually or as a partner,
member, shareholder, fiduciary or otherwise) or to recommend to any other Person
any such particular business or investment opportunity.
15.    REPRESENTATIONS AND COVENANTS BY THE MEMBERS
Each Member hereby represents and warrants to, and agrees with, the Board of
Managers, the other Members and the Company as follows:
15.1    Investment Intent. Such Member is acquiring such Member’s Interest with
the intent of holding the same for investment for such Member’s own account and
without the intent or a view of participating directly or indirectly in any
distribution of such Interests within the meaning of the Securities Act or any
applicable state securities laws.
15.2    Securities Regulation. Such Member acknowledges and agrees that such
Member’s

--------------------------------------------------------------------------------

Interest is being issued and sold in reliance on the exemption from registration
under the Securities Act and exemptions contained in applicable state securities
laws, and that such Member’s Interest cannot and will not be sold or transferred
except in a transaction that is exempt under the Securities Act and applicable
state securities laws or pursuant to an effective registration statement under
the Securities Act and applicable state securities laws. Such Member understands
that such Member has no contractual right for the registration under the
Securities Act of such Member’s Interest for public sale and that, unless such
Member’s Interest is registered or an exemption from registration is available,
such Member’s Interests may be required to be held indefinitely.
15.3    Knowledge and Experience. Such Member has such knowledge and experience
in financial, tax and business matters as to enable such Member to evaluate the
merits and risks of such Member’s investment in the Company and to make an
informed investment decision with respect thereto.
15.4    Economic Risk. Such Member is able to bear the economic risk of such
Member’s investment in such Member’s Interest.
15.5    Binding Agreement. Such Member has all requisite power and authority to
enter into and perform this Agreement and this Agreement is and will remain such
Member’s valid and binding agreement, enforceable in accordance with its terms
(subject, as to the enforcement of remedies, to any applicable bankruptcy,
insolvency or other laws affecting the enforcement of creditors rights).
15.6    Tax Position. A Member will not take a position on such Member’s federal
income tax return, in any claim for refund or in any administrative or legal
proceedings that is inconsistent with this Agreement or with any information
return filed by the Company unless such Member provides prior written notice to
the Company and consults with and considers in good faith the suggestions of the
Company with respect to such position.
15.7    Information. Such Member has received all documents, books and records
pertaining to an investment in the Company requested by such Member. Such Member
has had a reasonable opportunity to ask questions of and receive answers
concerning the Company, and all such questions have been answered to such
Member’s satisfaction.
15.8    Licenses and Permits. Such Member will cooperate in providing such
information, in signing such documents and in taking any other action as may
reasonably be requested by the Company in connection with obtaining any foreign,
federal, state or local license or permit needed to operate its business or the
business of any entity in which the Company invests.
15.9    Operating Structure. Such Member will cooperate and take such actions as
deemed necessary by the Board of Managers to facilitate and execute any
transaction undertaken pursuant to Schedule 1.2(d) of the Membership Interest
Purchase Agreement, which transactions have been approved by the Members
pursuant to the Membership Interest Purchase Agreement.
16.    COMPANY REPRESENTATIONS
In order to induce the Members to enter into this Agreement and to make the
Capital

--------------------------------------------------------------------------------

Contributions contemplated hereby, the Company hereby represents and warrants to
each Member as follows:
16.1    Duly Converted and Formed. The Partnership has duly converted into the
form of a Delaware limited liability company in accordance with the Act. The
transactions contemplated hereby and the Membership Interest Purchase Agreement
do not violate or contravene the Prior LLC Agreement, and all action of the
Company necessary to authorize the effectiveness of this Agreement has been
taken. The Company will be a duly formed and validly existing limited liability
company under the Act, with all necessary power and authority under the Act to
issue the Interests to be issued to the Members hereunder.
16.2    Valid Issue. When the Interests are issued to the Members as
contemplated by this Agreement and the Capital Contributions required to be made
by the Members are made, the Interests issued to the Members will be duly and
validly issued and no liability for any additional capital contributions or for
any obligations of the Company will attach thereto.
17.    AMENDMENTS TO AGREEMENT
17.1    Amendments. This Agreement may be modified or amended with the prior
written consent of the Board of Managers, subject to Section 6.6.
Notwithstanding the foregoing provisions of this Section 17.1: (1) this Section
17.1 may not be amended without the approval of each Member; and (2) other
provisions of this Agreement may not be amended without the approval of each
Member affected if the amendment (a) would reduce any such Member’s Interests or
would reduce the allocation to such Member of Net Profit or Net Loss, or would
reduce the Distributions of cash or property to such Member from that which is
provided or contemplated herein, unless such amendment treats all Members
ratably based on their Interests and such amendment is being executed to reflect
(i) any dilution in such Member’s Interest resulting from the issuance of Units
contemplated by Article 3 or (ii) the acceptance of a new Member pursuant to
Article 11; or (b) would increase such Person’s obligation to make Capital
Contributions or obligation with respect to other liabilities. Sections 14.1,
14.2 and 14.3 of this Agreement may not be amended in a manner to reduce or
restrict the indemnification rights provided in Sections 14.1, 14.2 and 14.3
unless the indemnitee has consented; provided, however that such indemnification
rights with respect to any officer of the Company may be so amended, on a
prospective basis with respect to acts occurring after the date of such
amendment only, upon 30 days prior written notice to such officer. All proposed
amendments to this Agreement will be sent to each Member within a reasonable
period of time prior to being presented for approval whether by the Board or the
Members and also promptly after the effectiveness thereof.
17.2    Corresponding Amendment of Certificate. The Board of Managers shall
cause to be prepared and filed any amendment to the Certificate that may be
required to be filed under the Act as a consequence of any amendment to this
Agreement.
17.3    Binding Effect. Any modification or amendment to this Agreement pursuant
to this Article 17 shall be binding on all Members.
18.    GENERAL

--------------------------------------------------------------------------------

18.1    Successors; Delaware Law; Etc. This Agreement: (a) shall be binding upon
the executors, administrators, estates, heirs and legal successors and permitted
assigns of the Members, (b) shall be governed by and construed in accordance
with the laws of the State of Delaware, and (c) may be executed in more than one
counterpart, all of which together shall constitute one agreement, contains the
entire contract among the Members as to the subject matter hereof. The waiver of
any of the provisions, terms or conditions contained in this Agreement shall not
be considered as a waiver of any of the other provisions, terms or conditions
hereof.
18.2    Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given upon
personal delivery or receipt (which may be evidenced by a return receipt if sent
by registered mail or by signature if delivered by courier or delivery service),
addressed (a) if to any Member, at the address of such Member set forth in the
records of the Company or at such other address as such Member shall have
furnished to the Company in writing as the address to which notices are to be
sent hereunder and (b) if to the Company or to the Board of Managers to it at:
12200 N. Ambassador Drive, Kansas City, MO 64163, with a copy to Leucadia (which
copy shall not constitute notice to Leucadia) at: 315 Park Avenue South, New
York, NY 10010, Attention: President.
18.3    Execution of Documents. From time to time after the Effective Date, upon
the request of the Board of Managers, each Member shall perform, or cause to be
performed, all such additional acts, and shall execute and deliver, or cause to
be executed and delivered, all such additional instruments and documents, as may
be required to effectuate the purposes of this Agreement. Each Member, including
each new and substituted Member, by the execution of this Agreement or by
agreeing in writing to be bound by this Agreement, irrevocably constitutes and
appoints the Board of Managers or any Person designated by the Board to act on
such Member’s behalf for purposes of this Section 18.3 as such Member’s true and
lawful attorney-in-fact with full power and authority in such Member’s name and
stead to execute, deliver, swear to, file and record at the appropriate public
offices such documents as may be necessary or appropriate to carry out this
Agreement, including:
(a)    all certificates and other instruments (specifically including
counterparts of this Agreement), and any amendment thereof, that the Board deems
appropriate to qualify or to continue the Company as a limited liability company
in any jurisdiction in which the Company may conduct business or in which such
qualification or continuation is, in the opinion of the Board, necessary to
protect the limited liability of the Members;
(b)    all amendments to this Agreement adopted in accordance with the terms
hereof and all instruments that the Board deems appropriate to reflect a change
or modification of the Company in accordance with the terms of this Agreement;
and
(c)    all conveyances and other instruments that the Board deems appropriate to
reflect the dissolution of the Company.
The appointment by each Manager or any Person designated by the Board to act on
its behalf

--------------------------------------------------------------------------------

for purposes of this Section 18.3 as such Member’s attorney-in-fact shall be
deemed to be a power coupled with an interest, in recognition of the fact that
each of the Members under this Agreement will be relying upon the power of the
Board to act as contemplated by this Agreement in any filing and other action by
him, her or it on behalf of the Company, and shall survive the bankruptcy,
dissolution, death, adjudication of incompetence or insanity of any Member
giving such power and the transfer or assignment of all or any part of such
Member’s Interests; provided, however, that in the event of a Transfer by a
Member of all of its Interest, the power of attorney given by the transferor
shall survive such assignment only until such time as the transferee shall have
been admitted to the Company as a substituted Member and all required documents
and instruments shall have been duly executed, filed, and recorded to effect
such substitution.
18.4    Consent to Jurisdiction. Each of the parties agrees that all actions,
suits or proceedings arising out of or based upon this Agreement or the subject
matter hereof shall be brought and maintained exclusively in the federal courts
located in the State of Delaware. Each of the parties by execution hereof (i)
hereby irrevocably submits to the jurisdiction of the federal courts located in
the State of Delaware for the purpose of any action, suit or proceeding arising
out of or based upon this Agreement or the subject matter hereof and (ii) hereby
waives to the extent not prohibited by applicable law, and agrees not to assert,
by way of motion, as a defense or otherwise, in any such action, suit or
proceeding, any claim that he or it is not subject personally to the
jurisdiction of the above-named court, that he or it is immune from
extraterritorial injunctive relief or other injunctive relief, that its property
is exempt or immune from attachment or execution, that any such action, suit or
proceeding may not be brought or maintained in one of the above-named court
should be dismissed on the grounds of forum non conveniens, should be
transferred to any court other than one of the above-named court, should be
stayed by virtue of the pendency of any other action, suit or proceeding in any
court other than one of the above-named court, or that this Agreement or the
subject matter hereof may not be enforced in or by any of the above-named court.
Each of the parties hereto hereby consents to service of process in any such
suit, action or proceeding in any manner permitted by the laws of the State of
Delaware, agrees that service of process by registered or certified mail, return
receipt requested, at the address specified in or pursuant to Section 18.2
hereof is reasonably calculated to give actual notice and waives and agrees not
to assert by way of motion, as a defense or otherwise, in any such action, suit
or proceeding any claim that service of process made in accordance with Section
18.2 hereof does not constitute good and sufficient service of process. The
provisions of this Section 18.4 shall not restrict the ability of any party to
enforce in any court any judgment obtained in the federal courts located in the
State of Delaware.
18.5    Waiver of Jury Trial. To the extent not prohibited by applicable law
which cannot be waived, the Company and each Member hereby waives, and covenant
that they will not assert (whether as plaintiff, defendant or otherwise), any
right to trial by jury in any forum in respect of any issue, claim, demand,
action or cause of action arising out of or based upon this agreement or the
subject matter hereof, whether now existing or hereafter arising and whether
sounding in tort or contract or otherwise.
18.6    Severability. If any provision of this Agreement is determined by a
court to be invalid or unenforceable, that determination shall not affect the
other provisions hereof, each of which shall be construed and enforced as if the
invalid or unenforceable portion were not contained herein.

--------------------------------------------------------------------------------

Such invalidity or unenforceability shall not affect any valid and enforceable
application thereof, and each such provision shall be deemed to be effective,
operative, made, entered into or taken in the manner and to the full extent
permitted by law.
18.7    Table of Contents, Headings. The table of contents and headings used in
this Agreement are used for administrative convenience only and do not
constitute substantive matter to be considered in construing this Agreement.
18.8    No Third Party Rights. Except for the provisions of Section 7.15, the
provisions of this Agreement are for the benefit of the Company, the Board of
Managers and the Members and no other Person, including creditors of the
Company, shall have any right or claim against the Company, the Board or any
Member by reason of this Agreement or any provision hereof or be entitled to
enforce any provision of this Agreement.
[REMAINDER OF THIS PAGE BLANK]



--------------------------------------------------------------------------------

THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE EFFECTIVE DATE.
LEUCADIA NATIONAL CORPORATION
By:     
Its:    
U.S. PREMIUM BEEF, LLC
By:     
Its:    
NBPCO HOLDINGS, LLC
By:     
Its:    
TMK HOLDINGS, LLC
By:     
Its:    
NATIONAL BEEF PACKING COMPANY, LLC
By:     
Its:    



--------------------------------------------------------------------------------




Exhibit 3.1
MEMBERS OF THE COMPANY, CAPITAL CONTRIBUTIONS AND ISSUED UNITS AND PERCENTAGE
INTEREST
Member
Units
Contribution
Percentage Interest
Leucadia
7,894.77
$172,472,820
78.95%
USPB
1,507.29
$32,928,959
15.07%
NBPCo
532.72
$11,638,049
5.33%
New Kleinco
65.22
$1,424,827
0.65%
 
 
 
 
TOTAL
10,000
$218,464,655
100.00%









--------------------------------------------------------------------------------

CATTLE PURCHASE AND SALE AGREEMENT
BETWEEN
NATIONAL BEEF PACKING COMPANY, LLC
AND
U.S. PREMIUM BEEF, LLC


THIS CATTLE PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
the [______] day of [________], 2011, by and between NATIONAL BEEF PACKING
COMPANY, LLC, a Delaware limited liability company (“National Beef”), and U.S.
PREMIUM BEEF, LLC, a Delaware limited liability company (“USPB”). National Beef
and USPB are each referred to individually as a “Party” and collectively as the
“Parties.”
Recitals


A.    USPB members are engaged in the production and marketing of cattle;
B.    National Beef is engaged in the business of purchasing and processing
cattle and marketing beef and related products; and
C.    National Beef desires to purchase cattle from USPB members, and USPB
members desire to sell and deliver cattle to National Beef, on the terms and
conditions in this Agreement.
D.    USPB holds a membership interest in National Beef. Pursuant to a Pledge
and Security Agreement dated as of the date hereof between USPB and National
Beef (the “Pledge Agreement”), USPB has granted to National Beef a perfected
security interest in all of USPB’s membership interests in National Beef in
order to support its obligations under this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement, the Parties hereto agree as follows:


1.    Purchase/Sale of Cattle.


(a)    Purchase through USPB. Subject to the terms and conditions in this
Agreement and during the term of this Agreement, National Beef shall purchase
through USPB from its members, and USPB shall cause to be sold and delivered
from its members to National Beef, on an annual basis, a base amount of 735,385
(plus or minus ten percent (10%)) head of cattle per year.


(b)    Additional Cattle Delivery Rights. National Beef agrees to discuss terms
and conditions for USPB to increase cattle delivery rights through cattle
producers who would deliver to National Beef processing (slaughter) facilities,
at current and future locations. If National Beef acquires or develops new
processing (slaughter) facilities, then USPB shall have a first right to provide
cattle to those facilities at the same proportion as provided to the existing
facilities as of the effective date of this Agreement.


(c)    Scheduling. Delivery schedules shall be determined by National Beef on a
reasonable basis, consistent with all other provisions of this Agreement, taking
into account

--------------------------------------------------------------------------------

operational practicalities. Delivery will be to National Beef’s beef processing
facilities located in the United States in the traditional areas where USPB
members have or are delivering cattle to National Beef processing facilities.
Upon receipt of a request by National Beef, USPB will forecast USPB’s
anticipated deliveries thirty (30) days in advance of any scheduled deliveries
to National Beef.


2.    Purchase Price of Cattle.


(a)    Grid Pricing Criteria. The purchase price for cattle purchased by
National Beef under this Agreement shall be an amount determined pursuant to
National Beef’s pricing grid for cattle to be delivered through USPB by USPB
members, as the pricing grid may be modified or supplemented from time to time
through mutual agreement by National Beef and USPB; provided, however, that the
pricing grid shall at all times be no less favorable than any other pricing grid
being utilized by National Beef; and provided, further, however, that the
pricing grid shall be competitive with National Beef’s major competitors for the
purchase of cattle. “Competitive with National Beef’s major competitors” means
the pricing grid is competitive with the best pricing grids offered by any two
or more competitors. For purposes of the pricing grid, National Beef shall grade
beef derived from cattle purchased under this Agreement in accordance with
standard industry practice. An example of grid pricing is given on Exhibit A.


(b)    Carcass Data. National Beef shall provide USPB carcass data on all cattle
delivered by USPB members to National Beef in a manner similar to the customary
information provided by National Beef to USPB, an example of which is in Exhibit
B, or as otherwise agreed to by the Parties.


3.    Payment of Purchase Price. Cattle purchased under this Agreement from USPB
members shall be paid for by National Beef on a finish and grade basis
consistent with standard industry practice, or on any other basis that is
consistent with any other standard industry practice utilized by National Beef
with respect to cattle purchased from third parties, and shall in any event be
in accordance with applicable law.


4.    Cattle Quality. For purposes of this Agreement, USPB agrees that USPB
members will not deliver to National Beef any cattle that have been condemned by
the United States Department of Agriculture or any other applicable regulatory
authority.


5.    Permits. USPB members shall provide National Beef with all permits
necessary to qualify cattle for interstate shipment, if applicable, in the same
manner as required for other cattle purchased by National Beef. Each Party
otherwise covenants with the other Party to perform the Party’s obligations
under this Agreement in accordance with all applicable laws.


6.    Weighing and Transportation. All cattle purchased by National Beef from
USPB under this Agreement shall be weighed and transported according to standard
industry practice and on the same basis as other cattle purchased by National
Beef (or as otherwise mutually determined by the Parties through the pricing
grid determination process).



--------------------------------------------------------------------------------

7.    Term of Agreement. The term of this Agreement shall commence on the date
first written above and shall continue for an initial term of five years (such
period, as it may be extended pursuant to the terms of this Agreement, referred
to herein as the “Term”). Unless either Party gives written notice to the other
Party that it does not want to extend the Term at least sixty (60) days prior to
each one year anniversary of the date of this Agreement, then, on each such
anniversary, the Term shall be extended by one (1) year. If such written notice
is given, this Agreement will continue until the expiration of the Term, subject
to the following:


(1)    if there is a material breach of any agreement or covenant of USPB
contained in this Agreement, National Beef may give written notice of the breach
to USPB and, if the breach is not cured within a period of thirty (30) days
following the notice of breach by National Beef to USPB (“USPB’s Cure Period”),
National Beef shall have the right to terminate this Agreement upon written
notice to USPB within thirty (30) days following the expiration of USPB’s Cure
Period, provided, however, if the breach is related to a shortage in the number
of cattle delivered by USPB and its members to National Beef in a given year,
then USPB shall have the right to make up delivery shortages by increasing
cattle deliveries on a prorated basis equal to 10% of the annual deliveries per
month until the shortage in deliveries is made up. The effective date of any
such termination under this Section 7(1) shall be six (6) months following the
date of delivery of the notice of termination by National Beef to USPB, and
during such six (6) month period USPB and National Beef shall continue to
perform their respective obligations under this Agreement; provided, however,
USPB may terminate the Agreement prior to such six (6) month period upon written
notice to National Beef if National Beef fails to comply with the terms of and
conditions of this Agreement including to pay for cattle as required (subject to
a five (5) business day cure period or any shorter period required by federal
law);


(2)    if there is a material breach of any agreement or covenant of National
Beef contained in this Agreement, USPB may give written notice of the breach to
National Beef and, if the breach is not cured within a period of thirty (30)
days (or, if the breach is a failure of National Beef to make a payment to USPB
or USPB members, five (5) business days) following the notice of breach by USPB
to National Beef (“National Beef Cure Period”), USPB shall have the right to
terminate this Agreement upon written notice to National Beef within thirty (30)
days following the expiration of the National Beef Cure Period. The effective
date of any such termination under this Section 7(2) shall be six (6) months
following the date of delivery of the notice of termination by USPB to National
Beef, and during such six (6) month period USPB and National Beef shall continue
to perform their respective obligations under this Agreement; provided, however,
USPB may terminate the Agreement prior to such six (6) month period upon written
notice to National Beef if National Beef fails to comply with the terms and
conditions of this Agreement including to pay for cattle as required (subject to
a five (5) business day cure period or any shorter period required by federal
law);


(3)    if (i) at any time USPB owns less than twenty percent (20%) of USPB’s
Aggregate Units (as defined in the National Beef Packing Company, LLC First
Amended and Restated Limited Liability Company Agreement dated as of [__], 2011,
as amended, modified, supplemented, extended or restated from time to time) or
(ii) at any time after the Effective Date (as defined in the National Beef
Pennsylvania, LLC Amended and Restated Limited Liability Company Agreement dated
as of [__], 2011, as amended, modified, supplemented, extended or restated from
time to time (the “Pennsylvania LLC Agreement”)), USPB owns less than twenty
percent (20%) of USPB’s Aggregate Units (as defined in the Pennsylvania LLC
Agreement),

--------------------------------------------------------------------------------

then National Beef shall have the right to terminate this Agreement upon written
notice to USPB. The effective date of any such termination under this Section
7(3) shall be six (6) months following the date of delivery of the notice of
termination by National Beef to USPB, and during such six (6) month period USPB
and National Beef shall continue to perform their respective obligations under
this Agreement; provided, however, USPB may terminate the Agreement prior to
such six (6) month period upon written notice to National Beef if National Beef
fails to comply with the terms and conditions of this Agreement including to pay
for cattle as required (subject to a five (5) business day cure period or any
shorter period required by federal law);


(4)    for a period of six (6) months following any termination of this
Agreement due to the expiration of the Term, National Beef and USPB shall
continue to perform their respective obligations under this Agreement as if this
Agreement was still in effect; provided, however, USPB may terminate the
Agreement prior to such six (6) month period upon written notice to National
Beef if National Beef fails to comply with the terms and conditions of this
Agreement including to pay for cattle as required (subject to a five (5)
business day cure period or any shorter period required by federal law); and


(5)    notwithstanding the foregoing clauses (1), (2), (3) and (4), the
obligation to purchase and pay for cattle and the obligation to deliver cattle
under this Section 7, and rights of either Party to collect applicable damages
and to exercise its remedies for failure to purchase and deliver cattle as
provided under this Agreement all of which shall be subject to reasonable
written notice to the other party if not specified in this Agreement (including,
in the case of National Beef, National Beef’s exercise of its rights under the
Pledge Agreement), shall survive any notice of termination or termination of
this Agreement.


8.    Warranties. USPB MAKES NO WARRANTIES EITHER EXPRESS OR IMPLIED TO NATIONAL
BEEF OTHER THAN AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND, EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, SPECIFICALLY MAKES NO WARRANTY AS TO ANY SPECIFIC
GRADE OF BEEF TO BE DERIVED FROM ANY CATTLE SOLD UNDER THIS AGREEMENT, AND
DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR
PURPOSE.


9.    Dispute Resolution. Any and all disputes related to Section 2(a) which
cannot be settled amicably, including any ancillary claims of any Party, arising
out of, relating to or in connection with the interpretation, performance or
non-performance of Section 2(a) of this Agreement (each a “Dispute”) shall be
finally settled by arbitration conducted by a single arbitrator in Missouri in
accordance with the then-existing American Arbitration Association Rules and
Procedures for commercial arbitration. If the Parties to the Dispute fail to
agree on the selection of an arbitrator within ten (10) days of the receipt of
the request for arbitration, the American Arbitration Association shall make the
appointment. The arbitrator shall be a lawyer admitted to the practice of law in
the State of Missouri and shall conduct the proceedings in the English language.
Performance under Section 2(a) of this Agreement shall continue if reasonably
possible during any arbitration proceedings.


10.    Remedies. If either Party is in default under this Agreement, the other
Party may

--------------------------------------------------------------------------------

exercise any and all rights and remedies available to the Party under this
Agreement, under any applicable Uniform Commercial Code, or otherwise at law or
in equity (including, in the case of National Beef, National Beef’s exercise of
its rights under the Pledge Agreement). Notwithstanding other provisions of this
Section, if a force majeure event occurs precluding National Beef from receiving
and/or processing cattle, National Beef must still purchase cattle from USPB and
its members as provided under this Agreement. Cattle available for delivery from
USPB and its members to a plant during a force majeure event are defined as
“Force Majeure Cattle.” Notwithstanding the foregoing National Beef shall have
no obligation to purchase Force Majeure Cattle unless the logistics and
financial components of purchasing the Force Majeure Cattle (such as delivery to
another plant within a reasonable distance to the plant affected by the force
majeure event) would be substantially the same to National Beef as they would
have been without the occurrence of the force majeure event. National Beef shall
notify USPB in writing if National Beef will not purchase Force Majeure Cattle
and take delivery at a plant with a force majeure event and must offer to
purchase the Force Majeure Cattle with pricing adjustments to compensate
National Beef for the actual additional costs to purchase the Force Majeure
Cattle over the purchase of the Force Majeure Cattle if the force majeure event
had not occurred.


11.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed to have been duly delivered (i) upon delivery
by hand, (ii) upon delivery by fax or electronic transmission, provided written
confirmation of such delivery is received, (ii) five (5) days after being mailed
by certified mail with postage paid and return receipt requested or (iii) one
(1) day after being mailed by overnight courier to the Parties at the following
addresses and fax numbers (or at another address or fax number for a Party as
the Party shall designate in a notice given pursuant to this Section):
(a)    If to National Beef, to:
Chief Executive Officer
National Beef Packing Company, LLC
12200 Ambassador Drive, 5th Floor
Kansas City, MO 64163


With a copy to:


General Counsel
National Beef Packing Company, LLC
12200 Ambassador Drive, 5th Floor
Kansas City, MO 64163
Fax: (816) 713-8889
    
and (which shall not be considered notice):


Leucadia National Corporation
Attn: Justin R. Wheeler
315 Park Avenue South

--------------------------------------------------------------------------------

New York, New York 10010
Fax: (212) 598-3245
Email: jwheeler@leucadia-slc.com


and


Weil, Gotshal & Manges LLP
Attn: Andrea A. Bernstein
Matthew J. Gilroy
767 Fifth Avenue
New York, New York 10153
Fax: 212-310-8007
Email: andrea.bernstein@weil.com
matthew.gilroy@weil.com


(b)    If to USPB, to:
Steven D. Hunt, CEO
U.S. Premium Beef, LLC
P.O. Box 20103
Kansas City, MO 64195
Fax: (816) 713-8810
Email: sdhunt@uspb.com


with a copy to:


Stoel Rives LLP
Attn: Mark J. Hanson
33 South Sixth Street, Suite 4200
Minneapolis, MN 55402
Fax: (612) 373-8881
Email: mjhanson@stoel.com


12.    Entire Agreement; Amendment; Survival. This Agreement contains all of the
terms agreed upon by the Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements of the Parties or their
predecessors in interest as to the subject matter of this Agreement. This
Agreement may not be modified except in writing, signed by the Parties hereto,
that specifically references this Agreement. Sections 9, 11, 12, 13 and 14 shall
survive the expiration or termination of this Agreement.


13.    Assignment. This Agreement may not be assigned by any Party without prior
written consent of the other Party. This Agreement shall be binding upon, and
inure to the benefit of, the Parties and their respective heirs, legal
representatives, successors, and permitted assigns. Notwithstanding the
foregoing, National Beef may assign this Agreement to any wholly owned
subsidiary or affiliate without any prior written consent.



--------------------------------------------------------------------------------

14.    Governing Law; Construction. This Agreement, other than Section 2(a)
which is subject to the dispute resolution provisions in Section 9 of this
Agreement, shall be governed by, and construed in accordance with, the laws of
the State of Kansas, and shall be settled exclusively in the state or federal
courts located in the State of Kansas, according to the rules of jurisdiction
and procedure applicable to those courts. Except for matters relating to Section
2(a), each Party consents exclusively to subject matter and jurisdiction and
venue in the federal and state courts of the State of Kansas. The Parties agree
that if any part, term or provision of this Agreement is held by a court of
competent jurisdiction to be illegal or unenforceable or in conflict with any
controlling state law, the validity of the remaining parts, terms and provisions
of this Agreement shall not be affected, and the rights and obligations of the
Parties shall be construed and enforced as if this Agreement did not contain the
particular part, term or provision held to be illegal or unenforceable or in
conflict with any controlling state law.


[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
[______] day of [________] 2011.




NATIONAL BEEF PACKING COMPANY, LLC






By                             
Title:                             




                    
U.S. PREMIUM BEEF, LLC






By                             
Title:                             









--------------------------------------------------------------------------------



[doc5dc4ced2e8534651b8_image1.jpg]

--------------------------------------------------------------------------------

[doc5dc4ced2e8534651b8_image2.jpg]

--------------------------------------------------------------------------------

[doc5dc4ced2e8534651b8_image3.jpg]







--------------------------------------------------------------------------------

[doc5dc4ced2e8534651b8_image4.jpg]





--------------------------------------------------------------------------------

PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT, dated as of [--], is entered into by and between NATIONAL
BEEF PACKING COMPANY, LLC, a Delaware limited liability company (“National
Beef”), and U.S. PREMIUM BEEF, LLC, a Delaware limited liability company (the
“Pledgor”).


RECITALS:


WHEREAS, Leucadia National Corporation (“Leucadia”), National Beef, Pledgor and
the other Sellers named therein and TMK Holdings, LLC have entered into a
Membership Interest Purchase Agreement dated as of [--] (the “Purchase
Agreement”), pursuant to which Leucadia will, among other things, purchase a
portion of Pledgor’s (and the other Sellers’) respective membership interests in
National Beef;


WHEREAS, Pledgor and National Beef are parties to that certain Cattle Purchase
and Sale Agreement dated [--] (as such agreement may be amended, modified,
supplemented, extended, or restated from time to time, the “Cattle Agreement”);
and


WHEREAS, as an inducement to National Beef to enter into the Cattle Agreement
and as security for its obligations thereunder, Pledgor desires to grant to
National Beef a perfected security interest in and to the Collateral (as defined
herein), subject only to the prior first priority security interest held on the
date hereof by CoBank, ACB, a federally chartered instrumentality of the United
States (“CoBank”), pursuant to the terms of (a) the Pledge Agreement, dated as
of July 26, 2011, by and between Pledgor and CoBank (as such agreement is in
effect on the date hereof (including giving effect to the Consent and First
Amendment to Pledge Agreement dated as of the date hereof (the “Consent and
First Amendment”)), subject to any amendment, modification, supplement,
extension or restatement as permitted by Section 3(b)(vi) hereof or unless
otherwise consented to in writing by National Beef, the “CoBank Pledge
Agreement”), entered into pursuant to the CoBank Loan Agreement (as defined
herein) and (b) the Security Agreement, dated as of July 26, 2011, by and
between Pledgor and CoBank (as such agreement is in effect on the date hereof
(including giving effect to the Consent and First Amendment), subject to any
amendment, modification, supplement, extension or restatement as permitted by
Section 3(b)(vi) hereof or unless otherwise consented to in writing by National
Beef, the “CoBank Security Agreement”; together with the CoBank Pledge
Agreement, the “CoBank Security Documents”), entered into pursuant to the CoBank
Loan Agreement (as defined herein).


NOW THEREFORE, for and in consideration of entering into the Cattle Agreement
and to secure the obligations of Pledgor to pay damages to National Beef
thereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.
Definitions and Interpretation of Agreement. In addition to the terms defined
elsewhere in this Agreement, the following terms shall have the meanings
indicated for purposes of this Agreement (such meanings to be equally applicable
to both the singular

--------------------------------------------------------------------------------

and plural forms of the terms defined).


“Agreement” means this Pledge Agreement, as it may be amended, modified,
supplemented, extended or restated from time to time.


“CoBank Loan Agreement” means, collectively, that certain Master Loan Agreement
No. RI0992, dated July 26, 2011 (the “MLA”) and that certain Supplement No.
RI0992T01 to the MLA, dated July 26, 2011, in each case, between Pledgor and
CoBank, as each such agreement is in effect on the date hereof subject to any
amendment, modification, supplement, extension or restatement as permitted by
Section 3(b)(vi) hereof or as otherwise consented to in writing by National
Beef.


“CoBank Loan Documents” means, collectively, the CoBank Loan Agreement and the
CoBank Security Documents, and the other agreements or documents between Pledgor
and CoBank entered into in connection with, or related to, each of the foregoing
(in each case, as each such agreement is in effect on the date hereof subject to
any amendment, modification, supplement, extension or restatement as permitted
by Section 3(b)(vi) hereof or as otherwise consented to in writing by National
Beef).


“Collateral” means the Membership Interests and, upon and during the continuance
of a Default, all proceeds received by the Pledgor in respect of a transfer of
or in exchange for such Membership Interests.


“Default” means the occurrence of any of the following:


(a)    an “Event of Default” as defined in the CoBank Loan Documents;
(b)     any representation or warranty made by Pledgor contained in this
Agreement shall have been false or misleading in any material respect on or as
of the date made or deemed made and, if susceptible to remedy, Pledgor shall
have failed to remedy the effect of such incorrect or misleading representation
or warranty within ten (10) days after notice from National Beef; provided that
no such notice and cure period shall be required with respect to any such
representation or warranty which was willfully incorrect or misleading when
made;
(c)    any breach of any covenant made by Pledgor under this Agreement which has
not been cured within ten (10) days after notice from National Beef; or
(d)    an event under which National Beef shall have the right to terminate, or
shall have terminated, the Cattle Agreement pursuant to Section (7)(1) thereof,
for which a breach by Pledgor has resulted in damages to National Beef, which
National has demanded the damages to be paid by written notice to Pledgor and
have become an obligation of Pledgor to National under the Cattle Agreement, and
have been unpaid by Pledgor for at least (ten) 10 days.
“Membership Interests” shall mean (i) all right, title and interest of Pledgor,
whether legal

--------------------------------------------------------------------------------

or equitable, now or hereafter existing, and howsoever evidenced or arising, in
National Beef as a member thereof, including, without limitation, Units (as
defined in the Operating Agreement) (the “National Beef Units”) and (ii) all
right, title and interest of Pledgor, whether legal or equitable, now or
hereafter existing, and howsoever evidenced or arising, in Pennsylvania LLC as a
member thereof, including, without limitation, Units (as defined in the
Pennsylvania LLC Operating Agreement) (the “Pennsylvania LLC Units”).
 
“National Beef Operating Agreement” shall mean that certain First Amended and
Restated Limited Liability Company Agreement of National Beef dated as of [--],
as amended, modified, supplemented, extended or restated from time to time.


“Obligations” means the performance of all covenants, agreements, and provisions
of Pledgor in this Agreement and damages incurred by National Beef as a result
of a breach by Pledgor of the Cattle Agreement that are an obligation of Pledgor
to National Beef under the Cattle Agreement.


“Operating Agreements” means the National Beef Operating Agreement and the
Pennsylvania Operating Agreement.


“Pennsylvania LLC” means National Beef Pennsylvania, LLC, a Delaware limited
liability company, a subsidiary of National Beef formed to hold all of National
Beef’s and its subsidiaries’ tangible and intangible assets located in the
Commonwealth of Pennsylvania, the membership interests of which will be
distributed to the members of National Beef as contemplated by Schedule 1.2(d)
of the Purchase Agreement.


“Pennsylvania LLC Operating Agreement” means the Amended and Restated Limited
Liability Company Agreement of Pennsylvania LLC dated as of [--], as amended,
modified, supplemented, extended or restated from time to time.


“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
State of Delaware from time to time.


A Section is, unless otherwise stated, a reference to a section hereof, as the
case may be. Section captions used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement. The words “hereof,”
“herein,” “hereto” and “hereunder” and words of similar purport when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise defined therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other documents made or delivered pursuant hereto.


2.
Grant of Security Interest.  For valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in order to secure the payment
and performance of all of the Obligations, Pledgor hereby grants to National
Beef a lien on and a continuing security interest in the Collateral. The
security interest granted to National Beef

--------------------------------------------------------------------------------

hereunder shall rank second in priority only to the security interest granted to
CoBank under the CoBank Security Documents as in effect on the date hereof
(subject only to any amendment, modification, supplement, extension or
restatement as permitted by Section 3(b)(vi) hereof or as otherwise consented to
in writing by National Beef) as security for the obligations of Pledgor under
the CoBank Loan Agreement as in effect on the date hereof (subject only to any
amendment, modification, supplement, extension or restatement as permitted by
Section 3(b)(vi) hereof or as otherwise consented to in writing by National
Beef).


3
Representations, Warranties and Covenants.



(a)
Pledgor represents and warrants to National Beef as of the date of this
Agreement that: (i) National Beef has, or when this Agreement is delivered to
National Beef will have, a valid perfected security interest in the Collateral
free of all liens, claims and rights of third parties whatsoever other than the
pledge under, and the lien and security interest created by, the CoBank Security
Documents; (ii) all documentary, stamp or other similar taxes or fees owing in
connection with the issuance, transfer and/or pledge of the Membership Interests
have been paid and will hereafter be paid by Pledgor as such become due and
payable; (iii) Pledgor is the lawful owner of the Collateral pledged by it
hereunder free of all liens, claims and rights of third parties whatsoever other
than the pledge under, and the lien and security interest created by, the CoBank
Security Documents, with full right to deliver, pledge, assign and transfer such
Collateral to National Beef hereunder; (iv) the Collateral represents all of
Pledgor’s Membership Interests; (v) neither the respective members nor the
respective managers of National Beef or Pennsylvania LLC have declared, nor do
any of National Beef’s or Pennsylvania LLC’s respective governance agreements
expressly provide, that any ownership interest in National Beef or Pennsylvania
LLC, as applicable, is a “security” under Section 8-103(c) (or similar
provision) of the Uniform Commercial Code of the state of its organization; (vi)
all of the Membership Interests are uncertificated; (vii) other than the pledge
under, and the lien and security interest created by, the CoBank Security
Documents, the execution and delivery of this Agreement and the performance by
Pledgor of its obligations hereunder do not and will not contravene or conflict
with any provision of law or of any agreement binding upon or applicable to it
or the Collateral and this Agreement is its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to the enforcement of creditors’ or
secured creditors’ rights generally and subject to the qualification that
general equitable principles may limit the availability of enforcement of
certain remedies, including, without limitation, the remedy of specific
performance; and (viii) except for the approvals or consents required under the
Operating Agreements and subject to the provisions of the CoBank Security
Documents, if National Beef exercises its rights under Section 6 hereof with
respect to the Collateral, no approval or consent of any person or entity,

--------------------------------------------------------------------------------

including, without limitation, any other member of National Beef or Pennsylvania
LLC, as applicable, is required for National Beef to exercise all rights granted
by Pledgor to National under this Agreement with respect to the Collateral.


(b)
So long as the Obligations remain outstanding, Pledgor will, unless National
Beef shall otherwise consent in writing: (i) at its sole expense, promptly
deliver to National Beef, from time to time upon request of National Beef, such
documents, reasonably satisfactory in form and substance to National Beef, with
respect to the Collateral as National Beef may reasonably request, to preserve
and protect, and to enable National Beef to enforce, its rights and remedies
hereunder; (ii) notify National Beef and/or Pennsylvania LLC to note in the
books and records of National Beef and/or Pennsylvania LLC, as applicable, the
security interest granted to National Beef pursuant to this Agreement; (iii) not
create or suffer to exist any lien, security interest or other charge, claim,
right or encumbrance against, in or with respect to any of the Collateral except
for (A) the pledge hereunder and the lien and security interest created hereby
and (B) the pledge under, and the lien and security interest created by, the
CoBank Security Documents; (iv) not enter into any agreement or permit to exist
any restriction with respect to any of its right, title and interest in or to
the Collateral other than pursuant hereto or the CoBank Security Documents; (v)
not take or fail to take any action which would in any manner impair the
enforceability of National Beef’s lien and security interest in any of the
Collateral; and (vi) other than an extension of the term of the CoBank Loan
Documents, not consent to any amendment, supplement, restatement, waiver or
other modification of any of the terms or provisions of the Operating Agreements
relating to the Collateral or CoBank Loan Documents, which in any case is
contrary to the terms of this Agreement or any other CoBank Loan Document, could
reasonably be expected to be adverse in any material respect to the rights,
interests or privileges of National Beef or its ability to enforce the same,
results in the imposition or expansion in any material respect of any
restriction or burden on Pledgor or National Beef, reduces in any material
respect any rights or benefits of Pledgor or National Beef or impairs the
Collateral.



(c)
In the event that Pledgor fails or refuses to perform any of its obligations set
forth herein, National Beef shall have the right, without obligation, to do all
things it deems necessary or advisable to discharge the same and any sums paid
by National Beef, or the cost thereof, including, without limitation, amounts to
discharge and pay all amounts owed by Pledgor to CoBank under the CoBank Loan
Documents and attorneys’ fees, shall constitute a part of the Obligations
secured hereby and bear interest until paid at the interest rate equal to the
prime lending rate as published in The Wall Street Journal plus 3%, and be
secured by the Collateral; provided, however, that Pledgor acknowledges and
agrees that nothing contained herein shall obligate National Beef or impose a
duty upon National Beef to assume any duties or obligations of Pledgor with
respect to any

--------------------------------------------------------------------------------

of the Collateral.


(d)
Subject to the rights of CoBank under the CoBank Security Documents, upon any
certification of the Membership Interests, Pledgor shall hold such certificates
as National Beef’s agent and in trust for National Beef as additional Collateral
and shall pledge and deliver to National Beef such certificates, along with
proper instruments of assignment duly executed by Pledgor and by such other
instruments or documents as National Beef or its counsel may reasonably request.



4.    Certain Permitted Activities.


(a)
Subject to the rights of CoBank under the CoBank Loan Documents, National Beef
may, from time to time, without notice to Pledgor, take any or all of the
following actions: (i) retain or obtain a lien upon, or a security interest in,
the Collateral to secure the Obligations; and (ii) during the continuance of a
Default, resort to the Collateral (without any marshalling) for payment of any
of the Obligations, whether or not National Beef (A) shall have resorted to any
other property securing any of the Obligations or any obligation hereunder or
(B) shall have proceeded against any other obligor primarily or secondarily
obligated with respect to any of the Obligations (all of the actions referred to
in preceding clauses (A) and (B) being hereby expressly waived by Pledgor).



(b)
National Beef shall have no right to vote the Membership Interests or other
Collateral or give consents, waivers or ratifications in respect thereof prior
to the occurrence of a Default. Subject to the rights of CoBank under the CoBank
Security Documents, during the continuance of a Default, Pledgor shall have the
right to vote any and all of the Membership Interests and other Collateral
pledged by it hereunder and give consents, waivers and ratifications in respect
thereof.



5.
Dividends, Distributions, etc. National Beef shall have no right to
distributions made on or in respect of the Collateral.



6.
Default



(a)
Subject to the rights of CoBank under the CoBank Security Documents, upon the
occurrence of a Default, National Beef may redeem from Pledgor or sell so much
of the Collateral as necessary to satisfy the Obligations (including, without
limitation, any amounts necessary to satisfy Pledgor’s obligations under the
CoBank Loan Documents), providing any such redemption or sale shall be after an
appraisal of Fair Value of the Collateral as determined pursuant to Exhibit I
hereto and the redemption or sale shall not be at a price less than the Fair
Value. No rights and remedies of National Beef expressed hereunder are intended
to be exclusive of any other right or remedy under the Cattle Agreement, but
every such right or remedy shall be cumulative and shall be in addition to all
other rights and remedies herein conferred, or conferred upon National Beef
under the

--------------------------------------------------------------------------------

Cattle Agreement or now or hereafter existing at law or in equity or by statute.
No delay on the part of National Beef in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by National
Beef of any right or remedy shall preclude other or further exercise thereof or
the exercise of any other right or remedy. No action of National Beef permitted
hereunder shall impair or affect the rights of National Beef in and to the
Collateral.


(b)
(i) The Pledgor agrees that, in any sale of any of the Collateral when a Default
shall have occurred and be continuing, subject to the rights of CoBank under the
CoBank Security Documents, National Beef is authorized to comply with any
limitation or restriction in connection with such sale as is necessary in order
to avoid any violation of applicable law or the Operating Agreements (including,
without limitation, compliance with such procedures as may restrict the number
of prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or official,
and Pledgor further agrees that such compliance shall not result in such sale
being considered or deemed not to have been made in a commercially reasonable
manner, nor shall National Beef be liable nor accountable to Pledgor for any
reasonable discount allowed by the reason of the fact that such Collateral is
sold in compliance with any such limitation or restriction, providing the sale
price is at least Fair Value.



(ii)    Pledgor further agrees, after a Default shall have occurred and be
continuing, and upon written request from National Beef, to (A) deliver to
National Beef such information concerning Pledgor or the Collateral as National
Beef shall reasonably request in connection with the sale of all or any portion
of the Collateral, which information shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated or
necessary to make such information not misleading, and (B) do or cause to be
done all such other acts and things as may be necessary to make such sale of all
or any portion of such Collateral valid and binding and in compliance with any
and all applicable laws, regulations, orders, writs, injunctions, decrees or
awards of any and all courts, arbitrators or governmental agencies or
instrumentalities, domestic or foreign, having jurisdiction over any such sale.


Without limiting the foregoing paragraph, if National Beef decides to exercise
its right to sell all or any of the Collateral, upon written request, Pledgor
shall furnish or cause to be furnished to National Beef all such information as
National Beef may request in order to qualify the Collateral as exempt
securities, or the sale of such Collateral as exempt transactions, under federal
and state securities laws.


Nothing herein shall be construed to be Pledgor’s consent to, or any obligation
to undertake, a public offering of any pledged securities.



--------------------------------------------------------------------------------

(c)
For the purpose of carrying out the terms of this Agreement, Pledgor appoints
National Beef, or any other person whom National Beef may designate, as attorney
in fact, effective from the occurrence and during the continuance of any Default
hereunder, with power to take any and all actions and to execute any and all
documents and instruments that may, in the judgment of National Beef, be
necessary or desirable to accomplish the purposes of this Agreement, including
but not limited to (i) the power to pay off all obligations of Pledgor under the
CoBank Loan Documents and terminate the CoBank Loan Documents, and (ii) do any
and all things necessary to carry out the purposes of this Agreement.  Pledgor
ratifies and approves all acts of such attorney.  Neither National Beef nor any
other person or entity designated by it as attorney hereunder will be liable for
any act or omission nor for any error of judgment or mistake of facts or law. 
This power, being coupled with an interest, is irrevocable until this Agreement
is terminated as herein provided.



7.
Application of Proceeds. The proceeds of the Collateral redeemed or sold
pursuant to the terms of Section 6 hereof shall be applied by National Beef as
follows:



First: as required by the CoBank Loan Agreement; and


Second: to the Obligations in accordance with the Cattle Agreement and this
Agreement.


8.
Nature of Obligations. Pledgor acknowledges and agrees that Pledgor shall be
liable for the Obligations. Pledgor represents and warrants to National Beef at
all times that the Cattle Agreement directly or indirectly confers a material
benefit on Pledgor.



9.
No Marshalling. To the extent National Beef holds a security interest in other
assets or interests of Pledgor, nothing contained herein shall require National
Beef to proceed against any security interest in any of the assets or interests
of Pledgor prior to enforcing its rights against the Collateral.



10.
Indemnity. Pledgor shall indemnify, defend and hold harmless National Beef and
its members (other than Pledgor), agents, officers, managers and employees, and
every attorney appointed pursuant to this Agreement (a) in respect of all
liabilities and reasonable expenses incurred by them in good faith in the
execution or purported execution of any rights, powers or discretions vested in
them pursuant to this Agreement, and (b) for any losses arising in connection
with the exercise or purported exercise of any of their rights, powers and
discretions hereunder except that National Beef will be liable for any
liabilities, expenses and losses which arise as a result of its own willful
misconduct or gross negligence.



11.
Filing as a Financing Statement. National Beef shall be authorized to execute
and file such UCC financing statements and other documents (in all public
offices reasonably deemed necessary or appropriate by National Beef), and
Pledgor shall do such other acts and things, all as National Beef may from time
to time request, to establish and maintain a valid, perfected security interest
in the Collateral to secure the payment of the

--------------------------------------------------------------------------------

Obligations.


12.
Notices. All notices hereunder shall be deemed to be duly given upon delivery in
the form and manner set forth in Section 11 of the Cattle Agreement to the
parties at the addresses set forth in Section 11 of the Cattle Agreement, as the
same may be updated as provided therein.



13.
Amendments. No amendment, modification or waiver of, or consent with respect to,
any provision of this Agreement shall in any event be effective unless the same
shall be in writing and signed and delivered by National Beef and Pledgor. Any
waiver of any provision of this Agreement, and any consent to any departure by
Pledgor from the terms of any provision of this Agreement, shall be effective
only in the specific instance and for the specific purpose for which given.



14.
Termination of Agreement. Pledgor agrees that its pledge hereunder is continuing
and shall, unless sooner terminated by National Beef (notwithstanding, without
limitation, that at any time or from time to time all Obligations may have been
paid in full), terminate only when the Cattle Agreement terminates and the
Obligations (including, without limitation, any and all extensions or renewals
of any thereof, any and all interest on any thereof, and any and all expenses
incurred by National Beef in seeking to collect any of the Obligations and to
collect or enforce any rights under the Collateral) have been satisfied in full,
at which time National Beef shall release any security interest in the
Collateral as shall not have been sold or otherwise redeemed by National Beef
pursuant to the terms hereof. This Agreement shall continue to be effective or
be automatically reinstated, as the case may be, if at any time payment, in
whole or in part, of any of the Obligations is rescinded or must otherwise be
restored or returned by National Beef as a preference, fraudulent conveyance or
otherwise under any bankruptcy, insolvency or similar law, all as though such
payment had not been made.



15.
Severability. Any provision in this Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable.



16.
Successors and Assigns. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of Pledgor and National Beef and their
respective successors and permitted assigns, except that (a) Pledgor shall not
have the right to assign its rights or obligations under this Agreement and (b)
any assignment by National Beef must be made in compliance with the Cattle
Agreement.



17.
CHOICE OF LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
DELAWARE.

--------------------------------------------------------------------------------



18.
WAIVER OF JURY TRIAL. PLEDGOR AND NATIONAL BEEF HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.



19.
CONSENT TO JURISDICTION. PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR DELAWARE STATE COURT SITTING IN THE
STATE OF DELAWARE IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND PLEDGOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF NATIONAL BEEF
TO BRING PROCEEDINGS AGAINST PLEDGOR IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY PLEDGOR AGAINST NATIONAL BEEF OR ANY AFFILIATE OF
NATIONAL BEEF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A
COURT IN THE STATE OF DELAWARE.



20.
Counterparts. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart.  This
Agreement shall be effective upon execution by Pledgor and National Beef.



21.
Miscellaneous. Except as provided herein, Pledgor hereby expressly waives: (i)
notice of the acceptance by National Beef of this Agreement and (ii) all
diligence in defense, collection or protection of or realization upon this
Pledge Agreement, any obligation hereunder, or any security for or guaranty of
any of the foregoing.



(a)     No action of National Beef permitted hereunder shall in any way affect
or impair the rights of National Beef and the obligations of Pledgor under this
Agreement. The Pledgor hereby acknowledges that, other than receiving CoBank’s
written consent to create the lien and security interest for the benefit of
National Beef hereunder, there are no conditions to the effectiveness of this
Agreement that are not stated in this Agreement.


(b)     All obligations of Pledgor and rights of National Beef expressed in this
Agreement shall be in addition to and not in limitation of those provided in
applicable

--------------------------------------------------------------------------------

law or in any other written instrument or agreement relating to any of the
Obligations.


(c)    Pledgor shall reimburse National Beef for all costs and expenses incurred
by National Beef (including, without limitation, attorneys’ fees and
disbursements) to:  (i) commence, defend or intervene in any court proceeding
relating to the Collateral or this Agreement; (ii) file a petition, complaint,
answer, motion or other pleadings, or to take any other action in or with
respect to any suit or proceeding (bankruptcy or otherwise) relating to the
Collateral, this Agreement or the CoBank Loan Documents; (iii) protect, collect,
lease, sell, or liquidate any of the Collateral; (iv) attempt to enforce any
security interest in any of the Collateral or to seek any advice with respect to
such enforcement; and (v) enforce any of National Beef’s rights to collect any
of the Obligations. 


[REMAINDER OF PAGE LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
 
 
U.S. PREMIUM BEEF, LLC
 
 
By:_______________________________
Name:____________________________
Its:_______________________________
 
 
 
NATIONAL BEEF PACKING COMPANY, LLC
 
 
By:_______________________________
Name:____________________________
Its:_______________________________




--------------------------------------------------------------------------------

EXHIBIT I
Determination of Fair Value


The Fair Value of any Collateral to be sold or redeemed pursuant to Section 6
shall be determined as of the date of Default (the “Default Date”), which shall
be determined by agreement between National Beef and the Pledgor, and shall be
determined within twenty (20) business days after National Beef notifies Pledgor
that it intends to sell or redeem the Collateral pursuant to Section 6 (the
“Appraisal Notice”). If National Beef and the Pledgor are unable to agree on the
Fair Value of such Collateral as of the Default Date within such period,
National Beef and Pledgor will each designate an appraiser to determine the Fair
Value of such Collateral as of the Default Date, such appraisals to be delivered
no later than forty-five (45) business days after the delivery of the Appraisal
Notice. If the lower of the two initial appraisals is equal to or greater than
90% of the higher of the two initial determinations, the Fair Value of such
Collateral shall be the average of the two determinations. If the lower of the
two initial appraisals is less than 90% of the higher of the initial appraisals
with respect to such Collateral, National Beef and the Pledgor shall attempt in
good faith for a period of ten (10) business days following the later of the
dates on which the two initial appraisals were delivered to determine a mutually
acceptable Fair Value of such Collateral. If an agreement is not reached during
such period, National Beef and the Pledgor shall promptly (but in any event
within five (5) business days after the completion of such ten business day
period) direct the appraisers to designate a third appraiser to determine,
within ten business days after such designation, which appraisal of the Fair
Value of such Collateral by the initial two appraisers is the more accurate
appraisal of Fair Value of such Collateral in the sole discretion of such third
appraiser (who shall be limited to choosing one of the two initial
determinations of Fair Value of such Collateral). The determination of Fair
Value by such third appraiser shall be final and binding on all parties. Each
party shall pay the cost of its initially appointed appraiser, and if a third
appraiser is necessary, the appraisal costs of the third appraiser shall be
shared equally by National Beef and the Pledgor. The “Fair Value” shall be the
fair market value of such Collateral, determined on the basis of the aggregate
equity value of National Beef or Pennsylvania LLC, as applicable, valuing such
Collateral as a proportionate interest in a going concern with reference to the
relative economic rights and preferences of such Collateral as set forth in
Article 5 of the applicable Operating Agreement, but without discount for
marketability, lack of liquidity, minority status or otherwise.  In order to
determine the aggregate equity value of National Beef or Pennsylvania LLC
referred to in the preceding sentence after the Pennsylvania LLC Units have been
distributed to the members of National Beef as contemplated by Schedule 1.2(d)
of the Purchase Agreement, (i) the aggregate equity value of National Beef and
Pennsylvania LLC shall be determined as if they were a single entity, (ii) the
percentage of such aggregate equity value attributable to National Beef, on the
one hand, and Pennsylvania LLC, on the other hand, shall be determined and (iii)
all of such aggregate equity value shall be allocated between National Beef and
Pennsylvania LLC in accordance with such percentages.  The Fair Value shall not
take into account the value of National Beef, Pennsylvania LLC or the membership
interests of any member of National Beef or Pennsylvania LLC, in each case,
reflected on the books and records or financial statements of any such member of
National Beef or Pennsylvania LLC.



--------------------------------------------------------------------------------

ANNEX A


Form of First Amendment to Pledge Agreement and Security Agreement



--------------------------------------------------------------------------------

ANNEX B
Form of Intercreditor Agreement





--------------------------------------------------------------------------------

PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT, dated as of [•], is entered into by and between Leucadia
National Corporation, a New York corporation (“Leucadia”), for itself and all
the other Buyer Indemnified Persons named in the Purchase Agreement (as defined
herein), and TMK Holdings, LLC, a [•] limited liability company (the “Pledgor”).


RECITALS:


WHEREAS, Leucadia, National Beef Packing Company, LLC, a Delaware limited
liability company (“National Beef”), the Pledgor and the Sellers named therein
have entered into a Membership Interest Purchase Agreement dated as of [--] (the
“Purchase Agreement”), which contemplates that Leucadia will, among other
things, sell a portion of its membership interests in National Beef to Pledgor;
and


WHEREAS, as an inducement to Leucadia to enter into the Purchase Agreement and
as security for the obligations of Pledgor and the other Pledgor Related Parties
(as defined herein) thereunder, Pledgor desires to grant to Leucadia a perfected
first priority security interest in and to the Collateral (as defined herein).


NOW THEREFORE, for and in consideration of entering into the Purchase Agreement
and to secure the obligations of Pledgor and the other Pledgor Related Parties
to indemnify Leucadia and any other Buyer Indemnified Person thereunder, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
Definitions and Interpretation of Agreement. In addition to the terms defined
elsewhere in this Agreement, the following terms shall have the meanings
indicated for purposes of this Agreement (such meanings to be equally applicable
to both the singular and plural forms of the terms defined).



“Agreement” means this Pledge Agreement, as it may be amended, modified,
supplemented, extended or restated from time to time.


“Collateral” means the Membership Interests and, upon and during the continuance
of a Default, all proceeds received by the Pledgor in respect of a transfer of
or in exchange for such Membership Interests.


“Default” means the occurrence of any of the following:


(a)     Any representation or warranty made by Pledgor contained in this
Agreement shall have been false or misleading in any material respect on or as
of the date made or deemed made and, if susceptible to remedy, Pledgor shall
have failed to remedy the effect of such incorrect or misleading representation
or warranty within ten (10) days after notice from Leucadia; provided that no
such notice and cure period shall be required with respect to any such
representation or warranty which was willfully incorrect or misleading when

--------------------------------------------------------------------------------

made;
(b)    Any breach of any covenant made by Pledgor under this Agreement which has
not been cured within ten (10) days after notice from Leucadia; or
(c)    An event under which (i) Leucadia and any other Buyer Indemnified Person
shall be entitled to indemnification by any of the Pledgor Related Parties for
Losses (as defined in the Purchase Agreement) pursuant to Section 8.1 and
Article 9 of the Purchase Agreement, and (ii) Leucadia has demanded such Losses
to be paid by written notice to such Pledgor Related Party and such Losses have
become an obligation of such Pledgor Related Party to Leucadia or such other
Buyer Indemnified Person under the Purchase Agreement, and have been unpaid by
such Pledgor Related Party for at least (ten) 10 days.
“Membership Interests” shall mean (i) all right, title and interest of Pledgor,
whether legal or equitable, now or hereafter existing, and howsoever evidenced
or arising, in National Beef as a member thereof, including, without limitation,
Units (as defined in the National Beef Operating Agreement) (the “National Beef
Units”) and (ii) all right, title and interest of Pledgor, whether legal or
equitable, now or hereafter existing, and howsoever evidenced or arising, in
Pennsylvania LLC as a member thereof, including, without limitation, Units (as
defined in the Pennsylvania LLC Operating Agreement) (the “Pennsylvania LLC
Units”).
 
“National Beef Operating Agreement” means that certain First Limited Liability
Company Agreement of National Beef dated as of [--], as amended, modified,
supplemented, extended or restated from time to time.


“Obligations” means the performance of all covenants, agreements, and provisions
of Pledgor in this Agreement and the indemnification obligations of the Pledgor
Related Parties under Section 8.1 of the Purchase Agreement.


“Operating Agreements” means the National Beef Operating Agreement and the
Pennsylvania LLC Operating Agreement.


“Pennsylvania LLC” means National Beef Pennsylvania, LLC, a Delaware limited
liability company, a subsidiary of National Beef formed to hold all of National
Beef’s and its subsidiaries’ tangible and intangible assets located in the
Commonwealth of Pennsylvania, the membership interests of which will be
distributed to the members of National Beef as contemplated by Schedule 1.2(d)
of the Purchase Agreement.


“Pennsylvania LLC Operating Agreement” means the Amended and Restated Limited
Liability Company Agreement of Pennsylvania LLC dated as of [--], as amended,
modified, supplemented, extended or restated from time to time.


“Pledgor Related Parties” means Pledgor, TKK Investments, LLC, a Missouri
limited liability company, and TMKCo, LLC, a Missouri limited liability company.



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
State of Delaware from time to time.


A Section is, unless otherwise stated, a reference to a section hereof, as the
case may be. Section captions used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement. The words “hereof,”
“herein,” “hereto” and “hereunder” and words of similar purport when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise defined therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other documents made or delivered pursuant hereto.


2.
Grant of Security Interest.  For valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in order to secure the payment
and performance of all of the Obligations, Pledgor hereby grants to Leucadia a
lien on and a continuing security interest in the Collateral. The security
interest granted to Leucadia hereunder shall rank first in priority to all other
liens, interests and rights.



3
Representations, Warranties and Covenants.



(a)
Pledgor represents and warrants to Leucadia as of the date of this Agreement
that: (i) Leucadia has, or when this Agreement is delivered to Leucadia will
have, a valid perfected first priority security interest in the Collateral free
of all liens, claims and rights of third parties whatsoever; (ii) all
documentary, stamp or other similar taxes or fees owing in connection with the
issuance, transfer and/or pledge of the Membership Interests have been paid and
will hereafter be paid by Pledgor as such become due and payable; (iii) Pledgor
is the lawful owner of the Collateral pledged by it hereunder free of all liens,
claims and rights of third parties whatsoever, with full right to deliver,
pledge, assign and transfer such Collateral to Leucadia hereunder; (iv) the
Collateral represents all of Pledgor’s Membership Interests; (v) neither the
respective members nor the respective managers of National Beef or Pennsylvania
LLC have declared, nor do any of National Beef’s or Pennsylvania LLC’s
respective governance agreements expressly provide, that any ownership interest
in National Beef or Pennsylvania LLC, as applicable, is a “security” under
Section 8-103(c) (or similar provision) of the Uniform Commercial Code of the
state of its organization; (vi) all of the Membership Interests are
uncertificated; (vii) the execution and delivery of this Agreement and the
performance by Pledgor of its obligations hereunder do not and will not
contravene or conflict with any provision of law or of any agreement binding
upon or applicable to it or the Collateral and this Agreement is its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to the enforcement of
creditors’ or secured creditors’ rights generally and subject to the
qualification that general equitable principles may limit the availability of
enforcement of

--------------------------------------------------------------------------------

certain remedies, including, without limitation, the remedy of specific
performance; and (viii) except for the approvals or consents required under the
Operating Agreements, if Leucadia exercises its rights under Section 6 hereof
with respect to the Collateral, no approval or consent of any person or entity,
including, without limitation, any other member of National Beef or Pennsylvania
LLC, as applicable, is required for Leucadia to exercise all rights granted by
Pledgor to Leucadia under this Agreement with respect to the Collateral.


(b)
So long as the Obligations remain outstanding, Pledgor will, unless Leucadia
shall otherwise consent in writing: (i) at its sole expense, promptly deliver to
Leucadia, from time to time upon request of Leucadia, such documents, reasonably
satisfactory in form and substance to Leucadia, with respect to the Collateral
as Leucadia may reasonably request, to preserve and protect, and to enable
Leucadia to enforce, its rights and remedies hereunder; (ii) notify National
Beef and/or Pennsylvania LLC to note in the books and records of National Beef
and/or Pennsylvania LLC, as applicable, the security interest granted to
Leucadia pursuant to this Agreement; (iii) not create or suffer to exist any
lien, security interest or other charge, claim, right or encumbrance against, in
or with respect to any of the Collateral except for the pledge hereunder and the
lien and security interest created hereby; (iv) not enter into any agreement or
permit to exist any restriction with respect to any of its right, title and
interest in or to the Collateral other than pursuant hereto; (v) not take or
fail to take any action which would in any manner impair the enforceability of
Leucadia’s lien and security interest in any of the Collateral; and (vi) not
consent to any amendment, supplement, restatement, waiver or other modification
of any of the terms or provisions of the Operating Agreements relating to the
Collateral, which in any case is contrary to the terms of this Agreement, could
reasonably be expected to be adverse in any material respect to the rights,
interests or privileges of Leucadia or its ability to enforce the same, results
in the imposition or expansion in any material respect of any restriction or
burden on Pledgor or Leucadia, reduces in any material respect any rights or
benefits of Pledgor or Leucadia or impairs the Collateral.



(c)
In the event that Pledgor fails or refuses to perform any of its obligations set
forth herein, Leucadia shall have the right, without obligation, to do all
things it deems necessary or advisable to discharge the same and any sums paid
by Leucadia, or the cost thereof, including, without limitation, attorneys’
fees, shall constitute a part of the Obligations secured hereby and bear
interest until paid at the interest rate equal to the prime lending rate as
published in The Wall Street Journal plus 3%, and be secured by the Collateral;
provided, however, that Pledgor acknowledges and agrees that nothing contained
herein shall obligate Leucadia or impose a duty upon Leucadia to assume any
duties or obligations of Pledgor with respect to any of the Collateral.



(d)
Upon any certification of the Membership Interests, Pledgor shall hold such
certificates as Leucadia’s agent and in trust for Leucadia as additional
Collateral

--------------------------------------------------------------------------------

and shall pledge and deliver to Leucadia such certificates, along with proper
instruments of assignment duly executed by Pledgor and by such other instruments
or documents as Leucadia or its counsel may reasonably request.


4.    Certain Permitted Activities.


(a)
Leucadia may, from time to time, without notice to Pledgor, take any or all of
the following actions: (i) retain or obtain a lien upon, or a security interest
in, the Collateral to secure the Obligations; and (ii) during the continuance of
a Default, resort to the Collateral (without any marshalling) for payment of any
of the Obligations, whether or not Leucadia (A) shall have resorted to any other
property securing any of the Obligations or any obligation hereunder or (B)
shall have proceeded against any other obligor primarily or secondarily
obligated with respect to any of the Obligations (all of the actions referred to
in preceding clauses (A) and (B) being hereby expressly waived by Pledgor).



(b)
Leucadia shall have no right to vote the Membership Interests or other
Collateral or give consents, waivers or ratifications in respect thereof prior
to the occurrence of a Default. During the continuance of a Default, Pledgor
shall have the right to vote any and all of the Membership Interests and other
Collateral pledged by it hereunder and give consents, waivers and ratifications
in respect thereof.



5.
Dividends, Distributions, etc. Leucadia shall have no right to distributions
made on or in respect of the Collateral.



6.
Default



(a)
Upon the occurrence of a Default, Leucadia may acquire from Pledgor or sell so
much of the Collateral as necessary to satisfy the Obligations, providing any
such acquisition or sale shall be after an appraisal of Fair Value of the
Collateral as determined pursuant to Exhibit I hereto and the acquisition or
sale shall not be at a price less than the Fair Value. No rights and remedies of
Leucadia expressed hereunder are intended to be exclusive of any other right or
remedy of Leucadia or any other Buyer Indemnified Person under the Purchase
Agreement, but every such right or remedy shall be cumulative and shall be in
addition to all other rights and remedies herein conferred, or conferred upon
Leucadia and any other Buyer Indemnified Person under the Purchase Agreement or
now or hereafter existing at law or in equity or by statute. No delay on the
part of Leucadia or any other Buyer Indemnified Person in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise by Leucadia or any other Buyer Indemnified Person of any right or
remedy shall preclude other or further exercise thereof or the exercise of any
other right or remedy. No action of Leucadia permitted hereunder shall impair or
affect the rights of Leucadia in and to the Collateral.




--------------------------------------------------------------------------------

(b)
(i) The Pledgor agrees that, in any sale of any of the Collateral when a Default
shall have occurred and be continuing, Leucadia is authorized to comply with any
limitation or restriction in connection with such sale as is necessary in order
to avoid any violation of applicable law or the Operating Agreements (including,
without limitation, compliance with such procedures as may restrict the number
of prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or official,
and Pledgor further agrees that such compliance shall not result in such sale
being considered or deemed not to have been made in a commercially reasonable
manner, nor shall Leucadia be liable nor accountable to Pledgor for any
reasonable discount allowed by the reason of the fact that such Collateral is
sold in compliance with any such limitation or restriction, providing the sale
price is at least Fair Value.



(ii)    Pledgor further agrees, after a Default shall have occurred and be
continuing, and upon written request from Leucadia, to (A) deliver to Leucadia
such information concerning Pledgor or the Collateral as Leucadia shall
reasonably request in connection with the sale of all or any portion of the
Collateral, which information shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated or
necessary to make such information not misleading, and (B) do or cause to be
done all such other acts and things as may be necessary to make such sale of all
or any portion of such Collateral valid and binding and in compliance with any
and all applicable laws, regulations, orders, writs, injunctions, decrees or
awards of any and all courts, arbitrators or governmental agencies or
instrumentalities, domestic or foreign, having jurisdiction over any such sale.


Without limiting the foregoing paragraph, if Leucadia decides to exercise its
right to sell all or any of the Collateral, upon written request, Pledgor shall
furnish or cause to be furnished to Leucadia all such information as Leucadia
may request in order to qualify the Collateral as exempt securities, or the sale
of such Collateral as exempt transactions, under federal and state securities
laws.


Nothing herein shall be construed to be Pledgor’s consent to, or any obligation
to undertake, a public offering of any pledged securities.


(c)
For the purpose of carrying out the terms of this Agreement, Pledgor appoints
Leucadia, or any other person whom Leucadia may designate, as attorney in fact,
effective from the occurrence and during the continuance of any Default
hereunder, with power to take any and all actions and to execute any and all
documents and instruments that may, in the judgment of Leucadia, be necessary or
desirable to accomplish the purposes of this Agreement, including but not
limited to do any and all things necessary to carry out the purposes of this
Agreement.  Pledgor ratifies and approves all acts of such attorney.  Neither
Leucadia nor any

--------------------------------------------------------------------------------

other person or entity designated by it as attorney hereunder will be liable for
any act or omission nor for any error of judgment or mistake of facts or law. 
This power, being coupled with an interest, is irrevocable until this Agreement
is terminated as herein provided.


7.
Application of Proceeds. The proceeds of the Collateral acquired or sold
pursuant to the terms of Section 6 hereof shall be applied by Leucadia to the
Obligations in accordance with the Purchase Agreement and this Agreement.



8.
Nature of Obligations. Pledgor acknowledges and agrees that Pledgor shall be
liable for the Obligations. Pledgor represents and warrants to Leucadia at all
times that the Purchase Agreement directly or indirectly confers a material
benefit on Pledgor.



9.
No Marshalling. To the extent Leucadia holds a security interest in other assets
or interests of Pledgor, nothing contained herein shall require Leucadia to
proceed against any security interest in any of the assets or interests of
Pledgor prior to enforcing its rights against the Collateral.



10.
Indemnity. Pledgor shall indemnify, defend and hold harmless Leucadia and its
shareholders, agents, officers, managers and employees, and every attorney
appointed pursuant to this Agreement (a) in respect of all liabilities and
reasonable expenses incurred by them in good faith in the execution or purported
execution of any rights, powers or discretions vested in them pursuant to this
Agreement, and (b) for any losses arising in connection with the exercise or
purported exercise of any of their rights, powers and discretions hereunder
except that Leucadia will be liable for any liabilities, expenses and losses
which arise as a result of its own willful misconduct or gross negligence.



11.
Filing as a Financing Statement. Leucadia shall be authorized to execute and
file such UCC financing statements and other documents (in all public offices
reasonably deemed necessary or appropriate by Leucadia), and Pledgor shall do
such other acts and things, all as Leucadia may from time to time request, to
establish and maintain a valid, perfected security interest in the Collateral to
secure the payment of the Obligations.



12.
Notices. All notices hereunder shall be deemed to be duly given upon delivery in
the form and manner set forth in Section 8.4 of the Purchase Agreement to the
parties at the addresses set forth in Section 8.4 of the Purchase Agreement, as
the same may be updated as provided therein.



13.
Amendments. No amendment, modification or waiver of, or consent with respect to,
any provision of this Agreement shall in any event be effective unless the same
shall be in writing and signed and delivered by Leucadia and Pledgor. Any waiver
of any provision of this Agreement, and any consent to any departure by Pledgor
from the terms of any provision of this Agreement, shall be effective only in
the specific instance and for the specific purpose for which given.




--------------------------------------------------------------------------------

14.
Termination of Agreement. Pledgor agrees that its pledge hereunder is continuing
and shall, unless sooner terminated by Leucadia (notwithstanding, without
limitation, that at any time or from time to time all Obligations may have been
paid in full), terminate only when the Obligations (including, without
limitation, any and all extensions or renewals of any thereof, any and all
interest on any thereof, and any and all expenses incurred by Leucadia in
seeking to collect any of the Obligations and to collect or enforce any rights
under the Collateral) have been satisfied in full, at which time Leucadia shall
release any security interest in the Collateral as shall not have been sold or
otherwise redeemed by Leucadia pursuant to the terms hereof. This Agreement
shall continue to be effective or be automatically reinstated, as the case may
be, if at any time payment, in whole or in part, of any of the Obligations is
rescinded or must otherwise be restored or returned by Leucadia as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made.



15.
Severability. Any provision in this Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable.



16.
Successors and Assigns. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of Pledgor and Leucadia and their
respective successors and permitted assigns, except that (a) Pledgor shall not
have the right to assign its rights or obligations under this Agreement and (b)
any assignment by Leucadia must be made in compliance with the Purchase
Agreement.



17.
CHOICE OF LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
DELAWARE.



18.
WAIVER OF JURY TRIAL. PLEDGOR AND LEUCADIA HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.



19.
CONSENT TO JURISDICTION. PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR DELAWARE STATE COURT SITTING IN THE
STATE OF DELAWARE IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND PLEDGOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY

--------------------------------------------------------------------------------

NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING
HEREIN SHALL LIMIT THE RIGHT OF LEUCADIA TO BRING PROCEEDINGS AGAINST PLEDGOR IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY PLEDGOR AGAINST
LEUCADIA OR ANY AFFILIATE OF LEUCADIA INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
SHALL BE BROUGHT ONLY IN A COURT IN THE STATE OF DELAWARE.


20.
Counterparts. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart.  This
Agreement shall be effective upon execution by Pledgor and Leucadia.



21.
Miscellaneous. Except as provided herein, Pledgor hereby expressly waives: (i)
notice of the acceptance by Leucadia of this Agreement and (ii) all diligence in
defense, collection or protection of or realization upon this Agreement, any
obligation hereunder, or any security for or guaranty of any of the foregoing.



(a)     No action of Leucadia permitted hereunder shall in any way affect or
impair the rights of Leucadia and the obligations of Pledgor under this
Agreement. The Pledgor hereby acknowledges that there are no conditions to the
effectiveness of this Agreement that are not stated in this Agreement.


(b)     All obligations of Pledgor and rights of Leucadia expressed in this
Agreement shall be in addition to and not in limitation of those provided in
applicable law or in any other written instrument or agreement relating to any
of the Obligations.


(c)    Pledgor shall reimburse Leucadia for all costs and expenses incurred by
Leucadia (including, without limitation, attorneys’ fees and disbursements) to: 
(i) commence, defend or intervene in any court proceeding relating to the
Collateral or this Agreement; (ii) file a petition, complaint, answer, motion or
other pleadings, or to take any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise) relating to the Collateral or this
Agreement; (iii) protect, collect, lease, sell, or liquidate any of the
Collateral; (iv) attempt to enforce any security interest in any of the
Collateral or to seek any advice with respect to such enforcement; and (v)
enforce any of Leucadia’s rights to collect any of the Obligations. 


[REMAINDER OF PAGE LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
 
 
LEUCADIA NATIONAL CORPORATION
 
 
By:_______________________________
Name:____________________________
Its:_______________________________
 
 
 
TMK HOLDINGS, LLC
 
 
By:_______________________________
Name:____________________________
Its:_______________________________
 
 
 




--------------------------------------------------------------------------------

EXHIBIT I
Determination of Fair Value


The Fair Value of any Collateral to be sold or redeemed pursuant to Section 6
shall be determined as of the date of Default (the “Default Date”), which shall
be determined by agreement between Leucadia and the Pledgor, and shall be
determined within twenty (20) business days after Leucadia notifies Pledgor that
it intends to sell or redeem the Collateral pursuant to Section 6 (the
“Appraisal Notice”). If Leucadia and the Pledgor are unable to agree on the Fair
Value of such Collateral as of the Default Date within such period, Leucadia and
Pledgor will each designate an appraiser to determine the Fair Value of such
Collateral as of the Default Date, such appraisals to be delivered no later than
forty-five (45) business days after the delivery of the Appraisal Notice. If the
lower of the two initial appraisals is equal to or greater than 90% of the
higher of the two initial determinations, the Fair Value of such Collateral
shall be the average of the two determinations. If the lower of the two initial
appraisals is less than 90% of the higher of the initial appraisals with respect
to such Collateral, Leucadia and the Pledgor shall attempt in good faith for a
period of ten (10) business days following the later of the dates on which the
two initial appraisals were delivered to determine a mutually acceptable Fair
Value of such Collateral. If an agreement is not reached during such period,
Leucadia and the Pledgor shall promptly (but in any event within five (5)
business days after the completion of such ten business day period) direct the
appraisers to designate a third appraiser to determine, within ten business days
after such designation, which appraisal of the Fair Value of such Collateral by
the initial two appraisers is the more accurate appraisal of Fair Value of such
Collateral in the sole discretion of such third appraiser (who shall be limited
to choosing one of the two initial determinations of Fair Value of such
Collateral). The determination of Fair Value by such third appraiser shall be
final and binding on all parties. Each party shall pay the cost of its initially
appointed appraiser, and if a third appraiser is necessary, the appraisal costs
of the third appraiser shall be shared equally by Leucadia and the Pledgor. The
“Fair Value” shall be the fair market value of such Collateral, determined on
the basis of the aggregate equity value of National Beef or Pennsylvania LLC, as
applicable, valuing such Collateral as a proportionate interest in a going
concern with reference to the relative economic rights and preferences of such
Collateral as set forth in Article 5 of the applicable Operating Agreement, but
without discount for marketability, lack of liquidity, minority status or
otherwise.  In order to determine the aggregate equity value of National Beef or
Pennsylvania LLC referred to in the preceding sentence after the Pennsylvania
LLC Units have been distributed to the members of National Beef as contemplated
by Schedule 1.2(d) of the Purchase Agreement, (i) the aggregate equity value of
National Beef and Pennsylvania LLC shall be determined as if they were a single
entity, (ii) the percentage of such aggregate equity value attributable to
National Beef, on the one hand, and Pennsylvania LLC, on the other hand, shall
be determined and (iii) all of such aggregate equity value shall be allocated
between National Beef and Pennsylvania LLC in accordance with such percentages. 
The Fair Value shall not take into account the value of National Beef,
Pennsylvania LLC or the membership interests of any member of National Beef or
Pennsylvania LLC, in each case, reflected on the books and records or financial
statements of any such member of National Beef or Pennsylvania LLC.





